Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 1 of
                                      269




             EXHIBIT 3
              (redacted)
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 2 of
                                      269
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 3 of
                                       269
                                Table of Contents

                                                                                                                                    Page
     I. Introduction ..................................................................................................................... 1
     II. Summary of Opinions .................................................................................................... 4
          A. Professor McFadden’s Opportunity Cost Damages Opinions .................................4
                1. Professor McFadden significantly overstates borrower opportunity costs. ...... 4
                2. Professor McFadden’s delayed escrow analysis model is severely flawed. ..... 5
                3. Professor McFadden’s PMI Overcharges Model also is severely flawed. ....... 6
                4. Professor McFadden’s ARM Overcharges Model is flawed. ........................... 6
                5. My Affirmative Calculation of Opportunity Cost Damages............................. 6
          B. Professor McFadden’s Opinions on Damages from Additional Foreclosures.........7
                1. Professor McFadden lacks a credible and consistent causation theory, thereby
                   undermining the credibility and reliability of his damages opinion. ................ 8
                2. Professor McFadden uses an unproven and unrealistic model that is different
                   from those used in the literature he cites. ......................................................... 9
                3. Professor McFadden’s control group is invalid, causing the results of his
                   damages model to be equally invalid. ............................................................. 10
                4. Professor McFadden’s model omits key variables that have been found to
                   increase the probability of default and foreclosure, thereby invalidating the
                   model’s integrity. ............................................................................................ 11
                5. Professor McFadden’s decision to count as foreclosures loans that paid off,
                   were modified, or were reinstated, is fatal to his opinions. ............................ 11
                6. Professor McFadden erroneously includes many loans in his analysis that, by
                   his own admission, did not experience foreclosure as a result of an allegedly
                   delayed escrow analysis, invalidating his damages calculation...................... 12
                7. Professor McFadden ignores data produced by Ocwen that refutes his
                   conclusions on causation................................................................................. 12
                8. Professor McFadden’s model yields results that contradict well-established
                   principles of mortgage finance, thereby undermining the credibility of the
                   model............................................................................................................... 13
                9. Professor McFadden failed to perform a basic reasonableness check of his
                   results, and he therefore failed to recognize that his results are unreasonable.
                   13
                10. Professor McFadden’s estimates of foreclosure costs are not supported by the
                    literature he cites and are contradicted by data he relied upon. ...................... 14
          C. Other Purported Servicing Failures Identified by Professor McFadden ................16
     III. Qualifications .............................................................................................................. 17
          A. Work Experience ...................................................................................................17



     CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                                                            i
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 4 of
                                       269
                                Table of Contents
                                  (Continued)
                                                                       Page
               1. 1969-1977: OMB ............................................................................................ 17
               2. 1977-1986: California Legislative Analyst’s Office...................................... 19
               3. 1986-1991: World Savings and Loan Association ........................................ 20
               4. 1991-1995: Federal Home Loan Bank of San Francisco ............................... 20
               5. 1996-2010: LECG, LLC ................................................................................. 22
               6. 2010-Present: Berkeley Research Group, LLC .............................................. 22
          B. Education ...............................................................................................................22
          C. Areas of Expertise ..................................................................................................23
          D. Publications ............................................................................................................23
     IV. Background ................................................................................................................. 24
          A. The Plaintiff’s Allegations .....................................................................................24
          B. Loan Servicing .......................................................................................................24
               1. Servicing Performing Loans ........................................................................... 24
               2. Servicing Non-Performing Loans ................................................................... 25
               3. Protecting the Investor’s Interest in the Collateral Securing the Loan ........... 26
               4. Hazard Insurance ............................................................................................ 26
               5. Real Estate Taxes ............................................................................................ 27
               6. Mortgage Insurance ........................................................................................ 28
               7. Escrow Accounts ............................................................................................ 28
               8. Payment of Property Taxes and Insurance Premiums for Loans in Default ... 31
               9. Understanding the Mechanics of Escrow Accounts ....................................... 31
          C. Allegedly Delayed Escrow Analysis Population ...................................................34
          D. Foreclosures ...........................................................................................................38
               1. Judicial vs. Non-Judicial Foreclosure ............................................................. 39
               2. First Filing....................................................................................................... 39
               3. Foreclosure Sale .............................................................................................. 39
               4. REO................................................................................................................. 40
          E. Professor McFadden’s Damages Calculations.......................................................40
               1. Opportunity Cost Damages ............................................................................. 41
               2. Damages from Additional Foreclosures ......................................................... 45
               3. Counts of Servicing Failures for Which Damages Were Not Calculated ....... 50




     CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                                                        ii
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 5 of
                                       269
                                Table of Contents
                                  (Continued)
                                                                       Page
     V. Assignment and Methodology ..................................................................................... 51
         A. Assignment ............................................................................................................51
         B. Assumptions...........................................................................................................51
         C. Data ........................................................................................................................51
              1. Raw Transactional Data .................................................................................. 51
              2. Remediation Work Product............................................................................. 52
              3. Litigation Work Product ................................................................................. 52
         D. Methodology ..........................................................................................................53
              1. Opportunity Cost Damages ............................................................................. 53
              2. Damages from Additional Foreclosures ......................................................... 53
              3. Counts of Servicing Failures for Which Damages Were Not Calculated ....... 54
     VI. Professor McFadden’s Opportunity Cost Damages ................................................... 55
         A. Overview ................................................................................................................55
              1. Summary of Errors and Deficiencies in Professor McFadden’s Analysis ...... 55
              2. My Affirmative Opinions on Damages........................................................... 56
         B. Detailed Analysis of Professor McFadden’s Opportunity Cost Damages .............57
              1. Professor McFadden Significantly Overstates the Measure of the Borrowers’
                 Opportunity Cost............................................................................................. 57
              2. Allegedly Delayed Escrow Analyses .............................................................. 66
              3. Alleged PMI Overcharges............................................................................... 88
              4. Alleged ARM Overcharges............................................................................. 92
              5. Summary ......................................................................................................... 93
     VII. Professor McFadden’s Estimate of Damages from Additional Foreclosures ........... 95
         A. Overview ................................................................................................................95
              1. Summary of My Opinions Regarding Professor McFadden’s Analysis ......... 95
              2. Affirmative Opinions on Damages ................................................................. 97
         B. Detailed Analysis of Professor McFadden’s Estimated Damages from Additional
            Foreclosures ...........................................................................................................98
              1. Professor McFadden’s analysis lacks a credible and consistent causation
                 theory. ............................................................................................................. 98
              2. Professor McFadden uses an unproven and unrealistic model that is different
                 from those used in the literature he cites. ..................................................... 104




     CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                                                        iii
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 6 of
                                       269
                                Table of Contents
                                  (Continued)
                                                                       Page
               3. Professor McFadden’s control group is invalid and not scientifically sound.
                  108
               4. Professor McFadden ignores a critical difference between the two main
                  groups of loans with alleged escrow analysis delays. ................................... 111
               5. Professor McFadden’s foreclosure damages model is unreliable and invalid
                  because he omits variables that mortgage finance scholars and professionals
                  agree influence the probability of default and foreclosure. .......................... 111
               6. Professor McFadden misidentifies his dependent variable: foreclosures. .... 122
               7. Professor McFadden includes loans in his analysis that, by his own admission,
                  did not foreclose as a result of any allegedly delayed escrow analysis. ....... 125
               8. Professor McFadden ignores other data produced by Ocwen relevant to
                  causation. ...................................................................................................... 128
               9. Professor McFadden’s model yields results that contradict well-established
                  principles of mortgage finance...................................................................... 132
               10. Because Professor McFadden failed to perform a basic reasonableness check
                   of his results, he failed to see that the modeled foreclosure probabilities are
                   contradicted by the available data. ................................................................ 135
               11. Professor McFadden’s estimates of foreclosure costs are not supported by the
                   literature he cites and are contradicted by data he relied upon. .................... 143
          C. Additional Costs that Professor McFadden Claims to Exist, but Did Not Quantify
              153
          D. Conclusion on Professor McFadden’s Estimate of Foreclosure-Related Damages
              154
     VIII. Professor McFadden’s Assertion Regarding Other So-Called Servicing
               Failures................................................................................................................ 156
          A. Professor McFadden’s Failure to Document Any of the Alleged Servicing
             Failures.................................................................................................................156
          B. Alleged Loan Verification Errors ........................................................................156
          C. Alleged Failures to Send Escrow Statements ......................................................157
          D. Allegedly Inaccurate Reinstatement Quotes ........................................................158
          E. Alleged Escrow Shortage Errors ..........................................................................160
          F. Alleged Interest-Only Errors................................................................................161
     IX. Conclusion ................................................................................................................ 163
          A. Professor McFadden’s Opportunity Cost Damages Opinions .............................163
          B. Professor McFadden’s Opinions on Damages from Additional Foreclosures.....164
          C. Other Purported Servicing Failures Identified by Professor McFadden ..............166


     CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                                                         iv
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 7 of
                                      269


                                              I.    INTRODUCTION

          1. My name is William G. Hamm. I am a professional economist and a Managing

  Director of Berkeley Research Group, LLC (“BRG”), an economics consulting and expert-

  services firm headquartered in Emeryville, California. BRG provides analysis and advice to

  clients on complex matters involving economics and finance through 44 offices on five

  continents.

          2. I have been retained by Ocwen Financial Corporation (“OFC”), Ocwen Mortgage

  Servicing, Inc. (“OMS”), and Ocwen Loan Servicing, LLC (“OLS”) (collectively “Ocwen”),

  through their counsel, Goodwin Procter LLP (“Goodwin”), to review, evaluate, and respond to

  the Second Amended Expert Report of Professor Daniel McFadden submitted on Behalf of the

  Consumer Financial Protection Bureau (the “Bureau”) and dated September 19, 2019 (the

  “McFadden Report”), and any supplements and amendments thereto.1

          3. The results of my analysis are summarized below in a section entitled Summary of

  Opinions, and the details of my analysis and the bases for my opinions are explained throughout

  this report. My analysis draws on my experience as the head of a large loan servicing business

  unit, my expertise as a professional economist, documents and data produced during fact

  discovery in this matter, deposition testimony taken during this matter, and certain publicly

  available information. A full listing of the materials I considered in completing my assignment

  is found at Exhibit 1 to this report.




             1
               Professor McFadden’s initial report was provided on August 15, 2019. It was supplemented first on
  August 27, 2019, and again on September 19, 2019. Certain work product relied upon by Professor McFadden has
  still not been produced. Specifically, Professor McFadden has yet to produce all of the work product utilized to
  transform the CFPB_19A csv files produced by Ocwen into the RFP 19A SQL data table, “RFP_19A_Comments,”
  utilized in Professor McFadden’s analysis.


  CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                             1
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 8 of
                                      269


         4. For my time spent working on this matter, BRG is being compensated at my

  customary hourly billing rate of $675. BRG staff working at my direction and under my

  supervision provided assistance with the preparation of this report, and BRG is being

  compensated for their work at each staff member’s normal hourly billing rate. I have no

  financial interest in the outcome of this case. My compensation and BRG’s compensation are

  not contingent in any way on my analysis or the outcome of this matter.

         5. My analysis is ongoing, and I reserve the right to supplement this report and to expand

  or revise my opinions if additional information relevant to these opinions is forthcoming, as may

  be permitted under the applicable rules or by the Court.

         6. The remainder of this report is organized as follows:

                    Part II provides a summary of the opinions I will offer if I am called to testify

                     in this matter;

                    Part III summarizes my qualifications to perform the analyses I conducted

                     with respect to certain issues before the Court, and to reach the opinions set

                     forth in this report;

                    Part IV provides background information relevant to my analysis;

                    Part V sets forth my assignment as well as (1) the assumptions on which my

                     analyses are based, (2) the methodology I employed, and (3) the data I used in

                     conducting my analyses and reaching the opinions set forth in this report;

                    Part VI reports my analysis of, and findings regarding, Professor McFadden’s

                     opportunity cost damages calculations;

                    Part VII reports my analysis of, and findings regarding, Professor McFadden’s

                     calculations of damages from additional foreclosures;



  CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                  2
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 9 of
                                      269


                 Part VIII summarizes my analysis of purported additional servicing failures by

                  Ocwen that are discussed in Professor McFadden’s report, and sets forth my

                  opinions as to whether such purported failures would be expected to have

                  caused economic harm to borrowers; and

                 Part IX summarizes the opinions I reached based on my analyses.




  CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           3
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 10 of
                                      269


                                              II. SUMMARY OF OPINIONS

          7. As discussed herein, my primary opinions can be summarized as follows:

   A.     Professor McFadden’s Opportunity Cost Damages Opinions

          1.      Professor McFadden significantly overstates borrower opportunity costs.

          8. Professor McFadden’s opportunity cost damages calculations are significantly

   overstated because his assumption regarding the borrowers’ opportunity costs is untenable and

   greatly inflated. He asserts that each borrower’s opportunity cost should be calculated using the

   interest rate charged on consumer credit cards. His basis for this assertion, apparently, is his

   belief that: (a) all affected borrowers carried credit card debt from month-to-month, and (b) all

   such borrowers would have either (i) used overpayment funds to pay down credit card debt, or

   (ii) funded the escrow overpayment with credit card debt.

          9. The research cited by Professor McFadden does not support his methodology.

   Furthermore, his assumption about credit card debt is contradicted by the following facts:

                  a)      Most households do not carry credit card balances from month-to-month,

                          and therefore do not pay credit card interest rates; and

                  b)      Many cardholders who do carry such balances make only the minimum

                          required payment each month, and do not dedicate all of their excess

                          monthly funds to pay down their balances.

          10.     The most likely funding source for escrow payments (including overpayments) is

   a borrower’s own funds, whether held in a checking or savings account, or otherwise. Given that

   such accounts have tended to pay no material interest during the applicable time period, it is

   unlikely that temporary escrow overpayments would have caused borrowers to sustain any

   appreciable opportunity cost damages. Under no circumstances, however, would the opportunity

   cost discount rate of these temporary overpayments exceed 3.25% – the highest interest rate that


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                  4
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 11 of
                                      269


   Ocwen paid on any escrow account balance. In my opinion, the most appropriate interest rate to

   use as a measure of the borrowers’ opportunity cost with respect to overpayments is zero, with

   an upper bound equal to 3.25%.

          2.      Professor McFadden’s delayed escrow analysis model is severely flawed.

          11.     Professor McFadden’s opportunity cost damages model is so severely flawed that

   it fails to reliably calculate any damages in connection with allegedly delayed escrow analyses.

   In addition to overstating the opportunity cost discount rate, he makes the following errors in his

   delayed escrow analysis opportunity cost calculation:

                  a)      85% of his calculated damages are for borrowers who were not actually

                          overcharged but rather were underfunding their escrow accounts and

                          thereby had escrow shortages, notwithstanding the alleged overcharges;

                  b)      He ignores the interest accrued on some escrow account balances;

                  c)      He fails to consider the offsetting impact of escrow payment changes

                          resulting from subsequent escrow analyses;

                  d)      He ignores the actual timing of borrower payments, as shown in

                          documents produced by Ocwen and accessible to him, and instead makes

                          unsupported assumptions about payment timing; and

                  e)      He inappropriately relies on Ocwen’s litigation work product, rather than

                          the transaction history that is the primary record of escrow receipts and

                          disbursements for every loan that Ocwen services.

          12.     The defects in Professor McFadden’s delayed escrow analysis opportunity cost

   damages model are revealed by an analysis of the loans he cites as examples in his report. This

   analysis clearly establishes that none of the borrowers on these loans suffered opportunity cost

   damages.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                 5
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 12 of
                                      269


          3.      Professor McFadden’s PMI Overcharges Model also is severely flawed.

          13.     Professor McFadden’s PMI overcharges opportunity cost damages model is also

   severely flawed, apart from the use of an inflated interest rate to measure a borrower’s

   opportunity cost. The principal flaws in this model, which he does not accurately describe in his

   report, are as follows:

                  a)         He erroneously assumes that the PMI refunds Ocwen remitted to

                             borrowers were deficient; and

                  b)         He assumes, contrary to the evidence, that Ocwen paid one year’s worth of

                             interest to borrowers on their PMI refunds, regardless of the interval

                             between borrower payment and the refund.

          4.      Professor McFadden’s ARM Overcharges Model is flawed.

          14.     Professor McFadden assumes that a 0.4% error rate in calculating ARM interest

   rates represents a servicing failure by Ocwen in violation of the Consumer Financial Protection

   Act. In addition to his use of an inflated interest rate to measure a borrower’s opportunity cost,

   Professor McFadden’s ARM overcharges model overstates damages because it incorrectly

   assumes that the overcharge amount was constant over time, despite the fact that the overcharges

   declined over time.

          5.      My Affirmative Calculation of Opportunity Cost Damages

          15.     After correcting for Professor McFadden’s use of an inflated interest rate to

   measure a borrower’s opportunity cost and other errors in Professor McFadden’s opportunity

   cost damages calculations, I conclude that the appropriate measure of the borrowers’ opportunity

   cost damages is $0, with a generous upper bound on these damages equal to $141,143. My

   opinion is summarized in Table 1 below.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                   6
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 13 of
                                      269


                                                Table 1

                              Summary of Opportunity Cost Damages



                                                                       Hamm           Hamm
                                     McFadden         McFadden          Most         Corrected
                                      Lower            Upper           Likely         Upper
                                      Bound            Bound           Amount         Bound


          Delayed Escrow
          Analyses                   $1,188,115       $1,715,706             $0        $29,020


          PMI Overcharges              $319,433         $373,717             $0        $26,518


          ARM Overcharges              $288,684         $394,490             $0        $85,605


                                     $1,796,232       $2,483,913             $0       $141,143




   B.     Professor McFadden’s Opinions on Damages from Additional Foreclosures

          16.     Professor McFadden’s claim that the allegedly delayed escrow analyses caused

   16,636 foreclosures, at a cost to borrowers ranging from $351.5 million to $483.5 million, is

   based on a model that is fatally flawed in numerous ways. In fact, his model fails to reliably

   show that any foreclosures or any foreclosure-related damages resulted from the allegedly

   delayed escrow analyses.

          17.     Based on my experience in loan servicing, I would not expect the alleged escrow

   analysis delays – many of which, applying Professor McFadden’s logic, conferred clear

   economic benefits on the borrowers – to either cause foreclosures or increase the probability of

   foreclosure. Generally speaking, foreclosures occur because the borrower is fundamentally

   unable to afford his or her loan and lacks equity in the property – not because of small,


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                  7
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 14 of
                                      269


   temporary, and self-correcting over- or under-charges for the borrower’s escrow account. My

   analysis of foreclosures in connection with loans subject to alleged escrow analysis delays fully

   confirms my expectation. In my opinion, any such delays did not cause a single foreclosure, and

   the foreclosure-related damages from these delays are $0.

           1.        Professor McFadden lacks a credible and consistent causation theory,
                     thereby undermining the credibility and reliability of his damages opinion.

           18.       Professor McFadden refers to loans that were purportedly under-billed during the

   alleged escrow analysis delay period as “undercharge” loans. He refers to loans that were

   purportedly over-billed during the alleged escrow analysis delay period as “overcharge” loans.

   Professor McFadden incorrectly claims that all “undercharge” loans had their escrow payment go

   up by a larger amount as a result of an allegedly delayed analysis. He bases his estimate of

   damages on the theory that the relatively brief delay in increasing the borrower’s payment to

   escrow caused excessive “payment shock” when the escrow payment went up, and this “payment

   shock” may have pushed loans into default and foreclosure. The “payment shock” literature he

   cites as the foundation for his theory, however, provides no support for his theory because this

   literature is not applicable to the payment changes resulting from a delayed escrow analysis.

   There is simply no precedent for characterizing the small, temporary payment changes associated

   with escrow analysis delays as instances of “payment shock.” Furthermore, his causation theory

   for “undercharge” loans is at odds with the theory underlying his opportunity cost model for the

   loans at issue.

           19.       For “overcharge” loans, Professor McFadden’s theory of causation is predicated

   on a false characterization of the facts. He claims that Ocwen demanded additional “overcharge”

   amounts from borrowers during the alleged delay period. In reality, the alleged delay simply

   meant that the pre-existing escrow payment did not change. No additional amounts beyond what



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                8
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 15 of
                                      269


   the borrowers were already paying (if the loan was current) or not paying (if the loan was

   delinquent) were demanded from borrowers.

          20.       Professor McFadden’s causation theory for “overcharge” loans is also highly

   speculative because it contends that loans which were already seriously delinquent at the time of

   the alleged escrow analysis delay, and therefore already prime candidates for foreclosure, were

   pushed into foreclosure by the temporarily delayed escrow analysis, and not by the factors

   responsible for the pre-existing serious delinquency (which Professor McFadden does not

   properly control for in his analysis).

          2.        Professor McFadden uses an unproven and unrealistic model that is different
                    from those used in the literature he cites.

          21.       Professor McFadden’s discrete time proportional hazards model attempts to

   estimate the probability of foreclosure (the “hazard”), based on various independent variables.

   He does not cite any mortgage finance literature in support of either his decision to utilize a

   proportional hazards model of this type, or the independent variables he chose to include and not

   include in the model.

          22.       Professor McFadden opines that his approach is “a standard one in

   epidemiological research, where the question is the effect of a treatment on the probability of

   survival.”2 He never explains how a model that is “standard” in epidemiological research (a

   branch of medical science) is an appropriate model to use for making predictions in the field of

   mortgage finance. In fact, in choosing to use a discrete time proportional hazards model,

   Professor McFadden ignores a significant body of applicable literature in the field of mortgage

   finance, including the literature he, himself, cites in his report. This literature does not endorse

   the use of discrete proportional hazard models of the type he opted to use in his report.


          2
              McFadden Report, p. 41.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                   9
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 16 of
                                      269


          3.      Professor McFadden’s control group is invalid, causing the results of his
                  damages model to be equally invalid.

          23.     Professor McFadden correctly claims that a scientifically valid control group must

   control for all factors affecting the probability of foreclosure and whether or not a given loan was

   at risk of an escrow analysis delay. His model, however, fails his own test, because it fails to

   control for whether or not a given loan was at risk of a delayed escrow account analysis. The

   data show that 27% of the loans in Professor McFadden’s control group differed from the loans

   in his treatment group in a fundamental way: they could not have received a delayed escrow

   analysis because these loans did not have escrow accounts.

          24.     Furthermore, despite the importance of controlling for factors that affected the

   assignment of a loan to the treatment group (i.e., the loans with an escrow analysis delay),

   Professor McFadden apparently performed no analysis of why some loans received a late escrow

   analysis and others did not. Rather, he simply assumed that each loan in Ocwen’s portfolio had

   an equal probability of having a delayed escrow analysis. In reality, however, Ocwen-serviced

   loans did not have equal probabilities of receiving a delayed escrow analysis. Delinquent loans

   had a very high probability of receiving a delayed escrow analysis, and performing loans had a

   very low probability, because prior to 2015 Ocwen had a practice that it would not perform

   escrow analyses for delinquent loans. It should come as no surprise that, with the deck stacked

   in this manner, Professor McFadden found loans with a delayed escrow analysis (loans that were

   far more likely to be delinquent) were more likely to undergo foreclosure. Delinquent loans, as a

   group, are more likely to reach foreclosure than non-delinquent loans, regardless of whether the

   escrow analysis is timely or late.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                10
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 17 of
                                      269


          4.      Professor McFadden’s model omits key variables that have been found to
                  increase the probability of default and foreclosure, thereby invalidating the
                  model’s integrity.

          25.     Professor McFadden assumes that the Ocwen-produced data he used in his

   analysis, together with the data he obtained through research, are sufficient to allow him to fully

   control for all “confounding factors.” In support of his assumption, he claims that Ocwen had an

   incentive to produce all of the data that he would need in his model. His claim is unfounded and

   without merit. First, he apparently assumes that Ocwen had foreknowledge of what data he

   would need for his model. Second, he apparently is unaware of the fact that no servicer

   possesses all the data needed to control for all “confounding factors.”

          26.     As a consequence, in building his model, Professor McFadden failed to control

   for several known “confounding factors” including: the amount of borrower equity in the

   mortgaged collateral, the borrower’s credit score, the borrower’s payment capacity, and other

   payment changes. Nor does he control for servicing errors made by prior servicers – an

   especially surprising omission, given his opinion that such errors can have a profound and long-

   lasting impact on a loan’s fate.

          5.      Professor McFadden’s decision to count as foreclosures loans that paid off,
                  were modified, or were reinstated, is fatal to his opinions.

          27.     Professor McFadden assumes that once a foreclosure is initiated, the loan is

   essentially “dead” unless the foreclosure is rescinded. His assumption is false. Apparently, he is

   unaware that even after a foreclosure is initiated, it can be ended in a variety of ways, such as by

   reinstatement of the loan, sale of the property, or a loan modification. His model counts all of

   these outcomes as “foreclosures,” even though they are not foreclosures.

          28.     As a consequence, Professor McFadden incorrectly identifies 31% more

   foreclosures in his model than actually occurred. Stated differently, out of the 32,190 “harmed”



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                11
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 18 of
                                      269


   loans that Professor McFadden claims to have ended in foreclosure, 25% ended the foreclosure

   through reinstatement, modification, or sale of the property. This error is significant because

   Professor McFadden’s model seeks to explain how many of these “foreclosures” were caused by

   a late escrow analysis.

          6.         Professor McFadden erroneously includes many loans in his analysis that, by
                     his own admission, did not experience foreclosure as a result of an allegedly
                     delayed escrow analysis, invalidating his damages calculation.

          29.        Professor McFadden acknowledges that for loans with a pre-existing default or

   foreclosure as of the date that the escrow analysis was allegedly due (the “Alleged Analysis Due

   Date”),3 the delayed analysis cannot be shown to have caused a foreclosure. Nevertheless, 50%

   of the allegedly harmed and foreclosed loans for which Professor McFadden calculates damages

   were already in serious default as of the Alleged Analysis Due Date. In other words, the default

   giving rise to the foreclosure had already occurred, and therefore the foreclosure was not caused

   by the allegedly delayed escrow analysis as Professor McFadden wrongly claims.

          7.         Professor McFadden ignores data produced by Ocwen that refutes his
                     conclusions on causation.

          30.        I have analyzed reason for default data produced by Ocwen for the “harmed”

   loans for which Professor McFadden calculates foreclosure-related damages, after excluding the

   loans which Professor McFadden misidentifies as “foreclosures” (25%) and the loans which

   defaulted prior to the alleged delayed escrow analysis (50%). In other words, I analyzed this

   data for the remaining 25% of allegedly harmed and foreclosed loans. Data produced by Ocwen

   shows that for at least 17% of the allegedly harmed and foreclosed loans, the reason for default

   had nothing to do with an escrow analysis delay. Rather, the default resulted from a reduction in




          3
              Labeled as the Analysis Due Date in the file utilized by Professor McFadden.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                12
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 19 of
                                      269


   borrower income, medical problems, or some other change in the borrower’s circumstances

   unrelated to his or her escrow account.

           8.      Professor McFadden’s model yields results that contradict well-established
                   principles of mortgage finance, thereby undermining the credibility of the
                   model.

           31.     A clear indication that Professor McFadden’s model is incapable of yielding

   reliable results is that the model yields counterfactual results. Specifically, it purports to find

   that:

                   a)      As unemployment goes up, the risk of foreclosure goes down;

                   b)      Investment properties have a lower foreclosure risk than owner-occupied

                           properties; and

                   c)      As loans become more seasoned (that is, as the period of borrower

                           performance gets longer), the risk of foreclosure increases.

   Lenders, investors, and economists have found through experience and analysis that in each of

   these cases, the reverse is true.

           9.      Professor McFadden failed to perform a basic reasonableness check of his
                   results, and he therefore failed to recognize that his results are unreasonable.

           32.     Professor McFadden failed to follow the advice given in most, if not all,

   introductory econometrics texts: make sure that the model’s results actually make sense.

   Professor McFadden’s model implies that for loans subject to allegedly delayed escrow analyses,

   51% of the foreclosures that occurred were a result of the allegedly delayed analysis. In other

   words, his model indicates that more foreclosures resulted from a small, temporary, and self-

   correcting over- or under-charge, than from the combined effect of the following causes: loss of

   employment, financial problems, major medical problems, divorce, incarceration of the

   borrower, and negative equity in the property. Such a finding is unreasonable.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                  13
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 20 of
                                      269


          33.      Professor McFadden’s finding is also refuted by the evidence. First, as

   summarized in Table 2, even without studying the facts and circumstances of default and

   foreclosure for each of the loans that Professor McFadden claims were “harmed and foreclosed,”

   I am able to rule out the possibility that the allegedly delayed escrow analysis caused a

   foreclosure for 92% of these loans.

                                                   Table 2

                Summary of Data Analysis of Allegedly Harmed and Foreclosed Loans

                                      Before Individual Analysis


                                                                       Percent

                           Mis-specified Foreclosures                    25

                           Pre-Existing Defaults                         50

                           Unrelated Reason for Default                  17

                                Percent with No Foreclosure
                                Caused by Delayed Escrow Analysis        92
                                - Before Individual Analysis




          34.       Second, my individual analysis of 100 loans selected at random from the loan

   population for which Professor McFadden calculates damages shows that not one of the loans –

   much less half of them – had a foreclosure that could reasonably be attributed to the allegedly

   delayed analysis.

          10.      Professor McFadden’s estimates of foreclosure costs are not supported by the
                   literature he cites and are contradicted by data he relied upon.

          35.      Professor McFadden wrongly opines that the average foreclosure causes the

   borrower to lose between $20,460 and $26,612 of equity in the mortgaged property. Here again,



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                  14
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 21 of
                                      269


   a simple reasonableness check would have enabled him to avoid making this mistake. Professor

   McFadden should have asked himself: why would a borrower with $20,000 of equity in his or

   her home allow a foreclosure to occur, rather than sell the home and pocket the equity remaining

   after selling expenses? Putting aside the implausibility of Professor McFadden’s opinion, his

   claim is contradicted by mortgage finance literature and data readily available to him.

          36.       Contrary to Professor McFadden’s opinion, the normative experience for

   foreclosures is that the borrower has negative equity in the property, and it is the investor who

   owns the loan – not the borrower – that is left with a loss when the foreclosure sale takes place.

          37.       In an attempt to support his lower-bound estimate of the average borrower’s

   equity loss ($20,460), Professor McFadden utilizes an estimate of the discount on property value

   experienced by investors when real estate owned (“REO”) is sold. He essentially transmogrifies

   the investor’s loss on REO into the borrower’s loss.

          38.       In an attempt to support his upper-bound estimate of the average borrower’s

   equity loss ($26,612), Professor McFadden cites to a non-peer-reviewed paper that contains no

   information on borrowers’ equity losses from foreclosure. He also utilizes a flawed

   methodology to adjust for inflation.

          39.       In addition, Professor McFadden incorrectly claims that legal and administrative

   fees paid by investors in connection with foreclosures are paid by borrowers. In fact, the source

   material that Professor McFadden cites in support of his opinion describes these charges as

   investor-paid fees. Here again, Professor McFadden transmogrifies an investor cost into a

   borrower cost.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                15
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 22 of
                                      269


   C.     Other Purported Servicing Failures Identified by Professor McFadden

          40.    Professor McFadden’s claim that Ocwen is guilty of 898,774 “servicing failures”

   misrepresents the cited documents and is unsupported. Moreover, his contention that all of these

   alleged “servicing failures” were capable of impacting the borrower is clearly wrong.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                              16
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 23 of
                                      269


                                                         III. QUALIFICATIONS

          41.        In this part, I summarize my relevant qualifications to assist the Court and the jury

   by providing expert testimony in this matter.

   A.     Work Experience

          42.        I have worked as a professional economist for more than 50 years, including

   extensive service in both the public and private sectors. This section summarizes my relevant

   professional experience.

          1.         1969-1977: OMB

          43.        After leaving graduate school, I joined the Bureau of the Budget (now the Office

   of Management and Budget, or “OMB”) as a program and budget analyst. In 1972, I was

   promoted to the position of Assistant Division Director4 and appointed Chief of OMB’s Housing

   Branch. In this capacity, I was responsible for analyzing the federal Government’s principal

   programs for making adequate housing accessible to low-income families, promoting

   homeownership, and stabilizing the Nation’s housing market. These responsibilities

   encompassed:

                   The activities of the Federal Home Loan Bank System in support of mortgage

                    lending and financial institutions whose primary line of business was making

                    residential mortgage loans;

                   The Federal Savings and Loan Insurance Corporation (“FSLIC”), which played a

                    key role in helping mortgage lenders attract the retail deposits needed to fund

                    residential mortgage loans at affordable interest rates;




          4
              The title of my position was later changed to “Assistant Division Chief.”


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                  17
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 24 of
                                      269


                   The Government National Mortgage Association (“Ginnie Mae”), which facilitates

                    mortgage lending by guaranteeing securities backed by federally insured or

                    guaranteed mortgage loans, so as to increase liquidity in the mortgage market;

                   The Federal Home Loan Mortgage Corporation (now Freddie Mac), which also

                    facilitates mortgage lending by guaranteeing securities backed by conventional

                    (i.e., not federally backed) mortgage loans;

                   The single-family and multi-family mortgage insurance programs operated by the

                    Federal Housing Administration (“FHA”);

                   The Department of Housing and Urban Development’s (“HUD’s”) numerous other

                    programs for promoting homeownership and increasing the supply of affordable

                    housing, including those programs typically referred to by the section of the

                    National Housing Act that authorized them – Section 221(d)(3), Section 235, and

                    Section 236, as well as the low-rent public housing and Section 8 housing subsidy

                    programs;

                   The mortgage loan guarantee program administered by the Veterans

                    Administration (now the Department of Veterans Affairs or “VA”); and

                   The rural housing programs operated by the Department of Agriculture’s Farmers

                    Home Administration (now part of Rural Development).5

          44.        I retained all of these responsibilities when, in 1976, I was promoted to the

   position of Division Director and given responsibility for the Housing, Veterans, and Labor

   Programs Division – one of the eight program divisions that comprised OMB’s principal

   operating units.


          5
              I shared this responsibility with OMB’s Agriculture Branch.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                  18
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 25 of
                                      269


           45.      Throughout my career at OMB,6 I was responsible for analyzing, and making

   recommendations to the White House on, all of the issues that arose in connection with my

   assigned programs. My responsibilities included evaluating the programs’ effectiveness in

   achieving Congressional and Executive Branch objectives; analyzing the programs’ funding

   requirements; and reviewing all relevant legislation and regulations.

           46.      During the 1972-74 period, I led an effort that completely restructured the federal

   government’s subsidized housing policy. My analyses of the existing subsidy programs’

   effectiveness helped convince the White House and Congress to replace these programs with the

   Section 8 Rental Housing Subsidy Program (“Section 8”), which 45 years later is still HUD’s

   primary vehicle for helping lower-income families obtain adequate housing. I helped draft the

   legislation authorizing the Section 8 program, and was heavily involved in determining the

   maximum fair-market rents eligible for subsidy under the program. During this period, I also

   developed the first special analysis of federal aid to housing. This analysis covered all housing

   assistance programs administered by Government agencies, including tax and credit programs.

           47.      As a result of my service at OMB, I became intimately familiar with the

   importance of the housing market to the U.S. economy and how this market functions.

           2.       1977-1986: California Legislative Analyst’s Office

           48.      In 1977, after conducting a nationwide search, the California Legislature selected

   me to be the state’s Legislative Analyst. I became the third person to hold this position since it

   was established in 1941. As the state’s Legislative Analyst, I headed a 95-person office that was

   responsible for analyzing the programs and budgets of all state agencies, including the California

   Department of Housing and Community Development and the California Housing Finance


           6
            Although OMB is part of the Executive Office of the President, I held non-partisan career positions
   throughout my tenure at the agency.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                             19
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 26 of
                                      269


   Agency. During my tenure, I frequently testified before the Legislature on housing issues.

   When I left the Legislative Analyst’s Office in 1986, the Legislature passed a joint resolution

   commending me for my knowledge, my personal integrity, and my unbiased analyses.

            3.       1986-1991: World Savings and Loan Association

            49.      In 1986, I accepted a position as Vice President with World Savings and Loan

   Association (“World”), a profitable financial institution heavily involved in the mortgage market.

   Initially, I headed the Operations Analysis Department – World’s internal consulting group. In

   this capacity, I analyzed – and made recommendations for improving – the operations of all

   entities within the company, including the retail savings branches, the loan origination centers,

   and the loan servicing business unit. In addition, I coordinated budgeting for the company,

   managed its product profitability system,7 and modeled all proposed capital outlays. This

   experience greatly enhanced my understanding of the economics of mortgage lending and

   servicing.

            50.      In 1988, I was put in charge of customer service for 75,000 mortgage loan

   borrowers. Approximately seven months later, I was promoted to the position of Loan Service

   Manager and given responsibility for 12 departments and 200 employees serving 155,000 real

   estate loan customers. In this capacity, I became knowledgeable about the challenges of

   servicing real estate mortgage loans, how servicers seek to keep loans performing, and the

   economics of the servicing business.

            4.       1991-1995: Federal Home Loan Bank of San Francisco

            51.      In 1991, I was recruited to become a Senior Vice President (“SVP”) at the Federal

   Home Loan Bank of San Francisco (“FHLB-SF”). The FHLB-SF is a privately capitalized


            7
             The product profitability system established the unit cost to World of performing the key functions
   involved in gathering retail deposits, obtaining wholesale financing, originating mortgage loans, and servicing loans.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                                20
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 27 of
                                      269


   wholesale bank that is an important source of credit for housing-oriented financial institutions

   headquartered in California, Arizona, and Nevada. Early in 1992, the bank’s President put me in

   charge of Marketing and Sales – a position I held until late in the year, when I was promoted to

   the newly created position of Executive Vice President and became the bank’s Chief Operating

   Officer (“COO”).

          52.     As COO, I was the bank’s number two officer, accountable to the President and

   the Board of Directors for all of the bank’s financial and business operations. My

   responsibilities included strategy development, business planning, investments, lending,

   borrowing, cash management, hedging, sales, marketing, underwriting, collateral management,

   credit risk management, information systems, accounting, financial reporting, and managing the

   bank’s capital position. In addition, I was responsible for the bank’s community investment and

   affordable housing programs. These programs help reduce the cost of developing housing for

   lower-income families. I also was accountable for compiling and publishing the Eleventh

   District Cost of Funds Index (“COFI”) – the basis for the adjustable interest rates on billions of

   dollars of mortgages and other debt instruments.

          53.     As COO, I was an active member of the bank’s Executive Committee, its Credit

   Committee, and its Asset/Liability Committee (“ALCO”). The Executive Committee was the

   primary planning, policy setting, and oversight body within the Bank. The Credit Committee

   reviewed the financial condition, performance, and management of each member institution, and

   assessed the institution’s creditworthiness and financial prospects. The ALCO monitored the

   Bank’s exposure to changes in market interest rates, and ensured that the Bank complied with the

   interest rate risk exposure limits imposed by the regulators and adopted by the Board of

   Directors. This committee also oversaw the Bank’s $9.2 billion investment portfolio.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 28 of
                                      269


          54.     My responsibilities as COO also included ensuring that the collateral pledged by

   borrowers was sufficient to protect the bank if they defaulted on their loans. Bank staff reviewed

   the collateral, most of which consisted of mortgage loans on residential properties, and reported

   their findings to the Credit Committee.

          5.      1996-2010: LECG, LLC

          55.     In 1996, I became a Principal (later called “Director”) at the Law & Economics

   Consulting Group, Inc. (later renamed LECG). In 1999, I was promoted to Managing Director

   and assigned the responsibility for managing LECG’s flagship office in Emeryville, California –

   a position I held until 2005. In January 2008, LECG’s CEO appointed me Global Head of the

   firm’s economics practices, including competition policy, regulated industries, and securities

   litigation. I gave up this position in September 2009, in order to return to full-time consulting.

          6.      2010-Present: Berkeley Research Group, LLC

          56.     In 2010, I joined Berkeley Research Group as a Director (later called Managing

   Director). The nature of my consulting work, however, did not change as a result of the switch

   from LECG to BRG. As an economics consultant, I am retained by business organizations and

   government entities to analyze the economic and public policy consequences of existing or

   proposed law in a variety of policy areas. I also am frequently retained to give expert testimony

   at trial on complex issues involving economics and finance. Among my past clients are agencies

   of the United States government, which have retained me to give expert testimony in

   approximately 40 litigation matters. Much of my work involves the development or analysis of

   complex financial models.

   B.     Education

          57.     I have an A.B. degree from Dartmouth College, where I was the only one in my

   800-member class to be admitted to both the government and economics honors programs. I


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                22
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 29 of
                                      269


   graduated magna cum laude, with high distinction in my major. I also was elected to the

   Dartmouth chapter of Phi Beta Kappa and shared the Colby Prize, which is given annually to the

   outstanding Government major in the graduating class.

          58.     In addition, I have an M.A. and a Ph.D. in economics from the University of

   Michigan. While at Michigan, I received numerous fellowships, including one from the National

   Science Foundation, and was elected to Phi Kappa Phi – the nation’s oldest, largest, and most

   selective honor society for economists and other scholars. My doctoral dissertation is titled

   “Wage Determination in Public Utilities.”

          59.     My curriculum vitae is attached as Exhibit 2.

   C.     Areas of Expertise

          60.     I have previously been qualified by federal courts as an expert in the following

   areas (among others): economics, economic valuation, financial modeling, loan servicing, and

   interest-rate risk. I have given expert testimony on economic damages at more than 20 trials. A

   listing of my expert testimony in the last four years appears in Exhibit 3.

   D.     Publications

          61.     Exhibit 4 provides a listing of my recent publications.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                              23
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 30 of
                                      269


                                                          IV. BACKGROUND

   A.        The Plaintiff’s Allegations

             62.    It is my understanding that the Bureau generally alleges that Ocwen violated

   certain loan servicing regulations. In analyzing the damages calculations in the McFadden

   Report, I have assumed arguendo that Ocwen sometimes failed to perform escrow analyses in a

   timely manner, sometimes failed to cancel private mortgage insurance in a timely manner, and

   sometimes serviced adjustable-rate mortgage loans (“ARMs”) with inaccurate information,

   causing it to temporarily over-collect from borrowers in certain instances.8

   B.        Loan Servicing

             63.    OLS is a mortgage loan servicer. In this capacity, it interacts with borrowers on

   behalf of investors who own the loans being serviced.

             64.    In this part, I provide background information on loan servicing and escrow

   accounts that is relevant to the opinions set forth later in this report. I believe this background

   information also will be helpful to the Court in evaluating Professor McFadden’s damages

   claims.

             1.     Servicing Performing Loans

             65.    In the loan-servicing industry, loans on which borrowers are making their agreed-

   upon payments in a timely fashion are called “performing loans.” With respect to such loans, a

   servicer’s principal responsibilities are to: (a) collect and apply the borrower’s payments;

   (b) remit to the investor its share of those payments; and (c) provide an accounting to both the

   investor and the borrower.9 The two primary means of communication between a servicer and




            McFadden Report, pp. 7-8.
             8

            Other responsibilities include facilitating loan payoffs, approving requests for assumptions and
             9

   reconveyances, and answering borrowers’ questions about their loans.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                              24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 31 of
                                      269


   borrowers who are current on their loans are (a) the monthly statements prepared by the servicer

   (together with annual tax forms, such as 1098s), and (b) inquiries to the servicer’s customer

   service department initiated by the borrower.

            2.       Servicing Non-Performing Loans

            66.      When a borrower fails to perform according to the terms agreed upon with the

   lender, the borrower is considered to have defaulted on his or her mortgage loan. Some defaults

   are inadvertent and temporary, resulting from mistakes on the borrower’s part, such as forgetting

   to send in a payment before the end of the grace period (typically 15 days after the payment due

   date) or sending the payment to the wrong address. Permanent defaults (i.e., when a borrower

   permanently stops making payments as agreed) most commonly arise when a borrower is no

   longer able to afford the monthly mortgage payment, including any required payments to an

   escrow account, often due to an impairment of the borrower’s financial position.10

            67.      Since the onset of the financial crisis in 2007, “strategic defaults” have become

   more common, posing an additional challenge for loan servicers such as OLS. A “strategic

   default” occurs when a borrower has the means to make the required mortgage payment but no

   longer desires to do so. “Strategic defaults” usually reflect the fact that, due to a fall in home

   prices, the borrower owes more on his or her mortgage loan than the mortgaged property is




            10
              For example, a 2015 study found that 80% of defaulting households experienced a major shock to their
   cash flow, such as a job loss, a severe income loss, divorce, or hospitalization (see Gerardi, et al., Can’t Pay or
   Won’t Pay? Unemployment, Negative Equity, and Strategic Default, Federal Reserve Bank of Boston Working
   Papers, No. 15-13).



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                               25
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 32 of
                                      269


   worth – a situation described as “negative equity.” Research estimates that “strategic defaults”

   comprised between 18% and 26% of defaults following the onset of the financial crisis.11

            3.       Protecting the Investor’s Interest in the Collateral Securing the Loan

            68.      It is the servicer’s responsibility to protect the investor’s interest in the collateral

   (i.e., the mortgaged property) that the borrowers pledged as security for their loans. By

   protecting the collateral, the servicer will prevent or minimize the investor’s loss (and sometimes

   the borrower’s loss, as well) in the event the borrower stops fulfilling his or her contractual

   obligations set forth in the mortgage documents.

            4.       Hazard Insurance

            69.      One way that a servicer protects an investor’s interest is by ensuring that the

   borrower maintains adequate hazard insurance for the mortgaged property. When the mortgaged

   property is adequately insured, the loan is effectively secured,12 even if the property is damaged

   or destroyed by fire, flood, or some other disaster. When borrowers sign the security instruments

   associated with their mortgage loans (i.e., a mortgage or deed of trust), they agree to maintain

   adequate insurance on the property. For example, the standard security instrument on the Fannie

   Mae website for Florida loans contains the following provision:

                  Borrower shall keep the improvements now existing or hereafter erected on
                  the Property insured against loss by fire, hazards included within the term


            11
               A survey of 1,000 households in 2008-2009 (designed to be representative of all U.S. households) found
   that 26% of defaults were strategic defaults. This finding was based on responses to a survey that asked participants
   how many people they knew who had defaulted on their mortgage, and how many of these people walked away
   from their mortgages, even though they could afford to make the required monthly payment (Guiso, Luigi, Paola
   Sapienza, and Luigi Zingales, “Moral and Social Constraints to Strategic Default on Mortgages,” Einaudi Institute
   for Economics and Finance, EIEF Working Paper, 05/09, June 2009). A 2010 study used borrower-level credit
   bureau files to identify strategic defaults, defined as mortgage defaults by borrowers who kept their non-real-estate
   trade-lines current (a proxy for ability to pay). The study found that 19% of mortgage defaults in Q4 2008 and Q2
   2009 were strategic defaults (Experian/Oliver Wyman Market Intelligence Report, Understanding strategic default
   in mortgages: Q2 2010 update, Experian, Oliver Wyman, www.marketintelligencereports.com (available at: https://
   www.experian.com/assets/decision-analytics/reports/strategic-default-report-2-2010.pdf).
            12
               To the extent of the market value of the property.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                               26
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 33 of
                                      269


                 “extended coverage,” and any other hazards including, but not limited to,
                 earthquakes and floods, for which Lender requires insurance.13

           5.       Real Estate Taxes

           70.      A second way that a servicer protects an investor’s security interest in the

   mortgaged property is by ensuring that the investor’s lien does not become subordinated to liens

   held by other claimants, such as a local taxing authority. When borrowers sign the security

   instruments associated with their mortgage loans, they agree to pay their property taxes. For

   example, the standard security instrument on the Fannie Mae website for Florida loans contains

   the following provision:

                 Borrower shall pay all taxes, assessments, charges, fines, and impositions
                 attributable to the Property which can attain priority over this Security
                 Instrument…14

           71.      If a homeowner fails to pay his or her property taxes, one remedy available to the

   tax collector is to place a lien on the property, which typically takes precedence over the

   investor’s lien. To guard against this risk, servicers typically contract with an outside vendor to

   monitor tax payments on property pledged as collateral for the loans they service. If the vendor

   reports that the taxes are past due, the servicer typically will make the required payment on the

   borrower’s behalf.15




           13
               Downloaded August 29, 2019 from https://www fanniemae.com/singlefamily/security-instruments. A
   similar provision is in the security instruments for other states.
            14
               Downloaded August 29, 2019 from https://www fanniemae.com/singlefamily/security-instruments. A
   similar provision is in the security instruments for other states.
            15
               By paying past-due property taxes on the borrower’s behalf, the servicer may confer benefits on the
   borrower, as well as on the investor. By keeping the borrower’s property-tax status current, the servicer may avoid
   or minimize late fees that the borrower would otherwise incur.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                              27
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 34 of
                                      269


          6.      Mortgage Insurance

          72.     In addition to hazard insurance, which in my experience is required for all

   mortgage loans, some mortgage loans also require the borrower to obtain mortgage insurance or

   “PMI.”16 PMI insures lenders against some or all of the loss that occurs when a borrower

   permanently defaults on his or her loan obligations and the proceeds from mortgaged property

   are insufficient to fully compensate the lender for the amounts owed. PMI has been a common

   requirement for mortgage loans when the loan-to-value ratio at the time of origination is in

   excess of 80%. In many instances, PMI premiums are paid by the borrower on a monthly basis,

   although there are PMI policies that require payment in a lump sum at the time of origination, or

   that are purchased directly by the lender (i.e., lender-paid PMI).

          73.     For loans with monthly PMI payments by the borrower, the insurance is not

   required to be in place during the entire life of the loan. Borrowers may ask a servicer to cancel

   PMI if they can show that their loan-to-value ratio is 80% or lower. Lenders are required to

   cancel PMI for most performing loans when the principal balance drops to 78% of the property

   value at origination.

          7.      Escrow Accounts

          74.     For higher risk loans, lenders or servicers (on behalf of investors) may require at

   the inception of the loan that a borrower fund an escrow account17 to provide a source of funding

   for insurance-policy premiums (both hazard and PMI) and property taxes when they are due. An

   escrow account reduces the risk that property taxes and insurance premiums will not be paid by

   the borrower on time.18



          16
             The “P” in PMI stands for “private.”
          17
             Escrow accounts are often referred to as “impound accounts”; the names can be used interchangeably.
          18
             In my experience, all loans with borrower-paid PMI have escrow accounts.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                          28
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 35 of
                                      269


                  a.      How escrow accounts work

          75.     When an escrow account is established, the servicer: (a) collects from the

   borrower with each monthly payment (in addition to the amounts for principal and interest) an

   amount needed to pay taxes and insurance; (b) deposits the monies collected into a special

   account in the borrower’s name; and then (c) makes payments from the account for insurance

   premiums and property taxes on the borrower’s behalf when they are due.

          76.     Although the servicer maintains the escrow account, the money in the account

   belongs to the borrower and can only be used for authorized purposes. In this respect, an escrow

   account is like any other depository account: the funds in the account represent an asset for the

   homeowner, and a liability for the servicer. When a borrower sells his or her home at a point in

   time when neither a property tax bill nor an insurance premium is due, the borrower will be paid

   the balance of the funds in the escrow account.

                  b.      Benefits to the borrower

          77.     In addition to the risk-reduction benefit to the mortgage loan holder, an escrow

   account also provides benefits to the borrower. It converts what would normally be relatively

   large and infrequent payments into a stable monthly payment. The escrow account thereby

   lessens the potential burden associated with paying what is typically an annual mortgage

   insurance premium and a semi-annual property tax payment. The escrow account also saves

   borrowers the hassle of monitoring their bank account balances to ensure they maintain sufficient

   funds to cover the irregular property tax and insurance payments. In this way, the escrow

   account offers the borrower a convenience. The escrow account mitigates the risk of late




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                               29
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 36 of
                                      269


   payment of property taxes and the fees associated with such late payments.19 Finally, many

   borrowers receive favorable interest rates on their escrow balance.

                      c.     Interest on escrow accounts

           78.        In 15 states, mortgage servicers are required to pay interest on escrow account

   balances.20 Each state has its own regulations specifying the minimum interest rate. The rates

   mandated by these 15 states either approximate the rates paid on savings accounts, or are

   modestly above these rates. The most populous state requiring an interest rate above prevailing

   savings account rates is California, which requires servicers to pay a rate not less than 2%. The

   law in Minnesota is more generous, requiring payment of a 3% interest rate. In Alaska, the law

   has the potential to be even more generous: Alaska requires the payment of interest at the note

   rate, less 2%.21

           79.         Since 2014, savings account interest rates have been so low that most savings

   accounts generate no material earnings. For example, the National Money Market Rate on

   Deposits Less than $100,000, as published by the Federal Reserve Bank of St. Louis, was 0.08%

   from 2014 through mid-2017, before gradually climbing to about 0.19% as the Federal Reserve

   began to raise its benchmark rate.22 To put this rate into perspective, a $1,000 balance earning

   interest at 0.08% generates $0.80 of interest per year.

           80.        As a consequence of the foregoing, borrowers in states like California, Minnesota,

   and Alaska are, all else constant, better off having funds in escrow accounts than in their

   personal savings accounts, let alone their checking account. Because savings account interest


           19
              Based on my review of the data produced in this matter, when Ocwen was late making a property tax
   payment, it would pay the late fee out of its own funds.
           20
              See Exhibit 5.
           21
              See Exhibit 5.
           22
              This data was retrieved from https://fred.stlouisfed.org/series/MMNRNJ.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                          30
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 37 of
                                      269


   rates since 2014 have been so low, even borrowers in states where servicers are not required to

   pay interest have not been meaningfully disadvantaged by having their funds held in escrow

   accounts.23

            8.       Payment of Property Taxes and Insurance Premiums for Loans in Default

            81.        Because it is the servicer’s responsibility to protect the investor’s interest in the

   collateral, the servicer must continue to pay property taxes and insurance premiums even when a

   borrower is not funding the escrow account. In instances of more sustained defaults, such as

   when a borrower falls more than 60-days behind on his monthly payments, it is common for the

   escrow balance to become negative. When an escrow balance turns negative, it means that the

   servicer is no longer using the borrower’s funds to make property tax and insurance payments on

   his or her behalf, but rather is advancing its own funds on behalf of the borrower until such time

   that either (a) Ocwen is reimbursed from proceeds that would otherwise go to the investor (e.g.,

   in the event of a loan modification or disposition of the collateral), or (b) the borrower reinstates

   his loan. A negative escrow balance is referred to as an escrow “deficiency.”

            9.       Understanding the Mechanics of Escrow Accounts

            82.      In order to evaluate the validity of Professor McFadden’s damages calculations, it

   is important to understand the mechanics of an escrow account.

                     a.        The annual escrow analysis

            83.      At a general level, a loan servicer will analyze disbursement activity from each

   escrow account once each year,24 and project the monthly escrow payment amount that needs to

   be collected from the borrower in order to: (a) have sufficient funds on deposit in the account to


            23
                Especially after consideration is given to the other benefits of an escrow account that I described earlier.
            24
                A borrower can request a non-standard interim analysis if, for example, insurance premiums or property
   tax liabilities change.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                                    31
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 38 of
                                      269


   make the required tax and insurance payments, and (b) maintain a cushion in the account equal

   to two months of escrow payments (the “Cushion Amount”).25

           84.     The first step in the escrow analysis is to calculate a target escrow payment equal

   to one-twelfth of the projected annual escrow disbursements (the “Target Escrow Payment”).

   Servicers assume that future escrow disbursements will be equal to disbursements during the

   previous twelve-months. The second step is to project a monthly escrow balance assuming

   collection of the Target Escrow Payment and disbursement of the expected property tax and

   insurance payments. The servicer compares the minimum projected monthly balance in the

   escrow account to the Cushion Amount. If the minimum projected balance in any month is

   below the Cushion Amount, the difference is a “shortage,” and if the minimum balance is above

   the cushion, the difference is a “surplus.” The borrower can pay the shortage immediately, but

   the default payment method is for the borrower to repay the shortage over twelve months by

   adding one-twelfth of the shortage to the Target Escrow Payment. In the case of larger

   shortages, Ocwen usually gives borrowers more time to amortize the shortage.26 For a

   performing loan, a surplus is refunded shortly after the escrow analysis is performed.

           85.     The servicer will communicate the results of its escrow analysis to the borrower

   by way of a special escrow statement, and will generally reset the borrower’s monthly escrow

   payment after each analysis. The payment change date is usually at least forty-five to sixty days

   after the escrow analysis date, in order to provide sufficient notice to a borrower of the payment

   change. The escrow payment change is also communicated to the borrower on the regular

   monthly billing statements.



           25
              See 12 CFR § 1024.17, retrieved from https://www.consumerfinance.gov/policy-
   compliance/rulemaking/regulations/1024/17/.
           26
              Declaration of Andrew Combs dated August 1, 2019, p. 2.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                32
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 39 of
                                      269


          86.     Because the escrow analysis process involves several variables and several

   calculation steps, I believe it might be helpful to the Court if I explain the mechanics of the

   process in more detail. I do so at Appendix A, using one of Professor McFadden’s example

   loans (loan number

                  b.      Escrow Surpluses and Shortages

          87.     An escrow surplus is created when the actual run rate of escrow disbursement

   activity is below the escrow payment amount (calculated based on the assumption that future

   disbursements will equal disbursement during the preceding 12 months). An escrow shortage is

   created when the actual run rate of escrow disbursements exceeds the escrow payment amount

   (calculated based on the same assumption). In some states, a portion of the shortage can be offset

   by interest paid on escrow account balances.

          88.     The foregoing principles are summarized in Figure 1, below.

                                                 Figure 1

                            Development of Escrow Surplus and Shortage



                Escrow Disbursement Run Rate       <     Escrow Payment       =      Surplus


                Escrow Disbursement Run Rate       >     Escrow Payment       =     Shortage




          89.     All else constant, tax and insurance payments tend to increase from year to year,

   meaning that escrow account analyses tend to underestimate disbursements, resulting in

   shortages. These shortages generally are repaid by increasing the borrower’s new Target Escrow

   Payment by one-twelfth of the shortage amount.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                  33
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 40 of
                                      269


                     c.       Escrow surpluses and shortages are self-correcting

            90.      While the specific timing of cash flows to and from borrowers on performing

   loans depends upon the timing of each escrow analysis relative to the timing of changes in

   escrow disbursement activity, the amounts ultimately paid by a borrower over the life of a given

   loan will be no more than the amount disbursed by the servicer (and less than these

   disbursements in the case of an interest-bearing escrow account). In any given year, a borrower

   may pay more or less to the escrow account than the amount the servicer disbursed on his or her

   behalf, but over time a borrower who does not default will pay no more than the amount of

   property tax and insurance payments disbursed from the account. A borrower who defaults on

   his or her obligations to the lender, of course, will almost always pay less than the amount that

   the servicer disbursed on his or her behalf.27

   C.       Allegedly Delayed Escrow Analysis Population

            91.      Professor McFadden calculates opportunity cost damages and damages from

   additional foreclosures for loans subjected to an allegedly delayed escrow analysis. As discussed

   more fully throughout this report, Professor McFadden’s calculations rely primarily on data

   provided by Exhibits A and C to Ocwen’s Verified Responses and Objections to Plaintiff’s First

   Set of Interrogatories to Defendants, dated May 28, 2019. This data lists 391,603 instances

   where Ocwen did not perform an Escrow Analysis within thirty days of the completion of the

   applicable Escrow Account Computation Year.

            92.      Two factors account for the vast majority of these allegedly delayed analyses.

   First, prior to 2015, Ocwen’s interpretation of the applicable regulations concluded that escrow


            27
               The portion of escrow disbursements that the borrower does not fund will almost always be paid by the
   investor, except in cases where the proceeds from liquidating the mortgaged property are non-existent, or so low that
   they do not provide a sufficient repayment source.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                               34
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 41 of
                                      269


   analyses were not required for delinquent loans,28 because the regulations did not require that the

   servicer send an escrow statement to a delinquent borrower.29 This practice was described by

   Andrew Combs during his deposition, which Professor McFadden included in his list of

   documents considered.30 Second, a system change that occurred in late 2014 and early 2015

   caused Ocwen to put the escrow analysis process on hold for a period of time.31 I have prepared

   two analyses that may be helpful to the Court in understanding the pattern and dispersion of

   these alleged escrow analysis delays.

            93.      Figure 2, below, shows the number of allegedly delayed analyses, by the month

   in which the escrow analysis was allegedly due (the “Alleged Analysis Due Date”).32 The bar

   chart distinguishes loans that were delinquent as of the Alleged Analysis Due Date from those

   that were not delinquent.




            28
                Deposition of Andrew Combs, 12:7-13:9.
            29
                Deposition of Andrew Combs, 12:7-13:9; and 12 CFR § 1024.17 (retrieved from
   https://www.consumerfinance.gov/policy-compliance/rulemaking/regulations/1024/17/) noting: “(2) No annual
   statements in the case of default, foreclosure, or bankruptcy. This paragraph (i)(2) contains an exemption from the
   provisions of § 1024.17(i)(1). If at the time the servicer conducts the escrow account analysis the borrower is more
   than 30 days overdue, then the servicer is exempt from the requirements of submitting an annual escrow account
   statement to the borrower under § 1024.17(i). This exemption also applies in situations where the servicer has
   brought an action for foreclosure under the underlying federally related mortgage loan, or where the borrower is in
   bankruptcy proceedings. If the servicer does not issue an annual statement pursuant to this exemption and the loan
   subsequently is reinstated or otherwise becomes current, the servicer shall provide a history of the account since the
   last annual statement (which may be longer than 1 year) within 90 days of the date the account became current.”
             30
                Appendix B to the McFadden Report.
             31
                Per discussion with Andrew Combs.
             32
                This chart is limited to the 272,007 loans which Professor McFadden classifies as “harmed,” and for
   which he calculates damages. I consider a loan delinquent on the Alleged Analysis Due Date if the payment due
   date as of the analysis due date was more than 31 days prior to the Alleged Analysis Due Date. This analysis
   utilizes the Transaction History data produced by Ocwen in this matter at RFP 22 in response to Plaintiff’s Fifth Set
   of Requests for Production to Defendants.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                                35
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 42 of
                                      269
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 43 of
                                      269


                    delayed analyses for performing loans. In fact, 95% of the alleged delays for

                    performing loans occurred between December 2014 and March 2015.

          95.       Table 3, below, shows the average length of the alleged delay in completing the

   escrow analyses, by the status of the loan as of the Alleged Analysis Due Date. It shows that the

   alleged delays for performing loans were generally quite short: 37 days on average. In contrast,

   the alleged delays for delinquent loans were longer: 161 days on average. The reason for this

   difference is that based on its interpretation of the applicable regulations, Ocwen did not perform

   escrow analyses for delinquent loans prior to March 2015. As a result of this practice, escrow

   analyses for delinquent loans generally were delayed until either the loan became current or the

   practice was changed and Ocwen began performing annual escrow analyses for these loans.

          96.       In contrast, the vast majority of the delays for performing loans were the result of

   Ocwen’s temporary inability to perform escrow analyses during late 2014 and early 2015, while

   it was upgrading its loan servicing system.34 The resulting delays in completing escrow analyses

   were relatively short. Otherwise, it is my understanding that an escrow analysis for performing

   loans might be briefly delayed in the normal course of business if Ocwen is unable to obtain the

   information needed to perform the analysis (for example, from a taxing authority or insurance

   carrier). Because there is normally a lag between the escrow analysis date and the date when the

   new payment based on the analysis takes effect, a short delay in completing the analysis may not

   even affect the timing or amount of the borrower’s new mortgage loan payments.

          97.       Also in Table 3, I also report the proportions of loans with allegedly late escrow

   analyses that were subject to foreclosure. Not surprisingly, the rate of foreclosure for delinquent

   loans (33.6%) is much higher than the rate of foreclosure for loans that were performing at the



          34
               Per BRG interview of Andrew Combs.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                 37
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 44 of
                                      269


   time of the allegedly delayed analysis (1.5%). Although delinquent loans comprise 23% of the

   loans subject to an alleged escrow analysis delay,35 they accounted for 96% of foreclosures.36

                                             Table 3
            Average Days of Alleged Delay and Foreclosure Percent, by Payment Status37


                                                      Number          Average
                                                        of            Days of          Foreclosure
                                                       Loans          Delay38            Percent

                       Performing Loans               209,360         37 days              1.5%

                       Delinquent Loans               62,647          161 days            33.6%

                           Overall                    272,007         66 days              8.9%




            98.      In summary, two distinct factors explain the vast majority of the allegedly delayed

   escrow analyses, resulting in two very distinct populations of loans – in terms of the reason for

   the delay, the length of the delay, and the subsequent performance of the loans.

   D.       Foreclosures

            99.      The largest category of damages calculated by Professor McFadden is damages

   that he contends are associated with foreclosures caused by the allegedly delayed escrow

   analyses. In this section, I provide a brief background on the foreclosure process.




            35
              62,647 divided by 272,007.
            36
              33.6% divided by (1.5% + 33.6%).
           37
              This data is at Exhibit 6B.
           38
              There are 11,970 loans in the 272,007 with no Actual Analysis Date (i.e., “last analysis date”), and for
   which the days of delay is therefore not calculable.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                                38
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 45 of
                                      269


           1.      Judicial vs. Non-Judicial Foreclosure

           100.    Generally speaking, there are two types of foreclosures: judicial and non-judicial.

   In a judicial foreclosure, the process through which the lender takes title to the mortgaged

   property is administered by the courts. In a non-judicial state, the lender can obtain title to the

   mortgaged property outside of the court system. In the U.S., 29 states have non-judicial

   foreclosure processes.39

           2.      First Filing

           101.    In a judicial foreclosure, the first step is the filing of a complaint with the court.

   In a non-judicial foreclosure, the first filing usually occurs when the lender provides the

   borrower with a notice of default.40 Borrowers generally have the ability to end the foreclosure

   process after the first filing by reinstating the loan, by obtaining a loan modification, by selling

   the home and paying off the loan in full, or through other forms of loss mitigation such as a short

   sale or giving the lender the deed-in-lieu of foreclosure. The foreclosure process is put on hold

   while loss mitigation options are considered, and is discontinued if loss mitigation is feasible.

   There is not a corollary process to the first filing that provides notification to interested parties

   that the foreclosure process has been terminated.

           3.      Foreclosure Sale

           102.    If a foreclosure is not terminated, the end of the process is a foreclosure sale. The

   foreclosure sale typically is scheduled later in the process, after the first filing, and usually takes

   a long time. For example, Fannie Mae publishes a “maximum number of allowable days”

   between the due date of the last paid installment (which is at least 120 days before the first filing)


           39
              https://www.fanniemae.com/content/guide_exhibit/foreclosure-timeframes-compensatory-fees-
   allowable-delays.pdf.
           40
              In some states, there are other forms of notification.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                        39
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 46 of
                                      269


   and the foreclosure sale date. The average duration is 671 days, with an average of 522 days for

   non-judicial foreclosure states and 837 days for judicial foreclosure states.41

           103.    Ocwen produced a data set of foreclosure sales showing the date each sale was

   held and whether a sale was rescinded. Loans with a first filing that show-up in Ocwen’s

   foreclosure sale data were classified by Professor McFadden as either “sale finished” or

   “rescinded.” Loans with a first filing that are not listed in the foreclosure sale data are classified

   by Professor McFadden as “ongoing.”

           4.      REO

           104.    The price at which a property is offered at a foreclosure sale is generally at least

   equal to the amount owed on the loan. While some homes are purchased by third parties at the

   foreclosure sale, the far more-common outcome is the transfer of title to the lender because the

   market does not value the property at an amount equal to or greater than the amounts owed.

   When a property goes through the foreclosure sale process and is not acquired by a third party, it

   becomes real estate owned (“REO”) by the lender. The servicer typically seeks to sell the REO

   as soon as possible, to mitigate the investor’s loss.

   E.      Professor McFadden’s Damages Calculations

           105.    Professor McFadden purports to estimate two types of damages that allegedly

   resulted from Ocwen’s servicing errors: opportunity cost damages and foreclosure-related

   damages.




           41
              https://www.fanniemae.com/content/guide_exhibit/foreclosure-timeframes-compensatory-fees-
   allowable-delays.pdf.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                        40
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 47 of
                                      269


           1.       Opportunity Cost Damages

           106.     Professor McFadden identifies certain loans where he claims an Ocwen servicing

   error caused borrowers to temporarily pay more on their mortgages than they should have been

   required to pay.42 He acknowledges that these borrowers were reimbursed in full for the

   overcharges, but he nonetheless claims that the overcharges caused borrowers to sustain

   opportunity cost damages during the period between payment and reimbursement.43 Professor

   McFadden claims that during the overcharge period, the excess payments may have caused

   borrowers to turn to expensive sources of funding to obtain the money needed to pay the

   overcharge amounts, or alternatively, the overcharges may have prevented borrowers from

   paying down expensive unsecured obligations.44

           107.     Professor McFadden opines that the best measure of a borrower’s opportunity

   cost resulting from overpayments is the interest rate on credit card balances carried over from

   month-to-month, which he estimates to be either 13%, 16%, or 20%.45

                    a.       Overcharges Resulting from Allegedly Delayed Escrow Analyses

           108.     Professor McFadden estimates that total opportunity cost damages to borrowers

   on 93,223 loans that experienced allegedly delayed escrow analyses range from $1.2 million to

   $1.7 million.46 The first step in Professor McFadden’s damages methodology is to retrieve the

   “Escrow Surplus” that was reported by Ocwen to have “accrued” during “each time period for



           42
               McFadden Report, pp. 17-18.
           43
               McFadden Report, pp. 17-23. Professor McFadden implies, though he does not say so in his report, that
   Ocwen’s reimbursements for improperly charged PMI fees were less than the amounts charged borrowers. As I
   discuss below, he offers no evidence in support of this allegation, and my review of the evidence proves that he is
   mistaken.
            44
               McFadden Report, pp. 14, 17.
            45
               McFadden Report, pp. 19-20.
            46
               McFadden Report, p. 32.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                              41
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 48 of
                                      269


   which Ocwen did not perform an Escrow Analysis.” This data appears in Exhibit C to Ocwen’s

   Verified Responses and Objections to Plaintiff’s First Set of Interrogatories to Defendants, dated

   May 28, 2019.47

           109.     The second step in his methodology is to divide this accrued escrow surplus

   amount by the number of months associated with each alleged delay, so as to calculate a monthly

   overpayment. As a simple example, if Exhibit C reported an accrued surplus of $100 associated

   with a four-month delay, Professor McFadden would calculate a $25 overpayment for each of

   the four months during the alleged delay period.

           110.     The third step is to model the period of time over which the borrower was

   reimbursed for this overpayment.48 Professor McFadden modeled three repayment scenarios:

           a)       Lump Sum Repayment Method – If the borrower had a surplus escrow balance on

                    the Actual Analysis Date, Professor McFadden assumes that the overpayment was

                    repaid to the borrower in a single lump sum on that date.

           b)       Spread Repayment Method – If the borrower had an escrow shortage on both the

                    Alleged Analysis Due Date and the Actual Analysis Date, Professor McFadden

                    assumes that the overpayment was repaid over the time period that Ocwen gave

                    the borrower to repay the escrow shortage – ranging from 12 months to 60

                    months.

           c)       Lump Sum and Spread Repayment Method – If the borrower had an escrow

                    shortage on the Alleged Analysis Due Date, but an escrow surplus on the Actual

                    Analysis Date, Professor McFadden assumes that the overpayment was partially



          47
             Exhibit C to Ocwen’s Verified Responses and Objections to Plaintiff’s First Set of Interrogatories to
   Defendants, dated May 28, 2019.
          48
             Each of these calculation methods is shown in the McFadden Report at pp. 25-30.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                              42
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 49 of
                                      269


                  repaid from the escrow surplus on the Actual Analysis Date, with the balance

                  repaid over the time period Ocwen generally gave the borrower to repay the

                  escrow shortage.

          111.    The fourth step in Professor McFadden’s methodology is to calculate the present-

   value of both the overpayments and repayments as of the Alleged Analysis Due Date, and take

   the difference as the borrower’s opportunity cost damages.49

                  b.      Overcharges of PMI Premiums

          112.    Professor McFadden asserts that for 7,856 loans, Ocwen “failed to cancel PMI in

   accordance with HPA procedures.” Although he acknowledges that Ocwen reimbursed

   borrowers for most of the allegedly improper PMI premium payments, he asserts that these

   borrowers incurred opportunity cost damages during the interval between the premium payments

   and the cancellation dates.50 Professor McFadden estimates these damages for borrowers on

   6,293 loans to range from $319,433 to $373,717.51 (The difference between the 7,856 and 6,293

   is the number of loans for which Professor McFadden was unable to show that the improperly

   charged premiums were actually paid by borrowers.52)

          113.    In estimating the amount of opportunity cost damages allegedly incurred by

   borrowers as a result of PMI overcharges, Professor McFadden uses the same methodology he

   used in estimating the damages associated with delayed escrow analyses. He first models the

   timing of the monthly overpayments and repayments. He then calculates for each loan the




          49
             McFadden Report, pp. 25-30.
          50
             McFadden Report, p. 33.
          51
             McFadden Report, pp. 33-34.
          52
             McFadden Report, p. 33.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            43
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 50 of
                                      269


   present-value of the two amounts at the time of the first overpayment period.53 While Professor

   McFadden states in his report that he “calculated the NPV of these payments to August 15,

   2019,”54 a review of both his Table 5 and the detailed loan-level damages output he produced

   reveals that this is not what he, in fact, did.55

           114.    Professor McFadden also offset his estimate of damages by crediting borrowers

   with one year’s worth of interest on the amount of their overpayment using a 3.25 percent rate.56

   He claims he did so because Ocwen provided such an interest credit on overpayments.

                   c.       Overcharges Associated with Alleged ARM Servicing Errors

           115.    Professor McFadden identifies 1,263 “instances of loans that needed adjustments

   to correct for servicing failures because of overcharges by Ocwen.”57 He calculates damages of

   $288,684 to $394,490 associated with 1,204 of these loans.58

           116.    According to Professor McFadden, he identified these 1,204 loans using comment

   codes and Transaction History data that Ocwen provided. He assumes that any time Ocwen

   performed an audit of an adjustable rate mortgage (as indicated in the comment codes), made a

   correction to the payment amount (as indicated in the comment codes), and issued the borrower a

   refund (as indicated in the Transaction History data), it is evidence of a servicing failure by

   Ocwen.59 Nowhere does Professor McFadden point-out the incidence of corrections to ARM

   interest rates. Based on my analysis of the comment data utilized by Professor McFadden in




           53
              McFadden Report, pp. 33-35.
           54
              McFadden Report, p. 34.
           55
              See, e.g., 0.16PMI_dmg.csv.
           56
              McFadden Report, p. 34.
           57
              McFadden Report, p. 35.
           58
              McFadden Report, pp. 35, 37.
           59
              McFadden Report, pp. 35-36.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                 44
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 51 of
                                      269


   making his estimates, there are 317,207 ARM loans that had interest rate adjustments in the data

   provided by Ocwen.60 Therefore, the loans requiring adjustments that he identifies represent

   0.4% of these ARM loans.

           117.     Professor McFadden calculates damages associated with alleged ARM servicing

   errors by identifying the refund amount, and then spreading this amount equally over the interval

   between the effective date of the correction (or January 1, 2014 if the effective date was before

   January 1, 2014) and the date of the audit (or, in many cases, an estimate of this interval).61

   Professor McFadden then calculates the present-value of each amount as of the first date of

   overpayment, and estimates opportunity cost damages as the excess of the present-valued

   overpayments above the present-valued repayment.62

           2.       Damages from Additional Foreclosures

           118.     By far the largest category of damages that Professor McFadden estimates stems

   from what he claims are “Additional Foreclosures Attributed to Ocwen’s Untimely Escrow

   Analyses.”63 He estimates that Ocwen’s allegedly delayed escrow analyses associated with

   “overcharges” and “undercharges” caused 16,636 additional loans to go into foreclosure.64 He

   also asserts that 32,190 of the loans for which Ocwen was allegedly delayed in completing an

   escrow analysis that resulted in an “overcharge” or “undercharge” had a foreclosure initiated by

   Ocwen (hereinafter, the “32,190 Allegedly Harmed and Foreclosed Loans”).65 Therefore, while




             60
                I utilized the RFP 19A data utilized by Professor McFadden and produced as parts 1 through 65. I
   identified ARM adjustments with the comment code “ARM.”
             61
                McFadden Report, pp. 36-37.
             62
                McFadden Report, p. 37.
             63
                McFadden Report, p. 62.
             64
                McFadden Report, p. 62.
             65
                McFadden Report, p. 54.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                              45
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 52 of
                                      269


   he does not say so explicitly in his report, Professor McFadden claims that at least 51% of the

   initiated foreclosures for this group of loans were caused by temporarily delayed escrow

   analyses, and all other factors – job loss, hospitalization, divorce, income changes, incarceration

   of the borrower, negative equity, etc. – caused the remaining 49 percent.66

          119.    Professor McFadden opines that each of the 16,636 additional foreclosures

   imposed a cost on the borrower averaging between $21,130 and $29,066.67 On this basis, he

   estimates additional foreclosure damages to borrowers ranging from $351.5 million to $483.5

   million.68

                  a.       Professor McFadden’s Discrete Time Proportional Hazards Model

          120.    To estimate the number of additional foreclosures caused by the allegedly delayed

   escrow analyses, Professor McFadden employs a discrete time proportional hazards model.69 He

   identifies the “harmed” loans as those reported at Exhibit C to Ocwen’s Verified Responses and

   Objections to Plaintiff’s First Set of Interrogatories to Defendants, dated May 28, 2019. He

   classifies any loan for which Exhibit C reports an “accrued surplus” as an overcharge loan, and

   any loan listed at Exhibit C with an “accrued shortage” as an undercharge loan.70 Professor

   McFadden states that he used his discrete time proportional hazards model to analyze a 50%

   sample drawn from the “harmed” loans (149,185 sampled loans), and 47,051 loans for which the

   Bureau did not identify “a servicing error of the type in their complaint.”71




          66
             Calculated as 16,636 divided by 32,190.
          67
             McFadden Report, p. 62.
          68
             McFadden Report, p. 62.
          69
             McFadden Report, p. 43.
          70
             McFadden Report, p. 44.
          71
             McFadden Report, p. 46.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                46
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 53 of
                                      269


           121.     Professor McFadden model estimates a 6.733% average increase in foreclosure

   probability for overcharged loans, and a 5.073% average increase in foreclosure probability for

   undercharged loans.72

                    b.       Professor McFadden’s Lower-Bound Estimate of Foreclosure Cost

           122.     Professor McFadden’s lower-bound estimate of average borrower foreclosure

   cost, in the amount of $21,130, consists of three elements: (a) legal and administrative fees of

   $1,086 for all loans, (b) relocation costs of $780 for an estimated 14.2% of borrowers who were

   evicted from their property, and (c) equity loss of $20,470, for an estimated 96.7% of the

   borrowers whose foreclosures were not rescinded.73

           123.     He derives his estimate of legal and administrative fees by adding together the

   average reported foreclosure attorney fees ($431) and publication/posting and process server

   costs ($655), as reported in semi-annual market fee analysis reports that Navigant Consulting

   prepared for Ocwen covering the periods June 1, 2014 to August 31, 2015.74 Professor

   McFadden derives his estimate of relocation costs from an article published on a Zillow.com

   blog page by Mary Boone, titled “How Much Does it Cost to Move.”75




           72
               McFadden Report, pp. 51-52.
           73
               McFadden Report, pp. 58-60.
            74
               OCW-CFPB-001-06235505 covers the period 6/1/14 to 2/28/15, and the page cited by Professor
   McFadden is page 13. OCW-CFPB-001-0652342 covers the period 3/1/15 to 8/31/15, and the page cited by
   Professor McFadden is page 15.
            75
               https://www.zillow.com/blog/how-much-will-you-pay-to-move-91663/. Zillow describes Ms. Boone as
   follows: “Mary was a newspaper writer/editor for 13 years and worked as spokesperson for a Fortune 500 Company
   before becoming a freelance writer. She has authored more than two dozen books for young readers and writes for a
   handful of regional home and garden magazines.” (https://www.zillow.com/blog/author/maryboone/). It is not clear
   why Professor McFadden only applies this figure to evicted borrowers. Any borrower who loses a home to
   foreclosure must move out of the home (whether voluntarily or through eviction). If a borrower has voluntarily
   vacated the home for a reason other than Ocwen’s conduct, then it was necessarily the case that this foreclosure was
   for some other reason, and should not be included in the damages calculation.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                              47
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 54 of
                                      269


            124.     Professor McFadden’s estimate of equity loss per borrower is based on a paper

   published by the Federal Housing Finance Agency (“FHFA”) in which the Agency estimates the

   price discount on REO (i.e., bank-owned properties) sales, relative to non-REO sales. He then

   multiplies the lower-end discount (10%) by what he estimates to be the home values for the

   “harmed borrowers” ($204,704),76 yielding a calculation of $20,470.77

                     c.       Professor McFadden’s Upper-Bound Estimate of Foreclosure Costs

            125.     Professor McFadden’s upper-bound estimate of foreclosure costs ($29,066) is

   derived from a 1995 report by Ana Moreno, titled “The Cost-Effectiveness of Mortgage

   Foreclosure Prevention,” which appears on the Family Housing Fund’s website.78 The Moreno

   Report describes the Family Housing Fund as “a nonprofit organization whose mission is to

   preserve and expand quality affordable housing for families with low and moderate incomes in

   the seven county metropolitan area of Minneapolis and Saint Paul, Minnesota.”79

            126.     Professor McFadden claims that his $26,612 upper bound average equity loss

   estimate is equal to the $7,200 estimate in the Moreno Report, adjusted for inflation using the

   consumer price index.80 The $7,200 estimate in the Moreno Report is described as follows:

                 Long-term loss of the financial investment in the property. For the
                 homeowners served by [the Northside Residents Redevelopment Council
                 (NRRC)] and [Saint Paul Housing Information Office (HIO)] the difference
                 between the assessed market value and the balance on the home mortgage
                 was $7,200 on average.81


            76
               Professor McFadden calculates this based on the purchase price of properties listed in an Ocwen dataset
   produced in this matter, multiplied by a factor for an intervening change in property value per home price indices he
   obtained from the Federal Housing Finance Administration and Zillow.
            77
               McFadden Report, pp. 56-58.
            78
               McFadden Report, pp. 58-60. No information is provided about Ana Moreno in the Moreno Report other
   than describing her as a “housing consultant.”
            79
               Moreno Report, introduction page.
            80
               McFadden Report, p. 58.
            81
               Moreno Report, p. 12.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                               48
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 55 of
                                      269


           127.     The report cites “Wilder Research Center’s Quarterly Report, Cumulative from

   7/1/91 to 12/31/94,” (“Wilder Report”) as support for the $7,200.82 The homes and loans

   underlying the Wilder Report’s calculation are described in the Moreno Report as follows:

                    a)      Over 800 homeowners in Minneapolis and Saint Paul who received

                            foreclosure prevention counseling and/or emergency assistance between

                            July 1, 1991 and December 31, 1994;

                    b)      60 percent had their mortgages reinstated;

                    c)      Fifty percent of those reinstated were “still current in their mortgage

                            payments two years after coming to the program.”83

           128.     A most-important descriptive statistic about this $7,200 figure, however, is

   omitted from both the Moreno Report and Professor McFadden’s report: the proportion of loans

   that actually had a foreclosure. I address this very important omission later in section VII.C of

   this report.

           129.     Professor McFadden also derives from Exhibit F of the Moreno Report an

   inflation-adjusted estimate for legal and administrative fees incurred in connection with

   foreclosures: $3,320.84 Exhibit F is characterized in the Moreno Report as showing expenses

   born by Fannie Mae, as the owner of the loan.85 It is not clear why Professor McFadden treats




           82
               Moreno Report, p. 12. The report also notes: “Of the homeowners served, almost a quarter had two or
   more mortgages on their house. Therefore, for those homeowners the home equity would be reduced by the amount
   of other mortgages on the home.” In effect, Ms. Moreno acknowledges that the $7,200 figure is overstated.
            83
               Moreno Report, pp. 10-12.
            84
               McFadden Report, pp. 58-60.
            85
               Moreno Report, p. 16 and Exhibit F.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                          49
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 56 of
                                      269


   costs borne by Fannie Mae as borrower costs.86 I also address this issue later in section VII.C of

   this report.

           130.    Professor McFadden claims that his damages estimates for foreclosures caused by

   allegedly delayed escrow analyses do not capture other costs that could constitute damages.87 In

   his report, he attempts to explain how “receiving accurate and timely information is critical in

   financial decision making,” but he fails to explain how such allegedly inaccurate or untimely

   information caused foreclosures or otherwise harmed borrowers.88 He also opines that a

   borrower may experience damages from a lower credit score resulting from a foreclosure.89

   Finally Professor McFadden opines that “foreclosures incur [sic.] costs on communities through

   reduced property values and tax revenues.”90

           3.      Counts of Servicing Failures for Which Damages Were Not Calculated

           131.    Finally, Professor McFadden claims that “Ocwen internal documents identify

   additional populations of borrower who appear to have experienced numerous other servicing

   failures.”91 He then presents counts of these purported “failures,” by type of failure, and the

   number of loans “potentially impacted by these failures.”92 Professor McFadden does not offer

   opinions on damages with respect to these “other servicing failures,” does not explain why he

   includes this tabulation in his report, and does not explain how these incidences may have

   “impacted” borrowers.



           86
              Professor McFadden also quotes the Moreno Report description: “Fannie Mae’s Typical Expenses
   During the Foreclosure Process.” (McFadden Report, p. 59). Without justification, Professor McFadden
   transmogrifies these Fannie Mae costs to be borrower costs.
           87
              McFadden Report, p. 62.
           88
              McFadden Report, pp. 62-65.
           89
              McFadden Report, pp. 65-66.
           90
              McFadden Report, pp. 66-68.
           91
              McFadden Report, pp. 11-12.
           92
              McFadden Report, p. 12.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                        50
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 57 of
                                      269


                                          V. ASSIGNMENT AND METHODOLOGY

   A.      Assignment

           132.    My primary assignment in this matter was to evaluate Professor McFadden’s

   opinions on damages, and where appropriate, provide my own opinions. I was also asked to

   evaluate the extent to which Professor McFadden’s assumptions regarding liability are consistent

   with the claims articulated by the Bureau and with the information that Ocwen provided in

   discovery. Finally, I was asked to consider the “servicing failures” identified by Professor

   McFadden, for which he does not calculate damages, and assess the likelihood that each type of

   purported “servicing failure” would lead to borrower harm.

   B.      Assumptions

           133.    Ocwen’s counsel directed me to assume arguendo that the Court will find for the

   Bureau on liability.

   C.      Data

           134.    The data I have utilized for purposes of carrying out my assignment is listed at

   Exhibit 1 to this report. During the course of discovery, Ocwen produced millions of data

   records and many documents. For purposes of my assignment, it was important that I understand

   the nature of each data set, as this affects the reliability of the data contained therein.

           1.      Raw Transactional Data

           135.    One type of data produced in this matter is data extracted from Ocwen’s systems,

   without summarization or manipulation. A prime example of such data is the Transaction

   History data produced in response to the Bureau’s Request for Production Number 22, in

   response to Plaintiff’s Fifth Set of Requests for Production to Defendants. Transaction History

   data contains each transaction that Ocwen posted to each loan in its servicing portfolio. This

   data set shows, for example, each disbursement from escrow, each amount collected and applied


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                    51
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 58 of
                                      269


   to the borrower’s loan, how each amount was applied to the loan, a record of each loan

   modification, and the amounts collected in the event of a short sale, foreclosure sale, or REO

   sale. Throughout this report, I refer to this kind of data as “Raw Transactional Data.” When

   analyzing loan servicing activities, Raw Transactional Data is the most reliable data because (a)

   it is compiled in the ordinary course of business, (b) it is used to service the loans, and (c) it is

   subject to Ocwen’s internal control processes.

           2.      Remediation Work Product

           136.    A second type of data produced in this matter is remediation work product. From

   time to time in the ordinary course of business, if Ocwen identified inaccuracies in its loan

   servicing activities or opportunities for improvement, it would undertake remediation activities

   and prepare work product in the course of such activities. Such work product may have been

   used to perform some sort of remediation, or it may have been prepared to summarize the

   remediation. Throughout this report, I refer to this kind of data as “Remediation Work Product.”

           137.    Generally speaking, the activities reflected in remediation work product can be

   corroborated by Raw Transactional Data. I consider Remediation Work Product to be reliable,

   because (a) it is prepared in the ordinary course of business, (b) it is used to service loans, and (c)

   it is subject to Ocwen’s internal control processes. Where possible, I have endeavored to cross-

   check Remediation Work Product against Raw Transactional Data. While Remediation Work

   Product contains information about Ocwen’s efforts to remediate certain issues, I have not

   categorically assumed that all activities reported in Remediation Work Product are indicative of

   servicing regulations violations.

           3.      Litigation Work Product

           138.    A third type of data produced in this matter is “Litigation Work Product.”

   Throughout this litigation, the Bureau has made numerous requests of Ocwen to provide


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                    52
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 59 of
                                      269


   information that is not directly available in its Raw Transactional Data or in any Remediation

   Work Product. In certain instances, the Bureau requested information that the Bureau itself, or

   its consultants, could have computed from the Raw Transactional Data.93 In response to the

   Bureau’s requests, Ocwen’s staff undertook to perform the requested calculations.

           139.     It is important to note that Ocwen did not use its Litigation Work Product to

   service loans, and these reports were not prepared in the ordinary course of business. In my

   opinion, experts should not rely on Litigation Work Product if the data they are seeking is

   available in either the Raw Transactional Data or the Remediation Work Product, since these are

   primary data sources. As a damages expert, I generally prefer to rely on contemporaneous

   information prepared in the ordinary course of business, rather than on litigation work product.

   D.      Methodology

           1.       Opportunity Cost Damages

           140.     In analyzing Professor McFadden’s opportunity cost damages estimates, I

   reviewed his description of the estimates, the estimates themselves, the explicit and implicit

   assumptions underlying them, and the bases he offered in support of them. I also tested

   Professor McFadden’s calculations for specific loans using the Raw Transactional Data. After

   correcting the errors that I identified in Professor McFadden’s models, I then performed my own

   calculations using what I regard as the appropriate interest rate for estimating opportunity cost

   damages, as well as an interest rate that can serve as an upper bound on these damages.

           2.       Damages from Additional Foreclosures

           141.     To analyze Professor McFadden’s estimates of damages resulting from

   foreclosures allegedly caused by escrow analysis delays, I first evaluated his discrete time


           93
              For example, the delinquency information produced in response to RFP #5 of the Plaintiff’s Fifth Set of
   Requests for Production to Defendants is information that can be calculated from the Transaction History data.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                              53
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 60 of
                                      269


   proportional hazards model, including the assumptions underlying the model, the specification of

   variables in the model, the inputs used by the model, and the model’s outputs. I also analyzed

   the per-foreclosure damages estimates he provided, as well as his causation theories.

          142.    I reviewed the literature cited by Professor McFadden in support of his analysis,

   and performed my own review of the relevant literature. To test the reasonableness and

   reliability of Professor McFadden’s model, I selected a 100-loan random sample from the

   population of loans for which Professor McFadden calculates damages and which he claims

   experienced foreclosure. For each loan in the sample, I analyzed the Raw Transactional Data

   and determined whether there was a foreclosure, and if so, whether the allegedly delayed escrow

   analysis caused the foreclosure or was linked to the default event giving rise to the foreclosure. I

   then compared the findings from my review with Professor McFadden’s results.

          3.      Counts of Servicing Failures for Which Damages Were Not Calculated

          143.    I recomputed each of the loan counts in Table 2 of the McFadden Report,

   evaluated the extent to which these counts actually represent “servicing failures,” and evaluated

   the likelihood that such “servicing failures” would result in harm to borrowers.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                54
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 61 of
                                      269


                                VI. PROFESSOR MCFADDEN’S OPPORTUNITY COST DAMAGES

           144.     In this section, I offer my opinions on Professor McFadden’s estimate of

   opportunity cost damages for three categories of borrowers: (a) those with allegedly delayed

   escrow account analyses, (b) those with allegedly improper charges for PMI, and (c) those

   borrowers with ARM loans who allegedly were overcharged.

   A.      Overview

           1.       Summary of Errors and Deficiencies in Professor McFadden’s Analysis

           145.     In my opinion, Professor McFadden’s estimate of the borrowers’ opportunity cost

   damages significantly overstates the harm that borrowers actually experienced as a result of

   Ocwen’s alleged servicing errors. The overstatement results primarily from the illogical and

   inflated interest rates that Professor McFadden uses to represent a borrower’s opportunity cost.

   He assumes that in the but-for world, (a) all affected borrowers would have carried credit card

   debt, and (b) all of these borrowers either would have (i) used the funds they allegedly overpaid

   to pay-down credit card debt or (ii) funded the overpayments with credit card debt.94 On this

   basis, he claims that each borrower’s opportunity cost is best represented by the interest rate on

   consumer credit card debt, which he estimates at 13%, 16%, and 20%. Professor McFadden’s

   assumptions regarding borrower behavior in the but-for world, however, have no basis in fact.

           146.     Professor McFadden’s opportunity cost damages calculations for delayed escrow

   analyses, PMI overcharges, and ARM loan servicing errors also suffer from serious

   methodological flaws, as explained more fully below.




           94
               McFadden Report, p. 15 (“I then calculated the net present value (“NPV”) of the difference in payment
   flows to arrive at damages capturing the loss to borrowers in interest that could have been avoided, assuming that
   they have credit card debt, and at the margin could have reduced this debt.”).


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                              55
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 62 of
                                      269


          2.      My Affirmative Opinions on Damages

          147.    After correcting the flaws in Professor McFadden assumptions and methodology,

   I find that the opportunity cost damages suffered by Ocwen’s borrowers is not materially

   different from $0 (my Most-Likely estimate). My research indicates that the most-likely funding

   sources for small, temporary, and self-correcting overpayments are the borrowers’ own checking

   and savings accounts. Accordingly, in the but-for world, where Ocwen did not overcharge

   borrowers, the amounts in question would have been held in these accounts and earned interest at

   the prevailing rates, or no interest at all. The rates on checking and savings accounts, therefore,

   best represent the borrower’s opportunity cost for foregoing the use of their funds.

          148.     Given the interest rate environment that prevailed during the period relevant to

   this litigation, if the funds used to cover any such overpayments had, instead, been kept in these

   accounts, they would not have provided the borrowers with meaningful interest income.

          149.    Even using a generous (and, in my opinion, excessive) interest rate of 3.25% –

   apparently the highest escrow interest rate paid by Ocwen – as a measure of the borrowers’

   opportunity costs, opportunity cost damages would be $141,143 (my Upper-Bound estimate).

   These results are summarized in Table 4 below.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                56
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 63 of
                                      269


                                                Table 4
                                   Summary of Opportunity Cost Damages



                                                                                  Hamm               Hamm
                                           McFadden           McFadden             Most             Corrected
                                            Lower              Upper              Likely             Upper
                                            Bound              Bound              Amount             Bound


          Delayed Escrow
          Analyses                         $1,188,115         $1,715,706                 $0          $29,020


          PMI Overcharges                    $319,433           $373,717                 $0          $26,518


          ARM Overcharges                    $288,684           $394,490                 $0          $85,605


                                           $1,796,232         $2,483,913                 $0         $141,143



   B.     Detailed Analysis of Professor McFadden’s Opportunity Cost Damages

          1.         Professor McFadden Significantly Overstates the Measure of the Borrowers’
                     Opportunity Cost

                     a.       The Economic Concept of Opportunity Cost

          150.       Opportunity Cost is defined in economics as the cost associated with

   opportunities that are forgone when resources are not put to their best alternative use.95 One

   college economics textbook illustrates the concept of opportunity cost as follows:

                 For example, consider a firm that owns a building and therefore pays no
                 rent for office space. Does this mean that the cost of the office space is
                 zero? While a financial accountant would say yes, an economist would note
                 that the firm could have earned rent on the office space by leasing it to
                 another company. This foregone rent is the opportunity cost of utilizing the
                 office space and should be included as part of the economic cost of doing

          95
               Pindyck and Rubinfeld, Microeconomics, Sixth Edition, Prentice-Hall, 2006, p. 214.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                             57
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 64 of
                                      269


                 business.96

   In this example, if the firm could have earned $5,000 per month leasing the space to a third

   party, rather than occupying the space itself, the firm incurs an opportunity cost of $5,000 per

   month, even though there is no outflow of cash.

          151.       In the economics literature, the concept of opportunity cost is often applied in the

   context of investment decision-making.97 For example, if an individual believes he or she can

   normally achieve a risk-adjusted return of 5% on an investment, his or her opportunity cost of

   capital is 5%. The individual should only pursue a new investment if the expected returns

   exceed 5%.

          152.       The concept of opportunity cost is often employed in damages analyses. To

   measure the harm that the defendant’s wrongful actions caused the plaintiff, economists

   construct what is called a “but-for world,” in which everything is the same as it was in the real

   world, except for the absence of the defendant’s wrongful actions. The difference between the

   plaintiff’s economic position in the real world and what its economic position would have been

   in the but-for world is the measure of the plaintiff’s economic damages. In effect, the

   defendant’s wrongful actions denied the plaintiff the opportunity to better itself financially, and

   thereby imposed an opportunity cost on the plaintiff.

                     b.        Professor McFadden’s Assumed Measure of Opportunity Cost Is
                               Unsound and Unsupportable

          153.       Professor McFadden’s opportunity cost damages model uses credit card interest

   rates as the measure of the opportunity cost that borrowers incurred during the period when

   Ocwen held funds that allegedly should have been in their pockets (or their bank accounts). He



          96
               Id.
          97
               Id., pp. 554-555.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                  58
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 65 of
                                      269


   assumes that in the but-for world, a world in which there were no delayed escrow account

   analyses, no temporary overcharges for PMI, and no overpayments by ARM borrowers,

   borrowers would have used the amounts that they overpaid on their loans to pay-down credit

   card debt, thereby reducing the amount of interest they paid on this debt.98

           154.     In an attempt to justify his use of credit card interest rates as a measure of the

   borrowers’ opportunity cost, Professor McFadden observes that there are many credit cards

   outstanding in the United States (500 million).99 This statistic, however, provides no support for

   his assumption that in the but-for world, borrowers would have used the funds in question to

   pay-down their credit card balances. Most credit-card holders do not carry balances from one

   month to the next, and therefore pay no interest on their cards.

           155.     The National Foundation for Credit Counseling commissions an annual Consumer

   Financial Literacy Survey that reports, among other things, the percentage of households

   carrying revolving credit card debt. The reported results, summarized in Table 5, below, show

   that since 2014, only 33 to 39 percent of households actually carry credit card debt from month-

   to-month.




            98
               McFadden Report, p. 16 (“I then calculated the net present value (“NPV”) of the difference in payment
   flows to arrive at damages capturing the loss to borrowers in interest that could have been avoided, assuming that
   they have credit card debt, and at the margin could have reduced this debt.”)
            99
               McFadden Report, p. 18. Citing Federal Reserve Bank of New York, Center for Microeconomic Data,
   Quarterly Report on Household Debt and Credit, 2019: 2Q (Released August 2019) www newyorkfed.org/micro
   economics.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                              59
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 66 of
                                      269


                                          Table 5
                             Consumer Financial Literacy Survey
     Responses to Question: Roughly how much credit card debt, if any, does your household
                               carry from month to month?100


                                                    2014        2015         2016         2017         2018         2019

    % of Respondents Indicating "Any"                 34           33           35           39           38           37

    # of Respondents to Question                   2,016        2,017        1,668        1,649       2,017         2,086




            156.     As the table demonstrates, 61 to 69 percent of all households do not pay interest

   on their credit cards because they make the payments required to avoid interest charges.

   Assuming the percentages for homeowners are similar,101 this means that Professor McFadden’s

   assumption regarding the appropriate measure of a borrower’s opportunity cost clearly is not

   valid for most of the borrowers for which he calculates opportunity cost damages.

            157.     Nor is his assumption valid for many of the credit-card holders who do carry

   balances from month to month. A research paper published by the National Bureau of Economic

   Research in October 2016, using credit card data published by the plaintiff in this litigation, the

   Consumer Financial Protection Bureau, found that “29% of accounts regularly make payments at

   or near the minimum.”102 The paper further notes that, “some consumers whose optimal

   repayment is higher than the minimum may underpay due to anchoring.” In other words, some




            100
                 The summary page for the survey (https://www.nfcc.org/2019-consumer-financial-literacy-survey/)
   notes that: “A majority of U.S. adults, six out of ten, have had credit card debt in the past 12 months, and nearly 2 in
   5 indicate their household carries such debt from month to month.”
             101
                 The percentage for homeowners is likely to be higher because, as a group, non-delinquent homeowners
   (the type at issue in this portion of Professor McFadden’s analysis) are wealthier than renters, and therefore less
   likely to need unsecured loans at relatively high interest rates.
             102
                 Keys and Wang, Minimum Payments and Debt Paydown in Consumer Credit Cards, October 2016,
   retrieved from https://www.nber.org/papers/w22742.pdf.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                                  60
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 67 of
                                      269


   credit card holders may pay the minimum by choice, not because they are unable to pay more.

   This finding indicates that even in the case of those borrowers who do carry credit card balances

   from one month to the next, Professor McFadden’s assumption that in the but-for world, these

   borrowers would have used the funds in question to pay down their balances, is speculative and

   almost certainly false for many of them.

           158.     In light of the empirical findings summarized above, there is no sound economic

   basis for Professor McFadden’s assumption that the relevant borrowers would have either used

   overpayment funds to pay down credit card debt or funded the escrow overpayment with credit

   card debt.

                    c.      Research papers cited by Professor McFadden provide no support for
                            his assumed opportunity cost interest rate

           159.     As support for his assumptions, Professor McFadden cites to a paper he describes

   as a “seminal paper published in 1979,” which finds that “the discount rate for lower income

   households could be as high as 27 percent to 89 percent.”103 This paper, however, provides no

   support for his opportunity cost discount rates. The paper’s authors did not analyze the

   opportunity cost (or discount rate) for individuals who make small, temporary, and self-

   correcting overpayments on their mortgage loans. The topic of the paper is “Individual Discount

   Rates and the Purchase and Utilization of Energy-Using Durables.”104 Needless to say, escrow

   accounts are not “energy-using durables.”




           103
              McFadden Report, pp. 18-19.
           104
              Jerry A. Hausman, Individual Discount Rates and the Purchase and Utilization of Energy-Using
   Durables, The Bell Journal of Economics, Vol. 10, No. 1 (Spring 1979), pp. 33-54. Retrieved from JSTOR.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                         61
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 68 of
                                      269


             160.       Second, the authors caution against using the paper in precisely the way Professor

   McFadden has used it. The paper reports implied discount rates by income class, based on

   observations of between 3 and 17 people in each class. It states:

                    While the estimates at the extreme classes should be taken as very uncertain
                    both because of the small number of people in each of those classes and
                    because of the log linearity of the specification, the results do indicate that
                    the discount rate varies markedly with income” (emphasis added).105

             161.       Third, the research presented in the paper is from a period of time (the late 1970s)

   when interest rates were much higher than they are today. For example, the average interest rate

   on 10-year Treasury Notes in 1979 was more than five times the average rate on these

   instruments in 2016.106 Accordingly, the paper’s conclusions – whatever they mean – are not

   valid in today’s interest rate environment.

             162.       Fourth, Professor McFadden does not control for changes in behavior that may

   have occurred over the intervening forty years.

             163.       More importantly, even if the paper’s estimates of how lower-income households

   value credit were reliable, rather than (in the author’s words) “very uncertain,” they would shed

   no light on how the overpayments in question affected the borrowers’ economic position. If, in

   the but-for world, the affected lower-income households could have invested their funds so as to

   yield 27 percent to 89 percent, they clearly would not have been lower-income households any

   longer. The inference that Ocwen’s borrowers had access to such returns is fanciful.

             164.       In sum, this paper is not relevant to the issue before the Court: what economic

   return would the affected borrowers have realized in the but-for world, where they did not make

   small, temporary, and self-correcting overpayments on their loans?


             105
                   Id, at p. 53.
             106
                   Federal Reserve Bank of St. Louis at https://fred.stlouisfed.org/series/GS10. Averages calculated by the
   author.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                                  62
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 69 of
                                      269


           165.     Professor McFadden also cites a 2002 paper in support of his assumed

   opportunity cost discount rate. This paper does not reach a conclusion on how best to measure

   opportunity cost, and instead publishes calculation results from other research papers. The

   information in the paper is summarized as follows:

                 The [discounted-utility] model assumes that a person’s time preference can
                 be captured by a single discount rate, ρ. Over the past three decades, there
                 have been many attempts to measure this rate. Some of these estimates are
                 derived from observations of "real-world" behaviors (e.g., the choice
                 between electrical appliances that differ in their initial purchase price and
                 long-run operating costs). Others are derived from experimental elicitation
                 procedures (e.g., respondents' answers to the question "Which would you
                 prefer: $100 today or $150 one year from today?"). Table 1 summarizes the
                 implicit discount rates from all studies that we could locate in which
                 discount rates were either directly reported or easily computed from the
                 reported data.107

           166.     This research paper does not describe any of the listed studies as attempting to

   determine the opportunity costs incurred by borrowers as a result of temporary overpayments.

   Nor does it provide any insight into how these borrowers would have used the overpayment

   amount in the but-for world. This study, therefore, is also not applicable to the present matter.

           167.     In summary, Professor McFadden’s assumed opportunity cost discount rates of

   13%, 16%, and 20% are unsupported and unsound, and have the effect of greatly inflating his

   estimate of damages.

                    d.      The Borrowers’ Probable Opportunity Costs either Were Very Low
                            or Zero

           168.     In my opinion, the most-likely measure of the borrower’s opportunity costs

   attributable to the alleged overpayments is the rate that the democratic process has established as

   fair compensation for holding funds in an escrow account.


           107
              McFadden Report, p. 19, citing Shane Frederick, George Loewenstein, and Ted O’Donoghue, “Time
   Discounting and Time Preference: A Critical Review,” Journal of Economic Literature, June 2002, 40: 351-401. At
   377.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                          63
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 70 of
                                      269


           169.    As set forth above, escrow surpluses occur frequently in the ordinary course of

   loan servicing. In fact, for performing loans the Bureau’s escrow account regulations are

   designed to produce a positive escrow balance most of the time. Yet, only 15 states require

   payment of interest on these balances; lawmakers in the other 35 states apparently have

   concluded that fairness considerations do not require borrowers to be compensated for holding

   positive escrow balances. Nor has the U.S. Congress enacted a law, or the Bureau adopted

   regulations, requiring the payment of interest on such balances.

           170.    With respect to the 15 states that require the payment of interest on escrow

   balances, most of them set the minimum rate to be paid at levels comparable to the rates paid on

   ordinary savings accounts. Since 2014, the rate of interest paid on these accounts has been close

   to zero. The most populous state requiring the payment of interest on escrow account balances is

   California, which has set the minimum interest rate at 2 percent. The highest specified minimum

   rate is 3 percent in Minnesota, although Alaska’s minimum rate – set at 2 percent below the note

   rate – at times may exceed this level.108 In correspondence cited by Professor McFadden, Ocwen

   notes that the highest rate required for any escrow account as of August 2014 was 3.25 percent

   (which I assume was for a loan in Alaska).109

           171.    In summary, no state requires the payment of interest on escrow account balances

   at rates anywhere close to the rates Professor McFadden uses in his damages estimates. Nor

   does any state use credit card rates as the basis for the rate that must be paid on escrow account

   balances. To the contrary, states with escrow interest requirements generally specify that




           108
              This information is summarized at Exhibit 5.
           109
              McFadden Report, p. 33 citing Daniel K. Reeves, August 25, 2014 (10:25 AM), email to Thomas J
   Diller, “PMI Auto-Termination,” OCW3-027-0005675.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                        64
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 71 of
                                      269


   borrowers should receive interest consistent with what they would have received if the funds had

   been held in a savings account.

          172.    The case for using prevailing rates on savings accounts as a measure of the

   affected borrowers’ opportunity costs is especially persuasive, given what we know about how

   consumers meet unexpected demands for cash. The Consumer Financial Literacy Survey,

   mentioned above, also asked respondents “If you needed $2,000 for an emergency, where/how

   would you get the money?” Only 7-9 percent of respondents over the relevant time period

   indicated that they would borrow the money from either a payday lender or other short-term

   funding source.110 According to the survey, most respondents said they would turn to low cost or

   no cost funding sources even for an unexpected $2,000 payment. It is reasonable to assume that

   an even greater number would use low-cost or no-cost funding alternatives to cover unexpected

   payments one-tenth the size of the hypothetical emergency payment referenced in the Survey.

   (According to Professor McFadden, overpayments by Ocwen borrowers averaged $208.111)

          173.    Data published by the U.S. Bureau of Economic Analysis also supports an

   assumption that small, temporary, and self-correcting overpayments caused by a delayed escrow

   analysis were funded with savings drawn from low-yielding or no-yielding bank accounts. The

   personal savings rate in the United States has been between approximately 6% and 9% of income

   from 2014 to the present.112 This suggests that most borrowers have some amount of savings,

   and would be able to utilize low- or no-cost savings before tapping expensive credit card

   financing to cover escrow overpayments.




          110
              Data retrieved from https://www.nfcc.org/2019-consumer-financial-literacy-survey/.
          111
              McFadden Report, p. 30.
          112
              Data retrieved from https://fred.stlouisfed.org/series/PSAVERT.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                      65
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 72 of
                                      269


           174.     Based on the foregoing, and consistent with the actions of state lawmakers, I

   conclude that the most-likely funding source for escrow overpayments is a borrower’s own

   funds, whether held in a checking or savings account, or otherwise. Given that such accounts

   tended to pay very low rates of interest during the applicable time period (if they paid any

   interest at all), it is unlikely that temporary escrow overpayments would have caused borrowers

   to sustain any material opportunity cost damages.

           175.     In my opinion, therefore, the appropriate interest rate to use as a measure of the

   borrowers’ opportunity cost with respect to small, temporary, and self-correcting escrow

   overpayments resulting from allegedly delayed escrow account analyses is the market interest

   rate on checking and savings accounts. This rate was zero or near zero over the period of time

   relevant to this litigation. If the Court concludes that, notwithstanding the minimal opportunity

   cost damages incurred by affected borrowers, they should receive some compensation for

   foregoing the use of their funds for several months, it is my opinion that the upper bound of

   possible interest rates that could be used in calculating their compensation is 3.25 percent - the

   highest interest rate that paid on an escrow account balance as of August 2014.

           2.       Allegedly Delayed Escrow Analyses

           176.     In this part of my report, I identify the specific flaws in the methodology

   Professor McFadden uses to estimate damages allegedly resulting from delayed escrow analyses.

   I will then highlight the manifestations of these flaws, using the same loans he uses as examples

   in his report.

                    a.     85% of Professor McFadden’s calculated damages are for borrowers
                           who were not overcharged.

           177.     The largest category of loans for which Professor McFadden calculates damages

   consists of loans that he claims had escrow shortages on the Alleged Analysis Due Date and the



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                 66
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 73 of
                                      269


   Actual Analysis Date. For these loans, Professor McFadden models the repayment of his

   claimed overpayments using his “spread” repayment method described earlier in this report.

   This category contains 63% of the loans for which he calculates damages, and it accounts for

   85% of his estimated damages.113

           178.     As explained above, an escrow shortage only exists when prior escrow payments

   made by the borrower were insufficient to cover disbursements made by the servicer on the

   borrower’s behalf. In other words, the borrower on a loan with an escrow shortage, by

   definition, has not overpaid the servicer; rather, he or she has underpaid the servicer relative to

   the amounts disbursed from the escrow account. Therefore, Professor McFadden is wrong when

   he asserts that borrowers with escrow shortages paid too much to Ocwen. In reality, they paid

   too little,114 and did not suffer any opportunity cost damages.115 As a consequence of this major

   error, Professor McFadden’s damages are overstated by at least 85%, even using his inflated

   opportunity cost interest rate.


           113
                 See Exhibit 7. The disproportion between the count of loans (63%) and the amount of damages (85%)
   is a function of the longer “spread” repayment periods that Professor McFadden used for these loans.
             114
                 This is not to say they paid less than what was asked of them, only that their payments did not
   sufficiently fund their escrow accounts so as to eliminate a shortage.
             115
                 Professor McFadden appears to have made this error because he believes “[t]he borrower’s escrow
   balance on the actual analysis date is independent of whether or not the borrower was overcharged as a result of
   Ocwen’s servicing failure” (McFadden Report, p. 22). He then attempts to justify his belief with an abstract
   tautological exercise. At page 22, he states:
                       The borrower’s escrow balance on the actual analysis date is independent of whether or
             not the borrower was overcharged as a result of Ocwen’s servicing failure. An overcharge means
             that the borrower’s escrow balance was higher in the actual world relative to the but-for world, but
             it has no implications on the escrow balance level at a point in time. For example, a borrower with
             an overcharge of $100 may have had a shortage of -$150 in the but-for world and -$50 in the
             actual world. Alternatively, this borrower may have had a shortage of -$75 in the but-for world
             and a surplus of $25 in the actual world. As a third alternative, this borrower may have had a
             surplus of $50 in the but-for world and a surplus of $150 in the actual world. In all three cases, the
             borrower would appear to have an overcharge of $100, but her escrow balance on an analysis date
             could be either a shortage or surplus.
            Professor McFadden’s attempt to justify his contention is completely removed from the reality of loan
   servicing. Professor McFadden fails to test the validity of his methodology or his understanding with any actual
   escrow accounts, as I will do later in this expert report.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                             67
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 74 of
                                      269


                     b.          Professor McFadden’s analysis is incomplete because it ignores
                                 interest accrued on escrow balances.

          179.       The foundation for Professor McFadden’s opportunity cost damages model is his

   assertion that borrowers were delayed in receiving the economic benefits from use of their own

   funds because the funds were tied up in escrow accounts and not accessible to them.

   Accordingly, his analysis assumes that the escrow balance but for the alleged delay would have

   been lower than the actual escrow balance.

          180.       For 28,354 of the loans included in his damages estimates, the borrowers received

   interest on their escrow balances, including on the alleged overcharged amounts.116 If these

   balances had been lower, as modeled in Professor McFadden’s analysis, the amount of interest

   earned by these borrowers also would have also been lower. Professor McFadden fails to take

   into account the interest earned on the alleged excess account balances, causing him to further

   overstate opportunity cost damages.

          181.       In my opinion, any borrower who received interest on his or her alleged excessive

   escrow balance did not sustain opportunity cost damages as a result of a delayed escrow analysis.

   These borrowers were compensated for maintaining the alleged excess balances at or above the

   minimum interest rates that state lawmakers or regulators have determined to be fair

   compensation for holding such balances in their accounts.

                     c.          Professor McFadden fails to consider the offsetting impact of
                                 subsequent escrow analyses.

          182.       Professor McFadden models a series of escrow overpayments and repayments

   over a finite period of time. He appears to implicitly assume that after this finite period of time,

   the escrow payments in the “but for” world (where the escrow analysis was not delayed) would



          116
                See Exhibit 7.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                 68
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 75 of
                                      269


   have been identical to the actual escrow payments. This assumption is wrong because it fails to

   consider offsetting changes that occurred subsequently for most, if not all, of these loans.

          183.    For example, if in the but-for world, Ocwen had conducted a given escrow

   analysis on the due date three months earlier than the actual analysis, it would have also

   conducted the next escrow analysis three months earlier, and the impact of this and subsequent

   escrow analyses on borrower payments would have been different than they were in the real

   world. Professor McFadden’s damages model fails to take these offsetting differences into

   account.

          184.    Figure 3, below, illustrates this failure on Professor McFadden’s part. It shows

   that a hypothetical escrow analysis at the end of Actual Period 1 will include disbursements 2

   and 3, while the escrow analysis at the end of But For Period 1 will include disbursements 1 and

   2. Similarly, the escrow analysis at the end of Actual Period 2 will include disbursements 4 and

   5, while the escrow analysis at the end of But For Period 2 will include disbursements 3 and 4.

   Each calculation would yield different results. These differences would offset over time,

   reflecting the self-correcting nature of escrow account surpluses and shortages, but borrower

   payments in the two scenarios would be different, causing the present value calculations to yield

   results that differ from Professor McFadden’s.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                69
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 76 of
                                      269


                                                      Figure 3

                  The Continuing Impact of Escrow Analysis Delay: An Illustration



                 Escrow Disbursements:

                            1        2          3          4          5          6          7

                 Actual:

                            Delay          Period 1              Period 2              Period 3


                 But For:

                                Period 1              Period 2              Period 3         Per. 4




                   d.       Professor McFadden ignores the actual timing of borrower payments
                            and imposes his own arbitrary timing.

          185.     The actual time-value benefit that a borrower could have realized if an escrow

   analysis had been completed on a timely basis depends on when the borrower actually made

   payments to escrow. For example, if a borrower was delinquent on his or her loan, and then

   reinstated it the day before completion of an escrow analysis that was delayed by 4-months, and

   if the analysis calculated a surplus in the escrow account, the borrower did not experience any

   meaningful opportunity cost because he or she was only deprived of the overpayment amount for

   1-day. Professor McFadden’s methodology, however, would estimate damages for such a

   borrower as if he or she had been deprived of these funds for 4-months.

          186.     It was not necessary for Professor McFadden to impose his own time pattern on

   the alleged overpayments. The Transaction History data, which was available to Professor




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                         70
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 77 of
                                      269


   McFadden, shows the actual timing of each borrower payment. Yet, his opportunity cost

   damage calculations do not depend on, or even consider, the actual timing of borrower payments.

          187.    For example, Professor McFadden asserts that 4 percent of the loans for which he

   calculates damages were delinquent (i.e., not paying) as of the Alleged Escrow Analysis Due

   Date. In estimating damages for these borrowers, however, Professor McFadden disregards the

   Transaction History data and assumes that on the Alleged Escrow Analysis Due Date, these

   borrowers did what they did not actually do: make a timely payment. This error, like the other

   errors I have identified, has the effect of inflating Professor McFadden’s calculation of damages.

                  e.     Professor McFadden relies on Ocwen’s litigation work product, when
                         he should have relied on the Transaction History data.

          188.    Professor McFadden’s damages calculations rely primarily on two litigation work

   product data queries that Ocwen produced in response to the Bureau’s requests. Specifically,

   Professor McFadden relies on:

          a)      An Ocwen data query produced as Exhibit A to Ocwen’s Verified Responses and

                  Objections to Plaintiff’s First Set of Interrogatories to Defendants, dated May 28,

                  2019, asking Ocwen to identify instances where it “did not perform an Escrow

                  Analysis within thirty days of the completion of the applicable Escrow Account

                  Computation Year” (“Ocwen’s Exhibit A Litigation Work Product”); and

          b)      An Ocwen data query produced as Exhibit C to Ocwen’s Verified Responses and

                  Objections to Plaintiff’s First Set of Interrogatories to Defendants, dated May 28,

                  2019, asking Ocwen to identify “the Escrow Shortage or Escrow Surplus, if any,




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                              71
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 78 of
                                      269


                       that accrued during [each time period for which Ocwen did not perform an

                       Escrow Analysis]” (“Ocwen’s Exhibit C Litigation Work Product”).117

            189.       These work products were created for the sole purpose of responding to the

   Bureau’s requests. They are not records maintained and used in the normal course of business

            190.       While I did not attempt to fully audit Ocwen’s Exhibit A Litigation Work

   Product, I noted seeming inconsistencies between the data reported at Exhibit A and the

   underlying Transaction History data. Specifically, I found that for more than 3,000 of the

   identified delays, the escrow payment for the loan actually changed during the reported delay

   period.118 Because an escrow payment normally is changed only as a result of an escrow

   analysis, I cannot rule out the possibility that Exhibit A is an over-inclusive listing of delayed

   analyses. I note that Ocwen did not describe Exhibit A as a dispositive listing of delayed escrow

   analyses, but as a listing of loans where “Ocwen’s data indicates that it did not complete an

   Escrow Account Analysis within thirty days of the completion of the applicable Escrow Account

   Computation Year.”119




            117
                  Verified Responses and Objections to Plaintiff’s First Set of Interrogatories to Defendants, dated May
   28, 2019.
            118
                Of the 391,603 records at Ocwen’s Exhibit A Litigation Work Product, I have identified 3,082 instances
   where the escrow payment changed. I identify escrow payment changes using the Transaction History data
   produced in response to RFP #22 of the Bureau's Fifth Set of Requests for Production. To identify escrow payment
   changes, I first limited the Transaction History data for the loans at Ocwen's Exhibit A Litigation Work Product to
   exclude reversed entries, and entries reversing other entries. I also limited the data to include transactions with a
   positive amount in the ESCROW_AMT and INTEREST_AMT fields, as well as a positive amount in the
   CUST_SENT_AMT field. I then sorted the data by EFFECTIVE_DATE and NEXTDUEDT. I consider any
   change in the escrow payment of more than $1 to be a change. I do not consider as a payment change, instances
   where the same payment occurs more than once - i.e., where the payment changes from A to B and then back to A.
            119
                Verified Responses and Objections to Plaintiff’s First Set of Interrogatories to Defendants, dated May
   28, 2019.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                                 72
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 79 of
                                      269


          191.      Ocwen describes its Exhibit C Litigation Work Product as containing “the loan

   level information for the accrued shortage and surplus amounts.” Andrew Combs further

   testified that Ocwen’s Exhibit C Litigation Work Product shows the following calculation:

                 So if you were to perform an analysis, let's say three months late, we
                 attempted to calculate what the analysis should have been for the first 12
                 months and then attempted to calculate what the delta would have been if
                 the analysis was performed three months late and that is what -- that is what
                 the model generated from a calculation.120

          192.      From the foregoing, it is clear that Ocwen’s Exhibit C Litigation Work Product is

   Ocwen’s “attempt” at performing a calculation requested by the Bureau, not a mere extract of

   data utilized by Ocwen in the ordinary course of business. In fact, Ocwen’s Exhibit C Litigation

   Work Product is the output generated from 792 lines of SQL code written by Ocwen in

   furtherance of what I understand to be its good faith effort to provide the result of the

   hypothetical calculation requested by the Bureau.121

          193.      Professor McFadden did not need to use Ocwen’s Exhibit C Litigation Work

   Product in order to estimate the borrowers opportunity cost damages. The target escrow

   payment and any surplus or shortage in the escrow account can be calculated for any loan using

   the Transaction History data produced in this litigation. Rather than perform his own analysis

   based on actual Transaction History data, however, Professor McFadden chose instead to rely on

   Ocwen’s Exhibit C Litigation Work Product. If Professor McFadden made any attempt to test

   the accuracy and suitability of Ocwen’s Exhibit C Litigation Work Product for his analysis, he

   did not document his efforts in the material he produced for this litigation.




          120
                Deposition of Andrew Combs, pp. 72-73.
          121
                OCW-CFPB-001-05479659_CFPB-VOL-066.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                    73
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 80 of
                                      269


           194.     Professor McFadden’s interpretation and subsequent use of Ocwen’s Exhibit C

   Litigation Work Product in his damages model yields clearly erroneous estimates of damages, as

   I will demonstrate using the very same loans Professor McFadden singles-out for discussion in

   his report.

                    f.       The same loans Professor McFadden uses to illustrate how his model
                             works reveal the fatal flaws in the model.

           195.     In his report, Professor McFadden uses three loans (the Example Loans) to

   illustrate how his opportunity cost damages model works. Here, I analyze these loans (plus one

   more) using Ocwen’s Transaction History data, and then compare my findings with Professor

   McFadden’s.

                             (1)      Loan Number              – Purported Example of a Loan
                                      Accruing a Surplus Repaid Using the “Spread” Repayment
                                      Method

           196.     In Figure 6 of his report, Professor McFadden asserts that Loan Number

                  accrued a surplus of $279.09 between the analysis due date of October 3, 2014 and

   the actual analysis date of February 25, 2015. He then asserts that the borrower was damaged by

   having to make excessive escrow payments in the amount of $69.77 per month for four months

   (i.e., $279.09 divided by 4), before being fully reimbursed for these overpayments, in the form of

   a reduced escrow payment during the twelve months from March 2015 to February 2016.122




           122
              McFadden Report, pp. 25-26. I note that because of the longer repayment period in his “spread
   repayment” example, as compared with the “lump sum” example (i.e., repayment over 12 months rather than
   immediately on the escrow analysis date), even though the delay period is four months in both examples, Professor
   McFadden calculates damages for loan number                 that equal 10% of the purported accrued surplus,
   whereas for loan number               Professor McFadden calculates damages that equal 3% of the purported
   accrued surplus.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                             74
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 81 of
                                      269


                                  (a) Flaw #1: Professor McFadden’s flawed methodology that
                                      ignores actual payment data finds damages for a borrower that
                                      even he recognizes was not damaged.

            197.     Professor McFadden claims to have excluded borrowers who were not current on

   their loan at the Actual Analysis Date from his opportunity cost damage estimates. His reason

   for this exclusion is that delinquent borrowers are unlikely to have actually paid a calculated

   overcharge amount.123 Notwithstanding his claim, however, Professor McFadden’s first example

   loan was delinquent on both the Alleged Analysis Due Date and the Actual Analysis Date, and

   had a negative (or deficient) escrow balance on both of these dates. This is shown in Table 6.

                                                    Table 6
                                     Status of Loan Number



                                                               Alleged                     Actual
                                                               Analysis                   Analysis
                                                               Due Date                     Date


                       Date                                    10/03/14                   02/25/15


                       Escrow Balance                          ($399.45)                  ($94.51)


                       # of Months Past-Due                         7                         4




            123
                 McFadden Report, pp. 23-24. “First, I only included borrowers who were current on the late analysis
   date…. If the borrower was delinquent on the late analysis [date], then she may have not paid the overcharged
   amount and was therefore deemed to have fallen behind on escrow payments.”
             124
                 The Alleged Analysis Due Date and the Actual Analysis Date are reported in Ocwen’s Exhibit C
   Litigation Work Product. The escrow balances and months past-due are derived from the Transaction History data
   produced by Ocwen in this matter. To obtain the escrow balance and past-due information, I look at the first
   Transaction History record with an effective date after the relevant analysis date. The escrow balance is reported in
   the ESCROWBAL field, and the number of months past-due is a comparison of the NEXTDUEDT to the analysis
   date, allowing for a 15-day grace period.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                                75
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 82 of
                                      269


           198.       This loan fails the test Professor McFadden established to qualify a loan for

   inclusion in his damages calculation.125 Moreover, it is clear that the borrower on this loan was

   not damaged by the alleged escrow analysis delay, given the fact that the escrow account balance

   was negative on both the but-for and actual analysis dates. Yet, Professor McFadden’s

   methodology finds that this borrower was damaged in the amount of $26.92, as shown in Figure

   6 of his report.

           199.       Perhaps Professor McFadden recognizes that his methodology yields an erroneous

   result because this loan, and the reported $26.92 in damages, are not included in the damages

   calculations summarized at Table 4 of his report.126 In any case, I find it unusual that he would

   use an admittedly undamaged loan as the very first example of how his methodology calculates

   damages.

           200.       More importantly, this example, selected by Professor McFadden, illustrates as

   well as any loan I could have selected, why his methodology is unreliable: the methodology

   “finds” that a loan known to be undamaged has been damaged. Had Professor McFadden used

   the actual payment data produced by Ocwen to analyze Loan Number                                  he would

   have confirmed that the borrower was not overcharged, and hence was not damaged.

           201.       In sum, Professor McFadden’s first example loan nicely illustrates how his flawed

   methodology can find damages to borrowers when none exists.



                                 (b) Flaw #2: Loans with escrow shortages did not make
                                     overpayments.



            125
                This loan, and the reported damages amount of $26.92 shown in Figure 6 of the McFadden Report, are
   not actually included in the damages calculations summarized at Table 4 of the McFadden Report.
            126
                i.e., loan number             is not among the 93,223 loans for which Professor McFadden calculates
   damages.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                            76
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 83 of
                                      269


           202.     Even if we assumed, for purposes of illustration, that Loan Number

   was not delinquent as of the Actual Analysis Date, this loan still would allow us to demonstrate a

   critical fact that Professor McFadden overlooks: loans with escrow account shortages benefit

   from a delayed payment increase, and therefore are not damaged by the delay in completing the

   analysis.

           203.     The result of Ocwen’s delayed escrow analysis for this loan was an increase in the

   borrower’s escrow payment from $200.77 to $231.94.127 Using Professor McFadden’s logic, the

   delay allowed the borrower to retain for his or her own use funds that otherwise would have been

   paid into escrow. For this borrower, the opportunity cost clearly was less than zero (i.e., a

   benefit, not a cost), yet Professor McFadden’s methodology finds positive opportunity cost

   damages.

           204.     A similar payment increase would have occurred on the Alleged Analysis Due

   Date. As of this date, the trailing twelve months escrow disbursement total was $2,532.87128 –

   yielding a calculated Target Payment Amount of $211.07 ($2,532.87 divided by 12). Similarly,

   as of the Actual Analysis Date, the trailing twelve months escrow disbursement total was

   $2,530.22129 – yielding a slightly smaller calculated Target Payment Amount of $210.85

   ($2,530.22 divided by 12).130 The borrower’s monthly escrow payment prior to the analysis was

   $200.77. As such, the escrow account was being underfunded by around $10 per month (the

   difference between approximately $211 in average monthly disbursements and approximately



           127
                Based on the ESCROW_AMT field in the Transaction History data.
           128
                This amount is calculated based on a $1,303.87 property tax payment on November 13, 2013 and a
   $1,229 hazard insurance premium payment on September 3, 2014, all as posted in the Transaction History data.
            129
                This amount is calculated based on a $1,229 hazard insurance premium payment on September 3, 2014
   and a $1,301.22 property tax payment on November 14, 2014, as posted in the Transaction History data.
            130
                One-twelfth of the escrow shortage was then added to the Target Payment Amount to achieve the new
   escrow payment.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                          77
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 84 of
                                      269


   $201 in average monthly inflows), thereby creating a shortage, and making a payment increase to

   resolve the shortage inevitable.

          205.       In summary, even if this loan had been current (and not delinquent), the borrower

   would not have been damaged from the delayed escrow analysis. This analysis also illustrates

   that borrowers on loans with escrow shortages on the Actual Analysis Date did not make

   overpayments; they did not pay enough.

                             (2)      Loan #           – Purported Example of a Loan Accruing a
                                      Surplus Repaid Under the “Lump Sum” Repayment Method

          206.       Professor McFadden’s damages calculation for Loan Number                    is

   based on the “accrued surplus” between the March 20, 2014 Alleged Analysis Due Date and the

   July 30, 2014 Actual Analysis Date, in the amount of $361.74. This is the surplus amount that

   Ocwen reported at its Exhibit C Litigation Work Product. Professor McFadden assumes that

   during the alleged four-month delay period, the borrower made four escrow overpayments, each

   in the amount of $90.44 (i.e., $361.74 divided by 4).131 He then calculates damages as the

   difference in the time value of the $90.44 purported monthly overpayments and the

   reimbursement for these purported overpayments via a lump-sum payment of $361.74.132

          207.       Professor McFadden opines that this borrower suffered opportunity cost damages

   because she overpaid her escrow payment for four months before the overpayment amount was

   refunded to her. His opinion, however, is contradicted by the Transaction History data for this

   loan, which makes clear that this borrower suffered no economic loss as a result of the allegedly

   delayed escrow analysis.




          131
                McFadden Report, p. 28.
          132
                McFadden Report, p. 28.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                               78
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 85 of
                                      269


                                 (a) Flaw #1: Professor McFadden ignores the fact that the
                                     borrower received interest on the alleged overcharge.

           208.     The first flaw in Professor McFadden’s analysis of this loan is that he ignores the

   interest that the borrower received on her escrow balance. The mortgaged property for the loan

   was located in New York,133 where servicers are required to pay at least 2% interest on escrow

   balances.134 Therefore, to the extent that the borrower’s escrow balance was temporarily over

   funded, the borrower earned interest on the excess. Because this borrower was compensated for

   the alleged overpayment at a rate deemed by the                                 to be appropriate for

   amounts held in an escrow account, it is my opinion that she was not damaged by the alleged

   untimely escrow analysis.135

                                 (b) Flaw #2: Professor McFadden disregards the Transaction
                                     History data for this loan.

           209.     The second flaw in Professor McFadden’s analysis of this loan is that it overstates

   the monthly payment differential during the alleged delay period, and therefore overstates

   damages. The escrow disbursement activity for this loan during the trailing twelve months

   ending in March 2014 was $2,824.05,136 which would have translated into a Target Escrow

   Payment of $235.34 per month if an escrow analysis had been completed on that date. The

   borrower’s monthly escrow payment at the time of the analysis was $244.79. As a consequence,

   the borrower’s monthly payments during the alleged escrow analysis delay period were

   overstated by no more than $9.45 per month – i.e., the difference between the actual monthly


           133
                Per data produced in response to RFP #1 of the Bureau’s Fifth Set of Requests for Production.
           134
                Exhibit 5.
            135
                The Transaction History data for this loan shows a quarterly posting of escrow interest, denoted with
   TRANSACTION_TYPE of EIN.
            136
                Per the Transaction History data for this loan. This amount includes the following property tax
   payments: 7/17/13: $701.15; 9/24/13: $167.15; 12/13/13: $701.15; and 1/27/14: $528.60. This amount also includes
   a 2/5/14 hazard insurance payment of $726.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                            79
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 86 of
                                      269


   payment at the time ($244.79) and what would have been the Target Escrow Payment as of

   March 2014 ($235.34).137

             210.   Professor McFadden, however, calculates the monthly differential to be $90.44 –

   about 10 times the actual monthly payment difference for this loan during the alleged delay

   period.

                             (3)     Loan Number           – A Loan for which Professor
                                     McFadden Calculates Damages of $5,731.49 Using the
                                     “Spread” Repayment Method

             211.   Professor McFadden estimates damages for Loan Number                             in the

   amount of $5,731.49. This is the largest estimate of damages for any loan considered by

   Professor McFadden – more than double the next-largest estimate ($2,635.22),138 and more than

   27 times the average for all loans ($208).139

             212.   For this loan, Professor McFadden takes the accrued surplus at Ocwen’s Exhibit

   C Litigation Work Product in the amount of $10,328.07, and assumes that the borrower overpaid

   this amount at a rate of $251.90 per month over the 41-month period between the January 1,

   2014 Alleged Analysis Due Date and the June 6, 2017 Actual Analysis Date, and was then

   reimbursed for this overpayment over the ensuing 60 month period (which apparently is still in

   process).140 Professor McFadden’s opinion regarding the damages experienced by the borrower

   is wrong.




               When the borrower’s escrow payment was reset, it reset to $235.04 - $0.30 more than what it would
             137

   have been on the Alleged Analysis Due Date. Professor McFadden contends that such a 30-cent-per-month
   “payment shock” would increase the loan’s probability of foreclosure for this loan.
           138
               Per total_damages.FST.
           139
               McFadden Report, p. 31.
           140
               Per total_damages.FST.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                            80
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 87 of
                                      269


                                  (a) Flaw #1: Professor McFadden’s failure to utilize the
                                      Transaction History data in his analysis causes him to reach
                                      the wrong conclusion.

           213.     Based on the Transaction History data for this loan, it does not appear that Ocwen

   failed to perform an escrow analysis on this loan between January 1, 2014 and June 6, 2017.

   During this period, the borrower’s escrow payment changed twice: from $141.44 per month to

   $699.07 per month for the payment due on February 1, 2015, and then to $759.69 for the

   payment due on December 1, 2015.141 These payment increases were necessary to make

   progress toward eliminating a significant escrow deficiency in the account that existed prior to

   February 2015.

           214.     I am not aware of any reason that would cause an escrow payment to change,

   other than an escrow analysis performed by the servicer. Hence, it appears that Professor

   McFadden’s estimate of this borrower’s opportunity cost damages is based on a faulty

   assumption about the length of the escrow analysis delay, and therefore greatly inflated.

                                  (b) Flaw #2: Professor McFadden’s methodology finds that this
                                      borrower was damaged, even though the borrower’s escrow
                                      account has been continuously underfunded.

           215.     Again, according to the Transaction History data, this loan did not accumulate a

   borrower-paid escrow surplus between January 1, 2014 and June 6, 2017, or at any other time.

   In fact, the borrower has consistently underpaid Ocwen for purposes of maintaining the escrow

   account balance at the required level. Since 2014 and continuing to today, the escrow account

   for this loan has been serially underfunded (i.e., borrower payments to escrow are less than




           141
               These payment changes are reported in the Transaction History data and also at the data produced in
   response to RFP #24 of the Bureau’s Fifth Set of Requests for Production.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                             81
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 88 of
                                      269
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 89 of
                                      269


   to escrow during the alleged delay period, and therefore did not suffer any opportunity cost

   damages, much less damages of $5,731.49, as Professor McFadden claims.

                             (4)      Loan Number            – Purported Example of a Loan
                                      Accruing a Surplus Repaid Under the “Lump Sum and
                                      Spread” Repayment Method

           218.     For another one of his examples, Loan Number                         Professor McFadden

   estimates the borrower’s damages using the calculated accrued surplus of $133.90, as reported in

   Ocwen’s Exhibit C Litigation Work Product. Professor McFadden opines that, because this loan

   would have had a shortage as of the Alleged Analysis Due Date (July 31, 2014), but had a

   surplus as of the Actual Analysis Date (March 28, 2015), the accrued surplus reflects

   overpayments by the borrower during the alleged 8-month delay period amounting to $16.74 per

   month. He also claims that the overpayments were refunded to the borrower in two ways: (1) a

   $119.07 surplus refund payment on the Actual Analysis Date, and (2) by reducing his monthly

   payments by $1.24 over the next twelve months.143

                                   (a) Flaw #1: Professor McFadden ignores the fact that the
                                       borrower received interest on the alleged overcharge.

           219.     The first flaw in Professor McFadden’s analysis of this loan is that he ignores the

   interest that the borrower received on the alleged overcharge. Because the borrower was

   compensated for the overcharge in an amount that the State of California deemed appropriate

   compensation for funds held in an escrow account, in my opinion he was not damaged by any

   temporary excess of funds in the account.144




           143
              McFadden Report, pp. 28-30.
           144
              Per data produced in response to RFP #1 of the Bureau’s Fifth Set of Requests for Production, the
   mortgaged property was located in California, where a minimum 2% interest is required (see Exhibit 5). I have
   confirmed that escrow interest was posted for this loan using the Transaction History data.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                            83
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 90 of
                                      269


                                   (b) Flaw #2: Professor McFadden’s failure to utilize the
                                       Transaction History data causes him to reach the wrong
                                       conclusion.

            220.     More importantly, contrary to Professor McFadden’s analysis, the borrower on

   this loan benefited from the alleged delay. On the Actual Analysis Date (March 28, 2015),

   Ocwen (i) calculated the trailing twelve-month escrow disbursement activity to be $4,073.77, (ii)

   reduced the monthly escrow payment from $390.12 to one-twelfth of the trailing twelve-month

   average amount ($339.48),145 and (iii) paid the borrower the calculated surplus of $119.07.146

            221.     If Ocwen had run an escrow analysis as of July 31, 2014 (the Alleged Analysis

   Due Date),147 it would have calculated trailing twelve-month escrow disbursement activity to be

   $4,640.87, and changed the borrower’s monthly escrow payment from $390.12 to $386.74. In

   Table 7, I show the target payment amount that an escrow analysis would have yielded if

   completed on the Alleged Analysis Due Date, and compare it to the amount calculated on the

   Actual Analysis Date.




            145
                The pre- and post-analysis payments are reported in the Transaction History data.
            146
                The surplus amount is posted to the escrow statement data produced in response to RFP #29 of the
   Bureau’s Fifth Set of Requests for Production, and the payment is confirmed in the Transaction History data.
            147
                It is worth noting that only days prior to July 31, 2014, the loan was severely delinquent. The borrower
   reinstated the loan, to bring it current, on July 21, 2014.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                                84
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 91 of
                                      269


                                                        Table 7

    Target Payment Amount Calculations for Loan            Assuming the Escrow Analysis
     Was Conducted on (1) the Alleged Analysis Due Date and (2) the Actual Analysis Date


                                                                 Alleged            Actual
                                                                 Analysis          Analysis
                                                                 Due Date            Date
                                                                 07/31/14          03/28/15          Difference


        Trailing Twelve-Month Disbursement Total                 $4,640.87         $4,073.77


                                                                    ÷ 12              ÷ 12


        Target Payment Amount                                      $386.74           $339.48            ($47.26)




            222.     The reason for the drop in the disbursement activity between July 31, 2014 and

   March 28, 2015 was a new homeowner’s insurance policy with a lower premium.148

            223.     In Table 8 below, I show that for the twelve-month period starting September

   2014 (the effective date of a hypothetical July 2014 escrow analysis), the borrower actually

   would have paid more into escrow than the borrower actually paid if the analysis had been

   performed on the Alleged Analysis Due Date.




            148
                The borrower obtained an insurance policy in June 2014 ($398 per year) that was $200 less costly than
   the prior insurance policy ($598 per year). The new policy was also obtained prior to the natural expiration of the
   old policy. The old insurance policy was paid for on August 7, 2013 and the new policy was paid for on June 4,
   2014 – two months before the expiration of the prior policy. There are two financial consequences of cancelling a
   prior policy prematurely in order to obtain a new policy. First, the borrower will receive a proportionate refund of
   insurance premiums – in this case, approximately two-twelfths of $598, or about $100. Second, the standard twelve-
   month lookback will tend to overstate a more nuanced projection of escrow disbursements because the lookback
   period contains two insurance premium payments, when the norm would be to make one payment per year. It is not
   until sufficient time has passed for the extra insurance premium payment to fall out of the lookback window that the
   lookback amount will normalize. In this case, as shown in Table 7 above, this normalization did not occur until after
   the Alleged Analysis Due Date.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                               85
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 92 of
                                      269


                                                 Table 8

            Comparison of Actual and But For Escrow Payments for Loan



                                        Actual         But For       Actual
                                       Escrow          Escrow        Minus
                         Month         Payment         Payment       But For


                          09/14          390.12            386.74        3.38
                          10/14          390.12            386.74        3.38
                          11/14          390.12            386.74        3.38
                          12/14          390.12            386.74        3.38
                          01/15          390.12            386.74        3.38
                          02/15          390.12            386.74        3.38
                          03/15          390.12            386.74        3.38
                          04/15          390.12            386.74        3.38
                          05/15          390.12            386.74        3.38
                          06/15          339.48            386.74      (47.26)
                          07/15          339.48            386.74      (47.26)
                          08/15          339.48            386.74      (47.26)


                                        Escrow Payment Savings        (111.36)




          224.   In short, the borrower benefitted from the alleged untimely escrow analysis; he

   was not harmed as Professor McFadden claims he was.

                 g.      Upper Bound on Opportunity Cost Damages from Allegedly Delayed
                         Escrow Analyses

          225.   In summary, I have analyzed each of the loans Professor McFadden, himself,

   provides as examples of loans where the borrowers sustained opportunity cost damages in

   connection with alleged escrow analysis delays. I have also analyzed one additional loan for

   which Professor McFadden calculates opportunity cost damages, to compensate for the fact that


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            86
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 93 of
                                      269


   one of his example loans is not actually included in his damages calculation.149 My analysis

   shows that none of these borrowers suffered any opportunity cost damages. Yet, Professor

   McFadden’s flawed methodology purports to show that all four borrowers were harmed by the

   alleged delay.

           226.     In my opinion, these flaws invalidate Professor McFadden’s damages model,

   leaving him without any means to show that any borrower suffered opportunity cost damages as

   a result of an allegedly delayed escrow analysis. Put differently, Professor McFadden has failed

   to substantiate a damages number other than $0.

           227.     To assist the Court, I have utilized Professor McFadden’s flawed model to

   calculate the upper-bound of damages,150 after making the following corrections to the model:

                    a)      I excluded loans where the Actual Escrow Analysis found an escrow

                            shortage, as these borrowers, by definition, did not overpay Ocwen;

                    b)      I excluded loans that earned interest on the calculated excess escrow

                            balance;151 and

                    c)      I replaced Professor McFadden’s inflated interest rates with the highest

                            interest rate that Ocwen paid on an escrow account balance as of August

                            2014 – 3.25%. In my opinion, even this interest rate overstates damages

                            because the most-likely opportunity cost to borrowers who made

                            overpayments was not materially different from $0.




           149
               I chose this loan to discuss because Professor McFadden claims the borrower had the largest opportunity
   cost damages of any loan he considered.
           150
               The errors in Professor McFadden’s model lead to overstatements, not understatements.
           151
               As indicated by EIN transactions in the TRANSACTION_TYPE field.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                             87
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 94 of
                                      269


          228.    Simply excluding the loans identified in items a) and b), above, reduces Professor

   McFadden’s opportunity cost damages estimate using a 16 percent interest rate, by 91%, from

   $1,420,930 to $134,265. Replacing Professor McFadden’s overstated interest rate for the

   remaining loans further reduces his estimate of damages to $29,020 – which I regard as an upper

   bound on opportunity cost damages from delayed escrow analyses.152 As noted above, in my

   opinion the most-likely amount of opportunity cost damages suffered by these borrowers is $0.

          3.      Alleged PMI Overcharges

          229.    Professor McFadden’s PMI opportunity cost damages model is so severely flawed

   that it overstates damages by approximately tenfold.

                  a.       In his report, Professor McFadden fails to accurately describe his
                           methodology.

          230.    In paragraph 69 of his report, Professor McFadden states, “I applied a 16 percent

   interest rate and calculated the NPV of these payments to August 15, 2019.”153 His description

   of what he did, however, is not accurate. As Table 5 in his report (which immediately follows

   the sentence quoted above) and his R output154 make clear, the NPV of each modeled payment is

   calculated as of the first applicable payment date – not as of August 15, 2019. In the case of the

   example loan, this date is June 2016. Because there is no interval between the first applicable

   payment date (June 2016) and the valuation date (also June 2016), there is no need to discount

   the payment for the time value of money; the NPV of the June 2016 $88.65 payment is equal to

   the undiscounted amount – $88.65. If the model had calculated the NPV as of August 15, 2019,

   the NPV of this modeled payment would have been much larger than $88.65.




          152
              See Exhibit 7.
          153
              McFadden Report, p. 34.
          154
              See, e.g., 0.16PMI_dmg.csv.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                               88
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 95 of
                                      269


                  b.     Professor McFadden implicitly (and erroneously) assumes that
                         Ocwen’s PMI refunds to borrowers were deficient.

          231.    Nowhere in his report does Professor McFadden claim that Ocwen’s PMI refunds

   to borrowers were in any way deficient, in that they failed to fully reimburse the borrowers for

   the amounts they paid for unnecessary PMI premiums. He only claims that borrowers are

   entitled to opportunity cost damages for the interval between the premium payment and the

   refund date.

          232.    Professor McFadden’s model, however, assumes – erroneously – that a portion of

   unnecessary PMI premiums was not refunded to borrowers, and instead was retained by Ocwen.

   He appears to make this error because he assumes that premium payments were made in certain

   months when the Transaction History data shows they were not made.

          233.    The loan that Professor McFadden chose to highlight in Table 5 of his report

   provides a perfect example of this error. As the table shows, his model includes five PMI

   overpayments of $88.65 each – for a total of $443.25.155 The same table shows a credit of only

   $354.60 – or $88.65 less than the modeled overpayments.156 Thus, Professor McFadden’s model

   includes more premiums than credits (before discounting), even though he does not claim that

   Ocwen failed to refund any unnecessary PMI premiums.

          234.    Apparently, Professor McFadden made this mistake because he assumes that

   borrowers were charged PMI premiums in the month identified as containing the “Cancellation

   Date” in the source file he relied upon.157 If Professor McFadden had tested this assumption by

   consulting the Transaction History data produced by Ocwen in this matter, he would have




          155
              McFadden Report, p. 34.
          156
              McFadden Report, p. 34.
          157
              See OCW-CFPB-001-06730240.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                              89
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 96 of
                                      269


   discovered that no PMI premium was paid by the borrower on this loan in October 2016 (the

   month of the “Cancellation Date” for this premium). The data show that Ocwen paid the last

   PMI premium of $88.65 for this loan in August 2016 and lowered the borrower’s monthly

   escrow payment by $88.65 after September. Contrary to Table 5 of the McFadden Report,

   neither Ocwen nor the borrower paid a PMI premium during October 2016.

           235.    Correcting this error causes Professor McFadden’s model to calculate negative

   damages for the loan in Table 5 equal to $4.20, rather than positive damages of $79.88.158 The

   same error causes his model to overstate damages for other loans that allegedly had unnecessary

   PMI premium payments.

                   c.      Professor McFadden erroneously assumes that all borrowers received
                           a full year’s interest on their PMI refunds.

           236.    Professor McFadden states that “Ocwen claims to have corrected for the

   overcharge by providing a credit to the borrower on the ‘credit date’ with interest of 3.25 percent

   per year.”159 Apparently on this basis, he assumes that such a credit was provided for all

   loans.160

           237.    Professor McFadden’s treatment of interest in his model is flawed in two

   important respects. First, his assumption that a 3.25 percent interest credit was issued for all

   6,293 loans covered by his damages calculation, is false. The email he cites in support of this

   assumption was written in August 2014, and relates to a specific remediation effort conducted in

   that month and involving 2,526 loans.161 While it appears that Ocwen did credit interest to



             Calculated as $79.88 less $84.08, see McFadden Report, p. 34.
           158

             McFadden Report, p. 33.
           159

         160
             McFadden Report, p. 34.
         161
             Daniel K. Reeves, August 25, 2014 (10:25 AM), email to Thomas J Diller, “PMI Auto-Termination,”
   OCW3-027-0005675.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                       90
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 97 of
                                      269


   borrowers who received refunds as a result of this remediation effort,162 the transaction histories

   for other loans included in Professor McFadden’s damages analysis do not show that a 3.25

   percent credit was issued. For example, the loan he uses in his report to illustrate how his model

   works received a refund equal to exactly four months of PMI premiums, but it was not credited

   with interest.163

           238.     Second, Professor McFadden wrongly assumed that Ocwen paid interest on each

   PMI refund in an amount equal to 3.25 percent of the refund – in other words, providing the

   borrower with a full year’s interest for every refund. This assumption appears to be arbitrary; it

   is not supported in his report or in the materials that accompanied it. It is also wrong. Professor

   McFadden’s error has the effect of understating his calculation of opportunity cost damages for

   those borrowers who paid unnecessary PMI premiums. For example, his estimate of damages

   for the loan discussed in Table 5 of his report are negative once the imaginary October PMI

   payment is removed, only because one year’s worth of interest at 3.25 percent more than offsets

   16 percent interest accrued over a period ranging from one to four months.

           239.     Two changes to Professor McFadden’s model must be made to correct for his

   faulty handling of the interest factor. First, any loan remediated as part of the August 2014 effort

   should be omitted from the calculation of damages, as each of these borrowers was more than

   fully compensated, in the form of an interest credit, for any opportunity cost associated with the

   temporary overpayment. Second, Professor McFadden’s escrow interest credit should be

   removed for all other loans for which he calculates damages. In the case of his example loan,




           162
               e.g., loan number            received a credit of $123.18, equal to 6 months of premiums at $20.53 per
   month (see OCW-CFPB-001-06730240). This loan also received and was paid escrow interest of $4 in early
   September 2014 (per Transaction History data). Which actually implies interest of more than 3.25%.
           163
               Per the Transaction History data for this loan.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                             91
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 98 of
                                      269


   these changes result in an estimate of damages equal to $6.88 – or 91% below his damages

   estimate.

                    d.       Professor McFadden utilizes an excessive opportunity cost.

           240.     As discussed at length in section VI.B of this report, Professor McFadden uses an

   inappropriate and excessive interest rate to calculate opportunity cost damages for unnecessary

   PMI payments (i.e., credit card interest rates of 13, 16, or 20 percent). In my opinion, the most-

   likely opportunity cost that affected borrowers incurred is not materially in excess of $0. To

   assist the Court, however, I have also calculated opportunity cost damages using a 3.25% interest

   rate, as an upper bound on damages. After making the corrections described above (including

   the removal of loans that received an interest payment from the August 2014 remediation), I

   calculate the upper-bound on opportunity cost damages for loans with delayed PMI cancellations

   as $26,518.164

           4.       Alleged ARM Overcharges

           241.     Professor McFadden’s opportunity cost damages associated with alleged ARM

   overcharges are predicated on his assumption that any instance in which Ocwen performed an

   audit of an ARM loan, made an adjustment to the loan, and issued the borrower a refund is

   evidence that Ocwen violated an applicable law or regulation.165 As noted previously, the loans

   requiring adjustments that he identifies represent 0.4% of ARM loans serviced by Ocwen.166

           242.     Professor McFadden’s model for calculating opportunity cost damages from

   alleged ARM overcharges suffers from at least two flaws.



           164
                See Exhibit 8.
           165
                McFadden Report, p. 8 states: “As requested by counsel, in calculating opportunity costs to the ARM
   servicing errors population I assumed Ocwen is liable for: (1) unfair acts in violation of the CFPA through Ocwen’s
   use of inaccurate and incomplete information to service loans.”
            166
                See paragraph 116 above.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                              92
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 99 of
                                      269


            243.     First, Professor McFadden’s method of allocating the total overcharge to specific

   months tends to overstate damages. Specifically, Professor McFadden assumes that the nominal

   amount of the overcharge was the same in each month that an overcharge occurred, including

   months before January 2014 (the first month of his damages analysis). However, the overcharge

   is derived from an overstated interest rate that is applied to a generally declining monthly

   principal balance. As a consequence, for loans with overcharges pre-dating January 2014, the

   monthly amounts would tend to be lower after January 2014, than they were before.

            244.     Second, Professor McFadden’s methodology for estimating opportunity cost

   damages from alleged ARM overcharges uses excessive and unsupported interest rates (i.e.,

   credit card interest rates of 13, 16, or 20 percent). As I demonstrated earlier in this report, the

   most-likely outcome for borrowers that experienced an ARM overcharge was an opportunity cost

   that is not materially different from $0. To assist the Court, however, I have calculated

   opportunity cost damages for this group of borrowers using a 3.25% interest rate, as an upper-

   bound on opportunity cost damages. My calculations show this upper-bound for loans with

   alleged ARM overcharges to be $85,605.167 This methodology tends to overstate damages

   because it does not correct Professor McFadden’s method of allocating the total overcharge to

   individual months.

            5.       Summary

            245.     To sum-up, Professor McFadden’s estimates of opportunity cost damages rely on

   an unsupported and illogical interest rate that causes these estimates to be significantly




           167
               See Exhibit 9. I note that for most of the ARM loans at issue, Professor McFadden estimates
   opportunity cost damages that are relatively small. Most of his estimated damages are attributed to a relatively small
   number of loans. In fact, 83 of the 1,204 loans (7%) account for 50% of the total damages, and when my 3.25%
   upper bound measure of opportunity cost is used, 565 loans (47 percent) have estimated damages that are less than
   $10.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                               93
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 100 of
                                      269


   overstated. In addition, his methodology for estimating opportunity cost damages attributable to

   delayed escrow analyses and PMI overcharges suffers from serious flaws that are fatal to his

   opinions. In fact, the flaws in his estimates for delayed escrow analyses are so severe that, when

   corrected, his model fails to show any damages at all.

          246.    In my opinion, the most-likely opportunity cost damages suffered by borrowers as

   a result of the three alleged servicing failures addressed by Professor McFadden is $0, and a

   generous upper bound on opportunity cost damages is $141,143. These results are summarized

   in Table 9.

                                                Table 9

                              Summary of Opportunity Cost Damages



                                                                      Hamm           Hamm
                                     McFadden        McFadden          Most         Corrected
                                      Lower           Upper           Likely         Upper
                                      Bound           Bound           Amount         Bound


          Delayed Escrow
          Analyses                  $1,188,115       $1,715,706             $0        $29,020


          PMI Overcharges             $319,433         $373,717             $0        $26,518


          ARM Overcharges             $288,684         $394,490             $0        $85,605


                                    $1,796,232       $2,483,913             $0       $141,143




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                              94
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 101 of
                                      269


                        VII. PROFESSOR MCFADDEN’S ESTIMATE OF DAMAGES FROM ADDITIONAL
                                                FORECLOSURES

          247.       In this part of my report, I present my opinions on Professor McFadden’s estimate

   of the damages that he claims resulted from foreclosures that were caused by delayed escrow

   analyses.

                     A.       Overview

          1.         Summary of My Opinions Regarding Professor McFadden’s Analysis

          248.       Professor McFadden’s opinion on foreclosure-related damages rests entirely on a

   novel quantitative model that is not based on any coherent or plausible economic theory.

   Without a plausible theory that explains the output of such a model, the model’s results are

   questionable at best.

          249.       On its face, Professor McFadden’s opinion on the additional foreclosures caused

   by escrow analysis delays is implausible, given the magnitude of the opportunity cost damages

   that he claims were experienced by borrowers. According to him, the 93,223 loans that he

   claims suffered opportunity cost damages due to the escrow analysis delays had an average delay

   of 1.4 months, and an average accrued surplus of $208, and he estimates that the average amount

   of opportunity cost damages experienced by the borrowers on these loans was $15.168 Even for

   the entire population of 272,007 loans which he claims had an increased foreclosure probability

   due to the escrow analysis delay, the average delay was 2.2 months.169

          250.       To put these amounts in perspective, I note that:




          168
                At 16% interest. These calculations are summarized at McFadden Report, pp. 30-31.
          169
                66 days per Exhibit 6B.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                       95
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 102 of
                                      269


                   The average size of these loans at origination was $202,717.170

                   The average monthly payment (including payments for taxes and insurance) on

                    these loans was $1,347.171

                   The average write-off for the subset of these loans that went through foreclosure

                    and where the property was liquidated was $147,713.172

                   The average monthly household cell phone bill is $119.173

           251.     Professor McFadden would have the Court believe that an event causing

   economic damages averaging $15 per borrower by his calculation (and $1.26 per borrower at my

   upper bound)174 caused 16,636 otherwise good loans to go bad, leading to damages averaging

   $21,130 to $29,066 per foreclosure. Such an opinion cannot be credited, no matter how complex

   the model that produced this finding.

           252.     Based on my years of experience in loan servicing, mortgage finance, and housing

   economics, I conclude that Professor McFadden’s opinion fails a basic reasonableness test.

   Loans do not go to foreclosure because of relatively small, brief, and entirely self-correcting

   payment differences, but rather because of a fundamental, and incurable, inability or

   unwillingness on the part of the borrower to make the necessary loan payments. The implausible



             170
                 Calculated using the Borrower and Loan Information produced in response to RFP #1 of the Bureau’s
   Fifth Set of Requests for Production (ORGPRINBAL) for 267,177 of the 272,002 loans for which this data is
   available.
             171
                 Based on the total CURRINT, CURRPRIN, and CURRESCROW reported in the Monthly Billing
   Statement data produced in response to RFP #21 of the Bureau’s Fifth Set of Requests for Production for 248,484 of
   the 272,002 loans for which this data is available.
             172
                 The sum of PRINCIPAL_AMT, INTEREST_AMT, and ESCROW_AMT for PYC, PYW, or PYG
   transactions for 22,878 loans with such transactions posted in the Transaction History data produced in response to
   RFP #22 of the Bureau’s Fifth Set of Requests for Production.
             173
                 Scott Mackey and Joseph Bisop-Henchman, “Wireless Taxes and Fees Climb Again in 2018,” Tax
   Foundation, December 11, 2018, retrieved from https://taxfoundation.org/cell-phone-taxes-2018/. “A typical
   American household with four wireless phones paying $100 per month for taxable wireless service can expect to pay
   about $229 per year [$19 per month] in wireless taxes, fees, and surcharges.”
             174
                 $29,020 in total for 22,983 loans, per Exhibit 7.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                             96
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 103 of
                                      269


   nature of Professor McFadden’s conclusion is merely symptomatic of the many flaws in his

   damages model. As explained more fully in section VII.B, below, Professor McFadden uses an

   inappropriate and flawed methodology in his attempt to calculate foreclosure-related damages

   resulting from the brief and self-correcting alleged delays in performing escrow analyses.

          2.      Affirmative Opinions on Damages

          253.    Based on my experience, I would not expect the alleged escrow analysis delays to

   have a material impact on the probability of foreclosure. Such a delay is only capable of causing

   a modest and temporary change in monthly payments – the type of change that is commonplace

   in loan servicing, and that will be corrected automatically through subsequent escrow analyses.

          254.    It is inconceivable to me that, during the period since 2013, a relatively small

   change in the monthly payment on a loan that the borrower could otherwise afford would cause

   the loan to go to foreclosure. Real estate loans generally proceed to a foreclosure sale only when

   (a) the borrower is fundamentally unable to afford the loan, (b) all other loss mitigation options

   (such as forbearance and loan modification) have been exhausted, and (c) the borrower lacks

   sufficient equity in his or her home to make a sale economically advantageous.

          255.     To test the reliability of Professor McFadden’s opinions on foreclosure-related

   damages attributable to delayed escrow analyses, I randomly sampled 100 loans (a) for which an

   escrow analysis allegedly was delayed, (b) that, according to Professor McFadden, went through

   foreclosure, and (c) that were included in Professor McFadden’s damages calculations. After

   analyzing this sample, I found not a single instance where the alleged escrow analysis delay

   caused or was even linked to a foreclosure. This finding is completely in accord with my

   experience as a loan servicing manager and my research in this matter.

          256.    Based on the foregoing, it is my opinion that no damages from additional

   foreclosures can be attributed to the allegedly delayed escrow analyses.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                97
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 104 of
                                      269


                    B.      Detailed Analysis of Professor McFadden’s Estimated Damages from
                            Additional Foreclosures

           1.       Professor McFadden’s analysis lacks a credible and consistent causation
                    theory.

           257.     An econometric model, such as the model Professor McFadden uses to calculate

   foreclosure-related damages, must be based on a plausible theory about causation. Such a theory

   is needed to keep the model honest. Without such a theory, a model builder can keep adding and

   subtracting variables until he or she gets the desired results.

                    a.      Professor McFadden’s payment shock causation theory is not
                            supported by the literature he cites.

           258.     Professor McFadden’s theory of causation for borrowers that went through

   foreclosure after being undercharged by Ocwen during the escrow analysis delay period, is that

   these borrowers were subject to “payment shock” when their escrow payments eventually

   increased.175 Professor McFadden claims that this “payment shock” increased the foreclosure

   probability by 5.073% for a population of 101,053 loans.176

           259.     As an initial matter, I note that 10.3% of the “undercharge” loans in Professor

   McFadden’s damages analysis had an escrow surplus as of the Actual Analysis Date.177 A loan

   that has an escrow surplus because the servicer collected more than the amount needed to cover

   disbursements (i) will have the surplus returned to the borrower, and (ii) will have the monthly

   payment reduced to avoid building another escrow surplus. A loan with an escrow surplus did

   not experience a payment increase, let alone a “payment shock.” Professor McFadden’s




           175
                McFadden Report, pp. 15-16.
           176
                McFadden Report, p. 62.
            177
                Correlating Professor McFadden’s eligible_loans_for_fcl_damages.csv file with Ocwen’s Exhibit A
   Litigation Work Product.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                           98
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 105 of
                                      269


   causation theory for “undercharge” loans is, therefore, built on an incorrect assumption that all of

   these loans experienced a payment increase.

           260.     As support for his causation theory, Professor McFadden cites to various research

   papers on the subject of payment shock. In the mortgage finance literature, “payment shock”

   generally refers to two scenarios. One possible scenario is when a borrower applies for a

   mortgage loan and the new loan will substantially increase the borrower’s monthly housing

   payment. The second type of “payment shock” is a sudden increase in the monthly payment on

   an existing loan, such as may occur when a so-called teaser or introductory rate expires, when a

   negative amortization loan begins to require full amortization, or when the draw period on a

   HELOC ends and the HELOC begins to amortize. I know of no study that characterizes normal

   escrow payment changes as a source of “payment shock,”178 much less the small, temporary and

   self-correcting payment increases that result from undercharges.

           261.     The problem with Professor McFadden’s payment shock theory is twofold. First,

   the literature that he cites in support of his theory is not applicable to the relatively small

   increases in escrow payments needed to recoup the undercharges that occurred during the period

   when the escrow analysis was delayed. These “payment shock” studies address relatively large

   payment changes related to changes in the amortization of a loan (e.g., end of the HELOC draw




           178
                 The causal factor in Professor McFadden’s model is not a normal escrow payment change, such as those
   that result from an increase in property taxes or insurance premiums. The “shock” that Professor McFadden claims
   increased the probability of the borrowers’ defaults is one-twelfth of the accrued underpayment. No matter when
   the escrow analysis was performed, these borrowers could not have avoided the “shock” of a normal payment
   increase.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                            99
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 106 of
                                      269


   period) or the interest rate (e.g., expiration of a teaser rate).179 The literature does not include

   studies that analyze the effect of small temporary payment changes driven by delays in analyzing

   escrow accounts.

           262.     Second, the cited literature considers the entire payment change as a shock. In the

   present matter, however, most of each payment change was inevitable, and would have occurred

   even in the absence of an alleged delay. Consider a hypothetical “undercharge” loan subjected to

   a delayed escrow analysis. The borrower’s required escrow payment would have increased even

   if the analysis had not been delayed, because the old payment was insufficient to cover

   disbursements from the escrow account on behalf of the borrower. The alleged delay merely

   caused the already inevitable payment increase to be marginally greater.

           263.     To illustrate the foregoing, I have analyzed the magnitude of escrow payment

   increases for non-delayed escrow analyses relative to the payment increases associated with the

   delayed escrow analyses, using the Transaction History data produced by Ocwen in this matter.

   The average monthly mortgage payment increase for non-delayed escrow analyses is 5.9%. For




            179
                While not all of the studies cited by Professor McFadden list the magnitude of payment shock that was
   analyzed, some do, and the magnitude of the shock is much larger than those resulting from the allegedly delayed
   escrow payment changes. For example, deRitis, Juo, and Liang (2010) note that the average payment increase in the
   event of “teaser shock” was 22% and the average payment increase for “rate shock” was 5%. Professor McFadden
   notes that the authors concluded “the effect was larger for shocks driven by teaser rates.” Similarly, Epouhe and
   Hall (2016) report the proportion of loans associated with ranges of payment increases classified as payment shock.
   Based on the reported data, approximately 82% of the loans had payment increases of 50% or more (see Table 2 of
   this study).



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                           100
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 107 of
                                      269


   payment increases associated with allegedly delayed analyses, the average payment increase is

   6.7%.180 Therefore, the increase in excess of a typical escrow payment increase was 0.8%.181

            264.     “Payment shock” literature simply does not address the effect of an incremental

   increase to a payment that was already increasing. In light of the foregoing, there is no support

   for Professor McFadden’s “payment shock” theory in the economics literature. I know of no

   precedent for labelling a marginal increase to an inevitable, but relatively, small payment

   increase as a “payment shock.”

                     b.       Professor McFadden’s theory of causation is also at odds with his
                              opportunity cost damages model.

            265.     Professor McFadden’s approach to damages for undercharge loans is also

   inconsistent with his opportunity cost damages model. He claims that overcharge borrowers

   suffered opportunity cost damages because they were not able to use the overcharge funds to

   pay-down interest bearing debt. When it comes to undercharge borrowers, however, Professor

   McFadden argues that they, too, were harmed, even though, using the same logic, these

   borrowers received an interest-free loan from Ocwen. As a matter of economics, if a borrower is

   harmed when an excess of funds is held in escrow, then allowing a borrower to underfund the

   escrow account should put the borrower in a stronger economic position and make it less likely

   that the borrower will default on his or her loan. Simply put, Professor McFadden’s causation



            180
                I identify actual monthly mortgage payment change increases resulting from an escrow payment change
   using the full RFP 22 Transaction History data. I first limit the Transaction History data to transactions that are not
   reversals or reversing transactions, with an amount in the INTEREST_AMT and ESCROW_AMT fields, and with
   an amount greater than $0 in the CUST_SENT_AMT field. I sort the data by EFFECTIVE_DATE and
   NEXTDUEDT. I flag escrow payment changes as a change of more than $1 in the escrow payment. I consider an
   escrow payment change to relate to an allegedly delayed analysis if it is the first escrow payment change with an
   EFFECTIVE_DATE after the Actual Analysis Date for that loan number. The percentage change is the percentage
   change in the total of PRINCIPAL_AMT, INTEREST_AMT, AND ESCROW_AMT.
            181
                I have not performed a calculation of what the escrow payment change would have been for each
   individual allegedly delayed loan if the analysis had not been delayed.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                                101
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 108 of
                                      269


   theory for undercharge borrowers erroneously holds that borrowers were both worse-off and

   better-off as a result of the same event.

                    c.       Professor McFadden fails to articulate a credible causation theory for
                             “overcharge” loans.

           266.     Most of Professor McFadden’s calculated damages are associated with what he

   labels “overcharge” loans. He calculates a 6.733% average increase in foreclosure probability

   for these loans, and he applies this probability to 170,954 such loans.182 He fails to articulate a

   plausible theory as to how a temporary overcharge that was fully repaid could have caused

   permanent default and foreclosure. All Professor McFadden has to say in support of his theory is

   this:

                 If the borrower was not able to pay the additional amount demanded by
                 Ocwen or was unable to pay on other credit accounts, then she may have
                 subsequently experienced an adverse credit event such as delinquency,
                 bankruptcy, or foreclosure.183

           267.     This theory provides no insight into how the “overcharge” could have caused a

   “subsequent adverse credit event.” More importantly, there are two apparent flaws in Professor

   McFadden’s attempt to justify his theory. First, for these loans, there was no “additional amount

   demanded by Ocwen.” The overcharge to which Professor McFadden refers occurred because

   Ocwen failed to lower the existing payment that a non-delinquent borrower had shown himself

   or herself fully capable of making both prior to the Alleged Analysis Due Date and during the

   alleged overcharge period.184 In short, Professor McFadden’s overcharge theory is predicated on

   an event – Ocwen demanding that the borrower pay an “additional amount” – that did not occur.



           182
               McFadden Report, p. 62.
           183
               McFadden Report, p. 15.
           184
               Professor McFadden identifies 93,223 loans as current as of the Actual Analysis Date, of which 1,687
   had been delinquent as of the Alleged Analysis Due Date. The borrowers on these 1,687 loans managed to cure the
   delinquency and make the required payments during the alleged delay period. See McFadden Report, pp. 23-24.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                          102
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 109 of
                                      269


           268.     Second, Professor McFadden’s overcharge causation theory for delinquent

   borrowers is highly speculative. By Professor McFadden’s own admission, many “overcharge”

   borrowers were delinquent, and therefore did not pay the alleged overcharge and did not sustain

   opportunity cost damages. Among the 272,007 loans for which Professor McFadden calculates

   an increased probability of foreclosure from delayed escrow analysis, 77,731 (29%) were

   “overcharged,” but according to him, did not pay the overcharge because they were

   delinquent.185

           269.     One such loan is Loan Number                           This loan allegedly had its escrow

   analysis delayed from January 1, 2014 to May 28, 2014. As of January 1, 2014, the loan was

   still in default on the September 1, 2010 payment, meaning that it was 40 payments past due.

   The January 17, 2014 billing statement said that this borrower owed $87,732 in order to bring the

   loan current. The May 19, 2014 billing statement reported an amount due of $104,583. Ocwen’s

   Exhibit C Litigation Work Product reports an accrued surplus for this loan of $1,535 – or $128

   per month for about five months. Professor McFadden’s overcharge causation theory for loans

   like this one seems to be that the borrower could have perhaps reinstated the loan if only Ocwen

   would have lowered the reinstatement amount by $1,535, from $104,583 to $103,048. Never

   mind that this borrower was unable or unwilling to afford the $87,732 needed to reinstate the

   loan when the escrow analysis allegedly was due, and had been unable or unwilling to make loan

   payments for each of the prior 40 months.




           185
                Calculated as the loans listed in McFadden’s population of 272,007 allegedly harmed loans and
   classified as “overcharge” loans (170,954), that are not part of the 93,223 loans for which Professor McFadden
   calculates opportunity cost damages.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                            103
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 110 of
                                      269


          270.       For seriously delinquent loans, such as number               Professor

   McFadden’s theory that a delayed escrow was the cause of the foreclosure is highly speculative,

   and simply not viable.

          2.         Professor McFadden uses an unproven and unrealistic model that is different
                     from those used in the literature he cites.

          271.       Professor McFadden’s discrete time proportional hazards model attempts to

   estimate the probability of foreclosure (the “hazard”), based on various independent variables.

   He does not cite any mortgage finance literature regarding either his decision to utilize a

   proportional hazards model of this type, or the independent variables he chose to include and not

   include in the model.

          272.       Professor McFadden opines that his approach is “a standard one in

   epidemiological research, where the question is the effect of a treatment on the probability of

   survival.”186 He never explains how a model that is “standard” in epidemiological research is an

   appropriate model to use for making predictions in the field of mortgage finance. In fact, in

   choosing to use a discrete time proportional hazards model, Professor McFadden ignores a

   significant body of applicable literature in the field of mortgage finance, including the literature

   he, himself, cites in his report. This literature does not endorse the use of discrete proportional

   hazard models of the type he opted to use in estimating damages.

          273.       The performance of residential mortgage loan debt, and specifically the factors

   impacting default, foreclosure, and loss, have been widely studied and applied in government,

   the private sector, and academia. This is because the performance of residential mortgage loan

   debt is of significant importance to government and private entities.




          186
                McFadden Report, p. 41.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                 104
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 111 of
                                      269


           274.     Government and private entities that purchase or guarantee mortgage loans

   require that loans comply with their underwriting guidelines, so that they can minimize, and

   appropriately price for, default risk. In order to develop effective underwriting guidelines, an

   entity must have an up-to-date understanding of the factors that affect default and loss.

           275.     Similarly, under the Home Affordable Modification Program (HAMP), a

   modification could only be made if the Net Present Value (NPV) of the modified loan was

   greater than that of the unmodified loan. In order to compare the two NPVs, a lender was

   required to model the expected default and loss under each scenario, accounting for a variety of

   outcomes that can occur – i.e., not simply survival and foreclosure.187

           276.     Private mortgage insurance companies also use quantitative models to assess the

   probability that a loan will default and cause the insurer to incur a loss. Radian, one of the

   largest mortgage insurance companies, states the following in its most recent 10-K filing:

                A premium rate is determined when insurance coverage is requested on a
                mortgage, which is generally near the time of loan origination. Premiums
                for our mortgage insurance products are established based on performance
                models that consider a broad range of borrower, loan and property
                characteristics as well as current and projected market and economic
                conditions.188

           277.     In an attempt to support his “payment shock” causation theory, Professor

   McFadden cites several academic studies of how payment shocks affect loan performance. Each

   of these studies employs an econometric model to study the impact of payment shock, yet none

   utilizes a discrete proportional hazards model of the type Professor McFadden uses.




           187
               Fannie Mae, as the administrator of the program on behalf of the US Government, published guidelines
   for modeling the NPVs, see https://www hmpadmin.com/portal/programs/docs/hamp_servicer/BaseNPVModel
   Documentationv7.pdf.
           188
               Radian Group, Inc., 2018 10-K, filed March 28, 2019, p. 16.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                          105
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 112 of
                                      269


           278.     I believe the reason these studies did not use a discrete proportional hazards

   model is because most mortgage finance scholars recognize that a mortgage loan’s performance

   is far more complicated and has more than just two outcomes: “survival” or foreclosure. Rather,

   a mortgage loan has competing outcomes, or “competing risks,” that require researchers to use

   models that allow for more than two outcomes. For example, a mortgage loan can (a) perform to

   maturity; (b) prepay before maturity without a default; (c) default and then fully prepay without a

   loan modification; (d) default and go through foreclosure; (e) receive a modification, and then

   perform throughout the modification period; or (f) default, receive a loan modification, default

   on the modified loan, and go through foreclosure.

           279.     A 2014 paper published in the Journal of Real Estate Finance and Economics

   notes in its introduction that, “[M]ortgage default and foreclosure are less a single event than a

   process with uncertain duration and an eventual resolution that can vary widely across lenders,

   borrowers and neighborhoods.”189 The study reached the following finding:

                 the outcomes of the foreclosure process are significantly related to: loan
                 characteristics including the borrower’s credit history, current loan-to-value
                 and the presence of a junior lien; the borrower’s post-default payment
                 behavior, including the borrower’s participation in foreclosure counseling;
                 neighborhood characteristics such as foreclosure rates, recent house price
                 depreciation and median income; and the borrower’s race and ethnicity190

           280.     Each of the “payment shock” studies cited by Professor McFadden utilize a

   quantitative model that, unlike Professor McFadden’s model, accounts for these competing risks.

   Although Professor McFadden relies on these models to buttress his theory of causation, none of




           189
              Chan, Sharygin, Been, and Haughwout, “Pathways After Default: What Happens to Distressed
   Mortgage Borrowers and Their Homes?” Journal of Real Estate Finance and Economics, 2014, 45:342-379 at 343.
          190
              Id., at 342.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                     106
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 113 of
                                      269


   them utilize a model similar to his. For example, deRitis, Kuo, and Liang (2010) have this to say

   about model selection:

                 The standard discrete time logistic transition model is a natural choice of
                 functional form to study the effect of payment shocks on the monthly
                 transition rates across different mortgage status. We model a complete
                 decision structure by applying a multinomial logistic model.191 (emphasis
                 added)

           281.     Johnson and Sarama’s (2015) comments on model selection are as follows:

                 Following the literature on first mortgage default…we estimate a model that
                 attempts to account for two reasons for default: (1) the borrower optimally
                 exercises a financial option associated with the termination of the mortgage
                 and (2) the borrower faces liquidity constraints that prevent the servicing of
                 the debt…Our baseline model is a reduced form model that implicitly
                 captures the degree to which borrower, loan, and macroeconomic factors
                 contribute to the likelihood of mortgage termination through both of these
                 channels. We jointly model the default and payoff in a discrete-time hazard
                 model that assumes that the hazard rate at time t, is the sum of the hazards
                 associated with default, and payoff…we organize our data so that we can
                 estimate the model using a multinomial logit.192 (emphasis added)

           282.     Epouhe and Hall (2016) describe their model selection as follows:

                 We analyze default in a standard competing hazard setup with default and
                 prepayment as terminal states…we test two measures of payment shock:
                 estimated percent change in payment and estimated dollar change in
                 payment.193 (emphasis added)

           283.     Qi and Scheule (2016) explain their process of selecting a model as follows:

                 In our data set, we observe three potential competing outcomes for
                 HELOCs: (i) non‐default and non‐payoff, (ii) default, and (iii) payoff… Our
                 main findings are based on the multinomial logit models… Multinomial
                 logit models are common in mortgage delinquency modeling…



           191
                Cristian deRitis, Chionglong Kuo, and Yongping Liang, “Payment shock and mortgage performance,”
   Journal of Housing Economics, 2010, 19: 295-314 at 298.
            192
                Kathleen W. Johnson and Robert F. Sarama, “End of the Line: Behavior of HELOC Borrowers Facing
   Payment Changes,” Finance and Economics Discussion Series 2015-073, Washington: Board of Governors of the
   Federal Reserve System, http://dx.doi.org/10.17016/FEDS.2015.073 at pp. 8-9.
            193
                Onesime Epouhe and Arden Hall, “Payment shock in HELOCs at the end of the draw period,” Journal
   of Economics and Business, 2016, 84: 131-147, at 137.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                       107
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 114 of
                                      269


                Multinomial logit models are comparable to competing hazard models.194
                (emphasis added)

           284.     In summary, in selecting a model for his analysis, Professor McFadden

   disregards a significant body of literature in favor of other models – even the literature he cites in

   his report. Given the ubiquity of well-established methods for evaluating mortgage loan

   performance, Professor McFadden should have explained why he rejected these methods and

   instead decided to use a novel and untried methodology.

           3.      Professor McFadden’s control group is invalid and not scientifically sound.

           285.    Professor McFadden correctly states the requirements for a valid control group

   when performing his difference-in-difference statistical analysis: the assignment of loans to the

   treatment group (that is, loans with delayed escrow analyses) must be random:

                Ocwen’s administrative assignment of treatments, which loans incur
                servicing failures and when, cannot be influenced by variables they do not
                observe. Thus, conditioning on the variables they do observe, the
                assignment of treatments is random; i.e., each loan has an equal probability
                of receiving a service failure treatment, and if they receive a service failure,
                the same probabilities of receiving it sooner rather than later. This gives the
                assignment of servicing failure treatments in the Ocwen data the key
                properties of Randomized Controlled Trials (RCT), the “gold standard” in
                scientific research for determining the causal effect of treatments without
                confounding by external, ecological factors. RCT designs are ubiquitous in
                the determination of whether new medical procedures, devices, and drugs
                are efficacious. In the analysis of the risk of adverse financial events in this
                report, Ocwen’s “assignment” of servicing failures behaves like a RCT.
                Then, once the observed variables that may enter administrative processing
                decisions are accounted for, there is no possibility that differences in
                outcomes for cases and controls are due to factors that are unobserved by
                Ocwen and consequently not controlled in my analysis.195




           194
               Min Qi and Harald Harry Scheule, “The Impact of Positive Payment Shocks on Mortgage Credit Risk–
   A Natural Experiment from Home Equity Lines of Credit at End of Draw,” available at SSRN 2781359, 2016, pp.
   13-14.
           195
               McFadden Report, p. 42.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                      108
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 115 of
                                      269


           286.     Professor McFadden’s control group – the foundation for his analysis of

   foreclosure-related damages – fails the very test that he sets for a valid control group, for two

   important reasons.

                 (a) His control group is invalid because many of the loans in this group do not
                     have escrow accounts.
           287.     First, he fails to take account of the single most-important variable that makes a

   loan susceptible to a late escrow analysis: the presence of an escrow account. Obviously, a loan

   without an escrow account cannot have a late escrow analysis. Yet, 27% of the loans in

   Professor McFadden’s control group did not have escrow accounts, while 100 percent of the

   loans in the treatment group had one.196

           288.     This failure, by itself, renders Professor McFadden’s opinions unreliable and

   invalid. Loans with escrow accounts are dissimilar from loans without such accounts. Lenders

   are much more likely to waive the requirement for an escrow account if the borrower has an

   excellent credit history and a low loan-to-value ratio. These same two characteristics also make

   it less likely that the borrower will default, and that a default will lead to foreclosure. Therefore,

   the loans in Professor McFadden’s control group would be less likely than the loans in his

   treatment group to default, even if all escrow analyses had been timely, meaning that no reliable

   conclusions about the impact of late escrow analyses on foreclosure rates can be drawn from

   Professor McFadden’s analysis.

           289.     I note that Professor McFadden was given the data he needed to eliminate loans

   without an escrow account and avoid this deficiency in his control group, but apparently he

   chose not to use it.




           196
               I identified loans as not having an escrow account when the escrow balance in the Transaction History
   data was always zero.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                            109
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 116 of
                                      269


                 (b) The percentage of delinquent loans in the treatment group was much larger
                     than the corresponding percentage for the control group.

           290.     Second, Professor McFadden’s assumption that “each loan has an equal

   probability of receiving a service failure treatment,” is demonstrably false. In fact, loans with a

   significantly greater chance of going into foreclosure – loans that were already delinquent – had

   a much greater chance of becoming part of his treatment group, and loans with a smaller chance

   of going into foreclosure – performing loans – had a correspondingly greater chance of becoming

   part of his control group.

           291.     I believe Professor McFadden chose to assume – falsely – that “the assignment of

   treatments is random”197 because he undertook no investigation of the factors that caused a loan

   to receive a late escrow analysis. As I noted earlier in this report, the assignment of “treatments”

   (i.e., delayed escrow analyses) was far from random. Prior to 2014 and throughout 2014, Ocwen

   believed – rightly or wrongly – that it was not required to perform escrow analyses for

   delinquent loans, and it had a practice that it would not perform annual escrow analyses for such

   loans. Therefore, delinquent loans were much more likely than performing loans to have had a

   delayed escrow analysis. With the deck stacked in this manner, it should come as no surprise

   that Professor McFadden found loans with a delayed escrow analysis were more likely to

   undergo foreclosure. Delinquent loans, as a group, are more likely to reach foreclosure than non-

   delinquent loans, regardless of whether the escrow analysis is timely or late.

           292.     Once these two foregoing flaws are taken into account,198 it becomes clear that

   Professor McFadden’s model does not satisfy the conditions he specifies for reliable scientific

   research.


           197
               McFadden Report, p. 42.
           198
               i.e., the inclusion of loans without escrow accounts and the erroneous assumption that the assignment of
   treatments was random.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                             110
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 117 of
                                      269


          293.    In sum, by assuming that the assignment of loans to the treatment group was

   random, rather than the result of a conscious business practice, Professor McFadden foreordained

   his conclusion. This flaw in his methodology, by itself, is sufficient to render his opinion

   unreliable.

          4.      Professor McFadden ignores a critical difference between the two main
                  groups of loans with alleged escrow analysis delays.

          294.    As noted earlier in this report, the vast majority of loans that allegedly

   experienced escrow analysis delays fall into one of two categories: (a) loans that were delinquent

   on the escrow analysis due date, and (b) loans that hit their due date during the period December

   2014 - March 2015, when Ocwen was temporarily not performing escrow analyses because of a

   systems change. As shown in Table 3, unlike the first group, the second group primarily

   consists of performing loans. In addition, the alleged delay period for the performing loans was

   much shorter than it was for non-performing loans. As would be expected, the delinquent group

   of loans was far more likely to go to foreclosure (33.6%) than the performing group of loans

   (1.5%). The loans that were already delinquent on the Alleged Analysis Due Date account for

   nearly all of the foreclosures.

          295.    Because of these differences, the two groups of loans should have been analyzed

   separately, so as not to contaminate the subsequent experience of the performing loans with the

   predictable and not-surprising propensity of delinquent loans to court foreclosure.

          5.      Professor McFadden’s foreclosure damages model is unreliable and invalid
                  because he omits variables that mortgage finance scholars and professionals
                  agree influence the probability of default and foreclosure.

          296.    Professor McFadden and I agree that an econometric model which omits variables

   that exert a material influence on the dependent variable (here, the probability that a loan will go

   into foreclosure) cannot yield reliable results. These omitted variables are often referred to as



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                  111
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 118 of
                                      269


   “confounding” factors. As I will demonstrate, Professor McFadden has omitted from his model

   several factors that mortgage finance scholars and professionals agree are among the most-

   important determinants of foreclosure. The absence of these confounding factors is sufficient to

   invalidate the results of his model, even without taking into account the other critical flaws

   discussed in my report.

                     a.      Professor McFadden agrees that confounding factors must be
                             controlled or ruled-out.

          297.       Professor McFadden describes his model and assumptions as follows:

                 I use commonly accepted econometric methods to control for the relevant
                 variables that affect both the occurrence of late escrow servicing failures
                 and foreclosure initiations, and thus am able to isolate from other possible
                 causes the increased probability of foreclosure initiation to the borrowers
                 that is the result of Ocwen’s servicing failure.199

                 The analysis program just described is a standard one in epidemiological
                 research, where the question is the effect of a treatment on the probability
                 of survival. A major question in such research is whether differences
                 between “cases” and “controls” following the treatment were caused by the
                 treatment, or were influenced by observed or unobserved confounding
                 factors. In the survival analysis I have done in this case, I am able to control
                 for or rule out these confounding factors, and exclude subpopulations of
                 loans with possible confounding factors, such as preexisting bankruptcies
                 or delinquencies, whose influence cannot be fully controlled, so that I have
                 high confidence that the elevated risks that I measure following service
                 failures are caused by these failures. In this analysis, I have been helped by
                 three critical features of the Ocwen servicing failures, and the data Ocwen
                 has provided on loans affected by these failures. The first is that I assume
                 that Ocwen’s data regarding the affected loans includes all key variables
                 that may have influenced the administrative processing of these loans, and
                 hence the likelihood that this processing would lead to a servicing failure.
                 As support for this assumption, I note that Ocwen had not only a legal
                 directive to provide these data, but also a positive incentive to turn over
                 complete data on variables that entered their administrative processing
                 decisions. The reason is that controlling for the effects of these variables
                 could reduce their liability for harm to affected loans, and omitting such
                 variables would prevent them from introducing them in their rebuttal


          199
                McFadden Report, p. 38.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                   112
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 119 of
                                      269


                  defense.200 (emphasis added)

                     b.     Professor McFadden’s claim that he has controlled or ruled-out
                            confounding factors is wrong.

            298.     Professor McFadden dismisses the risk that he has omitted important variables

   from his model by assuming it away. Specifically, he assumes that the data Ocwen produced,

   together with the data he obtained through his research, allows him to fully control for all

   “confounding factors.” His assumption, however, is untenable, for three reasons.

            299.     First, Ocwen could not have known that the Bureau’s expert would endeavor to

   use a discrete proportional hazards model to estimate the increased foreclosure probability

   resulting from delayed escrow analyses.201 Nor could Ocwen have known what variables

   Professor McFadden would want to include in such an analysis. Because Ocwen could not know

   in advance what data Professor McFadden would need for his model, there is no basis for his

   assumption that “Ocwen’s data regarding the affected loans includes all key variables that may

   have influenced the administrative processing of these loans.”

            300.     Second, no servicer, including Ocwen, possesses data for all important

   confounding factors, as explained more fully below. Third, even when Professor McFadden had

   data that is relevant to explaining the probability of foreclosure, he failed to include it in his

   model.

                     c.     Professor McFadden omits confounding factors from his model.

            301.     Economists generally agree that certain characteristics of borrowers, loans, and

   mortgaged property have a significant impact on the likelihood of default and foreclosure. These

   factors are widely used in credit risk models, and are invariably collected and analyzed during


            200
               McFadden Report, pp. 41-42.
            201
               Indeed, I am aware of no economic models suggesting that escrow payment changes, large or small,
   increase the probability of foreclosure.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                         113
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 120 of
                                      269


   the loan underwriting process. Among these characteristics are at least three that Professor

   McFadden omits from his model.

                             (1)      Equity

           302.     Equity – the borrower’s economic interest in the mortgaged property – is most

   commonly measured by the loan-to-value ratio (“LTV”) or combined loan-to-value ratio

   (“CLTV”). As The Handbook of Fixed Income Securities notes, this ratio “has an impact on the

   expected payment performance of the obligor because high LTVs may indicate greater likelihood

   of default on the loan.”202 Similarly, in Securitization, Structuring and Investment Analysis, the

   authors note that, “Historically, LTV ratios have proven to be important predictors of

   foreclosure. Higher LTV loans have a higher risk of default.”203

           303.     The model that the U.S. Government required loan servicers to use in determining

   the probability of default in HAMP modifications includes the mark-to-market loan-to-value

   ratio as an independent variable.204 Likewise, an April 2017 HUD paper on the importance of

   mortgage down payments as deterrents to delinquency uses LTV as an independent variable, and

   notes that LTV is widely used as an independent variable in other similar studies.205 Chan,

   Sharygin, Been, and Haughwout (2014) use LTV as an independent variable in their default




            202
                Fabozzi, Frank J.. The Handbook of Fixed Income Securities, Eighth Edition. 2012: McGraw-Hill
   Education. Kindle Edition. The text also notes, “For the purposes of underwriting a loan, CLTVs are more indicative
   of the borrower’s credit standing and indebtedness than LTVs and therefore a better gauge of the creditworthiness of
   the loan.”
            203
                Davidson, Sanders, Wolff, Ching, Securitization, Structuring and Investment Analysis. John Wiley &
   Sons, Inc. 2003, p. 291.
            204
                https://www hmpadmin.com/portal/programs/docs/hamp_servicer/BaseNPVModelDocumentationv7.pdf
   and https://www.fhfa.gov/PolicyProgramsResearch/Research/PaperDocuments/2011-07_WorkingPaper_11-
   1_508.pdf.
            205
                https://www huduser.gov/portal/sites/default/files/pdf/Downpayment-FinalReport.pdf.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                            114
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 121 of
                                      269


   model, and note that higher LTV and lower or negative equity increase the probability of default

   and foreclosure.206

           304.     In April 2008, Federal Reserve Board Governor Randall S. Kroszner testified

   before the House Committee on Financial Services on the importance of borrower equity in

   determining loan performance:

               … the current housing difficulties differ from those in the past, largely
               because of the pervasiveness of situations known as negative equity
               positions in which the amount owed on the mortgage exceeds the current
               market value of the property. A distressed borrower with a negative equity
               position may have neither the means nor the incentive to remain in the
               home.207

           305.     Similarly, an October 2010 paper published by the National Community

   Reinvestment Coalition noted:

               once negative equity reaches 25 percent, homeowners tend to start
               defaulting at the same rate as investors.208

           306.     Even the “payment shock” literature cited by Professor McFadden notes the

   importance of equity as a determinant of loan performance:

               Consistent with our prior beliefs, mortgage characteristics and house prices
               are the main factors explaining a borrower’s decision not to make a
               mortgage payment… Housing equity…was an important determinant of
               delinquency: A mortgage loan with less housing equity was found to be
               more likely to become more delinquent.209




             206
                 Chan, Sharygin, Been, and Haughwout, “Pathways After Default: What Happens to Distressed
   Mortgage Borrowers and Their Homes,” Journal of Real Estate Finance and Economics, 2014, 48:342-379.
             207
                 Testimony of Governor Randall S. Kroszner on Federal Housing Administration Housing Stabilization
   and Homeownership Act Before the Committee on Financial Services, U.S. House of Representatives, April 9, 2008
   (https://www federalreserve.gov/newsevents/testimony/kroszner20080409a.htm).
             208
                 James H. Carr and Michelle Mulcahy, “Rebuilding Communities in Economic Distress: Local Strategies
   to Sustain Homeownership, Reclaim Vacant Properties, and Promote Community-Based Employment,” National
   Community Reinvestment Coalition, October 2010, p. 7 (https://www fdic.gov/about/comein/mar11.pdf).
             209
                 Cristian deRitis, Chionglong Kuo, and Yongping Liang, “Payment shock and mortgage performance,”
   Journal of Housing Economics, 2010, 19: 295-314, at 306.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                         115
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 122 of
                                      269


           307.     Clearly, the amount of equity and the existence of negative equity are among the

   most, if not the most, important determining factors affecting the probability of default and

   foreclosure. Because Professor McFadden omits this crucial factor from his model, his claim

   that he has controlled for all “confounding factors” is demonstrably false.210 As a consequence,

   his model yields results that are not reliable.

           308.     Unfortunately, this is a flaw that is not easily rectified, at least not with Ocwen

   data. When a loan is in default, it is common for servicers to periodically re-value the property

   and re-calculate an LTV, although servicers generally are not able to calculate a CLTV because

   they are not informed as to the balance of other liens.211 For loans that are not in default,

   however, servicers typically do not re-value the property and do not calculate LTVs. For this

   litigation, Ocwen produced data on LTVs based on property valuations performed between 2013

   and 2017,212 but only for defaulted loans, and only for periods when a default persisted. Because

   loan servicers such as OLS do not regularly calculate LTVs (or CLTVs) for all loans, Ocwen

   lacks the capability to produce a comprehensive dataset for LTVs or CLTVs.

           309.     A model that does not control for confounding factors cannot serve as the basis

   for a reliable opinion on the extent to which – if any – the delayed escrow analyses affected

   foreclosures.




           210
                Professor McFadden’s inclusion of a variable for changes in home price and another for the origination
   loan amount are not proxies for LTV or CLTV. The home price change variable simply addresses whether the
   underlying property appreciated or depreciated. Home price change, by itself, says nothing about the amount of
   equity. The loan amount at origination, by itself, says nothing about the current LTV or CLTV, or even the current
   loan balance for that matter.
            211
                Unless the servicer services both the first and second lien.
            212
                Data produced in response to RFP #18 of the Bureau’s Fifth Set of Requests for Production.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                             116
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 123 of
                                      269


                            (2)     Credit Score

           310.    Credit scores are another important indicator of default probability. Virtually all

   underwriters use a loan applicant’s credit score as an objective representation of the borrower’s

   credit history which indicates the probability that the applicant will fulfill his or her obligations

   to pay the lender and not default on the loan.213 A 2015 research paper published by the Federal

   Reserve Bank of Kansas City, titled Credit Scoring and Loan Default, states that, “The industry

   standard for measuring consumer credit risk in the U.S. is the FICO score.”214 The credit score is

   also used by the U.S. Government for determining the probability of default in HAMP,215 and by

   the April 2017 HUD Paper cited earlier.216

           311.    Professor McFadden acknowledges that an impaired credit score negatively

   impacts an individual’s ability to obtain financing.217 Despite the importance of credit scores in

   predicting defaults and foreclosures, however, he fails to use a credit-score variable in his

   proportional hazards model, even though he agrees that it is important to control for previous

   adverse credit events in connection with loans.218 The data on adverse credit events that he uses

   in his model, however, generally dates back only to 2013 and 2014, and does not flag prior

   adverse credit events. Use of the borrowers’ credit scores would have helped him compensate

   for the lack of relevant data, while also providing information on each borrower’s history of

   servicing other debts.


           213
                The Handbook of Fixed Income Securities notes that, “Credit scores are useful in quantifying the
   potential borrower’s credit history.”
            214
                https://www kansascityfed.org/publicat/reswkpap/pdf/rwp15-02.pdf.
            215
                https://www hmpadmin.com/portal/programs/docs/hamp_servicer/BaseNPVModelDocumentationv7.pdf
   and https://www.fhfa.gov/PolicyProgramsResearch/Research/PaperDocuments/2011-07_WorkingPaper_11-
   1_508.pdf.
            216
                https://www huduser.gov/portal/sites/default/files/pdf/Downpayment-FinalReport.pdf.
            217
                McFadden Report, pp. 65-66.
            218
                McFadden Report, p. 47.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                      117
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 124 of
                                      269


           312.     Professor McFadden had access to this data. Ocwen periodically collects credit

   score data for the loans it services, and Ocwen produced this data for more than 1.5 million loans

   subject to the Bureau’s request.219 Professor McFadden simply chose not to use the data in his

   model, despite its importance in predicting defaults and foreclosures.

                            (3)      Payment Capacity

           313.     The ratio of a borrower’s monthly debt service payments to monthly income

   (“DTI”) is a widely used metric in evaluating default risk. In fact, the DTI ratio is the main

   metric used by lenders to evaluate a borrower’s ability to afford mortgage payments. For

   example, the Handbook of Fixed Income Securities states:

                 In order to ensure that borrowers’ obligations are consistent with income,
                 lenders calculate debt-to-income (or DTI) ratios that compare the potential
                 monthly payment on the loan to the borrower’s monthly income.220

           314.     Given its importance in predicting defaults, the debt-to-income ratio is one of the

   most important factors considered in underwriting new mortgages.221 It was also a key factor in

   evaluating whether a loan modification makes sense under programs such as HAMP.222

           315.     By omitting any measure of payment capacity, Professor McFadden’s model

   makes the implicit – and untenable – assumption that all borrowers in a given geography had an

   equal financial capacity to make their monthly mortgage payments.




           219
                In response to RFP #15 of the Bureau’s Fifth Set of Requests for Production.
           220
                Fabozzi, Frank J. The Handbook of Fixed Income Securities, Eighth Edition. 2012: McGraw-Hill
   Education. Kindle Edition.
            221
                See, e.g., https://www.fanniemae.com/content/guide/selling/b3/6/02 html.
            222
                See, e.g., https://www.hmpadmin.com/portal/learningcenter/docs/presentations/mhaservicerwebinar_
   stdaltwtrfall_presentation.pdf; https://www hmpadmin.com/portal/programs/docs/hamp_servicer/BaseNPVModel
   Documentationv7.pdf; and https://www.fhfa.gov/PolicyProgramsResearch/Research/PaperDocuments/2011-
   07_WorkingPaper_11-1_508.pdf.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                         118
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 125 of
                                      269


           316.     This, too, is a difficult omission to correct. Mortgage servicers, like Ocwen, only

   calculate DTI when evaluating requests for loan modifications. Consequently, this metric is not

   gathered for all loans, nor is it gathered for all defaulted loans, because not all borrowers who

   default apply for a loan modification. Ocwen was asked to produce DTI data by the Bureau, and

   produced the limited DTI data that it had.223 The data, however, is significantly less than what is

   needed to perform a valid analysis of the factors that influence the probability of defaults and

   foreclosures.

           317.     In addition to equity, credit score, and payment capacity, three other factors not

   considered during the loan underwriting process can affect the probability that a given loan will

   go through foreclosure.

                             (4)      Actions of a Prior Servicer

           318.     Professor McFadden’s damages model assumes that adverse actions by a loan

   servicer can affect the borrower’s ability to make monthly mortgage payments on a loan for

   many years to come. If this were true, it would be important for a damages model, like Professor

   McFadden’s, to control for the possibility that systematic adverse actions were taken by a prior

   servicer. This is another confounding factor omitted from his model.

           319.     As of 2014, a majority of the 2,486,038 Ocwen-serviced loans were previously

   serviced by another servicer.224 During the period 2010 through March 2014, Ocwen acquired

   servicing rights for approximately 3.6 million loans from other servicers.225 A significant

   proportion of the acquired loans were delinquent when they were boarded to Ocwen’s system.226


           223
                Data produced in response to RFP #17 of the Bureau’s Fifth Set of Requests for Production.
           224
                Ocwen 2014 10-K, filed May 11, 2015, p. 40.
            225
                Some of these loans would have transferred to another servicer or would have paid-off or been
   liquidated between the acquisition date and 2014 – which is why the number of loans serviced as of 2014 is lower
   than the number of loans acquired.
            226
                Ocwen 2014 10-K, filed May 11, 2015, p. 6.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                           119
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 126 of
                                      269


   Ocwen’s books and records, however, do not contain any information on the extent to which the

   previous servicers properly serviced these and other acquired loans. It is my understanding that

   Ocwen has data regarding the identity of prior servicers for each loan, but that the Bureau has not

   requested this data to-date.

          320.    By not controlling for servicing failures on the part of prior servicers, Professor

   McFadden’s model cannot separate the contribution of Ocwen’s conduct to the foreclosure rate

   from the contribution made by prior servicers’ conduct.

                          (5)     Other Payment Changes

          321.    Professor McFadden’s theory of damages holds that changes in required monthly

   payments can increase the probability of default and foreclosure through a phenomenon he refers

   to as “payment shock.” As the research he cites in support of his theory makes clear, the

   required monthly payment can go up for a variety of reasons besides the need to recapture

   underpayments caused by a late escrow analysis. Professor McFadden’s model, however, makes

   no effort to control for these other payment changes – changes that, unlike those he included,

   have been shown in the economic literature to affect the probability of default.

          322.    This is an important omission, because these other payment changes, such as

   those related to timely escrow analyses, loan modifications, amortization changes, and interest

   rate changes, can be much larger than the payment changes Professor McFadden claims resulted

   from tardy escrow analyses. Therefore, if Professor McFadden is right that payment changes can

   adversely affect borrowers and increase the probability of foreclosure, he has chosen to omit

   from his model what he regards as an important variable determining the probability of

   foreclosure. He had sufficient data on these other payment changes to control for them in his

   analysis, but he chose not to do so.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                               120
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 127 of
                                      269


           323.     I can illustrate the importance of these other types of payment changes using one

   of the 32,190 Allegedly Harmed and Foreclosed Loans: Loan Number                                     This loan

   was current during the entire alleged delay period of twenty-seven days (from January 31, 2015

   to February 27, 2015).227 The escrow analysis resulted in a new escrow payment that was $15

   lower than the old escrow payment, as well as a $173 lump-sum payment to the borrower to

   eliminate the surplus in his escrow account.228 The effective date of the $15 payment reduction

   was delayed by no more than one month (from April 1, 2015 to May 1, 2015) and the $173

   payment to the borrower was delayed by no more than 27 days (from perhaps February 20, 2015

   to March 19, 2015). The 27-day delay in the escrow analysis did not harm the borrower.

           324.     The borrower defaulted on the April 1, 2015 payment – the month before the new

   escrow payment was set to take effect and after the borrower received the $173 payment from

   Ocwen. The likely reason for this default appears to be a true “payment shock”: expiration of the

   loan’s interest-only period on the loan’s 10-year anniversary – a common feature of interest only

   loans. In order to begin fully amortizing the loan, the prior interest-only payment of $430

   became a principal and interest payment, and increased to $1,054 effective on April 1, 2015 – a

   108% increase.229 Professor McFadden had the data to control for such payment shocks but

   failed to do so, despite having reviewed the “payment shock” literature.




             227
                 The payments due for January, February, and March of 2015 were all made within the 15-day grace
   period. The trailing-twelve month escrow disbursement activity for this loan was also essentially unchanged during
   this brief delay. As of February 27, trailing-twelve month disbursements were $1,573.07, and as of January 31, the
   trailing-twelve month disbursements were $1,575.20 – a different of $2.13.
             228
                 The prior escrow payment was $146.31 (per the Transaction History data), and the new escrow payment
   was $131.08 (per the Escrow Statement data). The $173 payment was made on March 19, 2015.
             229
                 Per the monthly billing statement data produced by Ocwen. The percent increase is the prior payment of
   $576.31 ($430 interest plus $146.31 escrow) compared to the new payment of $1,200.23 ($1,053.92 P&I plus
   $146.31 escrow).


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                            121
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 128 of
                                      269


                            (6)     Investor Requirements

          325.       Different investors have different requirements for the institutions servicing their

   loans. FHA, the GSEs (Fannie Mae and Freddie Mac), private-label mortgage-backed securities

   trusts, and investors holding loans in their portfolio have their own loan servicing requirements.

   These requirements can impact the likelihood that a given loan goes to foreclosure, the

   likelihood that a given loan comes out of foreclosure before a foreclosure sale, and the time it

   takes to complete foreclosure. For example, some investors may be less likely to accept certain

   loan modifications as a means of avoiding foreclosure or foreclosure sale. Professor McFadden

   failed to control for investor requirements.

                     d.     Conclusion

          326.       Rather than being “able to control for or rule out these confounding factors,”

   Professor McFadden has left out of his model at least six important determinants of default and

   foreclosure. By omitting these confounding variables, his model fails the test that he established

   for a scientifically sound quantitative analysis. His opinions drawn from this model, therefore,

   are unreliable.

          6.         Professor McFadden misidentifies his dependent variable: foreclosures.

          327.       The most important variable that a proportional hazard model must specify

   correctly is the model’s dependent variable. In Professor McFadden’s model, this variable is the

   occurrence of foreclosure. Professor McFadden, however, gets this variable wrong, overstating

   foreclosures by 31%.

                     a.     Professor McFadden’s Specification of the Foreclosure Variable

          328.       Professor McFadden’s model assumes that no loan which undergoes foreclosure

   initiation survives, and that the initiation of foreclosure is a non-survival event leading to




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                 122
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 129 of
                                      269


   damages.230 He defines foreclosure initiation as the occurrence of the first legal filing. He then

   notes that 44.6% of loans with a first legal filing had a foreclosure sale, 1.5% were “rescinded,”

   and 53.9% are “ongoing.” 231

            329.      Professor McFadden correctly treats the “rescinded” loans as no longer subject to

   the possibility of foreclosure completion, but he erroneously treats the “ongoing” loans as having

   a 96.7% probability of an eventual foreclosure sale and a 3.3% probability of being

   “rescinded.”232 A review of the Transaction History data would have revealed to him that the

   initial foreclosure action for most of these “ongoing” loans had been cancelled.

                     b.       How Professor McFadden’s Specification Error Corrupts His Results

            330.     Professor McFadden’s specification error relates to loans he classifies as

   “ongoing.” As noted above, he assumes that 96.7% of these loans – i.e., loans with a first filing

   but no foreclosure sale during the relevant time period – eventually will have a foreclosure sale.

   His assumption, however, is contradicted by the Transaction History data he relies on for other

   aspects of his analysis, causing him to significantly overstate the number of foreclosures among

   the treatment and control groups, and invalidating any opinions he formulated based on the

   results of his model.

            331.     His proportional hazards model includes 31,284 loans that are flagged as

   foreclosures. The Transaction History data, however, shows that 7,485 of these loans were either




            230
                McFadden Report, pp. 43-44.
            231
                McFadden Report, pp. 54-55.
            232
                These probabilities are calculated using the relative proportions of foreclosure sales completed (44.6%)
   to rescinded (1.5%), McFadden Report, p. 60.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                              123
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 130 of
                                      269


    modified, reinstated, fully paid through a date after the first filing date, or paid-off in full,

    thereby ending the foreclosure process.233 These results are summarized in Table 10, below.

             332.     For the same reasons, Professor McFadden’s count of 32,190 Allegedly Harmed

    and Foreclosed Loans (whether or not included in the sample of loans on which Professor

    McFadden’s model is based) overstates the population of foreclosed loans (24,171) by 33%.

    Stated in the alternative, 25% of the 32,190 Allegedly Harmed and Foreclosed Loans (i.e., 8,019

    of the 32,190) were not ultimately foreclosed. These results are summarized in Table 10, below.

                                                         Table 10

                    Summary of Professor McFadden’s Foreclosure Specification Error


                                                           Included in Model
                                    Overcharge/           Zero/Missing          Control                          Total
                                                                                                 Total
                                   Undercharge235          Accrual234           Group                          "Harmed"


Actual Foreclosures                         14,304                 8,265           1,230         23,799              24,171

Reinstated/Modified                          4,825                 1,676             470           6,971              7,417
Paid Off                                       329                   145              40             514                602
  Mis-specified                              5,154                 1,821             510           7,485              8,019

    Total per McFadden                      19,458                10,086           1,740         31,284              32,190

    Over-Specification Rate                    36%                  26%             41%            31%                    33%




             233
                 This detail is set forth at Exhibit 10A. As explained later in this report, the only borrower-incurred
    costs identified by Professor McFadden in connection with a foreclosure are moving costs. These borrowers by
    definition, did not pay moving costs in connection with a foreclosure because no foreclosure sale occurred.
             234
                 Overcharge/Undercharge loans are the subset of the 272,007 allegedly harmed loans with an accrued
    surplus or shortage listed at Ocwen’s Exhibit C Litigation Work Product.
             235
                 Zero/Missing Accrual loans are loans at Exhibit C where the accrued surplus or shortage is “0” or is
    blank.



    CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                               124
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 131 of
                                      269


           333.     An example of such a specification error is Loan Number                             This loan

   had a first filing date of October 31, 2016.236 The borrower reinstated the loan on August 31,

   2017,237 thereby ending the foreclosure process before a foreclosure sale was scheduled.238 The

   reinstatement occurred 30 months after the allegedly late escrow analysis,239 and did not require

   the borrower to pay any foreclosure-related fees.240 Yet, Professor McFadden claims that

   because of the late escrow analysis 30 months earlier, this performing loan still has a 96.7%

   probability of going to a foreclosure sale.241 Such a claim is nonsensical. If the borrower was

   able to bring the loan current, notwithstanding that the escrow analysis in question allegedly was

   delayed by 25 days, the likelihood of a subsequent foreclosure filing, let alone a foreclosure sale,

   is considerably smaller than 96.7%. Furthermore, should a subsequent foreclosure occur, it

   would clearly be due to some factor other than the 25-day delay in the escrow analysis that

   occurred 2.5 years earlier.

           7.       Professor McFadden includes loans in his analysis that, by his own
                    admission, did not foreclose as a result of any allegedly delayed escrow
                    analysis.

           334.     Throughout his report, Professor McFadden states that loans with a delinquency

   or foreclosure prior to the Alleged Analysis Due Date should be excluded when attempting to

   estimate additional foreclosures resulting from the allegedly delayed escrow analyses. For



           236
                  Per data produced in response to RFP #9 of the Bureau’s Fifth Set of Requests for Production.
           237
                  Per the Transaction History data.
              238
                  The borrower continued to make payments thereafter. As a consequence of the reinstatement, if the
   borrower were to again fall into a severe delinquency, Ocwen would be required to make another first filing in order
   to start a new foreclosure process.
              239
                  The escrow analysis was allegedly delayed from March 3, 2015 to March 28, 2015.
              240
                  The reinstatement payment was $20,102.36, all of which was applied to principal, interest, and escrow
   (see Transaction History data).
              241
                  The percentage of “ongoing” foreclosures that Professor McFadden assumes to result in foreclosure
   sales.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                             125
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 132 of
                                      269


   example, on page 15 of his report, he says that foreclosure-related damages accrue when an

   adverse credit event occurs subsequent to the delayed analysis:

                If the borrower was not able to pay the additional amount demanded by
                Ocwen or was unable to pay on other credit accounts, then she may have
                subsequently experienced an adverse credit event such as delinquency,
                bankruptcy, or foreclosure. (emphasis added)242

                With an undercharge, if Ocwen seeks to collect that undercharge at a later
                date, then the borrower would receive a payment shock…The borrower
                may fall into an adverse credit event... (emphasis added)243

          335.     Similarly, at page 41, Professor McFadden claims to exclude loans with

   preexisting delinquencies:

                I am able to … exclude subpopulations of loans with possible confounding
                factors, such as preexisting bankruptcies or delinquencies, whose
                influence cannot be fully controlled, so that I have high confidence that the
                elevated risks that I measure following service failures are caused by these
                failures. (emphasis added)244

          336.     Professor McFadden failed to consistently apply his own criteria when he selected

   loans for his treatment group. An example of one such loan is Loan Number

   discussed in paragraph 269 above. This loan was 40 payments past-due as of the Alleged

   Analysis Due Date. Of the 31,284 foreclosures specified in Professor McFadden’s proportional

   hazards model, 17,165, or 55% were at least 120 days delinquent as of the Alleged Analysis Due

   Date, and the borrowers made no payments at all on these loans after the Alleged Analysis Due

   Date. These results are summarized in Table 11, below. Table 11 also shows that Professor

   McFadden’s control group is fundamentally different from his “harmed” group. For example, of

   the loans specified as foreclosures in the control group, 19% had already experienced their



          242
              McFadden Report, p. 15.
          243
              McFadden Report, p. 15.
          244
              McFadden Report, p. 41.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                               126
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 133 of
                                      269


   ultimate default,245 whereas 51% of the overcharge and undercharge loans specified as

   foreclosures had already experienced their ultimate default. It appears that his decision to

   include these loans in his analysis may be due to his failure to accurately identify

   delinquencies.246

            337.     Similarly, of the 32,190 Allegedly Harmed and Foreclosed Loans in Professor

   McFadden’s damages analysis, 50% were at least 120 days delinquent as of the Alleged Analysis

   Due Date, and borrowers made no payments at all on these loans after the Alleged Analysis Due

   Date. These results are also summarized in Table 11, below.                   On average, these loans were

   over 900 days past due as of the Alleged Analysis Due Date. It is not plausible that any of these

   loans were adversely impacted by an allegedly delayed escrow analysis because by the alleged

   due date, a default had already occurred and the loans were already well on their way to

   foreclosure.




            245
                As of January 1, 2014, which is the earliest Alleged Analysis Due Date.
            246
                Professor McFadden claims that he performed a “robustness” test of his model by re-running the exact
   same model, but “excluding from the model harmed loans that suffered adverse credit events before the harm from
   servicing failures.” (Appendix H, p. 1) In my opinion, re-running a severely flawed model with different data tells
   us nothing about the model’s validity. Furthermore, I find two noteworthy aspects of Professor McFadden’s
   purported robustness test. First, his alternate model does not actually exclude all loans suffering from adverse credit
   events prior to the allegedly delayed analysis, as he claims. It includes 29,701 loans that were 120-days or more
   delinquent as of the Alleged Analysis Due Date (or January 1, 2014, in the case of control group loans). Second,
   even this partial exclusion has a very significant effect on the model’s results. The probability of foreclosure for
   undercharge loans drops from 5.073% to 0.345% and the probability of foreclosure for overcharge loans drops from
   6.733% to 5.522% (comparing McFadden Report, Table 12, p. 52 to Appendix H, Table 2, p. 3). Moreover, 2%
   (638) of the delinquent loans he included in this “robustness” test model are undercharged loans, while 23% (6,691)
   are overcharged loans. These findings demonstrate that, while Professor McFadden fails to exclude all loans with
   prior adverse credit events, his exclusion criteria is less effective at excluding overcharged loans with prior
   delinquencies than undercharged loans, and when such undercharged loans are excluded, his estimate of the impact
   of the alleged untimely escrow analysis on the average cumulative probability of an initiated foreclosure decreases
   to 0.345%.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                               127
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 134 of
                                      269


                                                       Table 11

          Summary of Professor McFadden’s Failure to Exclude Pre-Existing Defaults247


                                                       Included in Model
                               Overcharge/           Zero/Missing          Control                         Total
                                                                                           Total
                              Undercharge249          Accrual248           Group                         "Harmed"


    Total Population                  131,574                17,611         47,051        196,236            272,007
    120+ Days DQ                       15,290                11,128          3,961         30,379             31,238
         % of Population                 12%                   63%             8%           15%                11%

    Foreclosed Pop.                     19,458               10,086          1,740         31,284              32,190
    120+ Days DQ                         9,941                6,890            334         17,165              16,057
        % of Population                   51%                  68%            19%           55%                 50%




           8.       Professor McFadden ignores other data produced by Ocwen relevant to
                    causation.

           338.     Professor McFadden’s causation theories ignore relevant data produced by Ocwen

   that indicates the reason for the loan default. Because there is no mystery as to why these loans

   ended up in foreclosure, they should have been excluded from both Professor McFadden’s

   proportional hazards model and his damages calculation. Professor McFadden, however, chose

   to include these loans in both groups, causing him to grossly overstate the importance of delayed

   escrow analyses in causing foreclosures.




           247
                See Exhibit 10B. This analysis only considers loans that were at least 120 days delinquent and never
   made a subsequent payment. If I look at any loan that was at least 120 days delinquent, even if the loan made
   subsequent payments or cured, the incidence rate is much higher. This analysis is at Exhibit 10C.
            248
                Overcharge/Undercharge loans are the subset of the 272,007 allegedly harmed loans with an accrued
   surplus or shortage listed at Ocwen’s Exhibit C Litigation Work Product.
            249
                Zero/Missing Accrual loans are loans at Exhibit C where the accrued surplus or shortage is “0” or is
   blank.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                            128
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 135 of
                                      269


            339.     It is common for servicers to collect information from borrowers as to the reason

   for their default. The Bureau asked Ocwen to produce this information when it requested “the

   ESI you possess identifying reasons You entered for the Default and the Date You entered that

   reason(s).”250 Examples of the reasons for default specified in this data include:

                     a)       Reduction of income;

                     b)       Medical problems;

                     c)       Insufficient fixed income;

                     d)       Marital problems;

                     e)       Death of the borrower or a family member;

                     f)       Fraud; and

                     g)       Incarceration.

            340.     As a specific example, Loan Number                         had its escrow analysis allegedly

   delayed by 16 days (from March 3, 2015 to March 19, 2015) – so brief a delay that it likely had

   no effect on the loan. The loan was current at the time of the allegedly delayed analysis. After

   the loan defaulted, more than one year after the allegedly delayed analysis, Ocwen reported the

   following reasons for default: Unexpected Medical Expense, Inability to Rent Property, and

   Excess Use of Credit. None of these reasons has any connection to the allegedly delayed escrow

   analysis.

            341.     I have analyzed this data for the loans for which Professor McFadden calculates

   foreclosure-related damages, after excluding the loans which Professor McFadden misidentifies

   as “foreclosures” and the loans which defaulted prior to the alleged delayed escrow analysis. I

   have conservatively classified the reasons for default as (a) “non-Ocwen” reasons for default,


            250
               RFP #6 at Plaintiff’s Fifth Set of Requests for Production to Defendants. “ESI” stands for Electronically
   Stored Information.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                             129
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 136 of
                                      269


     and (b) reasons for which I could not rule out the possibility of a borrower’s assertion that

     Ocwen’s conduct may have affected the default. For example, I did not classify “excessive

     obligation” as a non-Ocwen reason because I could not rule out the possibility that a borrower

     might consider the Ocwen-serviced loan to be an “excessive obligation.” However, it is quite

     unlikely that a borrower would consider the escrow payment an “excessive obligation.” My

     classification of all reasons for default is set forth at Exhibit 10E. The results of my analysis are

     summarized in Table 12, below.251

                                                          Table 12

                                       Analysis of Reason for Default Data252


                                                                Included in Model
                                        Overcharge/          Zero/Missing          Control                          Total
                                                                                                    Total
                                        Undercharge            Accrual             Group                          "Harmed"


McFadden FC Population                         19,458               10,086            1,740         31,284             32,190
   Less:
        Mis-specified                         (5,154)               (1,821)           (510)        (7,485)             (8,019)
        Pre-Existing Defaults                 (9,941)               (6,890)           (334)       (17,165)            (16,057)
Remaining FC Population                         4,363                 1,375             896          6,634               8,114

Has Reason for Default                          3,061                   888             578          4,527               5,742
    % of Remaining                               70%                   65%             65%            68%                 71%

Non-Ocwen RFD                                   2,931                   844             553          4,328               5,491
    % of Pop with RFD                            96%                   95%             93%            96%                 96%
    % of McFadden FC Pop                         15%                    8%             32%            14%                 17%




              251
                   Payment adjustment is listed as a reason for default for 263 loans. However, 233 of these loans also list
     some other reason for default unrelated to Ocwen’s actions, such as an income reduction. There is no indication that
     the payment adjustment referred to is the at-issue adjustment, rather than some other payment adjustment, such as
     the conversion of a loan’s monthly payment from interest only to principal and interest.
               252
                   These calculations are explained and summarized at Exhibit 10D. The reason for default data utilized
     in this analysis is summarized at Exhibit 10E.


     CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                               130
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 137 of
                                      269


           342.     In summary, by adding the 17% of “harmed” loans with non-Ocwen reasons for

   default in Table 12 above, to the 50% of the “harmed” loans that were pre-existing defaults (in

   Table 11), and the 25% of the “harmed” loans that did not actually experience foreclosure

   (paragraph 332), I am able to establish, without performing a loan-by-loan review, that

   approximately 92% of the Professor McFadden’s 32,190 Allegedly Harmed and Foreclosed

   Loans could not possibly have sustained a foreclosure as a result of the alleged escrow analysis

   delay.253 This calculation is found in Table 13 below. I am surprised Professor McFadden

   failed to exclude these loans from his proportional hazards model and his damages analysis,

   given what the data tells us about these loans.

           343.     When Professor McFadden’s model finds that loans which did not have a

   foreclosure sale, loans that defaulted before the alleged delayed escrow analysis, and loans that

   defaulted because of, say, the borrower’s incarceration, were foreclosed as a result of an escrow

   analysis delay, it should leave no doubt in anyone’s mind that his model is irreparably flawed.




           253
               Given how small Professor McFadden’s estimate of the borrowers’ opportunity cost damages is, I am
   confident that a loan-by-loan review would establish that the vast majority – and probably all – of the remaining
   Allegedly Harmed and Foreclosed Loans went to foreclosure for reasons having nothing to do with the alleged late
   escrow analyses.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                           131
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 138 of
                                      269


                                                    Table 13

          Summary of Data Analysis of 32,190 Allegedly Harmed and Foreclosed Loans

                                       Before Individual Analysis


                                                                          Percent

                            Mis-specified Foreclosures          ¶332        25

                            Pre-Existing Defaults              Table 11     50

                            Unrelated Reason for Default       Table 12     17

                              Percent Not Caused by Escrow Analysis         92
                                   - Before Individual Analysis




           9.      Professor McFadden’s model yields results that contradict well-established
                   principles of mortgage finance.

           344.    Another indicator that Professor McFadden’s model is irreparably flawed is the

   fact that it yields results which defy widely accepted principles of mortgage finance.

   Specifically, three of the variables in his model have coefficients with the wrong sign (i.e., +

   instead of –, or – instead of +).

                   a.      Professor McFadden’s model finds that, all else constant, higher
                           unemployment is associated with lower foreclosure risk.

           345.    One of the independent variables in Professor McFadden’s model is the

   unemployment rate. In plain English, this means that Professor McFadden believes the

   unemployment can affect the foreclosure rate – presumably, because a high unemployment rate

   means more borrowers will be without jobs and therefore unable to make their monthly mortgage

   payments. In Professor McFadden’s model, however, the coefficient on the unemployment rate




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                               132
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 139 of
                                      269


   variable is negative and statistically significant at the 99% confidence level.254 The negative

   coefficient means that according to Professor McFadden’s model, a higher unemployment rate

   reduces the risk of foreclosure. Simply put, this result is nonsensical, and it calls into question

   the reliability of all other coefficients in Professor McFadden’s model, including those that he

   uses to estimate damages.

                    b.       Professor McFadden’s model finds that, all else constant, investment
                             properties have lower foreclosure risk than owner occupied
                             properties.

           346.     Another independent variable in Professor McFadden’s model identifies whether

   the property financed by a loan is occupied by someone other than the property’s owner (e.g., a

   renter). It makes sense to include this variable, because loans on non-owner-occupied property

   are widely perceived as riskier than owner-occupied property, and therefore more likely to go

   through foreclosure. For example, Securitization, Structuring and Investment Analysis states:

                 Mortgages for nonowner-occupied residences are considered riskier than
                 [mortgages for] owner-occupied homes, because a home owner is more
                 likely under economic hardship to forfeit a second home than his or her
                 primary residence. Moreover, rental properties have an additional risk in
                 that owners rely on rental income to make their mortgage payments, which
                 can suffer lapses.255

           347.     In Professor McFadden’s model, however, the non-owner occupancy variable has

   a negative sign that is statistically significant at the 99% confidence level.256 Thus, Professor

   McFadden’s model is telling us that a non-owner occupied property (an investment property) has

   a lower foreclosure risk than an owner-occupied property – the reverse of what mortgage finance

   professionals believe, and the reverse of what the mortgage finance literature has found. The



           254
                McFadden Report, p. 50.
           255
                Davidson, Sanders, Wolff, Ching, Securitization, Structuring and Investment Analysis. John Wiley &
   Sons, Inc. 2003, p. 292.
            256
                McFadden Report, p. 50.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                           133
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 140 of
                                      269


   wrong sign on this variable further calls into question the reliability of all other coefficients in

   Professor McFadden’s model, including those that he uses to estimate damages.

                     c.       Professor McFadden’s model finds that, all else constant, seasoned
                              loans have a higher risk of foreclosure than unseasoned loans.

            348.     Professor McFadden’s model also includes a variable for the age of the loan. This

   also makes sense because seasoned loans – loans that are still performing years after the loan was

   originated – are perceived by investors to have less risk than relatively new loans. The reason

   for this perception is two-fold. First, over time, the combination of the borrower’s monthly

   mortgage payments and the trend in housing prices (usually, but not always, up) tend to increase

   the borrower’s equity in the property, thereby providing additional cushion for the loan. Second,

   nominal borrower income tends to increase over time, but nominal principal and interest

   payments usually do not increase, making the monthly payment more affordable over time.

            349.     I know from my experience that models used to calculate a financial institution’s

   loan loss reserves take the ages of loans in the portfolio into account, and require less reserves

   for older loans because they are perceived as less risky. The authors of Securitization,

   Structuring and Investment Analysis reached the same conclusion, stating “The risk of default

   tends to decline as loans become more seasoned.”257

            350.     In Professor McFadden’s model, the coefficient for the loan-age variable has a

   positive sign that is statistically significant at the 99% confidence level.258 In effect, the model is

   telling us that in any given month, all else constant, an older loan is more likely to go into




            257
                Davidson, Sanders, Wolff, Ching, Securitization, Structuring and Investment Analysis. John Wiley &
   Sons, Inc. 2003, p. 292.
            258
                McFadden Report, p. 50. The sign on the coefficient of the square of the log of loan age is positive,
   indicating risk is increasing at a decreasing rate.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                              134
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 141 of
                                      269


   foreclosure than a younger loan. This conclusion is contradicted by one of the “payment shock”

   studies cited by Professor McFadden:

                 Across different delinquency statuses, the effect of a payment shock was
                 found to gradually decay over time although payment shocks encountered
                 and overcome by a borrower a long time ago can be a positive signal of a
                 borrower’s future resilience.259

           351.     Here again, the fact that Professor McFadden’s model yields the wrong sign on

   the coefficient for the loan-age variable brings into question all of the other coefficients in the

   model, including those that he uses to estimate damages.

           10.      Because Professor McFadden failed to perform a basic reasonableness check
                    of his results, he failed to see that the modeled foreclosure probabilities are
                    contradicted by the available data.

           352.     When a model builder has run the model and captured the output, his or her job is

   not finished. He or she must subject the results to a reasonableness test. As one college

   econometrics textbook titled Introductory Econometrics with Applications puts it:

                 In carrying out an empirical project, an investigator must have satisfactory
                 answers to the following questions:

                    Does the model make economic sense?...

                    Are the data reliable?...

                    How do the results of the models compare with those obtained from
                    other competing models?

                    What do the results show? Are they what economic theory or intuition
                    would lead one to expect?260




           259
               Cristian deRitis, Chionglong Kuo, and Yongping Liang, “Payment shock and mortgage performance,”
   Journal of Housing Economics, 2010, 19: 295-314, at 298.
           260
               Ramu Ramanthan, Introductory Econometrics with Applications, Fifth Edition, South-Western, 2002, p.
   13.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                        135
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 142 of
                                      269


            353.     In this section, I do what Professor McFadden apparently did not do: perform a

   reasonableness test of the findings and conclusions yielded by his model.261

                     a.       Professor McFadden’s model yields counterintuitive results.

            354.     As explained in the foregoing sections, Professor McFadden’s model contains so

   many critical flaws that its results are unreliable. As explained in the last section, one

   manifestation of these flaws is the demonstrably false conclusions it reaches regarding the

   impact of certain factors, like the unemployment rate, on loan performance.

            355.     Another manifestation of these flaws is the model’s finding that there is a 6.733%

   probability of foreclosure for “overcharge” loans, and a 5.073% foreclosure probability for

   “undercharge” loans. Professor McFadden uses these probabilities in reaching his opinion that

   the delayed escrow analyses caused 16,636 of the foreclosures initiated for such loans, or 51

   percent of the 32,190 Allegedly Harmed and Foreclosed Loans. Therefore, according to his

   model, all of the factors that have been found by scholars and mortgage finance professionals to

   comprise the primary causes of defaults and foreclosures – job losses, serious medical problems,

   divorces, deaths, major financial problems, incarcerations, negative equity, etc. – collectively

   account for fewer foreclosures (49%) than escrow analysis delays (51%). Such a finding is

   irrational.

            356.     To test the reasonableness of Professor McFadden’s novel finding that 51 percent

   of the 32,190 purported foreclosures involving the Allegedly Harmed and Foreclosed Loans


            261
               I could find no such analysis in the McFadden Report. Professor McFadden claims to perform three
   “robustness” tests on his model. The results of these tests show how sensitive his model is to the choice of data used
   in the model, but they do not prove that the model yields results that actually make sense. For example, both
   Ocwen-only models still find that, controlling for other factors, (a) higher unemployment is associated with lower
   foreclosure risk, (b) older loans have greater foreclosure risk, and (c) non-owner-occupied properties have greater
   foreclosure risk than owner-occupied properties (Appendix H, pp. 1-5). It is also important to note that all three
   “robustness” tests yield lower foreclosure probabilities – and that 2 of the 3 tests (partially excluding loans with an
   adverse credit event and the MBS-Ocwen model) yield significantly lower estimates of average impact on the
   probability of an initiated foreclosure that imply significantly lower damages than Professor McFadden claims.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                               136
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 143 of
                                      269


   were caused by improper escrow analysis delays, I drew a 100-loan random sample from this

   population of 32,190 loans. If Professor McFadden’s findings are valid, I would expect the data

   to show that the alleged escrow analysis delay was the cause of the foreclosure for about fifty

   percent of the 100 loans – or, at a minimum, show a reasonable connection to the alleged escrow

   analysis delays and the foreclosures. If, on the other hand, Professor McFadden’s model is as

   flawed as my analysis shows it to be, I would not expect to see any causal relationship between

   the delays and the foreclosures.

                         b.      Sampling Methodology

             357.        I drew my sample of 100 loans from the population of 32,190 Allegedly Harmed

   and Foreclosed Loans. (Each of these loans is also included in the 272,007 loans to which

   Professor McFadden applied his foreclosure probability calculations.)

             358.        The hypothesis I sought to test is that none of the foreclosures was caused by a

   delayed escrow analysis, notwithstanding the findings from Professor McFadden’s flawed

   model. According to the financial auditing textbook I consulted, a sample size of 100 is

   adequate for testing purposes where the expected deviation rate is 0 percent.262 In this case, a

   deviation would be a foreclosure caused by a delayed escrow analysis. If, instead, I found a

   significant rate of deviations, I would have been required to perform additional analyses or setup

   an alternative model, in order to estimate the likelihood of foreclosure resulting from an

   allegedly delayed escrow analysis.

             359.        The sampling methodology I employed is designed to provide 95% confidence

   that the deviation rate in the population is 3% or less if I find no exceptions in the sample.263



             262
                   Whittington and Pany. Principles of Auditing & Other Assurance Services, 16th Ed. McGraw-Hill. 2008,
   p. 343.
             263
                   Id.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                             137
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 144 of
                                      269


   This sampling methodology, by itself, does not allow me to completely rule out the possibility

   that a delayed escrow analysis may have impacted one loan, or even a small number of loans, but

   it allows me to conclude, with a 95% confidence, that the true exception rate does not exceed 3%

   of the 32,190 Allegedly Harmed and Foreclosed Loans from which the sample was drawn, and is

   not more than 0.4% of the 272,007 loans that Professor McFadden claims to have been

   potentially harmed. This sampling methodology provides a robust test of the reliability of

   Professor McFadden’s model.

           360.    In my opinion, the number of loans that were adversely affected by delayed

   escrow analyses to such an extent that the delay was a substantial causal factor in a foreclosure

   would be so vanishingly small (most likely zero) that a reliable economic model would not be

   capable of discerning these loans among the hundreds of thousands of loans subject to allegedly

   delayed escrow analyses, based on the available data for those loans. Rather, identifying such

   loans would require an individual study of each loan, based on data that is not presently available

   for all relevant loans.

                   c.        Analysis of the Sample

           361.    The details of my analysis are set forth at Exhibit 11A, and are summarized

   below. As noted in Table 13, without performing an individualized review of the loans, I find

   that approximately 92% of the 32,190 Allegedly Harmed and Foreclosed Loans did not sustain a

   foreclosure as a result of the alleged escrow analysis delay. This result contradicts and

   invalidates Professor McFadden’s implicit conclusion that 51% of the foreclosures on these loans

   were a result of the alleged delay. My analysis of the 100-loan sample finds that none of these

   loans – not a single loan – shows evidence of a foreclosure caused by the allegedly delayed

   escrow analysis.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                              138
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 145 of
                                      269


                         (1)     22 Misidentified Foreclosures

          362.    The first check I applied to the sample of loans was to see if the loan actually

   went through foreclosure. As explained above, a major and fatal error in Professor McFadden’s

   model is that he misidentified the occurrence of foreclosures. Not surprisingly, 22 of the loans in

   the sample had a first filing after the allegedly delayed escrow analysis, but were subsequently

   modified or reinstated, thereby ending the foreclosure. An example of one such loan is Loan

   Number              which I discussed above. These 22 loans clearly did not sustain foreclosure

   damages stemming from the delayed escrow analysis because the first filing did not result in a

   foreclosure.

                         (2)     52 Pre-Existing Defaults

          363.    The second check I performed was to see if the delinquency giving rise to the

   foreclosure started before the allegedly delayed escrow analysis and was never cured. As

   explained above, another major error in Professor McFadden’s model is his failure to exclude

   existing defaults from his analysis, notwithstanding his assertion that such loans should be

   excluded.

          364.    Consistent with my finding that 50% of the 32,190 Allegedly Harmed and

   Foreclosed Loans had already defaulted as of the Alleged Analysis Due Date, 52% of the

   sampled loans had already defaulted (i.e., completely stopped paying) as of this date. On

   average, these loans were 799 days (more than two years) past due on the Alleged Analysis Due

   Date. The most-recent delinquency among this group of loans was 121 days (four months) and

   the some of the oldest were more than 2,000 days (i.e., delinquent since at least 2008). Because

   the borrowers had already stopped making payments on their loans, it is unreasonable to claim,




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                              139
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 146 of
                                      269


   as Professor McFadden does, that any of these loans were adversely affected by an allegedly

   delayed escrow analysis.

                              (3)      18 With Other Reasons for Default

            365.     Of the remaining 26 loans in the sample, the available data for 18 of them gives a

   reason for the default that cannot be attributed to Ocwen’s performance as a servicer, and is

   completely unrelated to the timeliness of the borrower’s escrow analysis. The reasons given for

   default that Ocwen contemporaneously provided for these loans include:264

                     a)       Reduction of income;

                     b)       Medical problems;

                     c)       Insufficient fixed income;

                     d)       Marital problems; and

                     e)       Death of a family member.

                              (4)      None of the 8 Remaining Loans Show Causation by the Alleged
                                       Delay

            366.     For 4 of the remaining loans,265 the alleged delay period in early 2015 was 21

   days or less. These delays were so brief that neither the payment effective dates nor the financial




             264
                 One of the sampled loans, number                 lists “payment adjustment” as a reason for default. As
   explained in paragraph 323 through 324 above, the payment adjustment affecting this loan was the end of the
   interest-only period, and not the escrow payment change. Ocwen’s data also lists reduction of income as a reason
   for default. All of the reasons for default after the Alleged Analysis Due Date for the sampled loans are listed at
   Exhibit 11B.
             265
                                                                     .



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                               140
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 147 of
                                      269


   results of the escrow analysis were materially affected by the delay.266 Furthermore, none of the

   defaults correspond in time to, or were caused by, the alleged delay.267

            367.     The four remaining loans were already delinquent on the Alleged Analysis Due

   Date. To make clear that there was no connection between the alleged delay and the foreclosure,

   I will briefly explain the circumstances of each of these four defaults.

            368.     Loan Number                     was delinquent on the Alleged Analysis Due Date

   (March 31, 2014) as well as on the Actual Analysis Date (February 25, 2015). The loan had

   been delinquent in earlier periods as well. Because of these prior delinquencies, the borrower

   would have been more likely than the average borrower to go through foreclosure, without

   regard to the escrow analysis delay. Moreover, the delay had no material financial effect on the

   borrower268 because the level of escrow disbursement activity was virtually unchanged from the

   Alleged Analysis Due Date to the Actual Analysis Date.269 The borrower filed for bankruptcy in

   April 2015, the bankruptcy closed on October 26, 2017, foreclosure was initiated on February 7,

   2018 and the foreclosure sale occurred on March 6, 2018.270 This borrower clearly had problems


            266
                 For loan                there may have been a short delay in the payment of the escrow surplus to the
   borrower. However, the borrower did not stop performing on the loan until July 2017 – more than two years after
   the alleged 17-day escrow analysis delay, long after he received the refund of the surplus in his escrow account, and
   after a new escrow payment had already taken affect. The borrower was offered a trial loan modification in
   December 2017, but made no payments during the trial period. The first filing of foreclosure occurred in May 2018,
   and clearly was not caused by the allegedly delayed escrow analysis.
             267
                 One of the loans, loan                defaulted close in time to the alleged delay period, but not close
   enough that there is logical correlation. The borrower made the January 1, 2015 payment on January 12, 2015, and
   made no payments thereafter. The payment change for this loan was effective April 1, 2015, and would have been
   effective on the same date even if the analysis had been performed on January 31, 2015, when it allegedly was due.
   Furthermore, the financial results of this escrow analysis were in no way affected by the alleged delay. (As of both
   January 31, 2015 and February 21, 2015, the trailing twelve-month escrow disbursement activity was a single
   $1,108.76 property tax payment that was used in calculating the Target Payment Amount of $92.39 per the
   Transaction History and Escrow Statement data for this loan.)
             268
                 The escrow payment changed from $157.35 (per the Transaction History data) to $155.27 (per the
   Escrow Statement data corresponding to the February 25, 2015 escrow analysis effective date), a reduction of $2.08.
             269
                 $2,219.02 as of March 31, 2014 and $2,192.93 as of February 25, 2015.
             270
                 While this is a relatively quick time period between first filing and bankruptcy, it is also a first filing
   immediately following the exit from bankruptcy, which is not a common occurrence.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                                 141
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 148 of
                                      269


   affording the loan long before the Alleged Analysis Due Date, and the alleged delay had virtually

   no economic effect on the loan, such that the default and ultimate foreclosure cannot be

   reasonably attributed to the alleged delay.271

          369.       Loan Number                     was severely delinquent on both the Alleged Analysis

   Due Date (July 1, 2014) and the Actual Analysis Date (October 28, 2014). After the delayed

   analysis, the borrower was offered a trial loan modification, which made the loan more

   affordable to the borrower. The borrower performed satisfactorily during the trial period, and

   was able to obtain the permanent modification on April 17, 2015. He was unable to perform

   under the permanent modification, however, and defaulted on the January 2016 loan payment.

   The first filing of foreclosure occurred in May 2016, and clearly was not caused by the allegedly

   delayed escrow analysis.

          370.       Loan Number                       was severely delinquent on both the Alleged Analysis

   Due Date (April 10, 2014) and the Actual Analysis Date (August 18, 2014). During the period

   when the escrow analysis was allegedly delayed, the borrower was offered a trial loan

   modification (on July 1, 2014), but no permanent modification was made. When the first filing

   was made on November 9, 2015, the borrower was still in default on the payment due more than

   five years earlier, on April 1, 2010. The first filing of foreclosure clearly was not caused by the

   allegedly delayed escrow analysis.

          371.       Loan Number                       was severely delinquent on both the Alleged Analysis

   Due Date (April 2, 2014) and the Actual Analysis Date (October 15, 2014). After the allegedly

   delayed analysis, the borrower was offered a trial loan modification, under which the borrower

   performed satisfactorily so as to obtain the permanent modification on March 5, 2015. However,



          271
                Certainly, the delayed analysis was not the tipping point pushing the borrower into insolvency.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                              142
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 149 of
                                      269


   the borrower was ultimately unable to perform under the permanent modification and defaulted

   on the September 2015 loan payment. The first filing of foreclosure occurred in April 2016, and

   clearly was not caused by the allegedly delayed escrow analysis.

          11.     Professor McFadden’s estimates of foreclosure costs are not supported by the
                  literature he cites and are contradicted by data he relied upon.

          372.    Professor McFadden claims that borrowers incurred damages averaging between

   $21,130 and $29,066 as a result of foreclosures caused by delayed escrow analyses. His

   estimates are summarized in Table 14.

                                                Table 14

                        Professor McFadden’s Estimates of Foreclosure Cost


                                     Calculated Amount        Percent of       Amount Applied
                                     Lower       Upper          Loans         Lower     Upper

      Legal and Administrative
      Fees for All Borrowers         $1,086      $3,320        100.0%        $1,086       $3,320

      Relocation Fees for
      Evicted Borrowers               $780         $0          30.8%          $240          $0

      Equity Loss for Non-
      Rescinded Sales                $20,470     $26,612       96.7%         $19,804     $25,746

        McFadden’s Per-Loan
        Foreclosure Damages          $22,336     $29,932                     $21,130     $29,066




                  a.        Foreclosure does not cause equity loss.

          373.    Professor McFadden is wrong when he claims that foreclosures typically cause

   borrowers to lose the equity they had in the foreclosed property. The reverse is true. Most

   borrower defaults occur because the borrower is unable to afford the monthly mortgage




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            143
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 150 of
                                      269


   payments and does not have equity in the mortgaged property. Most other defaults occur

   because a borrower has decided to strategically default, due to negative equity in the mortgaged

   property.272

            374.     Defaults do not always lead to foreclosure. For borrowers with equity in their

   property – the type of borrowers that Professor McFadden claims suffered equity losses

   averaging $20,470-26,612, default should rarely lead to foreclosure. A borrower who is unable

   to afford the mortgage but has equity in the mortgaged property has a powerful economic

   incentive, and usually the ability, to avoid foreclosure by selling the property, paying off the

   lender, and retaining the equity value of the property.

            375.      The U.S. Department of Housing and Urban Development’s Office of Policy

   Development and Research, in a January 2010 Report to Congress on the Root Causes of the

   Foreclosure Crisis, explained why foreclosures usually involve properties in which the owner

   has no equity:

                foreclosures are most accurately thought of as being driven by a two-stage
                process: first a trigger event reduces the borrower’s financial liquidity, and
                then a lack of home equity makes it impossible for the borrower to either
                sell their home to meet their mortgage obligation or refinance into a
                mortgage that is affordable given their change in financial circumstances.
                In this view, a lack of home equity is an important determinant of
                foreclosures as it precludes other means that borrowers can take to resolve
                an inability to meet their mortgage obligations.273


            272
                A survey of 1,000 households in 2008-2009 (designed to be representative of all U.S. households) found
   that 26% of defaults were strategic defaults. This finding was based on responses to a survey that asked participants
   how many people they knew who had defaulted on their mortgage, and how many of these people walked away
   from their mortgages, even though they could afford to make the required monthly payment (Guiso, Luigi, Paola
   Sapienza, and Luigi Zingales, “Moral and Social Constraints to Strategic Default on Mortgages,” Einaudi Institute
   for Economics and Finance, EIEF Working Paper, 05/09, June 2009). A 2010 study used borrower-level credit
   bureau files to identify strategic defaults, defined as mortgage defaults by borrowers who kept their non-real-estate
   trade-lines current (a proxy for ability to pay). The study found that 19% of mortgage defaults in Q4 2008 and Q2
   2009 were strategic defaults (Experian/Oliver Wyman Market Intelligence Report, Understanding strategic default
   in mortgages: Q2 2010 update, Experian, Oliver Wyman, www.marketintelligencereports.com (available at: https://
   www.experian.com/assets/decision-analytics/reports/strategic-default-report-2-2010.pdf).
            273
                https://www huduser.gov/portal/publications/Foreclosure_09.pdf.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                             144
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 151 of
                                      269


            376.      Similarly, the Federal Trade Commission’s “Consumer Information” web page

   provides guidance to borrowers struggling to make payments on a mortgage. The FTC advises

   borrowers to take the following options to avoid foreclosure:

                     a)       Reinstatement;

                     b)       Repayment plan;

                     c)       Forbearance;

                     d)       Loan modification;

                     e)       Selling your home; or

                     f)       Bankruptcy.274

            377.     I have analyzed the payoff transaction data for the 32,190 Allegedly Harmed and

   Foreclosed Loans. Within this population of loans, there are 602 where the loan was paid off in

   full, but where there was neither a completed foreclosure sale nor a charge-off.275 An example is

   Loan Number                        This property was located in                                , and sold for

   $330,000 on December 18, 2017.276 The borrowers purchased the home in 2000 for $250,000.

   Having sold the home for $330,000, after paying an estimated 6% realtor commission, the

   borrowers would have received $310,200.277 At the time of the sale, the borrowers were in

   default on the payment due on September 1, 2015 (i.e., the loan was more than 2 years past




             274
                 https://www.consumer.ftc.gov/articles/0187-when-paying-mortgage-struggle. A similar process is set
   forth in the 2012 NYU Default Pathways Study.
             275
                 Indicating that sale proceeds were at least as much, if not more than the amounts owed. These
   calculations are summarized at Exhibit 10A.
             276
                 https://www.zillow.com/homedetails/                                                           The property
   was listed for sale on September 22, 2017 and went pending on November 3, 2017 – for a total time on the market of
   42 days. The property address is listed in the Borrower and Loan information provided in response to RFP #1 to the
   Bureau’s Fifth Set of Requests for Production.
             277
                 I have no reason to believe that the borrowers received less than the value of the property in this
   transaction.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                                145
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 152 of
                                      269


   due).278 The borrowers used the sale proceeds to repay Ocwen $152,109, but retained the

   balance of $158,091.279

            378.     Thus, even though the borrowers appear to have been unable to afford their loan

   and were potential candidates for foreclosure, they avoided foreclosure by selling the home,

   thereby monetizing their equity in the property. 280 In his damages analysis, however, Professor

   McFadden treats this loan as having been foreclosed, and losing between $19,804 and $25,746 as

   a result of the foreclosure.

            379.     As a test of Professor McFadden’s assertion that a loss of borrower equity

   averaging between $20,460 and $26,612 is the norm whenever there is a foreclosure sale, I

   performed an analysis of the 14,555 loans among the 32,190 Allegedly Harmed and Foreclosed

   Loans where a foreclosure sale occurred.281 For 14,469 of these loans, Ocwen produced

   estimated loan-to-value ratios based predominantly on exterior inspection valuations obtained

   while the loan was in default.282 The average loan-to-value ratio for these loans was 126%,

   before taking into account unpaid interest, escrow advances, and other costs advanced by the



            278
                The Alleged Analysis Due Date for this loan was May 1, 2016. Therefore, the alleged delay did not
   cause the default on this loan.
            279
                Assuming there was not a second lien holder. The $158,091 retention amount is calculated as $310,200
   in estimated sale proceeds, less $152,109 paid to Ocwen. This repayment included $103,337.35 of principal,
   $12,811.96 in unpaid interest, $30,857.28 in property taxes and insurance payments advanced by Ocwen for the
   borrowers’ benefit, and $5,102.50 in other costs incurred by Ocwen to service this defaulted loan (of the
   reimbursement amount to Ocwen $4,866.59 was applied on December 19, 2017 to previously posted expenses and
   $235.91 was set aside for incurred but not yet posted expenses, of which it appears that $195.91 may have been
   refunded to the borrowers).
            280
                Even when a home proceeds to foreclosure sale with positive borrower equity, the home would be
   expected to sell at foreclosure, and not convert to REO. If the foreclosure sale yielded excess proceeds, the excess
   would be remitted to the borrower.
            281
                i.e., the loans included in the 32,190 Allegedly Harmed and Foreclosed Loans, where a foreclosure sale
   date was specified in the data provided by Ocwen in response to RFP #10 of the Bureau’s Fifth Set of Requests for
   Production, and where the foreclosure sale was not listed as rescinded.
            282
                In an exterior-inspection valuation, the valuation professional does not see the inside of the home and
   therefore must value the home based only on the condition of the exterior. LTV data was produced by Ocwen in
   response to RFP #18 of the Bureau’s Fifth Set of Requests for Production.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                             146
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 153 of
                                      269


   servicer, together with amounts that may have been owed for other liens. Interest and escrow

   alone average 37% of the principal balance at the time of liquidation for foreclosed loans.283

   After adjusting only for interest and escrow,284 and a normal 6% realtor commission as a

   reduction to property value proceeds, the average ratio is 184% and only 18% of the loans had a

   ratio less than 100%.285 This test refutes Professor McFadden’s claim that a loss of equity is the

   norm when foreclosure occurs.

            380.     As a second test of Professor McFadden’s assertion that a loss of equity averaging

   $20,460 to $26,612 is the norm when there is a foreclosure sale, I performed an analysis of the

   11,873 loans among the 32,190 Allegedly Harmed and Foreclosed Loans where there was a

   foreclosure sale and liquidation proceeds reported in the Transaction History data.286 I found

   that Ocwen reported total proceeds that were less than the outstanding principal of the Ocwen-

   serviced loan (before consideration of unpaid interest, escrow advances, and other costs

   advanced by the servicer, together with amounts that may have been owed for other liens) for

   9,993 (84%) of the loans.287 On average, the outstanding principal balance for these 11,873

   loans was $158,070 and the average proceeds from foreclosure were $102,495 – or 35% less



            283
                Using Transaction History data. For the subset of loans with a PYF, PYC, PYG, or PYW transaction,
   the sum of INTEREST_AMT and ESCROW_AMT associated with the PYF, PYC, PYG, or PYW transaction types,
   divided by the sum of PRINCIPAL_AMT corresponding to the same transaction types.
            284
                For loans with a PYF, PYC, PYG, or PYW transaction, I utilize the actual ratio of interest and escrow to
   principal, otherwise I use 37%.
            285
                To adjust the LTV ratio, I first add the interest and escrow percent of principal to the LTV ratio, I then
   divide this new ratio by 0.94 in order to account for a 6% realtor commission.
            286
                i.e., loans: (a) included in the 32,190 Allegedly Harmed and Foreclosed Loans, where a foreclosure sale
   date was specified in the data provided by Ocwen in response to RFP #10 of the Bureau’s Fifth Set of Requests for
   Production, and where the foreclosure sale was not listed as rescinded; and (b) where there was a PYF, PYC, PYG,
   or PYW transaction. This is a subset of loans with foreclosure sale. If a foreclosure sale only turns the property to
   REO, there can be a foreclosure sale, but no liquidation proceeds.
            287
                Using Transaction History data. The total proceeds are the TRANSACTION_AMT corresponding to
   the PYF transaction. The proceeds are then compared to the total PRINCIPAL_AMT corresponding to PYF, PYC,
   PYG, or PYW transactions for the loan.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                               147
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 154 of
                                      269


   than the outstanding principal balance. This test also refutes Professor McFadden’s claim that

   borrowers typically lose positive equity value when there is a foreclosure on their property.

            381.     In summary, the evidence shows that the normative experience for loans

   liquidated through foreclosure is as I expected it to be: the borrower had no equity in the

   property going into the foreclosure, and the investor was unable to recoup even the amount of the

   loan principal. Professor McFadden’s failure to utilize the available data to test his claim that

   borrowers typically lose equity as a result of foreclosure caused him to grossly overstate his

   estimate of damages.288

                     b.       Professor McFadden transmogrifies the investor’s REO discount into
                              the borrower’s lost equity.

            382.     Professor McFadden estimates his lower-bound borrower equity loss by

   multiplying his estimate of the properties’ average value ($204,704) by 10%. He cites a

   Mortgage Market Note published by the Federal Housing Finance Agency (“FHFA”) titled “A

   Primer on Price Discount of Real Estate Owned (REO) Properties” as the basis for his 10 percent

   multiplier.289

            383.     The FHFA paper that he relies on begins as follows:

                  In the news media and the housing finance literature, houses repossessed by
                  mortgage servicers, lenders or guarantors—known as Real Estate Owned
                  (REO) properties—are reported to sell at a discount from their inherent
                  property values. This price discount is known as the REO discount.290


            288
                  In 2007 the US Government passed The Mortgage Forgiveness Debt Relief Act of 2007 to allow
   borrowers to avoid taxes on the discharge of debt from their residence from 2007 through 2017
   (https://www.irs.gov/newsroom/home-foreclosure-and-debt-cancellation). If the normative experience in the event
   of foreclosure was a loss of equity, the lender would not normally have to forgive debt because the proceeds from
   the foreclosure sale would be sufficient to repay the indebtedness in full, and this law would have provided very
   little relief to borrowers. In reality, the law provided meaningful relief because foreclosure nearly always results in
   debt forgiveness.
              289
                  https://www fhfa.gov/PolicyProgramsResearch/Research/PaperDocuments/20120917_MMNote_12-
   01_508.pdf.
              290
                  https://www fhfa.gov/PolicyProgramsResearch/Research/PaperDocuments/20120917_MMNote_12-
   01_508.pdf.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                                148
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 155 of
                                      269


   In a later section of the paper, the authors state:

               While the academic estimates range from zero to 50 percent depending on
               location, time and controls used in the econometric models, the majority of
               estimates of REO discount in the academic literature are in the 10 to 25
               percent range, particularly for nationwide averages.

   The paper then goes on to explain that the causes of the REO discount include:

                   a)      Condition Effect – Diminution in property condition from unrepaired

                           damage to the property, inadequate maintenance by the loan servicer, and

                           abandonment (i.e., lack of a tenant).

                   b)      Buyer-Related Effect – Buyers of REO properties are concerned about

                           hidden costs, unforeseen delays and potential loss of property value due to

                           unexpected issues.

                   c)      Seller Motivation Effect - Like buyer risk aversion, seller motivation also

                           affects the REO discount. Servicers have costs associated with holding

                           REO properties.

                   d)      Stigma Effect – A small discount unexplained by other effects.

           384.    The paper also notes factors that tend to inflate the measured REO discount, such

   as the tendency for REO properties to be inferior properties in the first place (e.g., older and

   smaller), as compared to surrounding non-REO properties, and to be located in inferior markets.

           385.    In summary, the 10% decline in property value referenced in this paper does not

   reflect a decline, or loss, experienced by the borrower. Rather, this decline in value is

   experienced by the investor, when the property is directly owned by the investor and managed by

   the loan servicer or its agent. Because the former borrower had no ownership interest in the

   property for the entirety of the period during which the property value declined, none of the loss

   was incurred by the borrower.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                  149
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 156 of
                                      269


           386.      The FHFA study does not purport to measure the borrower’s loss of equity, and

   indeed does not even consider the borrower’s equity loss. Clearly, Professor McFadden has

   misapplied the study’s findings, and he is left with no basis for his 10 percent equity loss. As

   demonstrated in the previous section, the correct equity loss percentage is zero.

                     c.      The Moreno Report provides no support for Professor McFadden’s
                             upper-bound equity loss.

           387.      Professor McFadden’s upper-bound equity loss estimate of $26,612 is derived

   from the Moreno Report. Professor McFadden claims that he developed his estimate by taking

   what the Moreno Report characterizes as the homeowner’s “long-term loss of the financial

   investment in the property” ($7,200) and adjusting the figure for inflation using the consumer

   price index.291

                             (1)      The Moreno Report estimates borrower equity with
                                      borrowers who avoided foreclosure.

           388.      The Moreno Report describes the basis for the $7,200 figure as follows:

                 Long-term loss of the financial investment in the property. For the
                 homeowners served by [the Northside Residents Redevelopment Council
                 (NRRC)] and [Saint Paul Housing Information Office (HIO)] the difference
                 between the assessed market value and the balance on the home mortgage
                 was $7,200 on average.292

   The report then notes that this calculation was retrieved from “Wilder Research Center's

   Quarterly Report, Cumulative from 7/1/91 to 12/31/94.”293 The population that the Center

   analyzed consists of all homeowners served by the Northside Residents Redevelopment Council



           291
                 McFadden Report, pp. 58-59. Professor McFadden’s method of inflating this figure is incorrect and
   unsupported. First, Professor McFadden provides no basis for utilizing consumer prices to measure the change in
   the value of real property. Second, in order to properly inflate this figure, Professor McFadden would need to study
   the inflation of the applicable property values relative to the inflation in loan amounts.
             292
                 McFadden Report, p. 59.
             293
                 Moreno Report, p. 12. The report also notes: “Of the homeowners served, almost a quarter had two or
   more mortgages on their house. Therefore, for those homeowners the home equity would be reduced by the amount
   of other mortgages on the home.”


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                             150
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 157 of
                                      269


   (NRRC) and Saint Paul Housing Information Office (HIO). The Moreno Report describes this

   population as follows:

                  a)        Over 800 homeowners in Minneapolis and Saint Paul who received

                            foreclosure prevention counseling and/or emergency assistance between

                            July 1, 1991 and December 31, 1994;

                  b)        60 percent had their mortgages reinstated;

                  c)        Fifty percent of those reinstated were “still current in their mortgage

                            payments two years after coming to the program.”

          389.    Clearly, the surveyed population of 800 homeowners is not limited to those

   borrowers who went through foreclosure. In fact, while the study makes an effort to point out

   the number of reinstatements, it fails to identify any borrower in this population who experienced

   a foreclosure. Consequently, it provides no basis whatsoever for Professor McFadden’s upper-

   bound estimate of the equity lost by borrowers who went through foreclosure as a result of

   allegedly delayed escrow analyses.

                            (2)    The Moreno Report tells us nothing about the equity lost by
                                   borrowers who did go through foreclosure.

          390.    The $7,200 figure is an estimate of borrower equity for borrowers many of whom

   were able to avoid foreclosure by reinstating their mortgages. This statistic tells us nothing about

   the equity of borrowers who were not able to avoid foreclosure, such as those with whom

   Professor McFadden is concerned. Indeed, the Moreno Report supports my opinion (as well as

   HUD’s and FHFA’s opinions) that borrowers with positive equity value in their property are

   usually able to avoid foreclosure. As I noted earlier in this report, foreclosure is generally for

   borrowers who have no equity in their mortgaged property; borrowers with equity have a




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                 151
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 158 of
                                      269


   powerful economic incentive – and usually the ability – to avoid foreclosure by selling their

   homes or refinancing their mortgages.

           391.      It is true that the Moreno Report claims foreclosure costs homeowners $7,200,

   but this claim mischaracterizes the data in the report, as I have demonstrated. The report’s

   author, Ms. Moreno, almost certainly would have detected this error if she had submitted her

   report for publication in a peer-reviewed scholarly journal. She did not do so, however and,

   instead, allowed it to be published on the website of an advocacy group – Family Housing Fund,

   where it is unlikely to have undergone rigorous scrutiny.294

                    d.       Borrowers do not pay the type of legal and administrative fees
                             identified by Professor McFadden.

           392.     The fees included in Professor McFadden’s calculation of borrower damages are

   described as follows:

                    a)       Foreclosure attorney fees, and publication/posting and process server fees.

                             Professor McFadden claims to estimate these fees based on “Ocwen &

                             Public Sources.”

                    b)       Foreclosure legal fees and legal expenses (title work, filing fees, and

                             publication costs). Professor McFadden claims to estimate these fees

                             based on the Moreno Report.

           393.     The legal and administrative fees identified by Professor McFadden as one

   component of his damages estimate are almost never paid by borrowers; they are paid by

   investors. These fees are incurred relatively late in the foreclosure process, closer to the




           294
              Ms. Moreno describes the Family Housing Fund as, “a nonprofit organization whose mission is to
   preserve and expand quality affordable housing for families with low and moderate incomes in the seven county
   metropolitan area of Minneapolis and Saint Paul, Minnesota.” I do not mean to belittle the Fund or its mission in
   any way.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                             152
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 159 of
                                      269


   foreclosure sale date. They are almost always funded by an advance made by the servicer on

   behalf of the investor, and the advance typically is reimbursed by the investor from the investor’s

   liquidation proceeds. Even the Moreno Report that Professor McFadden relies on in estimating

   damages describes these types of fees as “Fannie Mae’s Typical Expenses During the

   Foreclosure Process.”295

   C.     Additional Costs that Professor McFadden Claims to Exist, but Did Not Quantify

          394.        Professor McFadden also claims that borrowers “are harmed by inaccurate and

   [un]timely information regarding their loans that can adversely affect their financial position.”296

   In his report, however, he fails to document that Ocwen actually provided borrowers “with

   inaccurate and [un]timely information that . . . adversely affect their financial position.”

   Consequently, his claim is more in the nature of a hypothetical than a finding. Moreover,

   Professor McFadden did not attempt to quantify any such additional costs or include them in his

   estimate of damages. Nevertheless, I have several observations to offer on this matter that may

   assist the Court.

          395.       Professor McFadden attempts to provide a hypothetical example of a borrower

   who is harmed by inaccurate and untimely information – specifically, by a delayed escrow

   analysis. In his hypothetical, the borrower’s payment is $200 lower than it would have been if

   the analysis had been performed on time. According to Professor McFadden’s logic (which I

   discuss elsewhere in this report), however, this hypothetical borrower clearly benefitted from the

   delay, because he or she in effect enjoyed an interest-free loan from Ocwen during the delay

   period. Yet, Professor McFadden opines that this borrower was harmed, and would have been



          295
                Moreno Report at page 16 and Exhibit F.
          296
                McFadden Report, p. 62.



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                153
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 160 of
                                      269


   better off actually paying the $200 to Ocwen during the delay period, which results in no interest

   savings, rather than using the money to pay-down higher cost debt.297 I note that the conclusion

   Professor McFadden draws from his hypothetical is the exact opposite of the conclusion he

   draws from the same hypothetical in articulating his opportunity cost damages theory. In

   estimating opportunity cost damages, Professor McFadden opines that a borrower with a delayed

   escrow analysis who was overcharged would have been better off not making the higher

   payments to his or her escrow account and, instead using the funds to pay-down higher-cost debt.

            396.     Professor McFadden also identifies, but does not quantify, two other potential

   costs of foreclosures: a lower credit score for the borrower and adverse effects on the

   neighborhood in which the foreclosed property is located. I fully agree that foreclosures may

   damage a borrower’s credit score,298 and may have adverse effects on communities. These

   possible effects of foreclosures, however, have no implications for damages in the context of

   Professor McFadden’s report because he has not documented that either delayed escrow analyses

   or any other alleged servicing errors on Ocwen’s part caused even one additional foreclosure to

   occur. As my analysis of Professor McFadden’s model demonstrated, there is no evidence that

   any foreclosures resulted from the allegedly delayed escrow analyses.

   D.       Conclusion on Professor McFadden’s Estimate of Foreclosure-Related Damages

            397.     Professor McFadden’s model for calculating damages from additional

   foreclosures that he claims were caused by delayed escrow account analyses, is flawed to its

   core. Accordingly, the opinions on damages that he offers based on the results of his model are

   unsupported and untenable. In this part of my report, I have demonstrated the many ways in



              McFadden Report, p. 63.
            297

              Whether a lower credit score actually harms a borrower depends on factors such as whether the
            298

   borrower applies for credit or would have applied for credit if his or her credit score had not been impaired.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                               154
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 161 of
                                      269


   which Professor McFadden’s methodology is fatally deficient, as well as the folly of claiming

   that borrowers typically lose equity as a result of foreclosure.

          398.    Even beyond the flaws in Professor McFadden’s model and assumptions, the

   conclusions he draws from his model are unsound. Professor McFadden offers no sound basis

   for the view that a relatively small, temporary, and self-correcting overcharge or undercharge

   could cause more loans to go bad and end up in foreclosure than the combined effects of job

   losses, catastrophic illnesses, financial misfortunes, divorces, deaths, incarceration, and the

   disincentive to continue paying on a loan when the mortgaged property is underwater (i.e., the

   borrower has no equity in the property).

          399.    Based on both my experience running a large loan servicing business unit and my

   training and experience as an economist, it is my opinion that the alleged escrow analysis delays

   are simply too brief and the financial consequences of these delays too small to cause

   foreclosures or increase the probability of foreclosures. The evidence produced in this case,

   when properly analyzed, supports my opinion. Generally speaking, foreclosures do not occur

   because of relatively small, temporary self-correcting payment differences; they occur because a

   borrower is fundamentally unable to afford a loan and lacks equity in the property. For all of

   these reasons, it is my opinion that damages from additional foreclosures are $0.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                155
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 162 of
                                      269


        VIII. PROFESSOR MCFADDEN’S ASSERTION REGARDING OTHER SO-CALLED SERVICING
                                        FAILURES

            400.     In his report, Professor McFadden refers to 898,774 “servicing failures,” the

   effects of which are not included in his damages analysis. He nonetheless claims that borrower

   loans were “potentially impacted” by these “servicing failures.”299 In this section I evaluate each

   of the categories and counts of “servicing failures” referenced in Professor McFadden’s report,

   and offer comments on the likelihood of these alleged “failures” causing damages, and the type

   of analysis that would be required in order to calculate any damages that they might cause.

   A.       Professor McFadden’s Failure to Document Any of the Alleged Servicing Failures

            401.     In his report, Professor McFadden does not seek to substantiate that any of these

   alleged servicing failures actually occurred. His references to these servicing failures apparently

   are based on an understanding that he gained from the Bureau’s counsel.300

   B.       Alleged Loan Verification Errors

            402.     Professor McFadden claims there were 628,152 loan verification “servicing

   failures.” He describes this count as “the number of unique loans” listed in the files OCW-

   CFPB-001-00083874 and OCW-CFPB-001-00083901.301

            403.     First, I note that the files on which Professor McFadden bases his count of loan

   verification “servicing errors” do not identify “servicing errors.” These files simply show

   instances where, upon a review of a loan, Ocwen identified and corrected some sort of

   discrepancy in its data. When a servicer corrects a discrepancy, it does not imply that the

   servicer had previously been using inaccurate information to service the loan. In order to prove



            299
                 McFadden Report, pp. 11-12.
            300
                 McFadden Report, p. 69 (“First, I understand from counsel that there are additional types of servicing
   failures that may have impacted hundreds of thousands of borrowers.”)
             301
                 McFadden Report, p. 12.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                               156
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 163 of
                                      269


   that a servicer was using inaccurate information to service a loan, one would need to show that

   the information was material to the loan servicing process, and that the discrepancy actually

   impacted the loan servicing process in some material way. Professor McFadden apparently did

   not make any effort to develop such proof.

           404.       Second, many of the discrepancies relate to information that generally would not

   be relevant to the servicing of a loan. For example, the most common loan verification

   discrepancy (26% of the total) involves the date of the appraisal obtained during the loan

   origination process. The appraisal date generally is irrelevant for loan servicing purposes,

   particularly in the case of loans that have been outstanding for several years – as is almost

   always the case with loans in Ocwen’s servicing portfolio.

           405.       The second most common discrepancy (8% of the total) involves the indicator

   field regarding the borrower certification. The borrower certification is a document obtained

   during the loan origination process. This document generally is not relevant for a loan

   servicer.302

   C.      Alleged Failures to Send Escrow Statements

           406.       Professor McFadden claims there were 147,589 instances of alleged failures to

   send annual escrow statements.303 The document cited by Professor McFadden in support of his

   claim (OCW-CFPB-001-01294664) is labeled as “RFP 4 data” and lists an analysis date, a

   bucket, a remediated date, and remediation type. The count of loans identified by Professor

   McFadden includes all loans in the buckets “Not Delinquent, Not Mailed” and “Not Delinquent,

   Mailed Late, (31-45 Days).”304


           302
                 A summary of the data at OCW-CFPB-001-00083874 and OCW-CFPB-001-00083901 is attached at
   Exhibit 12.
           303
                 McFadden Report, p. 12.
           304
                 OCW-CFPB-001-01294664.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                  157
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 164 of
                                      269


          407.    A failure to send an escrow statement is unlikely to cause material harm to a

   borrower. Even if a borrower does not receive an escrow analysis letter, the borrower is

   informed of the amount and effective date of the escrow payment change by way of the monthly

   billing statement. Furthermore, a borrower for which a surplus was computed would receive

   notification of the surplus when he or she received a surplus refund check.

          408.    In my opinion, the only way that a borrower could be economically harmed by the

   servicer’s failure to send an escrow statement is if (a) the escrow calculation was incorrect, (b)

   the borrower would have spotted the error when reviewing the statement, (c) the borrower would

   have brought the error to Ocwen’s attention, and (d) the revised calculation would have reduced

   the borrower’s monthly payment or increased the surplus refund. Professor McFadden

   apparently did not attempt to determine how frequently this scenario occurred. Accordingly, he

   has no basis to assert that any of the alleged failures to send escrow statements adversely affected

   any borrower’s financial condition.

   D.     Allegedly Inaccurate Reinstatement Quotes

          409.    Professor McFadden’s count of allegedly inaccurate reinstatement quotes includes

   all 82,763 loans listed at Exhibit I to Interrogatories 5-8.305 Exhibit I is described by Ocwen as

   follows:




           2019.05.28 Exhibit I to Response to Interrogatories 5-8 (AMENDED ROG NOS. 5 EXHIBIT 1)
          305

   (CONFIDENTIAL).xlsx.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                               158
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 165 of
                                      269


                 for purposes of this Interrogatory, Ocwen has used a model to create
                 historical reinstatement quotes, hereinafter the “Model Reinstatement”
                 quotes, as a basis to assess the escrow component of the reinstatement
                 quotes provided to borrowers. The Model Reinstatement quote recreated an
                 approximation of what funds should have been collected at the time of the
                 reinstatement quote in order to arrive at an estimated escrow balance which
                 would allow for future timely disbursements from the customer’s escrow
                 account… Ocwen then compared the Model Reinstatement quotes to those
                 provided to borrowers to identify any differences…Ocwen does not admit
                 that the quotes identified in Exhibit I are inaccurate; by identifying them it
                 only states that the reinstatement quotes were potentially inaccurate, and a
                 manual review is required to confirm whether the historical quote provided
                 to the borrower contained an accurate calculation of the escrow portion of
                 the quote for each loan.”306

           410.     Professor McFadden mischaracterizes Exhibit I when he describes Exhibit I as a

   tabulation of servicing errors regarding inaccurate reinstatement quotes. As the previous

   paragraph demonstrates, Ocwen does not describe this work product as listing occurrences of

   inaccurate reinstatement quotes. Rather, Ocwen describes the contents of Exhibit I as the output

   from a model that it developed in its attempt to identify potentially inaccurate quotes, and states

   that a manual review of each occurrence would be required to determine if the quote was actually

   inaccurate. Professor McFadden does not describe any work he performed to manually review

   each potentially inaccurate quote. Consequently, he has no basis for characterizing Ocwen’s

   Exhibit I litigation work product as a tabulation of servicing errors.

           411.     Even if a manual review found that all potentially inaccurate reinstatement quotes

   were, in fact, inaccurate, it would be important to recognize that there are many situations where

   an inaccurate reinstatement quote would not adversely affect the borrower. For example, a

   borrower who did not make the reinstatement payment would not be adversely impacted if:

                    a)      the quote was too low; or



           306
               Amended and Supplemental Response to Interrogatory No. 5 of Defendant’s Verified Responses and
   Objections to Plaintiff’s First Set of Interrogatories to Defendants, dated May 28, 2019.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                       159
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 166 of
                                      269


                    b)       the quote was too high, but the borrower lacked the capacity to make the

                             reinstatement payment assuming a correct quote.

   Similarly, borrowers who make the reinstatement payment would not be adversely impacted if:

                    a)       the quote was too low, the borrower paid the quote amount, was then told

                             to pay the additional amount, and then paid it; or

                    b)       the quote was too high, the borrower paid the full amount, including the

                             excess, and was immediately refunded the excess portion.

   E.      Alleged Escrow Shortage Errors

           412.     Professor McFadden’s count of alleged escrow shortage errors includes all 36,054

   loans listed at Exhibit H to Interrogatory 12.307 Ocwen describes Exhibit H as follows:

                 loans where the escrow shortage payment was not processed, and the
                 borrower’s escrow balance not updated within the timeframe set forth in the
                 applicable SLA for the particular loan at issue. While Ocwen is using the
                 SLA requirements as a proxy for what is “timely” processing for purposes
                 of this Interrogatory, it does not concede that an escrow shortage payment
                 processed outside of the applicable SLA, but before the borrower suffered
                 any harm, is a violation of any law or statute or is in any way unfair or
                 deceptive. Indeed, it is Ocwen’s position that no statute or regulation sets
                 forth the required timeframe for Ocwen to process escrow shortage
                 payments and to update the borrower’s escrow balance to reflect the
                 shortage payment received, and Ocwen’s use of 5 business days (and
                 previously 15 business days) as an SLA stems out of a desire to provide
                 outstanding customer service and does not reflect a judgment that the
                 customer would be harmed if payments were processed outside of the
                 SLA.308

           413.     I have no opinion on whether Ocwen’s interpretation of the law and regulations is

   correct. Until it is established that this interpretation is not correct, Professor McFadden has no




           307
              2019.05.28 Exhibit H to Response to Interrogatory 12 (CONFIDENTIAL) (TAB 1).xlsx.
           308
              Second Amended and Supplemental Response to Interrogatory No. 12 of Defendant’s Verified
   Responses and Objections to Plaintiff’s First Set of Interrogatories to Defendants, dated May 28, 2019.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                         160
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 167 of
                                      269


   basis for claiming that each instance where Ocwen did not meet its own internal standard

   represents a violation of a regulation.

          414.      In any event, a delay in processing an escrow shortage payment is highly unlikely

   to result in harm to a borrower. A delayed posting of an escrow shortage payment could only

   impact the borrower’s cash flows if the delay was so long that it extended beyond the date on

   which the new escrow payment took effect, causing Ocwen to increase each monthly escrow

   payment by one-twelfth of the shortage amount. If this occurred, and the borrower did not

   request an interim escrow analysis, the borrower would be repaid the excess (and, in some states,

   accrued interest on the excess) automatically at the next escrow analysis, although he or she

   would not have used of the shortage amount during the interim. This hypothetical series of

   events would be unlikely to have a material adverse impact on the borrower because a borrower

   with sufficient funds to send in a lump-sum shortage payment is unlikely to be so financially

   constrained that a temporarily excessive monthly payment would push the loan into default.

          415.      In sum, Professor McFadden has no basis for concluding that the alleged escrow

   shortage errors (a) constitute servicing errors, or (b) caused financial harm to the borrower.

   F.     Alleged Interest-Only Errors

          416.      Professor McFadden’s 4,216 alleged interest-only errors include all loans listed at

   OCW-024-0103993 (an Ocwen email) and OCW-024-0104007 (the spreadsheet attached to the

   email). The cited documents describe the listed loans as “IO loans with issues.” The documents

   stratify the 4,216 loans as follows:309




          309
                OCW-024-0103993.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                               161
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 168 of
                                      269




           417.    The documents do not describe exactly what the “issue” is and provide no clue as

   to what effect, if any the “issue” had on the actual servicing of the loan.

           418.    Not all interest-only inaccuracies would be expected to impact the servicing of a

    loan. For example, (a) if the interest-only end date was inaccurate, (b) the inaccuracy was

    corrected before the correct interest-only end date, and (c) only interest-only payments were

   collected before the change from interest only to full amortization occurred, the inaccuracy

   would have no effect on the actual servicing of the loan.

           419.    In summary, Professor McFadden provides no basis for his claim that each of the

    4,216 occurrences in the table above represent a servicing failure, or that any actual failure

    materially impacted a loan.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                162
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 169 of
                                      269


                                           IX. CONCLUSION

          420.    In sum, it is my opinion that both Professor McFadden’s estimate of opportunity

   cost damages and his estimate of foreclosure-related damages are so thoroughly flawed and

   inflated that they cannot be reliably used to determine the extent to which any wrongful actions

   on Ocwen’s part harmed borrowers.

   A.     Professor McFadden’s Opportunity Cost Damages Opinions

          421.    Professor McFadden’s opportunity cost damages estimates are significantly

   overstated because his assumption regarding the borrowers’ opportunity costs is untenable.

          422.    His methodology for modeling opportunity cost damages from allegedly delayed

   escrow analyses is severely flawed because:

                 85% of his calculated damages are for borrowers who had escrow account
                  shortages and were not overcharged;

                 He makes no allowance for the interest that some borrowers received on their
                  alleged overpayments;

                 He makes no allowance for the offsetting impact of subsequent escrow analyses;

                 He ignores the actual timing of borrower payments, and instead makes
                  unsupported assumptions about payment timing; and

                 He inappropriately relies on Ocwen’s litigation work product, rather than the
                  transaction history that is the primary record of escrow receipts and disbursements
                  for every loan that Ocwen services.

          423.    His methodology for modeling opportunity cost damages from PMI overcharges

   is severely flawed because:

                 He erroneously assumes that Ocwen’s PMI refunds were deficient; and

                 He erroneously assumes that all borrowers received one year’s worth of interest
                  on their refunds.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            163
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 170 of
                                      269


          424.    His methodology for modeling opportunity cost damages from ARM overcharges

   is flawed because:

                 He incorrectly assumes that the overcharge amount was constant throughout the
                  relevant period, even though the overcharges declined over time.

          425.    When I correct for Professor McFadden’s errors, and consider the level of

   prevailing interest rates on savings accounts during the relevant period, I find that:

                 The most-likely amount of opportunity cost damages incurred by borrowers is $0;
                  and

                 The upper bound on these damages is $141,143.

   B.     Professor McFadden’s Opinions on Damages from Additional Foreclosures

          426.    Professor McFadden’s model yields results that are implausible: to wit, a small,

   temporary, and self-correcting over- or under-charge caused more foreclosures than loss of

   employment, major medical problems, financial reversals, divorce, incarceration of the borrower,

   and negative equity in the property, combined.

          427.    His claim that the allegedly delayed escrow analyses caused 16,636 foreclosures,

   at a cost to borrowers ranging from $351.5 million to $483.5 million, is based on a model that is

   fatally flawed in numerous ways, and fails to reliably show that any foreclosures or any damages

   resulted from these alleged delays. These flaws include the following:

                 Professor McFadden lacks a plausible and consistent causation theory;

                 He uses an unproven and unrealistic model that is significantly different from the
                  models used in the literature on which he relies;

                 His control group is invalid because it fails the test that he established for a valid
                  control group;

                 He ignores a critical difference between the two main groups of loans with
                  alleged escrow analysis delays;

                 He omits variables from his model that mortgage finance scholars and
                  professionals agree affect the probability of default and foreclosure;


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                164
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 171 of
                                      269


                 The dependent variable (foreclosures) in his model is mis-specified, causing him
                  to count as foreclosures loans that did not go through foreclosure;

                 He includes loans in his analysis that, by his own admission, did not go through
                  foreclose as a result of any allegedly delayed escrow analysis;

                 He ignores data produced by Ocwen that is relevant to an analysis of causation;

                 By finding that an increase in unemployment corresponds to a reduced probability
                  of foreclosure and similar anomalies, his model contradicts well-established
                  principles of mortgage finance;

                 He failed to perform a basic reasonableness check of his results, and therefore
                  failed to see that his results are contradicted by the available data; and

                 His estimates of foreclosure costs are not supported by the literature he cites and
                  are contradicted by the data he relied upon.

          428.    Based on my experience in loan servicing and my expertise in mortgage finance, I

   would not expect the alleged escrow analysis delays – many of which, using Professor

   McFadden’s logic, conferred clear economic benefits, not costs, on borrowers – to either cause

   foreclosures or increase the probability of foreclosure. This is because foreclosures typically

   occur because the borrower is fundamentally unable to afford his or her loan and lacks any

   equity in the mortgaged property – not because of small, temporary and self-correcting over- or

   under-charges for the borrower’s escrow account.

          429.    My analysis of a 100-loan sample of foreclosures did not find a single foreclosure

   that could be reasonably attributed to escrow analysis delays, thereby confirming my

   expectation.

          430.    In my opinion, no foreclosures were caused by the alleged escrow account delays,

   and the foreclosure-related damages resulting from these delays is $0.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                              165
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 172 of
                                      269


   C.     Other Purported Servicing Failures Identified by Professor McFadden

          431.    Professor McFadden’s claim that Ocwen is guilty of 898,774 “servicing failures”

   misrepresents the documents he cites and is unsupported.

          432.    Even if it could be demonstrated that some of these alleged servicing failures

   occurred, additional analysis would be required to determine if such failures had an adverse

   impact on borrowers and there is no indication in the McFadden Report that Professor McFadden

   attempted the required additional analysis.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             166
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 173 of
                                      269

                                                   Exhibit 1
                                              Documents Considered

Legal Filings:
  - Complaint dated April 20, 2017
  - Amended Complaint dated October 4, 2019
  - Defendants' Motion to Dismiss and Incorporated Memorandum of Law dated June 23, 2017
  - Defendants' Reply in Support of Their Motion to Dismiss dated August 4, 2017
  - Plaintiff's Opposition to Defendants' Motion to Dismiss dated July 20, 2017
  - Order Granting in Part and Denying in Part Defendants' Motion to Dismiss

Expert Reports:
  - Expert Report of Daniel McFadden, August 15, 2019 and Appendices
  - Amended Expert Report of Daniel McFadden, August 27, 2019 and Appendices
  - Amended Expert Report of Daniel McFadden, September 19, 2019 and Appendices

Declarations and Depositions:
  - Declaration of Andrew Combs dated August 1, 2019
  - Deposition and Exhibits of Krysta Sebastian, May 21, 2019
  - Deposition of Andrew Combs, May 29, 2019
  - Deposition of Tom Arnett, May 22, 2019

Interviews:
   - Interview with Andrew Combs, September 13, 2019

Papers and Textbooks:
  - Athey, Susan and Guido W. Imbens. “Design-based Analysis in Difference-In- Differences Settings with Staggered
    Adoption,” NBER Working Paper, No. 24963, August 2018.
  - Brevoort, Kenneth P. and Cheryl R. Cooper. “Foreclosure’s Wake: The Credit Experiences of Individuals Following
    Foreclosure,” Real Estate Economics, 2013, 41(4): 747-792.
  - Cameron, A. Colin and Pravin K. Trivedi. "Microeconometrics, Methods and Applications." New York: Cambridge
    University Press. 2005.
  - Chan, Sharygin, Been, and Haughwout, “Pathways After Default: What Happens to Distressed Mortgage Borrowers and
    Their Homes?” Journal of Real Estate Finance and Economics , 2014, 45:342-379
  - Currie, Janet, and Erdal Tekin. "Is There a Link between Foreclosure and Health?" American Economic Journal:
    Economic Policy, 2015, 7(1): 63-94.
  - Davidson, Sanders, Wolff, Ching, "Securitization, Structuring and Investment Analysis." John Wiley & Sons, Inc. 2003
  - Demyanyk, Yuliya. “The Impact of Missed Payments and Foreclosures on Credit Scores,” Quarterly Review of
    Economics and Finance, 2017, 64: 108-119.
  - Deng, Yongheng, John M. Quigley, and Robert van Order. March 2000. “Mortgage Terminations, Heterogeneity and the
    Exercise of Mortgage Options.” Econometrica , Vol. 68, No. 2, 275-307.
  - DeRitis, Cristian, Chionglong Kuo, and Yongping Liang. “Payment shock and mortgage performance,” Journal of
    Housing Economics, 2010, 19: 295-314.
  - Di Maggio, Marco, Amir Kermani, Benjamin J. Keys, Tomasz Piskorski, Rodney Ramcharan, Amit Seru, and Vincent
    Yao. “Interest Rate Pass-Through: Mortgage Rates, Household Consumption, and Voluntary Deleveraging,” American
    Economic Review, 2017, 107(11): 3550-3588.
  - Downing, Janelle. “The Health Effects of the Foreclosure Crisis and Unaffordable Housing: A Systematic Review and
    Explanation of Evidence,” Social Science & Medicine 2016, 162: 88-96. Accessed July 26, 2019.
    https://doi.org/10.1016/j.socscimed.2016.06.014.
  - Epouhe, Onesime and Arden Hall; “Payment shock in HELOCs at the end of the draw
    period,” Journal of Economics and Business, 2016, 84: 131-147.
  - Fabozzi, Frank J.. "The Handbook of Fixed Income Securities, Eighth Edition." McGraw-Hill Education. Kindle Edition
  - Frederick, Shane, George Loewenstein, and Ted O’Donoghue, “Time Discounting and Time Preference: A Critical
    Review,” Journal of Economic Literature , June 2002, 40: 351-401
  - Freedman, David A. Survival Analysis: A primer, UC Berkeley, March, 2008. Retrieved from
    https://www.stat.berkeley.edu/~census/survival.pdf

CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                            Page 1 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 174 of
                                      269

                                                   Exhibit 1
                                              Documents Considered

  - Gerardi, et al., Can’t Pay or Won’t Pay? Unemployment, Negative Equity, and Strategic Default, Federal Reserve Bank
    of Boston Working Papers, No. 15-13
  - Greene, William H. "Econometric Analysis, 7 ed.," Upper Saddle River, NJ: Prentice Hall. 2012.
  - Gupta, Arpit. “Foreclosure Contagion and the Neighborhood Spillover Effects of
    Mortgage Defaults.” The Journal of Finance, 2019, Early View, Online Version of
    Record before inclusion in an issue: 1-53. Accessed July 30, 2019.
    https://onlinelibrary.wiley.com/doi/pdf/10.1111/jofi.12821.
  - Handel, Benjamin R. and Jonathan T. Kolstad. “Health Insurance for ‘Humans:’
    Information Frictions, Plan Choice, and Consumer Welfare,” American Economic
    Review, 2015, 105(8): 2449-2500.
  - Harding, John P., Eric Rosenblatt and Vincent W. Yao. “The Contagion Effect of
    Foreclosed Properties,” Journal of Urban Economics, July 15, 2008, 3:164-178.
    Accessed 5, 2019. https://papers.ssrn.com/sol3/papers.cfm?abstract id=1160354 .
  - Hastings, Justine S., Brigitte C. Madrian, and William L. Skimmyhorn, “Financial
    Literacy, Financial Education, and Economic Outcomes,” Annual Review of
    Economics, 2013, 5:347-373.
  - Hausman, Jerry, “Individual Discount Rates and the Purchase and Utilization of
    Energy-Using Durables,” The Bell Journal of Economics, Spring 1979, 10(1): 33-54.
  - Hedberg, William and John Krainer, “Credit Access Following a Mortgage Default,”
    Federal Reserve Bank of San Francisco Economic Letter, October 29, 2012.
  - Immergluck, Dan, and Geoff Smith. “The External Costs of Foreclosure: The Impact of
    Single-Family Mortgage Foreclosures on Property Values,” Housing Policy Debate
    2006, 17 (1): 57-79. Accessed July 25, 2019.
    https://www researchgate.net/publication/237246807_The_External_Costs_of_Foreclos
    ure The Impact of Single-Family Mortgage Foreclosures on Property Values.
  - James H. Carr and Michelle Mulcahy, “Rebuilding Communities in Economic Distress: Local Strategies to Sustain
    Homeownership, Reclaim Vacant Properties, and Promote Community-Based Employment,” National Community
    Reinvestment Coalition, October 2010 (https://www.fdic.gov/about/comein/mar11.pdf)
  - John M. Clapp, Yongheng Deng and Xudong An, "Unobserved Heterogeneity in Models of Competing Mortgage
    Termination Risks," Real Estate Economics , 2006, V34 2: pp. 243-273.
  - Johnson, Kathleen W., and Robert F. Sarama, “End of the Line: Behavior of HELOC
    Borrowers Facing Payment Changes,” Finance and Economics Discussion Series 2015-
    073, Washington: Board of Governors of the Federal Reserve System. Accessed August
    31, 2018. http://dx.doi.org/10.17016/FEDS.2015.073.
  - Keys, Benjamin, Jialan Wang, "MinimumPayments and Debt Paydown in Consumer Credit Cards," Working Paper
    22742 (https://www.nber.org/papers/w22742.pdf)
  - Kingsley, Thomas G., Robin Smith, and David Price. “The Impacts of Foreclosures on
    Families and Communities,” The Urban Institute. May 2009. Accessed July 31, 2019.
    https://www.urban.org/sites/default/files/publication/30426/411909-The-Impacts-of-
    Foreclosures-on-Families-and-Communities.PDF.
  - Kling, Jeffrey R., Sendhil Mullainathan, Eldar Shafir, Lee C. Vermeulen, and Marian
    V. Wrobel, “Comparison Friction: Experimental Evidence from Medicare Drug Plans,”
    The Quarterly Journal of Economics, 2012, 127:199-235. Accessed August 12, 2019.
    https://academic.oup.com/qje/article/127/1/199/1833354.
  - Laio, Tim Futing. “Interpreting probability Models: Logit, Probit, and Other Generalized Linear Models,” Series/Number
    07-101, Michael S. Lewis-Beck, ed. 1994. Thousand Oaks, California: Sage Publications, Inc.
  - Lee, Kai-yan. “Foreclosure’s Price-Depressing Spillover Effects on Local Properties: A
    Literature Review,” Federal Reserve Bank of Boston, September 2008, 2008-01.
  - Leonard, Tammy, and James C. Murdoch. “The Neighborhood Effects of Foreclosure,”
    Journal of Geographical Systems, 2009, 11: 317-332. Accessed August 2, 2019.
    https://link.springer.com/article/10.1007/s10109-009-0088-6.
  - Liberti, José Maria and Mitchell A. Petersen, “Information: Hard and Soft,” NBER
    Working Paper No. 25075, September 2018.

CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                            Page 2 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 175 of
                                      269

                                                  Exhibit 1
                                             Documents Considered

  - Lin, Zhengou, Eric Rosenblatt and Vincent W. Yao. “Spillover Effects of Foreclosures
    on Neighborhood Property Values.” The Journal of Real Estate Finance and
    Economics, 2009, 38(4): 387-407. Accessed July 31, 2019.
    https://link.springer.com/article/10.1007/s11146-007-9093-z.
  - Liu, Yishen, and Anthony M. Yezer. “Foreclosure Externalities: Have We Confused
    the Cure with the Disease?” Real Estate Economics, 2019, 0(0): 1-33. Accessed August
    1, 2019. https://onlinelibrary.wiley.com/doi/abs/10.1111/1540-6229.12281.
  - Lusardi, Annamaria and Olivia S. Mitchell, “How Ordinary Consumers Make Complex
    Economic Decisions: Financial Literacy and Retirement Readiness,” Quarterly Journal
    of Finance, 2017, 7(3): 1750008-1-17500083-1.
  - Lusardi, Annamaria and Peter Tufano, “Debt literacy, financial experiences, and
    overindebtedness,” Journal of Pension Economics & Finance, 2015, 14(4): 332-368.
  - Min Qi and Harald Harry Scheule, “The Impact of Positive Payment Shocks on
    Mortgage Credit Risk–A Natural Experiment from Home Equity Lines of Credit at End
    of Draw,” available at SSRN 2781359, 2016.
  - Molloy, Raven, and Hui Shan. “The Postforeclosure Experience of U.S. Households,”
    Real Estate Economics, 2013, 41(2): 225-254. Accessed July 25, 2019.
    https://onlinelibrary.wiley.com/doi/abs/10.1111/j.1540-6229.2012.00344.x.
  - Moreno, Ana “The Cost-Effectiveness of Mortgage Foreclosure Prevention,” Family
    Housing Fund Minneapolis, Minnesota, 1995.
  - Munroe, David J. and Laurence Wilse-Samson. “Foreclosure Contagion: Measurement
    and Mechanisms,” Columbia University, Department of Economics, December 14,
    2013.
  - Pennington-Cross, Anthony. April 2006. “The Duration of Foreclosures in the Subprime Mortgage Market: A competing
    Risks Model with Mixing.” Federal Reserve Bank of St. Louis, Working Paper 2006-027A.
  - Pindyck and Rubinfeld, Microeconmics, Sixth Edition, Prentice-Hall, 2006
  - Pintilie, Melania, "Competing Risks, A Practical Perspective," England: John Wiley & Sons, Ltd, 2006.
  - Qi, Min and Harald Harry Scheule, “The Impact of Positive Payment Shocks on Mortgage Credit Risk–A Natural
    Experiment from Home Equity Lines of Credit at End of Draw,” available at SSRN 2781359 , 2016.
  - Ramanthan, Ramu, "Introductory Econometrics with Applications, Fifth Edition," South-Western, 2002
  - Russell, Louise B. “Opportunity Costs in Modern Medicine,” Health Affairs, 1992,
    11(2): 162-169. August 9, 2019.
    https://www healthaffairs.org/doi/10.1377/hlthaff.11.2.162.
  - Stucky, Thomas D., John R. Ottensmann and Seth B. Payton. “The Effects of
    Foreclosure on Crime in Indianapolis, 2003-2008,” Social Science Quarterly, 2012,
    93(3): 602-624. Accessed July 31, 2019.
    https://www.jstor.org/stable/42864089.
  - Towe, Charles, and Chad Lawley. “The Contagion Effect of Neighboring
    Foreclosures,” American Economic Journal: Economic Policy, 2013, 5(2): 313-335.
    Accessed July 31, 2019. https://www.jstor.org/stable/43189336
  - U.S Congress. “The 2007 Joint Economic Report of the Joint Economic Committee
    Congress of the United States on the 2007 Economic Report of the President Together
    with Minority Views.” Accessed July 31, 2019.
    https://www.jec.senate.gov/reports/110th Congress/The 2007 Joint Economic Report
    (1810).pdf.
  - Verma, Nidhi. “A deeper understanding of payment shock dynamics,” Journal of Risk
    Management in Financial Institutions, 2017, 10(3): 276.
  - Whittington and Pany, "Principles of Auditing & Other Assurance Services, 16th Ed." McGraw-Hill. 2008
  - Wooldridge, Jeffrey M. Econometric Analysis of Cross Section and Panel Data. 2002. Cambridge, MA: The MIT Press.
  - Zhe Jin, Ginger, Michael Luca, and Daniel J. Martin, “Complex Disclosure,” NBER
    Working Paper No. 24675, October 2018.




CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                          Page 3 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 176 of
                                      269

                                                   Exhibit 1
                                              Documents Considered

Other Research:
  - "A Primer on Price Disocunt of REO Properties," Mortgage Market Note 12-01
    (https://www fhfa.gov/PolicyProgramsResearch/Research/PaperDocuments/20120917 MMNote 12-01 508.pdf"
  - "Credit Scoring and Loan Default," The Federal Reserve Bank of Kansas City Research Working Papers, RWP 15-02,
    February 2015 (https://www kansascityfed.org/publicat/reswkpap/pdf/rwp15-02.pdf)
  - "Home Foreclosue and Debt Cancellation," IRS website (https://www.irs.gov/newsroom/home-foreclosure-and-debt-
    cancellation)
  - "When Paying the Mortgage is a Stuggle," FTC Consumer Information (https://www.consumer.ftc.gov/articles/0187-
    when-paying-mortgage-struggle)
  - “Average Credit Card APR,” U.S. News & World Report, July 1, 2019. Accessed
    August 5, 2019,
    https://creditcards.usnews.com/articles/average-apr
  - 12 CFR Pat 024 (https://www.consumerfinance.gov/policy-compliance/rulemaking/regulations/1024/17/)
  - 2019 Consumer Financial Literacy Survey Summary (https://www nfcc.org/2019-consumer-financial-literacy-survey/)
  - Board of Governors of the Federal Reserve System. “Consumer Credit – Current
    Release,” Federal Reserve System Press Release. June 2019. Accessed August 12,
    2019, https://www federalreserve.gov/releases/g19/current/.
  - Boone, Mary. “How Much Does It Cost to Move,” Zillow.com, March 23, 2018.
    Accessed August 9, 2019,
    https://www.zillow.com/blog/how-much-will-you-pay-to-move-91663/.
  - Bureau of Labor Statistics, “CPI-All Urban Consumers (Current Series),” Accessed
    August 3, 2019,
    https://www.bls.gov/cpi/tables/supplemental-files/historical-cpi-u-201906.pdf.
  - Consumer Finance Protection Bureau. CFPB Consumer Laws and Regulations,
    “Homeowners Protection Act (PMI Cancellation Act),” October 2012. Accessed
    August 5, 2019,
    http://files.consumerfinance.gov/f/documents/102012_cfpb_homeowners-protectionact-
    hpa-pmi-cancellation-act procedures.pdf.
  - Consumer Financial Protection Bureau. “What is Private Mortgage Insurance,” July 28,
    2017. Accessed August 5, 2019,
    https://www.consumerfinance.gov/ask-cfpb/what-is-private-mortgage-insurance-en-
    122/.
  - Experian/Oliver Wyman Market Intelligence Report, Understanding strategic default in mortgages: Q2 2010 update,
    Experian, Oliver Wyman, www.marketintelligencereports.com (https://www.experian.com/assets/decision-
    analytics/reports/strategic-default-report-2-2010.pdf
  - Fannie Mae - DTI Ratios (https://www fanniemae.com/content/guide/selling/b3/6/02 html)
  - Fannie Mae Website (https://www.fanniemae.com/content/guide_exhibit/foreclosure-timeframes-compensatory-fees-
    allowable-delays.pdf)
  - Fannie Mae website (https://www fanniemae.com/singlefamily/security-instruments)
  - Federal Housing Finance Agency (FHFA). “House Price Index,” Accessed August 12,
    2019, https://www fhfa.gov/DataTools/Downloads/Pages/House-Price-Index.aspx.
  - Federal Reserve Bank of New York, Center for Microeconomic Data, Quarterly Report on Household Debt and Credit,
    2019: 2Q, Released August 2019 (www.newyorkfed.org/microeconomics)
  - Federal Reserve Bank of New York, Center for Microeconomic Data. “Quarterly
    Report on Household Debt and Credit, 2019: 2Q,”August 2019. Accessed August 14,
    2019, www newyorkfed.org/microeconomics/hhdc.
  - FRED (Federal Reserve Bank of St. Louis). “Commercial Bank Interest Rate on Credit
    Plans, Accounts Assessed Interest,” May 2019. Accessed August 12, 2019,
    https://fred.stlouisfed.org/series/TERMCBCCINTNS.
  - FRED National Rate on Non-Jumbo Deposits (https://fred.stlouisfed.org/series/MMNRNJ)
  - FRED Personal Saving Rate (https://fred.stlouisfed.org/series/PSAVERT)
  - HAMP Stadard and Alternative Modification Waterfalls
    (https://www hmpadmin.com/portal/learningcenter/docs/presentations/mhaservicerwebinar_stdaltwtrfall_presentation.pdf

CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                           Page 4 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 177 of
                                      269

                                                     Exhibit 1
                                                Documents Considered

   - Home Affordable Modifcation Program, October 26, 2015
     (https://www hmpadmin.com/portal/programs/docs/hamp servicer/BaseNPVModelDocumentationv7.pdf )
   - https://www.zillow.com/homedetails/24-Jacqueline-Pl-Sewell-NJ-08080/52399269_zpid/
   - Internal Revenue Service, “Home Foreclosure and Debt Cancellation,” Accessed July
     25, 2019,
     http://www.irs.gov/newsroom/home-foreclosure-and-debt-cancellation.
   - Joint Economic Committee, “Sheltering Neighborhoods from the Subprime Foreclosure
     Storm,” April 11, 2007. Accessed August 3, 2019,
     https://www.jec.senate.gov/archive/Documents/Reports/subprime11apr2007revised.pdf
   - MBS Data: Mortgage Backed Securities Data & Analytics. Accessed August 12, 2019,
     http://www mbsdata.com/.
   - Nobel Prizes and Laureates. “‘Daniel L. McFadden – Facts,’ The Sveriges Riksbank
     Prize in Economic Sciences in Memory of Alfred Nobel 2000,” Accessed August 12,
     2019,
     https://old nobelprize.org/nobel_prizes/economicsciences/laureates/2000/mcfaddenfacts.
     html .
   - Ocwen 2014 10-K filed May 11, 2015
   - Ocwen Financial Corporation. “Our Company,” Accessed August 12, 2019,
     http://www.ocwen.com/our-company.
   - Radian Group, Inc., 2018 10-K, filed March 28, 2019
   - Report to Congress on the Root Causes of the Foreclosrue Crisis
     (https://www huduser.gov/portal/publications/Foreclosure 09.pdf)
   - Research Report for Importance of Mortgage Downpayment as a Deterrent to Delinquency and Default as Observed in
     Black Knight (McDash) Servicing History (https://www huduser.gov/portal/sites/default/files/pdf/Downpayment-
     FinalReport.pdf)
   - Scott Mackey and Joseph Bisop_Henchman, “Wireless Taxes and Fees Climb Again in 2018,” Tax Foundation,
     December 11, 2018, retrieved from https://taxfoundation.org/cell-phone-taxes-2018/.
   - Smith, Stacy. “Am I Able to get an Old Foreclosure Taken Off my Credit Report,”
     Experian, June 8, 2017. Accessed August 10, 2019, https://www.experian.com/blogs/ask-experian/am-i-able-to-get-an-
     old-foreclosuretaken-
     off-my-credit-report/.
   - Testimony of Governor Randall S. Kroszner on Federal Housing Administration Housing Stabilization and
     Homeownership Act Before the Committee on Financial Services, U.S. House of Representatives, April 9, 2008
     (https://www federalreserve.gov/newsevents/testimony/kroszner20080409a.htm)
   - The HAMP NPV Model: Development and Early Performance, FHFA Working Paper 11-1
     (https://www fhfa.gov/PolicyProgramsResearch/Research/PaperDocuments/2011-07 WorkingPaper 11-1 508.pdf)
   - U.S. Department of Housing and Urban Development, “Economic Impact Analysis of
     the FHA Refinance Program for Borrowers in Negative Equity Positions,” 2010.
     Accessed August 3, 2019,
     https://www hud.gov/sites/documents/IA-REFINANCENEGATIVEEQUITY.PDF.
   - United States Department of Labor, Bureau of Labor Statistics. “Local Area
     Unemployment Statistics,” Accessed August 12, 2019,
     https://www.bls.gov/lau/.
   - Zillow website (https://www.zillow.com/blog/how-much-will-you-pay-to-move-91663)

Interrogatory/RFP Correspondence, Documents, and Data:
   - OCW-040-0059248
   - OCW-040-0059249
   - OCW-CFPB-001-05479659
   - RFP0006979.sql
   - OCW3-014-0000001
   - Plaintiff's First Supplement to its Initial Disclosures dated December 17, 2018
   - Defendants' Verified Responses and Objections to Plaintiff's First Set of Interrogatories to Defendant dated May 28, 2019

CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                              Page 5 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 178 of
                                      269

                                                     Exhibit 1
                                                Documents Considered

  -   2019.05.28 Exhibit A to Response to Interrogatories 1-4 (CONFIDENTIAL).xlsx
  -   2019.05.28 Exhibit B to Response to Interrogatories 1-4 (CONFIDENTIAL).xlsx
  -   2019.05.28 Exhibit C to Response to Interrogatories 1-4 (CONFIDENTIAL).xlsx
  -   2019.05.28 Exhibit D to Response to Interrogatories 1-4 (CONFIDENTIAL).xls
  -   2019.05.28 Exhibit E to Response to Interrogatories 1-4 (CONFIDENTIAL).xlsx
  -   2019.05.28 Exhibit F to Response to Interrogatories 1-4 (CONFIDENTIAL).xlsx
  -   2019.05.28 Exhibit G to Response to Interrogatories 9-11.xlsx
  -   2019.05.28 Exhibit H to Response to Interrogatory 12 (CONFIDENTIAL) (TAB 1).xlsx
  -   2019.05.28 Exhibit I to Response to Interrogatories 5-8 (AMENDED ROG NOS. 5 EXHIBIT 1) (CONFIDENTIAL).xlsx
  -   Letter to J. Dippold from L. Carven re: Ocwen's data production response to the Bureau's Fifth Set of Requests for
      Production, Nos. 12 & 13 dated August 30, 2019
  -   RFP12_688_Loans.xlsx
  -   RFP13_38246_Loans.XLSX
  -   RFP13_TranHist_examples.xlsx
  -   January 18, 2019 L. Craven Letter to J. Healey Dippold Re: CFPB v. Ocwen et al., Civil Action No. 9:17-CV-80495-
      KAM (S.D. Fla.)
  -   March 13, 2019 L. Craven Letters to J. Healey Re: CFPB v. Ocwen Financial Corp., et al., Case No. 9:17-cv-80495
  -   March 20, 2019 L. Craven Letter to J. Healey Re: CFPB v. Ocwen Financial Corp., et al., Case No. 9:17-cv-80495
  -   April 18, 2019 L. Craven Letter to J. Healey Re: CFPB v. Ocwen Financial Corp., et al., Case No. 9:17-cv-80495
  -   April 23, 2019 L. Craven Letter to A. Desai Re: CFPB v. Ocwen Financial Corp., et al., Case No. 9:17-cv-80495
  -   April 26, 2019 L. Craven Letter to J. Healey Re: CFPB v. Ocwen Financial Corp., et al., Case No. 9:17-cv-80495
  -   Ominbus Discovery Order on Plaintiff'sMotion to Compel Complete Responses to Its Fourth and Fifth Set of Requests
      for Production (DE 190 and 192): Denying Plaintiff's Motion to Compel Defendants to Answer the Complaint (DE 221);
      Granting in Part and Denying in Part Plaintiff's Motion for Leave to Take Additional Depositions (DE223); and Ruling
      on an Extension of Discovery Deadline Dispute Contained in Joint Notice (DE 236) dated January 25, 2019
  -   Plaintiff's Fifth Set of Requests for Production to Defendants
  -   Defendants' Responses and Objections to Plaintiff's Fifth Set of Requests for Production to Defendants dated September
      5,2018
  -   Fifth Set of RFPs #1 - Borrower and Loan Information_1: rfp1.csv
  -   Fifth Set of RFPs #1 - Borrower and Loan Information_2: rfp1_supplemental.csv
  -   Fifth Set of RFPs #1 - Service Transfer Information: rfp1_supplemental_ServiceTransfer.csv
  -   Fifth Set of RFPs #10 - Foreclosure Sale: CFPB_RFP10.csv
  -   Fifth Set of RFPs #11 - Loss Mitigation Applications: CFPB_RFP11_2014.csv
  -   Fifth Set of RFPs #11 - Loss Mitigation Applications: CFPB_RFP11_2015.csv
  -   Fifth Set of RFPs #11 - Loss Mitigation Applications: CFPB_RFP11_2016.csv
  -   Fifth Set of RFPs #11 - Loss Mitigation Applications: CFPB_RFP11_2017.csv
  -   Fifth Set of RFPs #11 - Loss Mitigation Applications: CFPB_RFP11_2018.csv
  -   Fifth Set of RFPs #12 - Trial Modification: CFPB_RFP12.csv
  -   Fifth Set of RFPs #13 - Permanent Modification: RFP13.csv
  -   Fifth Set of RFPs #14 - Forebearance Plan: CFPB_RFP14.csv
  -   Fifth Set of RFPs #15 - Credit Score Capture: CFPB_RFP15.csv
  -   Fifth Set of RFPs #15 - Credit Score Capture: rfp15_supplemental_050819.csv
  -   Fifth Set of RFPs #16 - Monthly gross income: CFPB_RFP16.csv
  -   Fifth Set of RFPs #17 - DTI: CFPB_RFP17.csv
  -   Fifth Set of RFPs #18 - LTV: CFPB_RFP18_LTV_Extract_JAN_JUN_2013.csv
  -   Fifth Set of RFPs #18 - LTV: CFPB_RFP18_LTV_Extract_JAN_JUN_2014.csv
  -   Fifth Set of RFPs #18 - LTV: CFPB_RFP18_LTV_Extract_JAN_JUN_2015.csv
  -   Fifth Set of RFPs #18 - LTV: CFPB_RFP18_LTV_Extract_JAN_JUN_2016.csv
  -   Fifth Set of RFPs #18 - LTV: CFPB_RFP18_LTV_Extract_JAN_JUN_2017.csv
  -   Fifth Set of RFPs #18 - LTV: CFPB_RFP18_LTV_Extract_JAN_JUN_2018.csv
  -   Fifth Set of RFPs #18 - LTV: CFPB_RFP18_LTV_Extract_JUL_DEC_2013.csv
  -   Fifth Set of RFPs #18 - LTV: CFPB_RFP18_LTV_Extract_JUL_DEC_2014.csv
  -   Fifth Set of RFPs #18 - LTV: CFPB_RFP18_LTV_Extract_JUL_DEC_2015.csv


CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                              Page 6 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 179 of
                                      269

                                                  Exhibit 1
                                             Documents Considered

  -   Fifth Set of RFPs #18 - LTV: CFPB_RFP18_LTV_Extract_JUL_DEC_2016.csv
  -   Fifth Set of RFPs #18 - LTV: CFPB_RFP18_LTV_Extract_JUL_DEC_2017.csv
  -   Fifth Set of RFPs #18 - LTV: CFPB_RFP18_LTV_Extract_JUL_DEC_2018.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_APR_2014.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_APR_2015.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_APR_2016.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_APR_2017.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_APR_2018.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_AUG_2014.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_AUG_2015.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_AUG_2016.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_AUG_2017.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_AUG_2018.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_DEC_2014.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_DEC_2015.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_DEC_2016.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_DEC_2017.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_FEB_2014.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_FEB_2015.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_FEB_2016.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_FEB_2017.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_FEB_2018.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_JAN_2014.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_JAN_2015.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_JAN_2016.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_JAN_2017.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_JAN_2018.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_JUL_2014.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_JUL_2015.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_JUL_2016.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_JUL_2017.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_JUL_2018.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_JUN_2014.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_JUN_2015.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_JUN_2016.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_JUN_2017.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_JUN_2018.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_MAR_2014.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_MAR_2015.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_MAR_2016.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_MAR_2017.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_MAR_2018.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_MAY_2014.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_MAY_2015.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_MAY_2016.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_MAY_2017.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_MAY_2018.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_NOV_2014.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_NOV_2015.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_NOV_2016.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_NOV_2017.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_OCT_2014.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_OCT_2015.csv


CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                          Page 7 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 180 of
                                      269

                                                 Exhibit 1
                                            Documents Considered

  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_OCT_2016.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_OCT_2017.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_SEP_2014.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_SEP_2015.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_SEP_2016.csv
  -   Fifth Set of RFPs #19 - Flag History Extract: CFPB_RFP_19B_Flag_History_Extract_SEP_2017.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_APR_2014_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_APR_2014_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_APR_2014_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_APR_2015_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_APR_2015_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_APR_2015_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_APR_2016_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_APR_2016_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_APR_2016_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_AUG_2014_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_AUG_2014_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_AUG_2014_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_AUG_2015_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_AUG_2015_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_AUG_2015_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_DEC_2014_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_DEC_2014_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_DEC_2014_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_DEC_2015_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_DEC_2015_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_DEC_2015_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_FEB_2014_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_FEB_2014_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_FEB_2014_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_FEB_2015_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_FEB_2015_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_FEB_2015_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_FEB_2016_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_FEB_2016_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_FEB_2016_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JAN_2014_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JAN_2014_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JAN_2015_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JAN_2015_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JAN_2015_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JAN_2016_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JAN_2016_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JAN_2016_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JUL_2014_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JUL_2014_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JUL_2014_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JUL_2015_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JUL_2015_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JUL_2015_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JULY_2016.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JUN_2014_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JUN_2014_2.csv


CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                         Page 8 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 181 of
                                      269

                                                 Exhibit 1
                                            Documents Considered

  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JUN_2014_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JUN_2015_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JUN_2015_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JUN_2015_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_JUNE_2016.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_MAR_2014_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_MAR_2014_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_MAR_2014_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_MAR_2015_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_MAR_2015_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_MAR_2015_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_MAR_2016_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_MAR_2016_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_MAR_2016_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_MAY_2014_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_MAY_2014_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_MAY_2014_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_MAY_2015_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_MAY_2015_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_MAY_2015_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_MAY_2016.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_NOV_2014_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_NOV_2014_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_NOV_2014_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_NOV_2015_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_NOV_2015_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_NOV_2015_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_OCT_2014_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_OCT_2014_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_OCT_2014_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_OCT_2015_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_OCT_2015_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_OCT_2015_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_SEP_2014_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_SEP_2014_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_SEP_2014_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_SEP_2015_1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_SEP_2015_2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_comments_data_range_SEP_2015_3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments:
      CFPB 19A COMMENTS DATE RANGE 01012017 to 06302017 1.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments:
      CFPB 19A COMMENTS DATE RANGE 01012017 to 06302017 10.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments:
      CFPB 19A COMMENTS DATE RANGE 01012017 to 06302017 2.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments:
      CFPB 19A COMMENTS DATE RANGE 01012017 to 06302017 3.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments:
      CFPB 19A COMMENTS DATE RANGE 01012017 to 06302017 4.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments:
      CFPB 19A COMMENTS DATE RANGE 01012017 to 06302017 5.csv
  -   Fifth Set of RFPs #19 - Select Servicing Comments:
      CFPB 19A COMMENTS DATE RANGE 01012017 to 06302017 6.csv


CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                         Page 9 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 182 of
                                      269

                                                Exhibit 1
                                           Documents Considered

  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 01012017                to 06302017 7.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 01012017                to 06302017 8.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 01012017                to 06302017 9.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 01012018                to 08062018 1.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 01012018                to 08062018 10.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 01012018                to 08062018 11.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 01012018                to 08062018 2.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 01012018                to 08062018 3.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 01012018                to 08062018 4.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 01012018                to 08062018 5.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 01012018                to 08062018 6.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 01012018                to 08062018 7.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 01012018                to 08062018 8.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 01012018                to 08062018 9.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 07012017                to 12312017 1.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 07012017                to 12312017 10.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 07012017                to 12312017 11.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 07012017                to 12312017 12.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 07012017                to 12312017 2.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 07012017                to 12312017 3.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 07012017                to 12312017 4.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 07012017                to 12312017 5.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 07012017                to 12312017 6.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 07012017                to 12312017 7.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 07012017                to 12312017 8.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 07012017                to 12312017 9.csv



CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                       Page 10 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 183 of
                                      269

                                            Exhibit 1
                                       Documents Considered

  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 09012016 to 12312016 1.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 09012016 to 12312016 10.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 09012016 to 12312016 11.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 09012016 to 12312016 2.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 09012016 to 12312016 3.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 09012016 to 12312016 4.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 09012016 to 12312016 5.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 09012016 to 12312016 6.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 09012016 to 12312016 7.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 09012016 to 12312016 8.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments:
    CFPB 19A COMMENTS DATE RANGE 09012016 to 12312016 9.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_COMMENTS_DATE_RANGE_AUG_2016_1.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_COMMENTS_DATE_RANGE_AUG_2016_2.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_COMMENTS_DATE_RANGE_AUG_2016_3.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_COMMENTS_DATE_RANGE_AUG_2016_4.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_COMMENTS_DATE_RANGE_AUG_2016_5.csv
  - Fifth Set of RFPs #19 - Select Servicing Comments: CFPB_19A_COMMENTS_DATE_RANGE_AUG_2016_6.csv
  - Fifth Set of RFPs #2 - Insurance Escrow: CFPB_RFP2A_INS_2016.csv
  - Fifth Set of RFPs #2 - Insurance Escrow: CFPB_RFP2A_INS_2017.csv
  - Fifth Set of RFPs #2 - Insurance Escrow: CFPB_RFP2A_INS_above_2017.csv
  - Fifth Set of RFPs #2 - Insurance Escrow: CFPB_RFP2A_INS_upto_2016.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_APR_2014.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_APR_2015.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_APR_2016.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_APR_2017.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_APR_2018.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_AUG_2014.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_AUG_2015.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_AUG_2016.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_AUG_2017.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_DEC_2014.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_DEC_2015.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_DEC_2016.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_DEC_2017.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_FEB_2014.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_FEB_2015.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_FEB_2016.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_FEB_2017.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_FEB_2018.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_JAN_2014.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_JAN_2015.csv
  - Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_JAN_2016.csv

CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                  Page 11 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 184 of
                                      269

                                                  Exhibit 1
                                             Documents Considered

  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_JAN_2017.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_JAN_2018.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_JUL_2014.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_JUL_2015.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_JUL_2016.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_JUL_2017.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_JUL_2018.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_JUN_2014.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_JUN_2015.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_JUN_2016.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_JUN_2017.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_JUN_2018.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_MAR_2014.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_MAR_2015.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_MAR_2016.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_MAR_2017.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_MAR_2018.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_MAY_2014.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_MAY_2015.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_MAY_2016.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_MAY_2017.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_MAY_2018.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_NOV_2014.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_NOV_2015.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_NOV_2016.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_NOV_2017.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_OCT_2014.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_OCT_2015.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_OCT_2016.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_OCT_2017.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_SEP_2014.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_SEP_2015.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_SEP_2016.csv
  -   Fifth Set of RFPs #2 - Insurance Policy Data: CFPB_RFP2C_insurance_policies_SEP_2017.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_APR_2014.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_APR_2015.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_APR_2016.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_APR_2017.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_APR_2018.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_AUG_2014.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_AUG_2015.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_AUG_2016.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_AUG_2017.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_DEC_2014.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_DEC_2015.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_DEC_2016.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_DEC_2017.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_FEB_2014.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_FEB_2015.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_FEB_2016.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_FEB_2017.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_FEB_2018.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_JAN_2014.csv


CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                         Page 12 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 185 of
                                      269

                                                  Exhibit 1
                                             Documents Considered

  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_JAN_2015.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_JAN_2016.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_JAN_2017.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_JAN_2018.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_JUL_2014.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_JUL_2015.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_JUL_2016.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_JUL_2017.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_JUL_2018.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_JUN_2014.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_JUN_2015.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_JUN_2016.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_JUN_2017.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_JUN_2018.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_MAR_2014.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_MAR_2015.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_MAR_2016.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_MAR_2017.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_MAR_2018.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_MAY_2014.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_MAY_2015.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_MAY_2016.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_MAY_2017.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_MAY_2018.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_NOV_2014.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_NOV_2015.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_NOV_2016.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_NOV_2017.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_OCT_2014.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_OCT_2015.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_OCT_2016.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_OCT_2017.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_SEP_2014.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_SEP_2015.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_SEP_2016.csv
  -   Fifth Set of RFPs #2 - Insurance/Tax Disbursements: CFPB_RFP2B_insurance_tax_disbursements_SEP_2017.csv
  -   Fifth Set of RFPs #2 - Tax Escrow: CFPB_RFP2A_Tax.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_APR_2014_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_APR_2014_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_APR_2014_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_APR_2015_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_APR_2015_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_APR_2015_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_APR_2016_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_APR_2016_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_APR_2016_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_APR_2017_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_APR_2017_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_APR_2017_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_APR_2018_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_APR_2018_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_APR_2018_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_AUG_2014_1.csv


CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                         Page 13 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 186 of
                                      269

                                                  Exhibit 1
                                             Documents Considered

  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_AUG_2014_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_AUG_2014_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_AUG_2015_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_AUG_2015_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_AUG_2015_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_AUG_2016_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_AUG_2016_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_AUG_2016_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_AUG_2017_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_AUG_2017_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_AUG_2017_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_AUG_2018_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_DEC_2014_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_DEC_2014_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_DEC_2014_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_DEC_2015_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_DEC_2015_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_DEC_2015_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_DEC_2016_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_DEC_2016_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_DEC_2016_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_DEC_2017_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_DEC_2017_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_DEC_2017_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_FEB_2014_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_FEB_2014_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_FEB_2014_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_FEB_2015_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_FEB_2015_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_FEB_2015_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_FEB_2016_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_FEB_2016_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_FEB_2016_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_FEB_2017_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_FEB_2017_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_FEB_2017_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_FEB_2018_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_FEB_2018_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_FEB_2018_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JAN_2014_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JAN_2014_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JAN_2015_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JAN_2015_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JAN_2015_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JAN_2016_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JAN_2016_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JAN_2016_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JAN_2017_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JAN_2017_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JAN_2017_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JAN_2018_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JAN_2018_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JAN_2018_3.csv


CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                         Page 14 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 187 of
                                      269

                                                  Exhibit 1
                                             Documents Considered

  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUL_2014_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUL_2014_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUL_2014_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUL_2015_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUL_2015_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUL_2015_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUL_2016_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUL_2016_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUL_2016_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUL_2017_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUL_2017_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUL_2017_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUL_2018_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUL_2018_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUL_2018_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUN_2014_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUN_2014_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUN_2014_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUN_2015_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUN_2015_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUN_2015_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUN_2016_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUN_2016_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUN_2016_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUN_2017_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUN_2017_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUN_2017_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUN_2018_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUN_2018_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_JUN_2018_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAR_2014_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAR_2014_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAR_2014_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAR_2015_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAR_2015_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAR_2015_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAR_2016_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAR_2016_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAR_2016_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAR_2017_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAR_2017_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAR_2017_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAR_2018_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAR_2018_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAR_2018_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAY_2014_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAY_2014_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAY_2014_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAY_2015_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAY_2015_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAY_2015_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAY_2016_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAY_2016_2.csv


CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                         Page 15 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 188 of
                                      269

                                                  Exhibit 1
                                             Documents Considered

  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAY_2016_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAY_2017_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAY_2017_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAY_2017_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAY_2018_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAY_2018_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_MAY_2018_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_NOV_2014_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_NOV_2014_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_NOV_2014_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_NOV_2015_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_NOV_2015_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_NOV_2015_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_NOV_2016_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_NOV_2016_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_NOV_2016_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_NOV_2017_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_NOV_2017_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_NOV_2017_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_OCT_2014_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_OCT_2014_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_OCT_2014_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_OCT_2015_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_OCT_2015_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_OCT_2015_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_OCT_2016_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_OCT_2016_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_OCT_2016_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_OCT_2017_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_OCT_2017_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_OCT_2017_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_SEP_2014_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_SEP_2014_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_SEP_2014_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_SEP_2015_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_SEP_2015_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_SEP_2015_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_SEP_2016_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_SEP_2016_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_SEP_2016_3.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_SEP_2017_1.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_SEP_2017_2.csv
  -   Fifth Set of RFPs #21 - Monthly Billing Statement Data: CFPB_RFP21_SEP_2017_3.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_APR_2013.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_APR_2014.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_APR_2015.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_APR_2016.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_APR_2017.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_APR_2018.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_AUG_2013.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_AUG_2014.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_AUG_2015.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_AUG_2016.csv


CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                         Page 16 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 189 of
                                      269

                                                 Exhibit 1
                                            Documents Considered

  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_AUG_2017.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_AUG_2018.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_DEC_2013.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_DEC_2014.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_DEC_2015.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_DEC_2016.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_DEC_2017.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_FEB_2013.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_FEB_2014.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_FEB_2015.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_FEB_2016.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_FEB_2017.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_FEB_2018.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_JAN_2013.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_JAN_2014.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_JAN_2015.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_JAN_2016.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_JAN_2017.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_JAN_2018.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_JUL_2013.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_JUL_2014.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_JUL_2015.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_JUL_2016.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_JUL_2017.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_JUL_2018.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_JUN_2013.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_JUN_2014.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_JUN_2015.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_JUN_2016.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_JUN_2017.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_JUN_2018.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_MAR_2013.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_MAR_2014.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_MAR_2015.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_MAR_2016.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_MAR_2017.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_MAR_2018.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_MAY_2013.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_MAY_2014.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_MAY_2015.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_MAY_2016.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_MAY_2017.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_MAY_2018.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_NOV_2013.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_NOV_2014.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_NOV_2015.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_NOV_2016.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_NOV_2017.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_OCT_2013.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_OCT_2014.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_OCT_2015.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_OCT_2016.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_OCT_2017.csv


CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                        Page 17 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 190 of
                                      269

                                                     Exhibit 1
                                                Documents Considered

  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_SEP_2013.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_SEP_2014.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_SEP_2015.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_SEP_2016.csv
  -   Fifth Set of RFPs #22 - Transaction History: CFPB_RFP22_V2_SEP_2017.csv
  -   Fifth Set of RFPs #23 - Data Dictionaries for RFPs 22 and 26: RFP23_dictionary(22) (Includes RFP27(26)).xlsx
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q1_2013.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q1_2014.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q1_2015.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q1_2016.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q1_2017.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q1_2018.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q2_2013.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q2_2014.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q2_2015.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q2_2016.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q2_2017.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q2_2018.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q3_2013.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q3_2014.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q3_2015.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q3_2016.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q3_2017.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q3_2018.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q4_2013.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q4_2014.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q4_2015.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q4_2016.csv
  -   Fifth Set of RFPs #24 - Other Payment Change Data: CFPB_RFP24B_ARLT_FIELDHST_Q4_2017.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q1_2013.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q1_2014.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q1_2015.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q1_2016.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q1_2017.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q1_2018.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q2_2013.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q2_2014.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q2_2015.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q2_2016.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q2_2017.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q2_2018.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q3_2013.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q3_2014.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q3_2015.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q3_2016.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q3_2017.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q3_2018.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q4_2013.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q4_2014.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q4_2015.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q4_2016.csv
  -   Fifth Set of RFPs #24 - Pending Change Data: CFPB_RFP24A_PENDCHNG_Q4_2017.csv
  -   Fifth Set of RFPs #29 - Escrow Statement Info: RFP29_2014.csv


CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                             Page 18 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 191 of
                                      269

                                                 Exhibit 1
                                            Documents Considered

  -   Fifth Set of RFPs #29 - Escrow Statement Info: RFP29_2015.csv
  -   Fifth Set of RFPs #29 - Escrow Statement Info: RFP29_2016.csv
  -   Fifth Set of RFPs #29 - Escrow Statement Info: RFP29_2017.csv
  -   Fifth Set of RFPs #29 - Escrow Statement Info: RFP29_2018.csv
  -   Fifth Set of RFPs #3 - ARM Data: CFPB_RFP3_ARM_Details_Extract.csv
  -   Fifth Set of RFPs #4 - Interest Only Period Data: CFPB_RFP4.csv
  -   Fifth Set of RFPs #5 - Delinquent Status/Cure/Reinstatement Data: CFPB_RFP5_1_2015.csv
  -   Fifth Set of RFPs #5 - Delinquent Status/Cure/Reinstatement Data: CFPB_RFP5_1_2016.csv
  -   Fifth Set of RFPs #5 - Delinquent Status/Cure/Reinstatement Data: CFPB_RFP5_1_above_2016.csv
  -   Fifth Set of RFPs #5 - Delinquent Status/Cure/Reinstatement Data: CFPB_RFP5_1_upto_2015.csv
  -   Fifth Set of RFPs #5 - Delinquent Status/Cure/Reinstatement Data: CFPB_RFP5_2_2015.csv
  -   Fifth Set of RFPs #5 - Delinquent Status/Cure/Reinstatement Data: CFPB_RFP5_2_2016_2017.csv
  -   Fifth Set of RFPs #5 - Delinquent Status/Cure/Reinstatement Data: CFPB_RFP5_2_2018.csv
  -   Fifth Set of RFPs #5 - Delinquent Status/Cure/Reinstatement Data: CFPB_RFP5_2_upto_2015.csv
  -   Fifth Set of RFPs #6 - Reason for Default Data: CFPB_RFP6_01Jan2017_to_06Aug2018.csv
  -   Fifth Set of RFPs #6 - Reason for Default Data: CFPB_RFP6_10Jan2014_to_31Dec2016.csv
  -   Fifth Set of RFPs #7 - Bankruptcy Info: CFPB_RFP7.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q1_2014.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q1_2015.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q1_2016.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q1_2017.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q1_2018.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q2_2014.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q2_2015.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q2_2016.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q2_2017.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q2_2018.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q3_2014.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q3_2015.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q3_2016.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q3_2017.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q3_2018.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q4_2014.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q4_2015.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q4_2016.csv
  -   Fifth Set of RFPs #8.1 - Adverse Credit Reporting: CFPB_RFP8A_CCS_AD_CR_FINAL_Q4_2017.csv
  -   Fifth Set of RFPs #8.2 - Adverse Credit Reporting: CFPB_RFP_8B_CCS_AD_CR_FINAL.csv
  -   Fifth Set of RFPs #9 - Foreclosure Initiation: CFPB_RFP9.csv

McFadden Backup Materials:
  - 0.13ARM dmgs.csv
  - 0.13ARM panel.csv
  - 0.13PMI_dmg.csv
  - 0.13PMI_dmg_summ.csv
  - 0.16ARM dmgs.csv
  - 0.16ARM panel.csv
  - 0.16PMI_dmg.csv
  - 0.16PMI_dmg_summ.csv
  - 0.2ARM dmgs.csv
  - 0.2ARM panel.csv
  - 0.2PMI_dmg.csv
  - 0.2PMI_dmg_summ.csv
  - 01 - Load data.R


CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                        Page 19 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 192 of
                                      269

                                                Exhibit 1
                                           Documents Considered

  -   01_load_data.R
  -   01_master.R
  -   01_pull_hpi_indices.R
  -   02 - Create Flags for Rog 2.2.R
  -   02_ARM.R
  -   02_draw_sample.R
  -   02_fc_category.R
  -   02_get_bls_data.R
  -   03 - Clean Rog 2.2.R
  -   03_create_credit_event_panel.R
  -   03_get_hpi_data.R
  -   03_PMI.R
  -   04 - Clean Rog 1&2.R
  -   04_join_panel_and_control_vars.R
  -   04_merge_bls_hpi.R
  -   05 - Create Panel.R
  -   05_recode_vars.R
  -   06 - Calculate Damages.R
  -   06_compute_hpi_change.R
  -   07_create_forbearance_flags.R
  -   08_create_loan_modification_variables.R
  -   1) Ocwen_Only Model-Data.do
  -   1_create_MBS_sample.sql
  -   1_get_exclusions.R
  -   1_identify_clean_loans.R
  -   1_load_constants.R
  -   2 - rog_2_2_with_flags.csv
  -   2) Ocwen_Only Model-Results.do
  -   2_finalize_MBS_panel.R
  -   2_match_loans.R
  -   2_read_sql.R
  -   2019.08.20 - McFadden Materials\raw mbs data (PRODUCTION) - FOLDER
  -   3 - rog_2.2.fst
  -   3) MBS_Ocwen Model-Data.do
  -   3_add_characteristic_flags.R
  -   3_identify_late_analyses_(brattle).R
  -   3_identify_late_analyses_(ocwen).R
  -   4 - rog_1_2_sho fst
  -   4 - rog_1_2_sur fst
  -   4) MBS_Ocwen Model-Results.do
  -   4_identify_addl_rog2.2_analyses.R
  -   4_upload_crosswalk.R
  -   5 - final_panel.fst
  -   addl_rog_2.2_analyses.csv
  -   addl_rog_2.2_analyses_filtered.csv
  -   Aegis Fortress - Manuale dell'utente
  -   Aegis Padlock - Benutzerhandbuch
  -   Aegis Padlock 3 - Guia de Usuario
  -   Aegis Padlock 3 - Mode d'emploi
  -   always_delq_loans.csv
  -   always_delq_loans.rda
  -   area_titles.xlsx
  -   ARM.R


CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                       Page 20 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 193 of
                                      269

                                                   Exhibit 1
                                              Documents Considered

  -   ARMADJ Comments.xlsx
  -   ARMADJ_parsed.csv
  -   AVG_FMV rda
  -   bk_cleaned.csv
  -   bk_cleaned rda
  -   bk_cleaned_01 rda
  -   bk_comments.csv
  -   bk_r rda
  -   Brattle_Classification_MBS_Loan_Characteristics.xlsx
  -   Brattle_Classification_RFP1_Loan_Characteristics.xlsx
  -   BRG_Master.txt
  -   category rda
  -   clean_bankruptcy_data_01.R
  -   clean_bankruptcy_data_02.R
  -   clean_delinquency_data.R
  -   clean_foreclosure_data.R
  -   comment_dates_from_python_regex.csv
  -   control_group.csv
  -   count_untimely_escrow_damages_loans.R
  -   county_unemployment_06_16.csv
  -   county_unemployment_17_18.csv
  -   county_unemployment_95_05.csv
  -   COUNTY_ZIP_032019.xlsx
  -   Creating Control Group.sql
  -   damages_summary_avg.csv
  -   damages_summary_cat.csv
  -   damages_summary_pay2.csv
  -   damages_summary_stats.csv
  -   data_brattle.rds
  -   data_ocwen rds
  -   delinquency_clean.csv
  -   delinquency_clean.rda
  -   eligible_loans_for_fcl_damages.csv
  -   eligible_loans_for_fcl_damages.rda
  -   Extract loan details from RFP19 ARMADJ Comments.py
  -   extract_bk_dates_from_comments.py
  -   fc_category.R
  -   fcl_reg_data_50pct.dta
  -   fhfa_hpi_3zip.csv
  -   fhfa_hpi_metro.csv
  -   fhfa_hpi_nonmetro.csv
  -   fhfa_hpi_pr.csv
  -   Figure 1 - Ocwen Market Summary.xlsx
  -   Figure 2-3 and 10.pptx
  -   Figure 6-8 - Loan Examples.xlsx
  -   First Half Loans.csv
  -   foreclosure_clean.rda
  -   HPI for Three-Digit Zip Codes (All Transactions Index)
  -   HPI_AT_metro.xlsx
  -   HPI_AT_nonmetro.xlsx
  -   HPI_AT_pr.xlsx
  -   hpi_ocwen_sample.rda
  -   HUD USPS Zip Code Crosswalk Files https://www huduser.gov/portal/datasets/usps_crosswalk.html


CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                          Page 21 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 194 of
                                      269

                                                   Exhibit 1
                                              Documents Considered

  -   loan_numbers_closing_dates.csv
  -   loans_clean.rds
  -   loans_with_credit_events.csv
  -   loans_with_credit_events.R
  -   macros.rda
  -   macros_state_avg rda
  -   MBS Data
  -   MBS Data (c) Layout With Definitions V21.xls
  -   mbs_ocwen_fcl_reg_data.dta
  -   mbs_ocwen_model_results.log
  -   mbs_panel.dta
  -   OCW-019-0011419-471
  -   OCW-024-0103993-4006
  -   OCW-024-0104007
  -   OCW-030-0024009-011
  -   OCW-030-0024021-024
  -   OCW-049-0071308-360
  -   OCW3-002-0000001
  -   OCW3-016-0000002
  -   OCW3-016-0000005
  -   OCW3-016-0000006
  -   OCW3-019-0000001
  -   OCW3-019-0000002
  -   OCW3-019-0000003
  -   OCW3-021-0000001
  -   OCW3-021-0000002
  -   OCW3-027-0005675
  -   OCW-CFPB-001-00083874
  -   OCW-CFPB-001-00083901
  -   OCW-CFPB-001-01294664
  -   OCW-CFPB-001-01464439-612
  -   OCW-CFPB-001-02292346
  -   OCW-CFPB-001-05787062
  -   OCW-CFPB-001-05819247-250
  -   OCW‐CFPB‐001‐06048934
  -   OCW-CFPB-001-06048935
  -   OCW-CFPB-001-06048935.xlsx
  -   OCW-CFPB-001-06235505-525
  -   OCW-CFPB-001-06523242-270
  -   OCW-CFPB-001-06730240
  -   OCW-CFPB-001-06822743
  -   ocwen_only_model_results.log
  -   ocwen_sample_panel.dta
  -   ocwen_sample_panel.rda
  -   ocwen_sample_panel_unsampled.dta
  -   ocwen_sample_panel_unsampled.rda
  -   Overcharge Population (SQL Output).csv
  -   Overcharges.sql
  -   PMI Loan List.R
  -   PMI.R
  -   PMI_Loan_List.csv
  -   Potentially Harmed Loans.csv
  -   Potentially Harmed Loans.xlsx


CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                          Page 22 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 195 of
                                      269

                                                      Exhibit 1
                                                 Documents Considered

  -   property_type_exclusions.csv
  -   pull_hpi_indices.R
  -   Quarterly Census of Employment and Wages https://data.bls.gov/cew/doc/titles/area/area_titles htm
  -   RFP 19A Part 01.xlsx
  -   RFP 19A Part 02.xlsx
  -   RFP 19A Part 03.xlsx
  -   RFP 19A Part 04.xlsx
  -   RFP 19A Part 05.xlsx
  -   RFP 19A Part 06.xlsx
  -   RFP 19A Part 07.xlsx
  -   RFP 19A Part 08.xlsx
  -   RFP 19A Part 09.xlsx
  -   RFP 19A Part 10.xlsx
  -   RFP 19A Part 11.xlsx
  -   RFP 19A Part 12.xlsx
  -   RFP 19A Part 13.xlsx
  -   RFP 19A Part 14.xlsx
  -   RFP 19A Part 15.xlsx
  -   RFP 19A Part 16.xlsx
  -   RFP 19A Part 17.xlsx
  -   RFP 19A Part 18.xlsx
  -   RFP 19A Part 19.xlsx
  -   RFP 19A Part 20.xlsx
  -   RFP 19A Part 21.xlsx
  -   RFP 19A Part 22.xlsx
  -   RFP 19A Part 23.xlsx
  -   RFP 19A Part 24.xlsx
  -   RFP 19A Part 25.xlsx
  -   RFP 19A Part 26.xlsx
  -   RFP 19A Part 27.xlsx
  -   RFP 19A Part 28.xlsx
  -   RFP 19A Part 29.xlsx
  -   RFP 19A Part 30.xlsx
  -   RFP 19A Part 31.xlsx
  -   RFP 19A Part 32.xlsx
  -   RFP 19A Part 33.xlsx
  -   RFP 19A Part 34.xlsx
  -   RFP 19A Part 35.xlsx
  -   RFP 19A Part 36.xlsx
  -   RFP 19A Part 37.xlsx
  -   RFP 19A Part 38.xlsx
  -   RFP 19A Part 39.xlsx
  -   RFP 19A Part 40.xlsx
  -   RFP 19A Part 41.xlsx
  -   RFP 19A Part 42.xlsx
  -   RFP 19A Part 43.xlsx
  -   RFP 19A Part 44.xlsx
  -   RFP 19A Part 45.xlsx
  -   RFP 19A Part 46.xlsx
  -   RFP 19A Part 47.xlsx
  -   RFP 19A Part 48.xlsx
  -   RFP 19A Part 49.xlsx
  -   RFP 19A Part 50.xlsx


CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                             Page 23 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 196 of
                                      269

                                                   Exhibit 1
                                              Documents Considered

  -   RFP 19A Part 51.xlsx
  -   RFP 19A Part 52.xlsx
  -   RFP 19A Part 53.xlsx
  -   RFP 19A Part 54.xlsx
  -   RFP 19A Part 55.xlsx
  -   RFP 19A Part 56.xlsx
  -   RFP 19A Part 57.xlsx
  -   RFP 19A Part 58.xlsx
  -   RFP 19A Part 59.xlsx
  -   RFP 19A Part 60.xlsx
  -   RFP 19A Part 61.xlsx
  -   RFP 19A Part 62.xlsx
  -   RFP 19A Part 63.xlsx
  -   RFP 19A Part 64.xlsx
  -   RFP 19A Part 65.xlsx
  -   rfp_19a.fst
  -   rfp_24a.fst
  -   rfp_29 fst
  -   rfp1.csv
  -   rfp1_supplemental_ServiceTransfer.csv
  -   Second Half Loans.csv
  -   SQL_RFP_22 fst
  -   SQL_ROG_1_2_SHO fst
  -   SQL_ROG_1_2_SUR.fst
  -   SQL_ROG_2.2 fst
  -   supplemental_loans_always_delinquent.R
  -   Table 1 and 2 - Count of Violations.xlsx
  -   Table 13-15 - Foreclosure Costs Tables.xlsx
  -   Table 3 and 4 - Descriptive Stats.xlsx
  -   Table 5 - OC for PMI Overcharges.xlsx
  -   Table 6 and 10 - Summary of Opportunity Costs.xlsx
  -   Table 8 - OC for ARM.xlsx
  -   Table 9 - Summary of NPV.xlsx
  -   Tables 11 and 12 (Plus_Regression_Tables_Report).xlsx
  -   total_damages fst
  -   Untimely Escrow.csv
  -   Updated population (2.1M loans).csv
  -   Zillow Home Value Index: Methodology https://www.zillow.com/research/zhvi-methodology-6032/
  -   zillow_hpi.csv
  -   Zip_Zhvi_AllHomes.csv




CONFIDENTIAL -
SUBJECT TO PROTECTIVE ORDER                          Page 24 of 24
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 197 of
                                      269
 Curriculum Vitae

                                         Exhibit 2
                                  WILLIAM G. HAMM
                        BERKELEY RESEARCH GROUP, LLC
                  2200 Powell Street, Suite 1200 | Emeryville, CA 94608
                                  Direct: 510.285.3254
                                bhamm@thinkBRG.com



   EDUCATION
       Ph.D., Economics, University of Michigan
              Fields of Emphasis: Industrial Organization and Labor Economics
       M.A., Economics, University of Michigan
       A.B., Government, Dartmouth College


   PROFESSIONAL CAREER SUMMARY
       Economics Consultant, 1995 - present
       Business Executive, 1986 - 1995
       Government Official, 1969 - 1986


   ECONOMICS CONSULTANT EXPERIENCE
        Berkeley Research Group, LLC
        Managing Director, 2010 – present
        LECG, LLC
        Managing Director, 1996 – 2010
        Bill Hamm & Associates
        President, 1995-1996


   Expert Witness Engagements
      Banking/Financial Services
       Wells Fargo & Company, et al., v. United States (United States District Court,
           District of Minnesota: 09-cv-02764-PJS-AJB): Provided expert testimony at trial
           re: plaintiffs’ $177 million tax claim.
       Confidential international arbitration involving an institutional investor and a money-
           center bank: Provided expert testimony at JAMS arbitration hearing re:
           plaintiff’s $4 billion misrepresentation claim.




                                                                                             1
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 198 of
                                      269




       American Savings Bank, FA, et al., v. United States (Court of Federal Claims: 92-
            872C): Provided expert testimony at trial re: plaintiffs’ $800 million damages
            claim.
       Sterling Savings Association, et al., v. United States (Court of Federal Claims: 95-
            829-C): Provided expert testimony at trial re: plaintiff’s $63 million damages
            claim.
       Granite Management Corporation v. United States (Court of Federal Claims: 95-
            515C): Provided expert testimony at trial re: plaintiff’s $137 million damages
            claim.
       Bank of America, et al., v. United States (Court of Federal Claims: 95-660C; 95-
            7971C): Provided expert testimony at trial re: plaintiffs’ $89 million damages
            claim.
       American Capital Corporation, et al., v. United States (Court of Federal Claims: 95-
            523C): Provided expert testimony at trial re: plaintiffs’ $216 million damages
            claim.
       Frank P. Slattery, Jr., et al., v. United States (Court of Federal Claims: 93-280C):
            Provided expert testimony at trial re: plaintiff’s $3 billion damages claim.
       WestFed Holdings, Inc., et al., v. United States (Court of Federal Claims: 92-820C,
            95-731C, 95-797C, 95-803C (Consolidated)): Provided expert testimony at trial
            re: plaintiffs’ $480 million damages claim.
       California Federal Bank, FSB, v. United States (Court of Federal Claims: 92-138C):
            Provided expert testimony at trial re: plaintiffs’ $600 million lost profits claim.
       Southern California Federal Savings and Loan Association, et al., v. United States
            (Court of Federal Claims: 93-52C): Provided expert testimony at trial re:
            plaintiffs’ $400 million damages claim.
       John K. Castle, et al., v. United States (Court of Federal Claims: 90-1291C):
            Provided expert testimony at trial re: plaintiffs’ $250 million damages claim.
       C. Robert Suess, et al., v. United States (Court of Federal Claims: 90-981C):
            Provided expert testimony at trial re: plaintiffs’ $1.1 billion damages claim.
       California Federal Bank, FSB, v. United States (Court of Federal Claims: 92-138C):
            Provided expert testimony at trial re: plaintiffs’ $1.7 billion restitution/reliance
            damages claim.
       Glendale Federal Bank v. United States (Court of Federal Claims: 90-772C):
            Provided expert testimony at trial re: plaintiffs’ $2 billion damages claim.
       Eugenio and Rosa Contreras, et al., on behalf of themselves and all others similarly
            situated, v. Nationstar Mortgage LLC, et al. (United States District Court for the
            Eastern District of California, Sacramento Division: Civil Action No. 2:16-cv-
            00302-MCE-EFB): Submitted expert report re: plaintiffs’ request for class
            certification. (Case pending.)
       David Weiner, individually, and on behalf of other members of the public similarly
            situated, v. Ocwen Financial Corporation, et al., (United States District Court for
            the Eastern District of California: Case No. 2:14-cv-02597-MCE-DB): Submitted

                                                                                              2
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 199 of
                                      269




            expert reports re: plaintiffs’ request for class certification and economic
            damages; deposed. (Case pending.)
       United States of America, Ex rel. Michael J. Fisher, Brian Bullock and Michael
            Fisher, Individually and Brian Bullock, Individually, v. Ocwen Loan Servicing,
            LLC, et al. (United States District Court for the Eastern District of Texas
            Sherman Division: Case No. 4:12-cv-543): Submitted expert report on plaintiffs’
            claim for $11.2 billion in damages; deposed. (Case settled prior to trial.)
       Federal Deposit Insurance Corporation as Receiver of R-G Premier Bank of Puerto
            Rico, v. Victor J. Galán-Álvarez, et al., (United States District Court for the
            District of Puerto Rico: 12-1029 (PAD)): Submitted expert reports on (1) the
            Bank Directors’ and Officers’ performance in effectively managing risks, and (2)
            the plaintiff’s damages; deposed. (Case pending.)
       Gregory Young, et al., v. Wells Fargo & Co., et al. (United States District Court for
            the Southern District of Iowa, Central Division: 4:08-cv-507-RP-CFB): Filed two
            expert report re: (1) plaintiffs’ request for class certification, and (2) Wells
            Fargo’s loan servicing practices; deposed. (Case settled prior to trial.)
       Dr. Enrico Bondi, Extraordinary Commissioner, v. Bank of American Corp., et al.,
            (U.S. District Court, Southern District of New York: 05 CIV. 04015): Filed
            expert report re: defendants’ $442 million counter-claim; deposed. (Case
            settled prior to trial.)
       Home Savings of America FSB, et al., v. United States (Court of Federal Claims:
            92-620C): Filed expert report re: plaintiffs’ $940 million damages claim;
            deposed. (Plaintiffs subsequently withdrew claims addressed in my expert
            report.)
       Coast Federal Bank, FSB, v. United States (Court of Federal Claims: 92-466C):
            Filed two expert reports re: plaintiff’s $1.4 billion damages claim; deposed.
            (Court granted summary judgment.)
       Maco Bancorp, Inc., v. United States (Court of Federal Claims: 94-625C): Filed
          expert report re: plaintiffs’ $300 million damages claim; deposed. (Case settled
          prior to trial.)
       County of Orange v. Merrill Lynch & Company, Inc. (United States District Court,
            Central District of California: CV-95-0037 GLT): Filed expert report re:
            plaintiff’s $2 billion damages claim. (Case settled prior to trial.)
       Irvine Ranch Water District v. Merrill Lynch & Company, Inc. (United States District
            Court, Central District of California: SA CV-97-254 GLT): Filed expert report re:
            plaintiff’s $100 million damages claim. (Case settled prior to trial.)
       Federal Deposit Insurance Corporation as Receiver of R-G Premier Bank of Puerto
          Rico v. Ace Insurance Company (United States District Court for the District of
          Puerto Rico: Civil No.: 16-1812 (GAG)): Retained to testify at trial regarding the
          Plaintiff’s damages attributable to a bank failure. (Case settled before expert
          report was due.)



                                                                                           3
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 200 of
                                      269




       Federal Deposit Insurance Corporation, as Receiver for IndyMac Bank, F.S.B., v.
          Michael Perry (United States District Court, Central District of California: CV 11-
          5561 ODW (MRWx)): retained as testifying expert re: the condition of the
          secondary mortgage market and its implications for IndyMac’s mortgage
          banking business strategy. (Case settled before expert report was due.)
       Bill Graves, et al., v. Southwestern & Pacific Specialty Finance, Inc. DBA Check ‘N
            Go, et al. (United States District Court, Northern District of California, Oakland
            Division: CV13-1159-SBA): Retained as testifying expert re: the determinants
            of interest rates on short-term consumer loans. (Case settled before expert
            report was due.)
       People of the State of California, by and through the City Attorney of the City and
            County of San Francisco, v. Check 'n Go of California, Inc., et. al. (San
            Francisco Superior Court: 462-779): Retained as testifying expert re: business
            models employed in marketing credit products. (Case settled before expert
            report was due.)


      Housing/Mortgage Lending
       Claremont Village Commons, et al., v. United States (Court of Federal Claims: 94-
           1): Provided expert testimony at trial re: plaintiffs’ $101 million damages claim.
       Chancellor Manor, et al., v. United States (Court of Federal Claims: 98-39C):
           Provided expert testimony at trial re: plaintiffs’ $25 million damages claim.
       Cienega Gardens, et al., v. United States (Court of Federal Claims: 94-1C):
           Provided expert testimony at trial re: plaintiffs’ $41 million damages claim.
       Carabetta Enterprises, et al., v. United States (Court of Federal Claims: 02-1134C):
           Provided expert testimony at trial re: plaintiffs’ $53 million damages claim.
       Independence Park, et al., v. United States (Court of Federal Claims: 94-1AC):
           Provided expert testimony at trial re: plaintiffs’ $3.4 million damages claim.
       Franconia Associates, et al., v. United States (Court of Federal Claims: 97-381C):
           Provided expert testimony at trial re: plaintiffs’ claims for damages.
       Rincon EV Realty LLC, et al., v. CP III Rincon Towers, Inc. (Superior Court of the
           State of California for the County of San Francisco: CGC 10-496887): Filed
           expert report re: plaintiffs’ damages claims; deposed.
       Grass Valley Terrace, et al., v. United States (Court of Federal Claims: 98-726C):
           Filed expert report re: plaintiffs’ $20 million damages claim; deposed. (Case
           settled prior to trial.)
       Tamerlane, Limited, et al., v. United States (Court of Federal Claims: 05-677C):
           Filed expert report re: plaintiffs’ claim for just compensation in connection with
           an alleged taking. (Case settled prior to trial)
       Rosemary Hernandez, et al., v. America’s Servicing Company (United States
           District Court, Central District of California: CV-06-7686-ODW (PLAx)): filed


                                                                                                 4
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 201 of
                                      269




           expert declaration regarding the amount at stake in the litigation. (Court
           granted summary judgment.)
       Pierceall, et al., v. Ameriquest Mortgage Company and Ameriquest Capital
           Corporation: (Superior Court of California, County of San Mateo: 415620):
           Designated testifying expert re: economic damages experienced by class of
           borrowers. (Case settled before expert report was due; parties adopted my
           methodology for calculating losses.)
       Federal Trade Commission v. Citigroup, Inc., et al. (No. 1:01-CV-0606 (N.D. Ga.
           Sept. 24, 2002)): Designated testifying expert to determine and quantify the
           economic consequences of The Associates’ marketing practices on low-income
           borrowers. (Case settled before expert report was due.)

      Public Finance/Government Policy
       The Deron School of New Jersey, et al., v. The United States Department of
            Agriculture, et al. (United States District Court, District of New Jersey:
            2:2009cv03477): Provided expert testimony at trial re: the economic impact of a
            USDA regulatory action.
       Jicarilla Apache Nation v. United States (Court of Federal Claims, No. 02-25L):
            Provided expert testimony at Phase-1 trial re: the calculation of prejudgment
            interest.
       County of San Diego & County of Orange v. State of California, et al. (Superior
            Court of California, County of San Diego, GIC 825109): Provided expert
            testimony at trial re: the State's ability to honor claims for reimbursement
            totaling $155 million.
       US West Communications, Inc., et al., v. City of Coralville (Iowa District Court for
            Johnson County: LA CV-058956): Provided expert testimony at trial re: the
            economic and public policy consequences of a municipal ordinance.
       City of Richmond (CA) v. Chevron Corporation et al. (Superior Court of California,
            County of Contra Costa, C13-01654): Retained to offer opinions at trial
            regarding the impact, if any, of a fire at a Chevron refinery on the plaintiff’s cost
            of credit; deposed. (Case settled prior to trial.)
       Quapaw Tribe of Oklahoma v. United States (Court of Federal Claims, No. 12-
            592L): Filed two expert reports re: plaintiffs’ claims for damages; deposed.
            (Case settled prior to trial.)
       Grace M. Goodeagle, et al., v. United States (Court of Federal Claims, No. 12-
            431L): Filed two expert reports re: plaintiffs’ claims for damages; deposed.
            (Case settled prior to trial.)
       Thomas Charles Bear, et al., v. United States (Court of Federal Claims, No. 13-
            51X): Filed two expert reports re: plaintiffs’ claims for damages; deposed.
            (Case settled prior to trial.)
            (Amount at stake in Quapaw, Goodeagle, & Bear: $5.6 billion)



                                                                                               5
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 202 of
                                      269




       The Chickasaw Nation & The Choctaw Nation v. the Department of the Interior, et
            al. (United States District Court for the Western District of Oklahoma: No. CIV-
            05-1524-W): Filed expert report re: calculation of interest on alleged foregone
            revenues; deposed. (Case settled prior to trial.)
       Jicarilla Apache Nation v. United States (Court of Federal Claims, No. 02-25L):
            Filed expert report re: the calculation of Phase-2 damages and interest-as-a-
            component-of-damages; deposed. (Case settled prior to trial.)
       Quechan Tribe of the Fort Yuma Indian Reservation v. United States (Court of
            Federal Claims, No. 06-888L): Filed expert report re: calculation of prejudgment
            interest. (Case settled prior to trial.)
       United States v. Anne (Sandy) Batchelor-Robjohns, et al. (United States District
            Court, Southern District of Florida, Miami Division, 03-20164). Filed expert
            report re: a complex financial transaction between a multinational bank and a
            U.S. corporation; deposed. (Court granted summary judgment.)
       U.S. West Communications, Inc., v. City of Santa Fe, New Mexico (United States
            District Court, New Mexico: CIV 00-795 LH): Filed expert report re: the
            economic and public policy consequences of a municipal ordinance. (Court
            granted summary judgment.)
       Levi Townsend v. Lyle Quasim (United States District Court, Western District of
            Washington at Seattle: C00-0944Z): Filed expert report re: economic and
            budgetary consequences of relief sought by plaintiff. (Case settled prior to
            trial.)
       Qwest Corporation v. Central Puget Sound Regional Transit Authority, et al. (United
            States District Court for the Western District of Washington at Seattle: CO2-
            0155P): Filed expert declaration re: cost of protecting and relocating Plaintiff’s
            facilities.
       Alliance of American Insurers, et al., v. California Department of Motor Vehicles
            (Superior Court of the State of California: 02CS00702): Filed expert
            declaration re: cost of responding to electronic requests for information on
            licensed drivers and registered vehicles.
       Qwest Corporation v. City of Portland (United States District Court, District of
            Oregon: 01-CV-1005-JE): Filed expert declaration regarding information
            needed to assess the City’s right-of-way management needs.
       Markieta Malory, et al., v. University of Maryland Medical System Corporation
            (Circuit Court for Baltimore City: 24-C-98410624): Filed expert affidavit re:
            economic impact of medical malpractice insurance reforms.
       The Arc of Washington State, Inc., et al., v. Lyle Quasim, et al. (United States
            District Court, State of Washington: C99-5577FDB): Designated testifying
            expert re: economic and budgetary consequences of relief sought by plaintiff;
            deposed. (Case settled prior to trial.)
       Hollywood Park Land Company, LLC, et al., v. Golden State Transportation
            Financing Corporation and California Infrastructure and Economic Development


                                                                                            6
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 203 of
                                      269




           Bank (Court of Appeals of the State of California, Third Appellate District:
           C057166): Submitted expert declaration re: the issuance of certain bonds
           authorized by California law.
       Neal M. Douglas, et ux., v. United States (United States District Court, Northern
           District of California, San Jose Division: C03-04518-JW-EAI): Designated
           testifying expert re: complex financial transaction between a multinational bank
           and a U.S. corporation. (Case settled before expert report was due.)
       Washington Federation of State Employees, et al., v. State of Washington (Superior
           Court of the State of Washington: 98-2-02432-9): Designated testifying expert
           re: economics of public retirement systems. (Court granted summary
           judgment.)
       Washington Federation of State Employees, et al., v. State of Washington (Superior
           Court of the State of Washington: 98-2-00100-1): Designated testifying expert
           re: economics of public retirement systems. (Court granted summary
           judgment.)


   Consulting Engagements
       People’s Initiative to Protect Proposition 13 Savings. Analyzed the likely economic
          and fiscal impacts of a proposed ballot initiative that would broaden the
          circumstances in which California homeowners could transfer the property tax
          assessment base from one home to another.
       Patients and Caregivers to Protect Dialysis Patients. Analyzed the likely economic
           and fiscal impacts of a proposed ballot initiative that would limit private health
           insurers’ reimbursements to dialysis clinics for treatments provided to patients
           with end-stage renal diseases.
       Committee to Protect California Jobs. Analyzed the likely economic and fiscal
          impacts of a proposed ballot initiative that would regulate the use of consumer
          data and impose fines on companies that improperly release (or allow others to
          gain access to) such data.
       Texas Alliance for Patient Access. Analyzed the impact of medical liability tort
           reform on Texas residents’ access to health care.
       U.S. Attorney’s Office. Retained to provide analysis and advice in a criminal
           prosecution of certain former bank officers.
       PhRMA California Initiative Fund. Analyzed the likely economic and fiscal impacts
          of a proposed ballot proposition that would regulate the prices at which the
          State of California purchases or pays for prescription drugs.
       Global Holdings Inc. Analyzed the economics of providing digital imaging services
           to certain workers compensation claimants.




                                                                                                7
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 204 of
                                      269




       Outerwall Inc. Performed an econometric analysis of FBI and U. S. Census Bureau
           data in order to test the hypothesis that the presence of smartphone recycling
           kiosks in a community affects the robbery and larceny-theft rates.
       Reckitt Benckiser LLC. Analyzed the likely economic impact of a proposed rule that
          would ban the sale in California of certain rodenticides.
       Patients, Provider and Healthcare Insurers to Protect Access and Contain Health
           Costs. Analyzed the economic and fiscal impact of a voter initiative intended to
           change the medical liability tort system.
       Scientific Games. Performed a multi-state statistical analysis of the variables that
           determine per capita spending on instant lottery games.
       E & B Natural Resources. Analyzed the economic and fiscal impact of a proposed
           oil development project.
       American Beverage Association: Analyzed the economic and fiscal impact of a
          proposed tax on sweetened beverages.
       U.S. Chamber of Commerce: Analyzed the impact on property and casualty
           insurance rates of state laws allowing bad-faith lawsuits against insurance
           companies.
       UCBH Holdings, Inc. Bankruptcy: Retained by the general bankruptcy counsel to (1)
          analyze UCBH’s Board of Director’s and officers’ actions in evaluating a
          proposed acquisition, and (2) opine on the extent to which the holding company
          was damaged by their actions.
       Federated Investors, Inc.: Analyzed the likely fiscal impact of shifting from the
          standard apportionment formula under UDITPA to a special formula for mutual
          fund service providers.
       Calaveras Telephone Company, et al.: Submitted expert analysis and opinion to the
           California Public Utilities Commission regarding the ratemaking treatment of
           proceeds from the companies’ sale of Rural Telephone Bank stock.
       Californians Allied for Patient Protection: Tested the claim that medical malpractice
            tort reform discourages the filing of meritorious malpractice claims.
       California Alliance for Jobs: Analyzed the impact of environmental compliance
            costs on public infrastructure.
       Wilson-Miller Communications: Analyzed the economic and fiscal impact of a
           proposed initiative intended to fund $9.8 billion in alternative
           energy/conservation projects.
       American Council of Engineering Companies of California: Analyzed the
          effectiveness of California’s county self-help program for delivering
          transportation infrastructure.




                                                                                              8
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 205 of
                                      269




       California Hospital Association: Analyzed, and recommend changes to, proposed
            legislation intended to maximize California’s receipt of federal Medicaid
            payments.
       Californians Against Higher Property Taxes: Analyzed the economic consequences
            of taxing business/commercial property at a higher effective rate than
            residential property
       Coalition to Protect California: Analyzed the economic and fiscal impact of an
           initiative limiting the use of eminent domain and increasing the number of
           regulatory takings that are compensable.
       Californians Against Higher Taxes: Analyzed the economic and fiscal impact of an
            initiative imposing a severance tax on California oil production.
       Pacific Gas and Electric: Analyzed the likely impact on consumers if a municipal
           utility annexed a portion of PG&E’s service area.
       Stop the Reiner Initiative Coalition: Analyzed the fiscal impact of an initiative to
           create a preschool entitlement in California, and evaluated the program’s
           design.
       Californians for Affordable Prescriptions: Analyzed the fiscal and economic impact
            of two ballot propositions that would establish prescription drug discount
            programs for certain California residents.
       Californians Allied for Patient Protection: Tested the claim that regulation of
            insurance rates (Proposition 103), rather than tort reform, is responsible for
            limiting the growth in medical malpractice insurance premiums.
       Californians for Public Safety and Education: Analyzed the fiscal impact of a
            proposed citizen initiative that would increase revenue to the state and local
            governments from legalized gambling.
       A coalition of health care providers: Analyzed the impact of proposed reforms to
           Nevada’s medical malpractice tort system on the cost of, and access to,
           healthcare.
       Committee for Workers Compensation Reform and Accountability: Analyzed the
          economic and fiscal consequences of proposed changes to California’s
          Workers Compensation system.
       Coalition of Horseracing Interests: Analyzed the economic impact of a proposed
           casino expansion on the thoroughbred racing circuit in Northern California.
       California Scholarship Opportunity Act: Analyzed the fiscal impact of a proposed
            constitutional amendment that would authorize use of public funds for
            scholarships to students in underperforming schools.
       California Association of Marriage & Family Therapists: Analyzed the cost
            effectiveness of expanding the list of providers eligible to offer counseling to
            Medi-Cal participants.


                                                                                               9
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 206 of
                                      269




       Nutritional Grocers Association of California: Analyzed the impact of a proposed
           methodology for limiting redemption prices under the Women, Infants and
           Children Program (“WIC”).
       American Liver Foundation: Analyzed the fiscal impact on California’s General
          Fund of proposed legislation establishing a statewide inoculation program for
          Hepatitis A.
       American Insurance Association, the Association of California Insurance
          Companies, and the Personal Insurance Federation of California: Analyzed the
          taxation of insurance companies in California.
       Business for Economic Growth in California: Analyzed the economic and revenue
           impact of adopting a single-factor (sales) income apportionment formula under
           the state’s corporate income tax program.
       Coalition of Automotive Firms: Analyzed the impact of a proposed fuel economy
           regulation on jobs, income, and prices in California.
       Association of California Insurance Companies: Analyzed workers’ compensation
           benefits paid in California, relative to the benefit levels in other states.
       Californians Against Fraud and Higher Insurance Costs: Analyzed the impact of
            proposed legislation on automobile insurance premiums, incentives to combat
            fraud, and number of lawsuits.
       Consulting Engineers and Land Surveyors of California: Analyzed the economic
            and public policy consequences of a proposed constitutional amendment that
            would prevent the State of California from contracting-out certain professional
            services.
       Coalition for Fair Liability Laws: Analyzed the economic impact of replacing joint-
            and-several liability with proportional liability for professional service providers.
       Californians Allied for Patient Protection: Analyzed the economic and public policy
            consequences of legislative proposals to weaken medical malpractice
            insurance reforms in California.
       Car and Truck Renting and Leasing Association: Analyzed the economic rationale
           for state controls on the prices that rental car companies may charge.
       Saddleback Constructors: Analyzed the fiscal and economic consequences of
          proposed legislation that would prohibit the construction or expansion of roads
          on land owned, or in the possession of, certain California state agencies.
       International Game Technology: Analyzed the economic impact of legislation to
            regulate business relationships, and testified before a committee of the Nevada
            Legislature.
       Coalition of Investor-Owned Utilities: Analyzed the effects of the proposed Utility
           Rate Reduction Act on rate-payers, the state and local governments, and
           consumers.


                                                                                               10
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 207 of
                                      269




       Coalition Against Unregulated Gambling: Analyzed the impact on state and local
           governments of a proposed ballot proposition expanding Indian casino
           gambling.
       Major commercial bank: Analyzed the issues raised, and conditions imposed, by
           regulators in connection with bank merger applications in six countries.
       Yolo County, California: Analyzed the impact on county revenues of a recent
           change in state law.
       Major technology corporation: Helped client identify probable impact of network-
           centric computing on competition, products, and business organization within a
           key customer segment (insurance).
       GTECH Corporation: Identified opportunities for improving the management,
           organization, and effectiveness of the California State Lottery.

   BUSINESS EXPERIENCE
       FEDERAL HOME LOAN BANK OF SAN FRANCISCO, 1991 - 1995.

       Executive Vice President - Chief Operating Officer
       Responsibilities: Accountable to the CEO for all business and financial operations
          of this $50 billion bank, including:
                   Sales/Marketing             Investments                Financial reporting
                   Underwriting                Hedging/Derivatives        Information systems
                   Collateral                  Real estate                Affordable Housing
                   Interest rate risk          Strategic planning         Accounting/Budgeting

       Accomplishments:
                 Increased assets by $9 billion.
                 Increased annual net income by $53 million.
                 Implemented comprehensive risk management policies that increased
                  income stability and reduced risk.
                 Reduced operating expenses by 14%.
                 Developed customer/product/business unit profitability system.
                 Helped win support for the bank’s legislative priorities from key federal
                  agencies.
                 Led the shift to a customer- and market-oriented corporate culture.

       Senior Vice President - Sales & Marketing
       Responsibilities: Accountable to the CEO for strategic planning, marketing, and
           sales.
       Accomplishments:
                 Reversed the downward trend in business.

                                                                                          11
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 208 of
                                      269




                 Implemented a segmented pricing strategy that generated $3 billion in
                  new business within 3 months.

       Senior Vice President - Administration
       Responsibilities: Accountable to the CEO for strategic planning, budgeting,
           information systems, and real estate.
                 Reduced operating expenses by 42%.
                 Initiated strategies that helped bring occupancy in the Bank's 320,000-
                  square-foot headquarters building from 28% to 90% within 2 years.

       WORLD SAVINGS AND LOAN ASSOCIATION, Oakland, CA, 1986 - 1991.

       Vice President - Loan Service
       Responsibilities: Accountable to SVP for providing quality service to 155,000 real
           estate loan customers and collecting $1.5 billion in payments annually.
           Managed 12 departments.
       Accomplishments:
                 Raised customer satisfaction by reducing telephone wait times 80% and
                  error rates 50%.
                 Instrumental in developing a product that, at one time, accounted for
                  10% of World’s new business.

       Vice President - Operations Analysis
       Responsibilities: Accountable to EVP for corporate budgeting ($200 million/year)
           and operations improvement programs. Also supported strategic planning and
           business analysis.

   GOVERNMENT EXPERIENCE
       STATE OF CALIFORNIA, OFFICE OF THE LEGISLATIVE ANALYST, Sacramento,
          CA, 1977 - 1986.

       Director (Legislative Analyst)
       Responsibilities: Led a 95-person office that provided the Legislature and the public
           with objective analyses and recommendations on all aspects of state
           government. Testified before legislative committees on hundreds of occasions,
           and delivered more than 100 speeches on complex policy issues to civic and
           other groups.
       Accomplishments:




                                                                                            12
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 209 of
                                      269




                 Prepared objective analyses of all Constitutional amendments, bond
                  measures, citizen initiatives and other ballot propositions submitted to
                  the voters.
                 Published annual analyses of the Governor’s Budget that recommended
                  spending reductions totaling more than $1 billion.
                 Prepared analyses of all bills affecting state expenditures or revenues,
                  prompting thousands of perfecting amendments.
                 Published analyses of key public policy issues, such as Proposition 13,
                  rapid transit, health care, tax incentives, the environment, education,
                  and corrections.
                 Conceived and published a highly acclaimed annual report on strategic
                  issues facing the state of California.

       EXECUTIVE OFFICE OF THE PRESIDENT, OFFICE OF MANAGEMENT AND
          BUDGET, Washington, D.C., 1969 - 1977.

       Division Director
       Responsibilities: Analyzed, and made recommendations to the President on, the
            programs/budgets of 3 cabinet-level agencies with $60 billion in spending
            authority. Previously served as a budget analyst and Branch Chief.

       Accomplishments:
                 Spearheaded the most extensive revision of subsidized housing and
                  urban development programs ever undertaken.
                 Prepared the analyses that helped convince the President to suspend or
                  terminate nearly two dozen ineffective federal programs.
                 Devised and won approval for new scorekeeping techniques that
                  significantly increased the President’s ability to control spending.
                 Earned two Presidential citations.

   ACADEMIC HONORS AND AWARDS
       William A. Jump Memorial Foundation Meritorious Award for Exemplary
           Achievement in Public Administration
       Phi Beta Kappa
       Graduated magna cum laude, with high distinction in major
       National Science Foundation Fellowship
       Phi Kappa Psi (honorary fraternity for scholars)
       Colby Prize (shared)
       Institute for Labor and Industrial Relations Fellowship
       Institute for Public Utilities Fellowship


                                                                                        13
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 210 of
                                      269




   OTHER APPOINTMENTS/AFFILIATIONS
      Member, American Economic Association, 1964-present
      Fellow, National Academy of Public Administration, 1983-present
      Member, American Law and Economics Association, 1996-present
      Member, Board of Directors, Grameen Foundation USA, 2016-present
      Member, Commonwealth Club, 1990-2017
      Member, Board of Trustees, Freedom from Hunger, 2004-2016
      Member, Advisory Group for the National Academy of Public Administration’s
          Organizational Study of the U.S. Department of Housing and Urban Development
          Office of Chief Financial Officer, 2014-2015
      Member, Board of Directors, LECG-Europe, 2008-2010
      Founding Principal, Council on Excellence in Government, 1986-2009
      Chairman, National Academy of Public Administration Panel for improving health
          care and services to veterans of the Afghanistan/Iraq wars, 2007-2008
      Member, National Academy of Public Administration Panel for improving the Small
          Business Administration’s effectiveness in responding to presidentially declared
          disasters, 2005-2007
      Chairman, National Academy of Public Administration Panel for improving
          management/operations of the Corporation for National and Community
          Services, 2004-2005
      Member, Governing Board of the California Institute for County Government, 1999-
          2005
      Member, National Academy of Public Administration Panel for improving the
          financial stability of the Presidio Trust, 2003-2004
      Member, Advisory Panel of the California Earthquake Authority, 1998-2004
      Member, Board of Directors - PrimeTech, Inc., 1997-2000
      Member, California Citizens Budget Commission, 1993-2000
      Member, Dean’s Advisory Council, San Francisco State University, 1995-1998
      Founding Member, Dean’s Advisory Council, Graduate School of Management,
          University of California/Davis, 1984-1993
      Member, Board of Visitors, Institute for Public Policy, Duke University, 1986-1989
      President, Western Legislative Fiscal Officers Association, 1983-1985

                                                                              August 2019




                                                                                       14
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 211 of
                                      269



                                                 Exhibit 3
                                          William G. Hamm
                                     Testimony – Past Four Years

 CASE                                                 COURT                                   YEAR

 Testimony at trial

 Wells Fargo & Co., et al., v.                        United States District Court             2016
  United States of America                              District of Minnesota
                                                        Civil No. 09-cv-02764-PJS-AJB
 Depositions


 David Weiner, individually, and on behalf of         United States District Court for the     2019
  other members of the public similarly situated,       Eastern District of California:
  v. Ocwen Financial Corporation, et al.                Case No. 2:14-cv-02597-MCE-DB

 City of Richmond v. Chevron Corporation, et al.      Superior Court of California,            2018
                                                        County of Contra Costa
                                                        C13-01654

 David Weiner, individually, and on behalf of         United States District Court for the     2017
  other members of the public similarly situated,       Eastern District of California:
  v. Ocwen Financial Corporation, et al.                Case No. 2:14-cv-02597-MCE-DB

 United States of America, Ex rel. Michael J.          United States District Court for the    2016
  Fisher, Brian Bullock and Michael Fisher,              Eastern District of Texas,
  Individually, and Brian Bullock, Individually,         Sherman Division:
  v. Ocwen Loan Servicing, LLC, et al.                   (Case No. 4:12-cv-543)

 Quapaw Tribe of Oklahoma v. United States             Court of Federal Claims                 2016
  of America                                             Case No. 12-431L

 Thomas Charles Bear, et al., v. United States         Court of Federal Claims                 2016
  of America                                              Case No. 13-51X

 Grace M. Goodeagle, et al., v. United States          Court of Federal Claims                 2016
  of America                                              Case No. 12-431L

 Federal Deposit Insurance Corporation                 United States District Court            2015
  As Receiver of R-G Premier Bank of                    For the District of Puerto Rico
  Puerto Rico v. Victor J. Galan-Alvaraz, et al.        Civil Action #12-01029 (PAD)


 Federal Deposit Insurance Corporation                 United States District Court            2015
  As Receiver of R-G Premier Bank of                    For the District of Puerto Rico
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 212 of
                                      269


   Puerto Rico v. Victor J. Galan-Alvaraz, et al.    Civil Action #12-01029 (PAD)


 The Chickasaw Nation & the Choctaw Nation          Court for the Western District   2015
  v. the Department of the Interior, et al.           of Oklahoma CIV-05-1524-W
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 213 of
                                      269
                                          Exhibit 4

                                     WILLIAM G. HAMM
                                          Publications

         1. “Introduction to Comprehensive Tort Reform Through House Bill 4 (H.B. 4) By
            the Texas Legislature: The Crisis in Access to Medical Care,” (with C. Paul
            Wazzan, Ph.D.), Texas Tech Law Review, Volume 51, Number 3 (Spring 2019).
         2. “Controlling Medical Malpractice Insurance Costs – Congressional Act or Voter
            Proposition?” (with H.E. Frech III and C. Paul Wazzan), Indiana Health Law
            Review, Volume 3, Issue 1 (2006).
         3. “An Economic Assessment of Damage Caps in Medical Malpractice Litigation
            Imposed By State Laws and the Implications For Federal Policy and Law” (with
            H.E. Frech III and C. Paul Wazzan), Health Matrix: Journal of Law and
            Medicine, Volume 16, Number 2 (Summer 2006).
         4. “The Economic Effects of California Adopting a Split Roll Property Tax,” (with
            Jose Alberro), LECG White Paper, September 2008.
         5. “The Self-Help Program: A Better Way to Deliver Local Transportation
            Projects,” (with Heather Schmidt), LECG White Paper, September 2008.
         6. “The Impact of Bad Faith Lawsuits on Consumers in Florida and Nationwide,”
            (with Jeannie Kim and Rebecca Reed-Arthurs), BRG White Paper, September
            2010.
         7. “Has the Presence of Smartphone Recycling Kiosks in Major U.S. Cities Affected
            the Incidence of Robbery and Larceny,” (with Jenny Young), BRG White Paper,
            August 2014.
         8. “Story of S&L Titan H.F. Ahmanson,” Book Review: Sandman for the American
            Dream, ABA Banking Journal, April 25, 2013.


                                Seminars & Speaking Engagements
         1. “2014 California and U.S. Economic Outlook,” State Bar of California Business
            Law Section’s Financial Institutions Committee Meeting, January 14, 2014.


                                         News & Commentary
         1. Wall Street Journal, cites a January 2014 study regarding Malpractice claims and
            non-economic damages for medical liability judgments, April 16, 2014.
         2. Law 360, William Hamm comments on the potential impacts and effects of
            Detroit’s bankruptcy, July 19, 2013
         3. Beach Reporter, Mention of William Hamm’s completed study analyzing how
            much revenue the City of Hermosa Beach and its school district would receive
            from a potential oil-drilling project.
                          Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 214 of
                                                                269

                                                                                                          Exhibit 5
                                                                                      Summary of Escrow Account Interest Rates in 15 States

     State       Language                                                                                                                                   Rate            Website

                 The rate of interest paid on money in a reserve account shall equal two percent less than the rate of interest charged to the       2% Below the Note
    Alaska                                                                                                                                                                  http://www akleg gov/basis/Bill/Text/19?Hsid=HB0363A
                 borrower for the mortgage loan and shall be computed on the average monthly balance in that account each month                            Rate

                 No financial institution subject to the provisions of this section shall impose any fee or charge in connection with the
                 maintenance or disbursement of money received in advance for the payment of taxes and assessments on real property                                         http://leginfo legislature ca gov/faces/codes_displayText xhtml?lawCode=CI
   California                                                                                                                                           2% minimum
                 securing loans made by such financial institution, or for the payment of insurance, or for other purposes relating to such real                            V&division=3 &title=14 &part=4 &chapter=2 &article=2
                 property, that will result in an interest rate of less than 2 percent per annum being paid on the moneys so received

                 Connecticut General Statutes § 49-2a: requires that the interest rate be not less than the deposit index, rounded to the nearest
                 one-tenth of one percentage point

                 Connecticut General Statutes § 36a-26: The Banking Commissioner shall determine the deposit index for each calendar year
                 and publish such deposit index in the Department of Banking's news bulletin and on the department's Internet web site not
                 later than December fifteenth of the prior year The commissioner may also disseminate the deposit index and any
                                                                                                                                                       2014-2018: 0 1%      https://portal ct gov/DOB/Rental-Security-Deposits/Rental-Security-
  Connecticut    information the commissioner deems appropriate in a manner designed to alert the parties that may rely on the deposit
                                                                                                                                                         2019: 0 2%         Deposits/Connecticut-Deposit-Index-and-Interest-Rates
                 index, including the issuance of press releases and public service announcements, the encouragement of news stories in the
                 mass media and the posting of conspicuous notices at financial institutions For purposes of this section, “deposit index”
                 means (1) the average of the national rates for savings deposits and money market deposits for the last week in November of
                 the prior year, as published by the Federal Deposit Insurance Corporation in accordance with 12 CFR 337 6, as amended
                 from time to time, or (2) if said corporation no longer publishes such rates, the average of substantially similar national rates
                 for the last week in November of the prior year as published by a federal banking agency
                 A bank receiving funds in escrow pursuant to an escrow agreement executed on or after July 1, 1982 in connection with a
                                                                                                                                                     Bank account savings   https://www legis iowa gov/publications/search/document?fq=id:1006946&p
     Iowa        loan as defined in section 535 8, subsection 1, shall pay interest to the borrower on those funds, calculated on a daily basis,
                                                                                                                                                             rate           did=972492&q=524 905#524 905
                 at the rate the bank pays to depositors of funds in ordinary savings accounts
                                                                                                                                                         2015: 0 13%
                 Under state law, Maine financial institutions and lenders must calculate the interest to be paid on mandatory escrow account            2016: 0 31%
    Maine        balances based upon an index identified on the first business day of the calendar year The rate of interest, which must be at           2017: 0 45%        https://www maine gov/pfr/financialinstitutions/escrow htm
                 least equal to 50% of the index, must be paid quarterly                                                                                 2018: 0 92%
                                                                                                                                                          2019: 1 3%
                 A lending institution that makes a loan to a consumer borrower secured by a first mortgage or first deed of trust on
                 residential real property and creates or is the assignee of an escrow account in connection with that loan shall pay interest to
   Maryland      the consumer borrower on the funds in the escrow account at an annual rate not less than the weekly average yield on United           1 year Treasuries    http://mgaleg maryland gov/2020RS/Statute_Web/gcl/gcl pdf
                 States Treasury securities adjusted to a constant maturity of 1 year, as published by the Federal Reserve in “Selected Interest
                 Rates (Daily) – H 15”, as of the first business day of the calendar year
                 A mortgagee holding a first mortgage or lien on a dwelling house located in the commonwealth of 4 or fewer separate
                 households occupied or to be occupied in whole or in part by the mortgagor who requires advance payments, deposits or
                 other security by the mortgagor for the payment of real estate taxes on mortgaged property, shall pay interest to the
                                                                                                                                                                            https://malegislature gov/Laws/GeneralLaws/PartII/TitleI/Chapter183/Sectio
 Massachusetts   mortgagor on any amount so paid or deposited in advance Interest shall be paid at least once a year at a rate and in a                Not specificied
                                                                                                                                                                            n61
                 manner to be determined by the mortgagee Mortgagees showing a net loss from the investment of the amounts so paid or
                 deposited may file with the commissioner of banks a request for an exemption from the requirement that the interest be paid
                 to mortgagors




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                             Page 1 of 3
                          Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 215 of
                                                                269

                                                                                                          Exhibit 5
                                                                                      Summary of Escrow Account Interest Rates in 15 States

     State       Language                                                                                                                                Rate           Website

                 Each mortgagee requiring funds of a mortgagor to be paid into an escrow, agency or similar account for the payment of
                 taxes or homeowner's insurance premiums with respect to a mortgaged one-to-four family, owner-occupied residence
                 located in this state, unless the account is required by federal law or regulation or maintained in connection with a
                 conventional loan in an original principal amount in excess of 80 percent of the lender's appraised value of the residential
                 unit at the time the loan is made or maintained in connection with loans insured or guaranteed by the secretary of housing
                 and urban development, by the administrator of veterans affairs, or by the administrator of the Farmers Home
   Minnesota     Administration or any successor, shall calculate interest on such funds at a rate of not less than three percent per annum           3% minimum        https://www revisor mn gov/statutes/cite/47 20
                 Such interest shall be computed on the average monthly balance in such account on the first of each month for the
                 immediately preceding 12 months of the calendar year or such other fiscal year as may be uniformly adopted by the
                 mortgagee for such purposes and shall be annually credited to the remaining principal balance on the mortgage, or at the
                 election of the mortgagee, paid to the mortgagor or credited to the mortgagor's account If the interest exceeds the remaining
                 balance, the excess shall be paid to the mortgagor or vendee The requirement to pay interest shall apply to such accounts
                 created in conjunction with mortgage loans made prior to July 1, 1996
                 Rate set for a 6-month period by the Bank Commissioner on February 1 and August 1 of each year at rate that is 1% below
                                                                                                                                                                        https://www nh gov/banking/ ; https://law justia com/codes/new-
 New Hampshire   the mean interest rate paid by New Hampshire chartered banks on regular savings accounts The escrow rate for the period                  0 0%
                                                                                                                                                                        hampshire/2015/title-xxxv/chapter-384/section-384-16-c
                 August 1, 2019 through January 31, 2020 is 0 00%
                 [NY Gen Oblig Law § 5-601 ]: Any mortgage investing institution which maintains an escrow account pursuant to any
                 agreement executed in connection with a mortgage on any one to six family residence occupied by the owner or on any
                 property owned by a cooperative apartment corporation, as defined in subdivision twelve of section three hundred sixty of
                 the tax law, (as such subdivision was in effect on December thirtieth, nineteen hundred sixty), and located in this state shall,
                 for each quarterly period in which such escrow account is established, credit the same with dividends or interest at a rate of
   New York      not less than two percent per year based on the average of the sums so paid for the average length of time on deposit or a           2% minimum        http://public leginfo state ny us/lawssrch cgi?NVLWO:
                 rate prescribed by the superintendent of financial services pursuant to section fourteen-b of the banking law and pursuant to
                 the terms and conditions set forth in that section whichever is higher The superintendent of financial services shall
                 prescribe by regulation the method or basis of computing any minimum rate of interest required by this section and any such
                 minimum rate shall be a net rate over and above any service charge that may be imposed by any mortgage lending institution
                 for maintaining an escrow account

                 Interest on security protection deposits; exception (1) As used in this section, “discount rate” means the auction average
    Oregon       rate on 91-day United States Treasury bills, as established by the most recent auction of such Treasury bills, as published by     91-day Treasuries   https://www oregonlegislature gov/bills_laws/Archive/2013ors086 pdf
                 the United States Department of the Treasury, Bureau of the Public Debt, less 100 basis points
                 Every mortgagee holding funds of a mortgagor in escrow for the payment of taxes and insurance premiums with respect to
                 mortgaged property located in this state shall pay or credit interest on those funds at a rate equal to the rate paid to the
                 mortgagee on its regular savings account, if offered, and otherwise at a rate not less than the prevailing market rate of           regular savings
  Rhode Island                                                                                                                                                          http://webserver rilin state ri us/Statutes/TITLE19/19-9/19-9-2 HTM
                 interest for regular savings accounts offered by local financial institutions as determined by the director, said determination       account rate
                 to be made within thirty (30) days of the effective date of this provision and thereafter annually on the first business day of
                 the year




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                             Page 2 of 3
                         Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 216 of
                                                               269

                                                                                                         Exhibit 5
                                                                                     Summary of Escrow Account Interest Rates in 15 States

    State       Language                                                                                                                             Rate          Website


                (1)Except as provided in Subsection (2), each lender requiring the establishment or continuance of a reserve account in
                connection with an existing or future real estate loan shall, on a yearly basis as of December 31, calculate and credit to the
                account interest on the average daily balance of funds deposited in the account at a rate equal to:
                (a)5-1/2%;
                (b)the average of the 11th District monthly weighted average cost of funds index as calculated and published by the
                Federal Home Loan Bank of San Francisco during the calendar year, less 1-1/2 percentage points; or
                (c) the statement savings rate or share account rate offered to the public for accounts of like size by the depository
                                                                                                                                                 regular savings   https://le utah gov/xcode/Title7/Chapter17/7-17-S3 html?v=C7-17-
     Utah       institution holding the reserve account
                                                                                                                                                   account rate    S3_1800010118000101
                (2)Subsection (1) does not apply to:
                (a)a reserve account required by a governmental insurer or guarantor of the loan as a condition of insurance or guaranty;
                (b)a reserve account maintained in connection with a real estate loan in an original principal amount exceeding 80% of the
                lender's appraised value of the property at the time the loan is made, until the principal balance of the loan is paid down to
                80% of the lender's appraised value at the time of the loan; or
                (c)payment of interest or other compensation to the borrower if this payment is prohibited by federal law or regulations
                (3)A lender may not require or impose a service charge for the administration of a reserve account


                A lender shall pay into an escrow account for the benefit of the borrower interest on funds deposited into the account under
                the same conditions as the lender's regular savings account, if offered, and otherwise at a rate not less than the prevailing    regular savings
   Vermont                                                                                                                                                         https://legislature vermont gov/statutes/section/08/200/10404
                market rate of interest for regular savings accounts offered by local financial institutions, calculated on the basis of the       account rate
                average monthly balance in the account and credited on the first day of each quarter
                                                                                                                                                  2014: 0 15%
                                                                                                                                                  2015: 0 15%
                                                                                                                                                  2016: 0 14%      http://www wdfi org/_resources/indexed/site/fi/banks/HistoricalInterestRates
   Wisconsin    Between 0 14% and 0 18%
                                                                                                                                                  2017: 0 14%       pdf
                                                                                                                                                  2018: 0 15%
                                                                                                                                                  2019: 0 18%




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                                                                            Page 3 of 3
             Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 217 of
                                                   269

                                                 Exhibit 6A
                                         Counts of "Harmed" Loans
                        by Month of Alleged Analysis Due Date and Delinquency Status


                            Month of Alleged
                            Analysis Due Date   Delinquent[1]    Performing[2]   Total
                                01/01/14             25,510            2,794      28,304
                                02/01/14                 80                1          81
                                03/01/14              4,091            1,570       5,661
                                04/01/14              9,133              427       9,560
                                05/01/14              3,922              516       4,438
                                06/01/14                121                1         122
                                07/01/14              4,362              802       5,164
                                08/01/14              2,445              313       2,758
                                09/01/14                944               84       1,028
                                10/01/14              3,710            1,564       5,274
                                11/01/14                  5                2           7
                                12/01/14                907           10,449      11,356
                                01/01/15              4,742          138,593     143,335
                                02/01/15                215            3,565       3,780
                                03/01/15              1,306           46,154      47,460
                                04/01/15                  4              317         321
                                05/01/15                 69              356         425
                                07/01/15                 92              307         399
                                08/01/15                141              161         302
                                09/01/15                  0                3           3
                                10/01/15                117              152         269
                                11/01/15                 27               53          80
                                12/01/15                205              422         627
                                01/01/16                 27               99         126
                                02/01/16                  0                2           2
                                03/01/16                 13               54          67

CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                          Page 1 of 2
             Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 218 of
                                                   269

                                                     Exhibit 6A
                                             Counts of "Harmed" Loans
                            by Month of Alleged Analysis Due Date and Delinquency Status


                                  Month of Alleged
                                  Analysis Due Date       Delinquent[1]     Performing[2]          Total
                                       05/01/16                   197                348                545
                                       07/01/16                    84                 94                178
                                       08/01/16                    45                 33                 78
                                       10/01/16                    44                 56                100
                                       12/01/16                    30                 22                 52
                                       01/01/17                    11                 15                 26
                                       02/01/17                     0                  1                  1
                                       03/01/17                    18                  5                 23
                                       05/01/17                     9                  3                 12
                                       06/01/17                     0                  1                  1
                                       07/01/17                     4                  6                 10
                                       08/01/17                     0                  1                  1
                                       10/01/17                     8                  4                 12
                                       12/01/17                     9                 10                 19
                                        Total                  62,647            209,360            272,007

              Notes:
              [1] I define delinquency as at least 60-days delinquent, as this was Ocwen's cutoff for causing an annual escrow
              analysis not to occur. I evaluate delinquency status using the Transaction History data produced by Ocwen in
              response to RFP 22 of the Bureau's Fifth Set of Requests for Production. A delinquent loan in this analysis is a
              loan where the NEXTDUEDT corresponding to the first transaction with an EFFECTIVE_DATE after the
              Alleged Analysis Due Date is at least 60 days before the Alleged Analysis Due Date.
              [2] "Performing" loans in this case include loans that were 30-60 days delinquent.




CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                                     Page 2 of 2
                 Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 219 of
                                                       269

                                                    Exhibit 6B
                Average Days of Alleged Escrow Analysis Delay and Foreclosure Rate by Payment Status

                                                                  Mis-specified as Foreclosures
                                      Average                           per Exhibit 10A
                         Number of    Days of    Foreclosed per   Reinstated /                     Corrected     Foreclosure
                          Loans[1]     Delay       McFadden        Modified          Paid Off     Foreclosures      Rate

 Performing Loans          209,360         37            4,484          1,174              165          3,145       1.5%

 Delinquent Loans           62,647        161          27,706           6,243              437         21,026      33.6%

    Overall                272,007         66          32,190           7,417              602         24,171       8.9%

 Notes:
 [1] See Exhibit 6A.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                  Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 220 of
                                                        269

                                                            Exhibit 7
                                  Analysis of McFadden's Opportunity Cost Damages Calculation
                                        For Loans with Allegedly Delayed Escrow Analyses

                                                                                                                                     Hamm 3.25%
                                                                       Count                        McFadden 16%                      Upper Bound
                                                                 Amount      Percent              Amount      Percent              Amount      Percent

  All Loans                                                        93,223         100%           $1,420,930         100%           $353,413          100%

  Less:
     Loans with Shortages on Actual Analysis Date [1]              (58,323)        63%           (1,210,609)         85%           (308,086)         87%

     Loans with Escrow Interest[2]                                 (28,354)         30%
     Add Back Loans with Shortage, Already Deducted                 16,437         -18%
        Loans with Surplus and Escrow Interest                     (11,917)         13%             (76,056)          5%            (16,307)         5%

  Corrected                                                        22,983          25%             $134,265           9%            $29,020          8%

  Notes:
  [1] Identified with the field "is_lad_short" in Professor McFadden's output file. This total also reconciles to the two counts in Table 4 of the
  McFadden Report (56,321+2,002=58,323).
  [2] I identify loans with escrow interest as the loans with Escrow Interest Postings in the Transaction History data produced in response to RFP #22
  of the Bureau's Fifth Set of Requests for Production.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER                               Page 1 of 1
                Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 221 of
                                                      269

                                                                  Exhibit 8
                                            Analysis of PMI Overcharge Opportunity Cost Damages

                                                                                                 Remediated in August
                                                                                                 2014, Before Interest             Remaining
                                                                              All Loans          Credited by Ocwen[3]                Loans

                       Count of Loans                                              6,293                             2,075                4,218

                                                         [1]
                       McFadden Calculation at 16%:

                            Sum of Undiscounted Cash Flows[2]
                            - i.e. , Premiums Minus Credits                     $196,004                           $66,004            $130,000

                          Sum of Discounted Cash Flows
                          - i.e. , Damages                                      $343,623                           $92,081            $251,542

                                                                       [5]
                       Hamm Upper Bound Calculation at 3.25%:

                            Sum of Undiscounted Cash Flows[4]
                            - i.e. , Premiums Minus Credits                            $0                                $0                  $0

                          Sum of Discounted Cash Flows
                          - i.e. , Damages                                       $31,349                            $4,831             $26,518

                       Notes:
                       [1] Per 0.16PMI_dmg.csv
                       [2] This is the sum of the pay_stream column. Even with a 3.25% increase to the credit amount, Professor
                       McFadden's premiums still exceed his credits.
                       [3] Loans with a credit date in August 2014 at OCW-CFPB-001-06730240.
                       [4] Premiums equal credits in my calculations.
                       [5] I utilize the same general methodology as Professor McFadden, but without his errors. First, I limit my
                       calculations to January 1, 2014 and later. To do this, I first calculate the amount of time to which the PMI credit at
                       OCW-CFPB-001-06730240 pertains by dividing the credit amount by the premium amount reported in the same data
                       set. Second, I subtract this period of time from the credit date. If this period of time predates January 1, 2014, I limit
                       the time period for damages to the period between January 1, 2014 and the credit date, and I adjust the amount of the
                       credit proportionally. Third, for each loan, I array the monthly premium payments, with the credit amount in the
                       final period. I then calculate the net present value of this cash flow stream, treating the first premium payment (i.e.,
                       the later of the first payment after the policy should have been cancelled or January 1, 2014) as period 0, just as
                       Professor McFadden does, but using a discount rate of 3.25%.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 222 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
                 1                         1           7,508.35               2.2%     1,843.65           2.2%
                 2                         1           6,603.83               4.2%     1,840.64           4.3%
                 3                         1           5,583.40               5.8%     1,370.98           5.9%
                 4                         1           5,138.15               7.4%     1,331.39           7.5%
                 5                         1           4,276.08               8.6%     1,108.01           8.8%
                 6                         1           4,130.81               9.8%     1,014.31           9.9%
                 7                         1           4,104.43              11.1%       980.85         11.1%
                 8                         1           3,879.76              12.2%       952.66         12.2%
                 9                         1           3,524.73              13.3%       913.32         13.3%
                10                         1           3,510.47              14.3%       909.62         14.3%
                11                         1           3,397.11              15.3%       880.25         15.4%
                12                         1           3,300.09              16.3%       855.11         16.4%
                13                         1           3,289.45              17.3%       858.07         17.4%
                14                         1           3,071.03              18.2%       795.76         18.3%
                15                         1           2,970.21              19.0%       769.64         19.2%
                16                         1           2,774.19              19.9%       681.19         20.0%
                17                         1           2,769.72              20.7%       717.68         20.8%
                18                         1           2,595.23              21.5%       632.95         21.6%
                19                         1           2,545.35              22.2%       625.00         22.3%
                20                         1           2,470.80              22.9%       640.23         23.0%
                21                         1           2,435.05              23.7%       630.97         23.8%
                22                         1           2,398.83              24.4%       589.02         24.5%
                23                         1           2,388.32              25.1%       586.44         25.1%
                24                         1           2,350.43              25.8%       577.14         25.8%
                25                         1           2,251.96              26.4%       552.96         26.5%
                26                         1           2,195.28              27.1%       539.04         27.1%
                27                         1           2,189.78              27.7%       537.69         27.7%
                28                         1           2,172.36              28.4%       555.41         28.4%
                29                         1           2,140.88              29.0%       554.74         29.0%
                30                         1           1,945.85              29.6%       510.98         29.6%
                31                         1           1,929.07              30.2%       473.68         30.2%
                32                         1           1,925.56              30.7%       522.72         30.8%
                33                         1           1,856.71              31.3%       455.91         31.3%
                34                         1           1,739.91              31.8%       463.02         31.9%
                35                         1           1,734.87              32.3%       449.54         32.4%
                36                         1           1,723.58              32.8%       423.22         32.9%
                37                         1           1,719.40              33.3%       422.19         33.4%
                38                         1           1,680.48              33.8%       412.64         33.9%
                39                         1           1,663.84              34.3%       431.13         34.4%
                40                         1           1,651.55              34.8%       466.41         34.9%
                41                         1           1,610.26              35.3%       417 25         35.4%
                42                         1           1,588.01              35.8%       411.48         35.9%
                43                         1           1,547.77              36.2%       401.06         36.3%
                44                         1           1,529.73              36.7%       375.62         36.8%
                45                         1           1,464.77              37.1%       359.67         37.2%
                46                         1           1,464.77              37.5%       359.67         37.6%
                47                         1           1,461.90              38.0%       378.80         38.1%
                48                         1           1,458.48              38.4%       358 13         38.5%
                49                         1           1,442.86              38.8%       354 29         38.9%
                50                         1           1,432.79              39.3%       351.82         39.3%
                51                         1           1,369.36              39.7%       336.24         39.7%
                52                         1           1,365.03              40.1%       335.18         40.1%
                53                         1           1,359.65              40.5%       352.31         40.5%
                54                         1           1,354.31              40.9%       350.93         40.9%
                55                         1           1,349.79              41.3%       331.44         41.3%
                56                         1           1,314.95              41.7%       322.88         41.7%
                57                         1           1,299.97              42.1%       319.20         42.0%
                58                         1           1,287.41              42.4%       316.12         42.4%
                59                         1           1,283.33              42.8%       348.38         42.8%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                           Page 1 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 223 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
                 60                        1           1,275.69              43.2%      313.24          43.2%
                 61                        1           1,273.69              43.6%      330.04          43.6%
                 62                        1           1,271.47              43.9%      373.41          44.0%
                 63                        1           1,270.48              44.3%      329.21          44.4%
                 64                        1           1,210.62              44.7%      297.26          44.7%
                 65                        1           1,202.89              45.0%      295.36          45.1%
                 66                        1           1,186.18              45.4%      307.36          45.4%
                 67                        1           1,172.78              45.7%      303.89          45.8%
                 68                        1           1,167.48              46.1%      286.67          46.1%
                 69                        1           1,155.36              46.4%      299.37          46.5%
                 70                        1           1,154.82              46.8%      299.24          46.8%
                 71                        1           1,152.05              47.1%      294.55          47.2%
                 72                        1           1,147.44              47.4%      311.49          47.5%
                 73                        1           1,131.60              47.8%      277.86          47.9%
                 74                        1           1,078.13              48.1%      292.67          48.2%
                 75                        1           1,077.80              48.4%      264.65          48.5%
                 76                        1           1,075.72              48.7%      282.48          48.8%
                 77                        1           1,075.54              49.1%      278.69          49.2%
                 78                        1           1,063.42              49.4%      275.55          49.5%
                 79                        1           1,053.09              49.7%      258.58          49.8%
                 80                        1           1,046.04              50.0%      271.05          50.1%
                 81                        2           1,040.87              50.3%      255.58          50.4%
                 82                        1           1,020.40              50.6%      264.40          50.7%
                 83                        1           1,014.42              50.9%      232.68          51.0%
                 84                        1           1,004.17              51.2%      260.20          51.3%
                 85                        1           1,000.37              51.5%      289.99          51.6%
                 86                        1             992.41              51.8%      243.68          51.9%
                 87                        1             974.90              52.1%      239.38          52.2%
                 88                        1             962.35              52.4%      236.30          52.5%
                 89                        1             961.94              52.7%      249.26          52.8%
                 90                        1             952.15              52.9%      248.37          53.1%
                 91                        1             951.53              53.2%      233.65          53.3%
                 92                        1             938.84              53.5%      243.27          53.6%
                 93                        1             930.36              53.8%      269.70          53.9%
                 94                        1             924.44              54.0%      226.99          54.2%
                 95                        1             922.49              54.3%      239.03          54.5%
                 96                        1             915.20              54.6%      237.15          54.8%
                 97                        2             913.97              54.9%      227.48          55.0%
                 98                        1             910.65              55.1%      223.61          55.3%
                 99                        1             901.53              55.4%      221 37          55.5%
                100                        1             893.68              55.7%      219.44          55.8%
                101                        1             893.16              55.9%      231.43          56.1%
                102                        1             890.10              56.2%      218 56          56.3%
                103                        1             889.13              56.5%      230 39          56.6%
                104                        1             878.01              56.7%      187 95          56.8%
                105                        1             861.59              57.0%      211 56          57.1%
                106                        1             845.88              57.2%      207.70          57.3%
                107                        1             840.03              57.5%      206 27          57.5%
                108                        1             833.96              57.7%      204.78          57.8%
                109                        1             833.94              58.0%      213.21          58.0%
                110                        1             831.69              58.2%      204.22          58.3%
                111                        1             822.12              58.5%      201.87          58.5%
                112                        1             813.01              58.7%      220.70          58.8%
                113                        1             812.98              58.9%      199.62          59.0%
                114                        2             811.39              59.2%      196.55          59.2%
                115                        1             809.92              59.4%      198.87          59.5%
                116                        1             806.73              59.7%      232.34          59.7%
                117                        1             798.84              59.9%      196.15          60.0%
                118                        1             798.67              60.1%      206.95          60 2%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                           Page 2 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 224 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
                119                        1             790.20              60.4%      194.03          60.4%
                120                        1             786.01              60.6%      193.00          60.6%
                121                        1             783.54              60.8%      204.39          60.9%
                122                        2             769.57              61.1%      186.42          61.1%
                123                        1             757.30              61.3%      185.95          61.3%
                124                        1             739.35              61.5%      191.58          61.5%
                125                        1             733.81              61.7%      180.18          61.8%
                126                        1             728.49              61.9%      191.30          62.0%
                127                        1             724.28              62.1%      192.74          62.2%
                128                        1             720.74              62.4%      174.59          62.4%
                129                        1             714.64              62.6%      185.17          62.6%
                130                        1             713.54              62.8%      175.21          62.8%
                131                        1             711.28              63.0%      174.65          63.0%
                132                        1             708.85              63.2%      183.68          63.2%
                133                        1             696.87              63.4%      171.11          63.4%
                134                        1             692.63              63.6%      179.47          63.7%
                135                        1             690.24              63.8%      169.49          63.9%
                136                        1             689.97              64.0%      178.78          64.1%
                137                        1             686.48              64.2%      196.42          64.3%
                138                        1             683.60              64.4%      167.85          64.5%
                139                        1             682.80              64.6%      176.93          64.7%
                140                        1             680.10              64.8%      167.00          64.9%
                141                        1             680.10              65.0%      167.00          65.1%
                142                        1             680.09              65.2%      176.22          65.3%
                143                        1             670.78              65.4%      164.71          65.5%
                144                        1             670.10              65.6%      164.54          65.7%
                145                        1             669.72              65.8%      164.45          65.9%
                146                        1             668.82              66.0%      164.23          66.1%
                147                        1             668.33              66.2%      173.18          66.3%
                148                        1             656.96              66.4%      190.44          66.5%
                149                        1             652.29              66.6%      177.08          66.7%
                150                        1             647.22              66.8%      167.71          66.9%
                151                        1             646.48              67.0%      156.61          67.1%
                152                        1             646.39              67.2%      158.72          67.3%
                153                        1             642.44              67.4%      157.75          67.4%
                154                        1             635.94              67.6%      156.15          67.6%
                155                        1             634.33              67.8%      155.76          67.8%
                156                        1             631.19              67.9%      154.99          68.0%
                157                        1             630.41              68.1%      154.80          68.2%
                158                        1             629.23              68.3%      163.05          68.4%
                159                        1             623.84              68.5%      153 18          68.5%
                160                        1             611.86              68.7%      150 24          68.7%
                161                        1             610.61              68.9%      149 93          68.9%
                162                        1             607.96              69.0%      149 28          69.1%
                163                        1             606.90              69.2%      149.02          69.2%
                164                        1             602.66              69.4%      161.45          69.4%
                165                        1             595.70              69.6%      146 27          69.6%
                166                        1             591.10              69.8%      145 14          69.8%
                167                        1             590.53              69.9%      160 31          70.0%
                168                        1             587.06              70.1%      144.15          70.1%
                169                        1             579.69              70.3%      142.34          70.3%
                170                        1             579.12              70.4%      150.06          70.5%
                171                        1             574.94              70.6%      148.98          70.6%
                172                        1             574.82              70.8%      143.06          70.8%
                173                        1             570.05              71.0%      139.97          71.0%
                174                        1             567.32              71.1%      139.30          71.1%
                175                        1             557.12              71.3%      136.80          71 3%
                176                        1             553.21              71.4%      135.84          71.4%
                177                        1             550.50              71.6%      160.62          71.6%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                           Page 3 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 225 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
                178                        1             532.57              71.8%      138.00          71.8%
                179                        1             526.19              71.9%      136.35          72.0%
                180                        1             516.45              72.1%      126.81          72.1%
                181                        1             515.88              72.2%      132.78          72.3%
                182                        1             515.60              72.4%      133.60          72.4%
                183                        1             513.94              72.5%      133.17          72.6%
                184                        1             511.41              72.7%      125.58          72.7%
                185                        1             507.61              72.8%      138.71          72.9%
                186                        1             500.50              73.0%      137.67          73.0%
                187                        1             497.89              73.1%      122.26          73.2%
                188                        1             496.72              73.3%      121.97          73.3%
                189                        1             496.12              73.4%      121.82          73.5%
                190                        1             495.61              73.6%      128.42          73.6%
                191                        1             494.57              73.7%      136.94          73.8%
                192                        1             489.72              73.9%      126.89          73.9%
                193                        1             482.70              74.0%      141.76          74.1%
                194                        1             477.22              74.2%      123.66          74.2%
                195                        1             476.64              74.3%      117.04          74.4%
                196                        1             469.86              74.4%      115.37          74.5%
                197                        1             469.76              74.6%      127.52          74.7%
                198                        1             469.43              74.7%      115.27          74.8%
                199                        1             468.32              74.8%      114.99          74.9%
                200                        1             468.06              75.0%      114.93          75.1%
                201                        1             468.04              75.1%      120.47          75.2%
                202                        1             466.85              75.3%      120.97          75.3%
                203                        1             463.37              75.4%      120.07          75.5%
                204                        1             462.99              75.5%      113.69          75.6%
                205                        1             458.97              75.7%      112.70          75.7%
                206                        1             458.58              75.8%      118.83          75.9%
                207                        1             454.25              75.9%      111.54          76.0%
                208                        1             453.38              76.1%      117.48          76.2%
                209                        1             452.65              76.2%      128.67          76.3%
                210                        1             452.49              76.3%      111.11          76.4%
                211                        1             451.57              76.5%      110.88          76.6%
                212                        2             448.29              76.6%      110.08          76.7%
                213                        1             446.18              76.7%      109.56          76.8%
                214                        1             445.59              76.9%      115.46          77.0%
                215                        2             445.31              77.0%      109.35          77.1%
                216                        1             445.10              77.1%      115.33          77.2%
                217                        1             444.70              77.3%      109 20          77.3%
                218                        1             444.15              77.4%      109.06          77.5%
                219                        1             443.32              77.5%      108.85          77.6%
                220                        1             443.01              77.7%      117.89          77.7%
                221                        1             427.97              77.8%      105.09          77.9%
                222                        1             426.87              77.9%      110.61          78.0%
                223                        1             424.57              78.0%      104 25          78.1%
                224                        1             421.79              78.2%      103 57          78.2%
                225                        1             420.58              78.3%      103 27          78.4%
                226                        1             420.51              78.4%      103 25          78.5%
                227                        1             418.92              78.5%      108.55          78.6%
                228                        1             411.20              78.7%      100.29          78.7%
                229                        1             410.76              78.8%      106.44          78.8%
                230                        1             410.56              78.9%      100.81          79.0%
                231                        1             408.09              79.0%      100.20          79.1%
                232                        1             407.03              79.2%      105.47          79.2%
                233                        1             403.88              79.3%       99.17          79.3%
                234                        1             402.56              79.4%       98.85          79.4%
                235                        1             402.13              79.5%       98.74          79 5%
                236                        1             402.13              79.6%       98.74          79.7%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                           Page 4 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 226 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
                237                        1             401.23              79.7%      103.27          79.8%
                238                        1             400.67              79.9%      110.94          79.9%
                239                        1             399.32              80.0%       98.05          80.0%
                240                        1             395.57              80.1%       97.13          80.1%
                241                        1             390.74              80.2%      101.25          80.3%
                242                        1             383.85              80.3%       94.25          80.4%
                243                        1             382.87              80.4%       99.21          80.5%
                244                        1             382.42              80.6%       99.09          80.6%
                245                        1             376.84              80.7%       97.65          80.7%
                246                        1             376.45              80.8%       92.44          80.8%
                247                        1             374.46              80.9%       97.03          80.9%
                248                        1             372.69              81.0%       91.51          81.0%
                249                        1             366.90              81.1%       90.09          81.1%
                250                        1             365.27              81.2%       94.65          81.3%
                251                        1             364.31              81.3%       88.85          81.4%
                252                        1             363.98              81.4%       94.31          81.5%
                253                        2             362.73              81.5%       94.62          81.6%
                254                        1             359.93              81.6%       88.38          81.7%
                255                        1             355.68              81.8%       87.34          81.8%
                256                        1             355.16              81.9%       87.21          81.9%
                257                        1             351.41              82.0%       91.06          82.0%
                258                        1             349.24              82.1%       90.49          82.1%
                259                        1             346.48              82.2%       99.14          82.2%
                260                        1             345.49              82.3%       88.92          82.3%
                261                        1             343.71              82.4%       82.14          82.4%
                262                        1             340.97              82.5%       88.35          82.5%
                263                        1             340.76              82.6%       83.67          82.6%
                264                        1             340.25              82.7%       88.17          82.7%
                265                        1             339.22              82.8%       86.15          82.8%
                266                        1             339.09              82.9%       83.26          82.9%
                267                        1             334.72              83.0%       86.15          83.0%
                268                        2             332.77              83.1%       81.71          83.1%
                269                        1             332.02              83.2%       86.03          83.2%
                270                        1             329.49              83.3%       80.91          83.3%
                271                        1             325.98              83.4%       80.04          83.4%
                272                        1             325.46              83.5%       84.33          83.5%
                273                        1             324.15              83.6%       89.17          83.6%
                274                        1             322.79              83.7%       94.80          83.7%
                275                        1             321.53              83.8%       83.32          83.8%
                276                        1             319.96              83.8%       82 91          83.9%
                277                        1             317.79              83.9%       82 35          84.0%
                278                        1             316.52              84.0%       77.72          84.1%
                279                        1             314.38              84.1%       81.46          84.2%
                280                        1             313.68              84.2%       74 96          84.3%
                281                        1             313.62              84.3%       90 91          84.4%
                282                        1             312.53              84.4%       76.74          84.5%
                283                        1             311.72              84.5%       76 54          84.6%
                284                        1             311.63              84.6%       76 52          84.7%
                285                        1             311.27              84.7%       76.43          84.7%
                286                        1             309.63              84.8%       76.03          84.8%
                287                        1             309.02              84.9%       80.07          84.9%
                288                        1             308.37              85.0%       85.39          85.0%
                289                        1             304.52              85.0%       78.91          85.1%
                290                        1             304.08              85.1%       74.67          85.2%
                291                        1             303.75              85.2%       79.77          85.3%
                292                        1             301.75              85.3%       78.19          85.4%
                293                        1             301.27              85.4%       73.98          85 5%
                294                        1             299.39              85.5%       73.51          85.6%
                295                        1             298.90              85.6%       77.45          85.7%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                           Page 5 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 227 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
                296                        1             295.73              85.7%       72.62          85.7%
                297                        1             294.55              85.8%       72.33          85.8%
                298                        1             293.95              85.8%       79.27          85.9%
                299                        1             293.77              85.9%       72.14          86.0%
                300                        1             287.92              86.0%       70.70          86.1%
                301                        1             286.37              86.1%       69.84          86.2%
                302                        1             285.14              86.2%       70.02          86.2%
                303                        1             285.07              86.3%       77.90          86.3%
                304                        1             280.75              86.4%       72.75          86.4%
                305                        1             278.66              86.4%       68.42          86.5%
                306                        1             276.02              86.5%       67.78          86.6%
                307                        1             273.54              86.6%       67.17          86.7%
                308                        1             270.46              86.7%       70.55          86.7%
                309                        1             268.38              86.8%       65.90          86.8%
                310                        1             266.82              86.8%       65.52          86.9%
                311                        1             263.63              86.9%       68.31          87.0%
                312                        1             262.46              87.0%       65.32          87.1%
                313                        1             262.10              87.1%       64.36          87.1%
                314                        1             261.63              87.1%       61.68          87.2%
                315                        1             260.31              87.2%       66.55          87.3%
                316                        1             259.26              87.3%       72.26          87.4%
                317                        1             258.48              87.4%       63.47          87.4%
                318                        1             257.93              87.5%       66.84          87.5%
                319                        1             257.91              87.5%       66.38          87.6%
                320                        1             256.06              87.6%       62.87          87.7%
                321                        1             253.71              87.7%       65.74          87.7%
                322                        1             252.67              87.8%       62.04          87.8%
                323                        1             248.45              87.8%       64.38          87.9%
                324                        1             248.34              87.9%       64.35          88.0%
                325                        1             248.29              88.0%       64.34          88.0%
                326                        1             244.72              88.1%       63.41          88.1%
                327                        1             242.36              88.1%       59.51          88.2%
                328                        1             241.77              88.2%       59.37          88.3%
                329                        1             237.62              88.3%       58.35          88.3%
                330                        1             236.71              88.3%       64.68          88.4%
                331                        1             232.21              88.4%       60.98          88.5%
                332                        1             231.07              88.5%       56.74          88.5%
                333                        1             228.53              88.5%       56.11          88.6%
                334                        1             227.69              88.6%       59.00          88.7%
                335                        1             227.02              88.7%       58.82          88.7%
                336                        1             226.09              88.7%       61 37          88.8%
                337                        1             225.96              88.8%       58 55          88.9%
                338                        1             224.68              88.9%       58 22          88.9%
                339                        1             221.88              88.9%       57.49          89.0%
                340                        1             221.47              89.0%       57 39          89.1%
                341                        1             220.73              89.1%       59 53          89.1%
                342                        1             220.17              89.1%       54.06          89.2%
                343                        1             219.27              89.2%       53.84          89.3%
                344                        1             217.94              89.3%       60 35          89.3%
                345                        1             217.84              89.3%       53.49          89.4%
                346                        1             216.17              89.4%       53.08          89.5%
                347                        1             215.68              89.5%       52.96          89.5%
                348                        1             213.27              89.5%       55.26          89.6%
                349                        1             211.83              89.6%       55.26          89.7%
                350                        1             211.10              89.6%       55.44          89.7%
                351                        1             210.43              89.7%       54.53          89.8%
                352                        1             210.29              89.8%       54.49          89 9%
                353                        1             208.40              89.8%       54.00          89 9%
                354                        1             208.36              89.9%       54.71          90.0%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                           Page 6 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 228 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
                355                        2             208.22              90.0%       51.13          90.0%
                356                        1             206.83              90.0%       53.59          90.1%
                357                        1             205.21              90.1%       50.73          90.2%
                358                        1             204.28              90.1%       50.16          90.2%
                359                        1             203.74              90.2%       50.03          90.3%
                360                        1             201.75              90.3%       52.28          90.3%
                361                        1             201.63              90.3%       52.25          90.4%
                362                        1             199.60              90.4%       49.01          90.5%
                363                        1             199.50              90.4%       51.01          90.5%
                364                        1             199.00              90.5%       47.56          90.6%
                365                        1             196.68              90.6%       50.96          90.6%
                366                        1             195.94              90.6%       48.44          90.7%
                367                        1             193.50              90.7%       47.51          90.7%
                368                        1             193.33              90.7%       50.10          90.8%
                369                        1             190.38              90.8%       46.75          90.9%
                370                        1             190.32              90.8%       50.98          90.9%
                371                        1             188.32              90.9%       45.62          91.0%
                372                        1             187.54              91.0%       46.05          91.0%
                373                        1             187.27              91.0%       51.85          91.1%
                374                        1             187.03              91.1%       45.93          91.1%
                375                        1             185.11              91.1%       45.45          91.2%
                376                        1             183.99              91.2%       45.18          91.2%
                377                        1             183.96              91.2%       47.67          91.3%
                378                        1             183.63              91.3%       45.09          91.4%
                379                        1             182.87              91.3%       44.90          91.4%
                380                        2             182.82              91.4%       44.89          91.5%
                381                        1             181.39              91.4%       44.54          91.5%
                382                        1             181.34              91.5%       44.53          91.6%
                383                        1             178.53              91.6%       46.26          91.6%
                384                        1             177.03              91.6%       45.26          91.7%
                385                        1             175.31              91.7%       35.99          91.7%
                386                        2             175.09              91.7%       42.70          91.8%
                387                        1             173.75              91.8%       45.02          91.8%
                388                        1             172.26              91.8%       46.76          91.9%
                389                        1             171.97              91.9%       45.16          91.9%
                390                        1             170.69              91.9%       44.23          92.0%
                391                        1             170.63              92.0%       44.21          92.0%
                392                        1             169.71              92.0%       41.67          92.1%
                393                        1             166.09              92.1%       42.18          92.1%
                394                        1             165.92              92.1%       36.52          92.2%
                395                        1             165.87              92.2%       40.73          92.2%
                396                        1             165.71              92.2%       40.41          92.3%
                397                        1             165.63              92.3%       42 92          92.3%
                398                        1             164.73              92.3%       40.45          92.4%
                399                        1             163.58              92.4%       42.67          92.4%
                400                        1             163.48              92.4%       40 14          92.5%
                401                        1             162.87              92.5%       39 99          92.5%
                402                        1             162.51              92.5%       45 29          92.6%
                403                        1             161.18              92.5%       41.76          92.6%
                404                        1             160.23              92.6%       39 34          92.6%
                405                        1             159.33              92.6%       40.74          92.7%
                406                        1             158.92              92.7%       39.02          92.7%
                407                        1             158.72              92.7%       41.40          92.8%
                408                        1             158.02              92.8%       38.80          92.8%
                409                        1             157.89              92.8%       38.77          92.9%
                410                        1             156.07              92.9%       40.17          92.9%
                411                        1             155.76              92.9%       38.25          93.0%
                412                        1             155.69              93.0%       38.23          93.0%
                413                        1             155.51              93.0%       44.21          93 1%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                           Page 7 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 229 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
                414                        1             154.61              93.1%       40.06          93.1%
                415                        1             153.39              93.1%       37.67          93.2%
                416                        1             152.62              93.2%       37.48          93.2%
                417                        1             152.12              93.2%       39.42          93.2%
                418                        1             151.70              93.2%       41.18          93.3%
                419                        1             151.56              93.3%       37.21          93.3%
                420                        2             151.04              93.3%       39.40          93.4%
                421                        1             150.36              93.4%       36.92          93.4%
                422                        1             149.81              93.4%       36.78          93.5%
                423                        1             149.66              93.5%       36.75          93.5%
                424                        1             148.87              93.5%       38.57          93.6%
                425                        1             148.40              93.6%       43.02          93.6%
                426                        1             147.95              93.6%       36.33          93.7%
                427                        1             147.65              93.6%       40.88          93.7%
                428                        1             146.30              93.7%       31.32          93.7%
                429                        1             145.33              93.7%       35.69          93.8%
                430                        1             144.96              93.8%       40.14          93.8%
                431                        1             144.82              93.8%       37.53          93.9%
                432                        2             144.63              93.9%       34.80          93.9%
                433                        1             142.63              93.9%       36.96          94.0%
                434                        1             142.24              93.9%       36.86          94.0%
                435                        2             141.59              94.0%       34.30          94.0%
                436                        1             140.44              94.0%       36.39          94.1%
                437                        1             137.55              94.1%       36.36          94.1%
                438                        1             136.52              94.1%       33.52          94.2%
                439                        1             136.04              94.1%       35.25          94.2%
                440                        1             135.55              94.2%       35.60          94.2%
                441                        1             135.23              94.2%       35.04          94.3%
                442                        1             134.95              94.3%       33.14          94.3%
                443                        1             134.00              94.3%       34.72          94.4%
                444                        1             133.99              94.3%       32.90          94.4%
                445                        1             133.60              94.4%       34.85          94.4%
                446                        1             130.50              94.4%       32.04          94.5%
                447                        1             130.47              94.5%       37.82          94.5%
                448                        1             130.39              94.5%       35.40          94.6%
                449                        1             130.38              94.5%       36.34          94.6%
                450                        1             129.54              94.6%       35.17          94.6%
                451                        1             129.18              94.6%       37.45          94.7%
                452                        1             125.82              94.7%       32.60          94.7%
                453                        1             125.39              94.7%       30.79          94.8%
                454                        1             125.06              94.7%       30.71          94.8%
                455                        1             124.41              94.8%       30 55          94.8%
                456                        1             122.59              94.8%       30 10          94.9%
                457                        1             121.03              94.8%       25.73          94.9%
                458                        1             120.95              94.9%       31 34          94.9%
                459                        1             120.13              94.9%       31 13          95.0%
                460                        1             119.91              94.9%       31.07          95.0%
                461                        1             119.72              95.0%       27.84          95.0%
                462                        1             119.61              95.0%       35 13          95.1%
                463                        1             117.96              95.0%       28 96          95.1%
                464                        1             116.80              95.1%       30.06          95.2%
                465                        2             116.40              95.1%       28.58          95.2%
                466                        1             115.84              95.2%       31.24          95.2%
                467                        1             114.03              95.2%       25.45          95.3%
                468                        1             113.70              95.2%       29.46          95.3%
                469                        2             113.47              95.3%       27.86          95.3%
                470                        1             110.85              95.3%       28.72          95.4%
                471                        1             110.51              95.3%       28.63          95.4%
                472                        1             110.44              95.4%       27.12          95.4%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                           Page 8 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 230 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
                473                        1             109.36              95.4%       28.34          95.5%
                474                        1             109.15              95.4%       26.44          95.5%
                475                        2             108.84              95.4%       26.73          95.5%
                476                        1             108.17              95.5%       26.56          95.5%
                477                        1             107.43              95.5%       26.38          95.6%
                478                        2             106.53              95.5%       25.98          95.6%
                479                        1             106.35              95.6%       26.29          95.6%
                480                        2             105.67              95.6%       25.95          95.7%
                481                        1             105.09              95.6%       25.80          95.7%
                482                        1             104.69              95.7%       25.71          95.7%
                483                        1             103.95              95.7%       27.12          95.8%
                484                        1             103.50              95.7%       25.41          95.8%
                485                        1             103.45              95.8%       26.80          95.8%
                486                        1             102.79              95.8%       26.46          95.9%
                487                        2             101.75              95.8%       24.99          95.9%
                488                        1             101.62              95.9%       24.95          95.9%
                489                        1             100.60              95.9%       24.70          95.9%
                490                        1              99.79              95.9%       27.09          96.0%
                491                        1              99.72              95.9%       25.84          96.0%
                492                        1              99.64              96.0%       25.82          96.0%
                493                        1              98.90              96.0%       24.28          96.1%
                494                        1              98.33              96.0%       24.14          96.1%
                495                        1              97.88              96.1%       24.03          96.1%
                496                        1              97.07              96.1%       25.15          96.1%
                497                        1              96.73              96.1%       23.75          96.2%
                498                        1              96.22              96.1%       24.93          96.2%
                499                        1              95.12              96.2%       23.36          96.2%
                500                        1              94.97              96.2%       23.32          96.3%
                501                        1              94.58              96.2%       19.83          96.3%
                502                        1              94.03              96.3%       23.09          96.3%
                503                        2              93.05              96.3%       22.85          96.3%
                504                        1              89.85              96.3%       22.06          96.4%
                505                        1              89.29              96.3%       21.78          96.4%
                506                        2              89.18              96.4%       21.90          96.4%
                507                        1              87.92              96.4%       21.44          96.4%
                508                        1              87.76              96.4%       22.59          96.5%
                509                        1              87.56              96.4%       21.50          96.5%
                510                        1              87.53              96.5%       21.49          96.5%
                511                        1              87.45              96.5%       22.66          96.5%
                512                        1              86.18              96.5%       21.16          96.6%
                513                        1              85.72              96.5%       22 21          96.6%
                514                        1              84.78              96.6%       23 32          96.6%
                515                        1              84.59              96.6%       20.77          96.6%
                516                        1              84.30              96.6%       20.70          96.7%
                517                        1              84.04              96.6%       20.78          96.7%
                518                        1              83.67              96.7%       20 55          96.7%
                519                        1              82.83              96.7%       21.46          96.7%
                520                        1              82.72              96.7%       21.43          96.8%
                521                        1              80.80              96.7%       21.08          96.8%
                522                        1              79.96              96.8%       20.44          96.8%
                523                        1              78.47              96.8%       19 27          96.8%
                524                        1              78.46              96.8%       19.26          96.9%
                525                        2              77.82              96.8%       19.50          96.9%
                526                        2              76.91              96.9%       18.88          96.9%
                527                        1              76.83              96.9%       18.86          96.9%
                528                        1              76.09              96.9%       18.68          96.9%
                529                        1              75.96              96.9%       19.68          97.0%
                530                        1              75.62              96.9%       18.57          97.0%
                531                        1              73.70              97.0%       18.10          97.0%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                           Page 9 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 231 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
                532                        1              73.29              97.0%       17.87          97.0%
                533                        1              73.03              97.0%       17.93          97.1%
                534                        1              72.89              97.0%       18.64          97.1%
                535                        1              72.58              97.1%       17.82          97.1%
                536                        1              71.77              97.1%       17.62          97.1%
                537                        1              70.87              97.1%       18.24          97.1%
                538                        1              70.57              97.1%       17.33          97.2%
                539                        1              69.82              97.1%       18.33          97.2%
                540                        1              69.14              97.2%       16.64          97.2%
                541                        1              69.00              97.2%       16.94          97.2%
                542                        1              68.71              97.2%       16.87          97.2%
                543                        1              68.54              97.2%       20.13          97.3%
                544                        1              67.84              97.2%       17.58          97.3%
                545                        1              67.38              97.3%       16.43          97.3%
                546                        1              66.67              97.3%       16.15          97.3%
                547                        1              65.37              97.3%       17.17          97.3%
                548                        1              65.34              97.3%       16.05          97.4%
                549                        1              65.25              97.3%       16.79          97.4%
                550                        1              64.42              97.4%       17.37          97.4%
                551                        1              64.00              97.4%       15.71          97.4%
                552                        1              61.99              97.4%       15.22          97.4%
                553                        1              60.17              97.4%       17.22          97.5%
                554                        1              59.87              97.4%       15.51          97.5%
                555                        1              59.58              97.4%       12.67          97.5%
                556                        1              59.39              97.5%       14.48          97.5%
                557                        1              58.65              97.5%       15.20          97.5%
                558                        1              58.12              97.5%       14.86          97.5%
                559                        1              57.86              97.5%       16.45          97.6%
                560                        1              57.84              97.5%       16.88          97.6%
                561                        1              57.60              97.6%       15.13          97.6%
                562                        1              57.25              97.6%       15.03          97.6%
                563                        1              56.94              97.6%       14.75          97.6%
                564                        1              56.18              97.6%       15.45          97.6%
                565                        1              56.14              97.6%       13.79          97.7%
                566                        1              55.67              97.6%       14.52          97.7%
                567                        1              55.67              97.7%       15.42          97.7%
                568                        1              55.43              97.7%       13.61          97.7%
                569                        1              55.19              97.7%       14.30          97.7%
                570                        1              54.96              97.7%       15.73          97.8%
                571                        1              54.67              97.7%       13.42          97.8%
                572                        1              54.54              97.7%       14 90          97.8%
                573                        1              53.87              97.7%       13 23          97.8%
                574                        1              53.00              97.8%       13.01          97.8%
                575                        1              52.69              97.8%       12 94          97.8%
                576                        1              52.62              97.8%       13.63          97.8%
                577                        1              52.51              97.8%       12.89          97.9%
                578                        1              52.04              97.8%       13.48          97.9%
                579                        1              51.17              97.8%       13 26          97.9%
                580                        1              50.80              97.9%       11 57          97.9%
                581                        1              50.50              97.9%       12.40          97.9%
                582                        1              49.87              97.9%       12.08          97.9%
                583                        1              49.84              97.9%       12.24          97.9%
                584                        1              49.20              97.9%       13.36          98.0%
                585                        1              49.10              97.9%       11.97          98.0%
                586                        1              49.03              97.9%       11.64          98.0%
                587                        1              48.78              98.0%       11.98          98.0%
                588                        1              48.05              98.0%       11.80          98.0%
                589                        1              47.69              98.0%       11.63          98.0%
                590                        1              47.36              98.0%       10.42          98.0%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                          Page 10 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 232 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
                591                        1              47.29              98.0%       11.61          98.1%
                592                        1              47.07              98.0%       12.03          98.1%
                593                        1              46.98              98.0%       10.41          98.1%
                594                        1              46.28              98.1%       11.91          98.1%
                595                        1              44.92              98.1%       11.64          98.1%
                596                        1              44.33              98.1%       11.87          98.1%
                597                        1              44.13              98.1%       10.84          98.1%
                598                        1              43.48              98.1%       10.68          98.2%
                599                        1              43.22              98.1%       10.61          98.2%
                600                        1              42.69              98.1%       11.21          98.2%
                601                        1              42.19              98.1%       11.01          98.2%
                602                        1              42.11              98.2%       10.34          98.2%
                603                        1              42.11              98.2%       10.34          98.2%
                604                        1              41.69              98.2%       10.10          98.2%
                605                        1              41.55              98.2%       10.70          98.2%
                606                        1              41.50              98.2%       10.19          98.2%
                607                        2              41.22              98.2%       10.05          98.3%
                608                        1              41.15              98.2%       10.10          98.3%
                609                        1              40.98              98.2%       10.06          98.3%
                610                        1              40.18              98.3%        9.47          98.3%
                611                        1              40.16              98.3%        9.80          98.3%
                612                        1              39.94              98.3%       10.77          98.3%
                613                        1              39.72              98.3%       10.22          98.3%
                614                        1              39.58              98.3%       10.12          98.3%
                615                        1              39.02              98.3%        9.98          98.4%
                616                        1              38.94              98.3%        9.50          98.4%
                617                        1              38.76              98.3%        9.78          98.4%
                618                        2              38.51              98.4%        9.46          98.4%
                619                        2              37.78              98.4%        9.22          98.4%
                620                        1              37.67              98.4%        7.95          98.4%
                621                        1              37.58              98.4%        7.71          98.4%
                622                        1              37.54              98.4%        9.22          98.4%
                623                        1              37.11              98.4%        9.43          98.4%
                624                        1              36.86              98.4%        9.55          98.5%
                625                        1              36.53              98.4%        8.91          98.5%
                626                        1              36.43              98.4%        7.96          98.5%
                627                        1              36.35              98.4%        9.36          98.5%
                628                        1              36.32              98.5%        8.86          98.5%
                629                        1              36.17              98.5%        9.25          98.5%
                630                        1              36.17              98.5%        9.37          98.5%
                631                        1              36.04              98.5%        9.40          98.5%
                632                        1              35.84              98.5%        8.80          98.5%
                633                        1              35.73              98.5%        9.70          98.5%
                634                        1              34.71              98.5%        8 93          98.6%
                635                        1              34.64              98.5%        7 26          98.6%
                636                        1              34.04              98.5%        8.82          98.6%
                637                        1              33.71              98.6%        8.62          98.6%
                638                        1              33.44              98.6%        9 38          98.6%
                639                        1              33.12              98.6%        8 58          98.6%
                640                        1              33.01              98.6%        8.00          98.6%
                641                        1              32.95              98.6%        8 31          98.6%
                642                        1              32.88              98.6%        6.84          98.6%
                643                        1              32.80              98.6%        8.39          98.6%
                644                        1              32.51              98.6%        7.98          98.7%
                645                        1              32.41              98.6%        7.96          98.7%
                646                        1              32.41              98.6%        8.29          98.7%
                647                        2              32.40              98.7%        7.96          98.7%
                648                        1              32.37              98.7%        7.90          98.7%
                649                        1              32.34              98.7%        7.94          98.7%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                          Page 11 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 233 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
                650                        1              31.89              98.7%        8.21          98.7%
                651                        1              31.61              98.7%        7.76          98.7%
                652                        1              30.99              98.7%        7.61          98.7%
                653                        1              30.83              98.7%        7.78          98.7%
                654                        1              30.56              98.7%        7.40          98.7%
                655                        1              30.22              98.7%        7.73          98.8%
                656                        1              30.08              98.7%        7.39          98.8%
                657                        2              30.02              98.7%        7.27          98.8%
                658                        1              29.90              98.8%        7.29          98.8%
                659                        1              29.82              98.8%        7.73          98.8%
                660                        1              29.68              98.8%        7.29          98.8%
                661                        1              29.60              98.8%        7.27          98.8%
                662                        1              29.38              98.8%        6.60          98.8%
                663                        2              29.26              98.8%        7.19          98.8%
                664                        3              28.82              98.8%        7.52          98.8%
                665                        1              28.63              98.8%        7.57          98.8%
                666                        1              28.46              98.8%        6.76          98.8%
                667                        1              28.17              98.8%        6.87          98.9%
                668                        2              28.06              98.8%        6.84          98.9%
                669                        1              27.82              98.8%        7.26          98.9%
                670                        2              27.54              98.9%        6.76          98.9%
                671                        1              27.27              98.9%        7.75          98.9%
                672                        1              27.15              98.9%        6.67          98.9%
                673                        1              26.71              98.9%        6.30          98.9%
                674                        1              26.62              98.9%        5.98          98.9%
                675                        1              26.58              98.9%        6.53          98.9%
                676                        1              26.45              98.9%        6.45          98.9%
                677                        1              26.04              98.9%        6.66          98.9%
                678                        1              25.87              98.9%        6.35          98.9%
                679                        1              25.77              98.9%        6.77          98.9%
                680                        1              25.74              98.9%        6.58          99.0%
                681                        1              25.72              98.9%        6.27          99.0%
                682                        2              25.68              98.9%        6.61          99.0%
                683                        1              25.64              99.0%        6.30          99.0%
                684                        1              25.52              99.0%        6.22          99.0%
                685                        1              25.51              99.0%        6.61          99.0%
                686                        1              25.18              99.0%        6.14          99.0%
                687                        1              25.09              99.0%        6.41          99.0%
                688                        1              25.04              99.0%        6.11          99.0%
                689                        1              25.00              99.0%        6.43          99.0%
                690                        1              24.79              99.0%        6.09          99.0%
                691                        2              24.69              99.0%        6.02          99.0%
                692                        1              24.64              99.0%        6 30          99.0%
                693                        2              24.21              99.0%        5 94          99.1%
                694                        1              24.15              99.0%        5.85          99.1%
                695                        1              23.94              99.0%        6 16          99.1%
                696                        1              23.75              99.1%        6 15          99.1%
                697                        1              23.69              99.1%        6.06          99.1%
                698                        1              23.31              99.1%        6.04          99.1%
                699                        1              23.17              99.1%        6.00          99.1%
                700                        1              23.01              99.1%        6 58          99.1%
                701                        1              22.89              99.1%        5.66          99.1%
                702                        1              22.88              99.1%        5.62          99.1%
                703                        2              22.79              99.1%        5.60          99.1%
                704                        1              22.76              99.1%        5.55          99.1%
                705                        1              22.61              99.1%        5.90          99.1%
                706                        1              22.58              99.1%        6.25          99 1%
                707                        1              22.55              99.1%        5.92          99 1%
                708                        2              22.42              99.1%        5.73          99 2%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                          Page 12 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 234 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
                709                        1              22.31              99.1%        5.70          99.2%
                710                        1              22.05              99.1%        5.64          99.2%
                711                        1              21.90              99.2%        5.34          99.2%
                712                        1              21.75              99.2%        5.56          99.2%
                713                        1              21.58              99.2%        5.59          99.2%
                714                        1              21.57              99.2%        5.26          99.2%
                715                        1              21.49              99.2%        5.28          99.2%
                716                        1              21.38              99.2%        5.58          99.2%
                717                        1              21.15              99.2%        5.19          99.2%
                718                        2              21.15              99.2%        4.79          99.2%
                719                        1              21.15              99.2%        5.16          99.2%
                720                        1              20.91              99.2%        5.42          99.2%
                721                        1              20.83              99.2%        5.08          99.2%
                722                        1              20.82              99.2%        5.11          99.2%
                723                        1              20.64              99.2%        4.42          99.2%
                724                        2              20.54              99.2%        5.29          99.3%
                725                        1              20.37              99.2%        5.53          99.3%
                726                        1              20.34              99.2%        5.00          99.3%
                727                        1              20.31              99.3%        4.66          99.3%
                728                        1              20.17              99.3%        4.95          99.3%
                729                        1              19.55              99.3%        4.77          99.3%
                730                        1              19.54              99.3%        5.00          99.3%
                731                        1              19.52              99.3%        4.79          99.3%
                732                        1              19.42              99.3%        4.77          99.3%
                733                        2              19.36              99.3%        4.75          99.3%
                734                        1              19.14              99.3%        4.89          99.3%
                735                        2              18.98              99.3%        4.41          99.3%
                736                        2              18.86              99.3%        4.12          99.3%
                737                        2              18.81              99.3%        4.62          99.3%
                738                        1              18.67              99.3%        4.55          99.3%
                739                        1              18.66              99.3%        4.77          99.3%
                740                        2              17.99              99.3%        4.39          99.3%
                741                        1              17.83              99.3%        4.03          99.3%
                742                        1              17.52              99.3%        4.48          99.4%
                743                        1              17.50              99.3%        4.27          99.4%
                744                        1              17.33              99.3%        4.23          99.4%
                745                        1              17.33              99.4%        4.92          99.4%
                746                        2              17.17              99.4%        3.86          99.4%
                747                        1              16.94              99.4%        4.13          99.4%
                748                        1              16.84              99.4%        4.69          99.4%
                749                        1              16.82              99.4%        4.07          99.4%
                750                        1              16.71              99.4%        3.73          99.4%
                751                        1              16.71              99.4%        4 30          99.4%
                752                        1              16.66              99.4%        4.06          99.4%
                753                        1              16.66              99.4%        4.09          99.4%
                754                        1              16.59              99.4%        4 50          99.4%
                755                        1              16.49              99.4%        4 24          99.4%
                756                        1              16.46              99.4%        4.01          99.4%
                757                        1              16.40              99.4%        4.03          99.4%
                758                        1              16.29              99.4%        4.00          99.4%
                759                        1              16.00              99.4%        4 29          99.4%
                760                        1              16.00              99.4%        3.90          99.4%
                761                        1              15.94              99.4%        3.91          99.4%
                762                        1              15.92              99.4%        3.88          99.5%
                763                        1              15.73              99.4%        3.84          99.5%
                764                        1              15.72              99.4%        4.27          99.5%
                765                        1              15.64              99.4%        4.45          99 5%
                766                        1              15.57              99.5%        3.43          99 5%
                767                        1              15.56              99.5%        4.03          99 5%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                          Page 13 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 235 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
                768                        1              15.40              99.5%        3.94          99.5%
                769                        1              15.16              99.5%        3.70          99.5%
                770                        1              14.98              99.5%        3.68          99.5%
                771                        1              14.96              99.5%        3.12          99.5%
                772                        1              14.89              99.5%        3.83          99.5%
                773                        1              14.89              99.5%        3.81          99.5%
                774                        1              14.65              99.5%        3.57          99.5%
                775                        2              14.56              99.5%        3.55          99.5%
                776                        1              14.41              99.5%        3.51          99.5%
                777                        1              14.35              99.5%        3.67          99.5%
                778                        1              14.29              99.5%        3.65          99.5%
                779                        1              14.25              99.5%        3.48          99.5%
                780                        1              13.97              99.5%        3.41          99.5%
                781                        1              13.94              99.5%        3.24          99.5%
                782                        1              13.92              99.5%        3.56          99.5%
                783                        1              13.85              99.5%        3.57          99.5%
                784                        1              13.05              99.5%        3.18          99.5%
                785                        1              12.86              99.5%        3.49          99.5%
                786                        1              12.78              99.5%        3.27          99.6%
                787                        1              12.77              99.5%        3.14          99.6%
                788                        1              12.57              99.5%        3.09          99.6%
                789                        1              12.52              99.5%        2.62          99.6%
                790                        1              12.51              99.6%        3.03          99.6%
                791                        1              12.49              99.6%        3.39          99.6%
                792                        1              12.44              99.6%        3.27          99.6%
                793                        2              12.37              99.6%        3.04          99.6%
                794                        1              12.27              99.6%        2.99          99.6%
                795                        1              12.24              99.6%        2.99          99.6%
                796                        1              11.97              99.6%        3.23          99.6%
                797                        1              11.93              99.6%        2.91          99.6%
                798                        2              11.92              99.6%        2.93          99.6%
                799                        1              11.70              99.6%        2.85          99.6%
                800                        1              11.61              99.6%        2.85          99.6%
                801                        1              11.54              99.6%        2.99          99.6%
                802                        1              11.51              99.6%        2.38          99.6%
                803                        1              11.41              99.6%        2.78          99.6%
                804                        1              11.31              99.6%        2.93          99.6%
                805                        1              11.30              99.6%        2.93          99.6%
                806                        1              11.20              99.6%        2.73          99.6%
                807                        1              11.20              99.6%        2.86          99.6%
                808                        1              11.19              99.6%        2.73          99.6%
                809                        1              11.12              99.6%        2.71          99.6%
                810                        1              10.94              99.6%        2.67          99.6%
                811                        1              10.80              99.6%        2 91          99.6%
                812                        2              10.67              99.6%        2.60          99.6%
                813                        1              10.42              99.6%        2 56          99.6%
                814                        1              10.40              99.6%        2 15          99.6%
                815                        1              10.26              99.6%        2 50          99.6%
                816                        1              10.22              99.6%        2.49          99.7%
                817                        2              10.16              99.6%        2.48          99.7%
                818                        1              10.16              99.6%        2.76          99.7%
                819                        2              10.10              99.6%        2.27          99.7%
                820                        1              10.00              99.7%        2.44          99.7%
                821                        1               9.98              99.7%        2.43          99.7%
                822                        1               9.88              99.7%        2.54          99.7%
                823                        1               9.87              99.7%        2.41          99.7%
                824                        1               9.81              99.7%        2.51          99.7%
                825                        1               9.79              99.7%        2.52          99.7%
                826                        1               9.60              99.7%        2.34          99.7%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                          Page 14 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 236 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
                827                        1                9.51             99.7%        2.43          99.7%
                828                        1                9.49             99.7%        2.31          99.7%
                829                        2                9.32             99.7%        2.27          99.7%
                830                        2                9.21             99.7%        2.26          99.7%
                831                        2                9.19             99.7%        2.24          99.7%
                832                        1                9.09             99.7%        2.33          99.7%
                833                        1                9.04             99.7%        2.21          99.7%
                834                        1                9.02             99.7%        1.92          99.7%
                835                        1                9.01             99.7%        2.20          99.7%
                836                        1                9.00             99.7%        2.32          99.7%
                837                        2                8.73             99.7%        2.14          99.7%
                838                        1                8.73             99.7%        2.14          99.7%
                839                        1                8.69             99.7%        2.36          99.7%
                840                        1                8.58             99.7%        2.52          99.7%
                841                        1                8.58             99.7%        2.09          99.7%
                842                        1                8.55             99.7%        2.19          99.7%
                843                        1                8.48             99.7%        2.07          99.7%
                844                        1                8.47             99.7%        2.08          99.7%
                845                        1                8.47             99.7%        2.19          99.7%
                846                        2                8.45             99.7%        2.07          99.7%
                847                        2                8.43             99.7%        2.07          99.7%
                848                        1                8.41             99.7%        2.05          99.7%
                849                        1                8.39             99.7%        2.15          99.7%
                850                        1                8.39             99.7%        2.05          99.7%
                851                        2                8.31             99.7%        2.04          99.7%
                852                        1                8.18             99.7%        2.01          99.7%
                853                        1                8.04             99.7%        2.06          99.7%
                854                        1                7.95             99.7%        1.68          99.8%
                855                        1                7.85             99.7%        1.91          99.8%
                856                        2                7.80             99.7%        1.90          99.8%
                857                        1                7.78             99.7%        1.90          99.8%
                858                        1                7.76             99.8%        1.70          99.8%
                859                        1                7.74             99.8%        2.01          99.8%
                860                        1                7.74             99.8%        1.99          99.8%
                861                        1                7.71             99.8%        2.01          99.8%
                862                        1                7.70             99.8%        1.87          99.8%
                863                        1                7.62             99.8%        1.87          99.8%
                864                        1                7.54             99.8%        1.83          99.8%
                865                        1                7.52             99.8%        2.04          99.8%
                866                        1                7.50             99.8%        1.94          99.8%
                867                        1                7.34             99.8%        2.06          99.8%
                868                        1                7.32             99.8%        1.79          99.8%
                869                        1                7.30             99.8%        1.87          99.8%
                870                        1                7.30             99.8%        1.78          99.8%
                871                        1                7.27             99.8%        1.77          99.8%
                872                        1                7.09             99.8%        1.73          99.8%
                873                        1                7.08             99.8%        1.81          99.8%
                874                        1                7.00             99.8%        1.46          99.8%
                875                        1                6.95             99.8%        1.70          99.8%
                876                        1                6.91             99.8%        1.80          99.8%
                877                        1                6.86             99.8%        1.67          99.8%
                878                        1                6.75             99.8%        1.65          99.8%
                879                        1                6.67             99.8%        1.63          99.8%
                880                        1                6.63             99.8%        1.62          99.8%
                881                        1                6.60             99.8%        1.94          99.8%
                882                        1                6.53             99.8%        1.58          99.8%
                883                        1                6.44             99.8%        1.57          99.8%
                884                        1                6.36             99.8%        1.31          99.8%
                885                        2                6.34             99.8%        1.35          99.8%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                          Page 15 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 237 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
                886                        1                6.24             99.8%        1.59          99.8%
                887                        1                6.19             99.8%        1.51          99.8%
                888                        1                6.18             99.8%        1.27          99.8%
                889                        1                6.14             99.8%        1.50          99.8%
                890                        1                6.13             99.8%        1.31          99.8%
                891                        2                6.03             99.8%        1.48          99.8%
                892                        1                5.93             99.8%        1.52          99.8%
                893                        1                5.84             99.8%        1.42          99.8%
                894                        1                5.80             99.8%        1.25          99.8%
                895                        1                5.77             99.8%        1.48          99.8%
                896                        2                5.70             99.8%        1.19          99.8%
                897                        2                5.67             99.8%        1.38          99.8%
                898                        2                5.61             99.8%        1.38          99.8%
                899                        1                5.59             99.8%        1.36          99.8%
                900                        1                5.55             99.8%        1.44          99.8%
                901                        1                5.53             99.8%        1.36          99.8%
                902                        1                5.53             99.8%        1.35          99.8%
                903                        1                5.50             99.8%        1.13          99.8%
                904                        1                5.43             99.8%        1.39          99.8%
                905                        1                5.40             99.8%        1.33          99.8%
                906                        1                5.39             99.8%        1.46          99.8%
                907                        1                5.37             99.8%        1.31          99.9%
                908                        1                5.32             99.8%        1.31          99.9%
                909                        1                5.32             99.8%        1.30          99.9%
                910                        1                5.19             99.9%        1.27          99.9%
                911                        1                5.15             99.9%        1.26          99.9%
                912                        2                5.11             99.9%        1.25          99.9%
                913                        1                5.08             99.9%        1.23          99.9%
                914                        1                5.07             99.9%        1.25          99.9%
                915                        2                5.07             99.9%        1.24          99.9%
                916                        1                5.02             99.9%        1.22          99.9%
                917                        1                4.90             99.9%        1.20          99.9%
                918                        1                4.86             99.9%        1.19          99.9%
                919                        1                4.85             99.9%        1.17          99.9%
                920                        2                4.82             99.9%        1.18          99.9%
                921                        1                4.82             99.9%        0.99          99.9%
                922                        1                4.80             99.9%        1.17          99.9%
                923                        2                4.74             99.9%        1.15          99.9%
                924                        2                4.73             99.9%        1.15          99.9%
                925                        1                4.70             99.9%        1.15          99.9%
                926                        1                4.63             99.9%        1 17          99.9%
                927                        1                4.61             99.9%        1 20          99.9%
                928                        1                4.56             99.9%        1 17          99.9%
                929                        1                4.49             99.9%        1 22          99.9%
                930                        1                4.41             99.9%        1 13          99.9%
                931                        2                4.41             99.9%        1 14          99.9%
                932                        1                4.39             99.9%        1 12          99.9%
                933                        2                4.35             99.9%        1.06          99.9%
                934                        1                4.34             99.9%        1 18          99.9%
                935                        1                4.33             99.9%        1.06          99.9%
                936                        1                4.33             99.9%        1 11          99.9%
                937                        1                4.26             99.9%        1.10          99.9%
                938                        2                4.26             99.9%        0.90          99.9%
                939                        1                4.20             99.9%        1.14          99.9%
                940                        1                4.12             99.9%        1.01          99.9%
                941                        1                4.09             99.9%        1.11          99.9%
                942                        2                4.09             99.9%        1.00          99 9%
                943                        1                4.02             99.9%        0.98          99 9%
                944                        1                3.98             99.9%        0.96          99 9%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                          Page 16 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 238 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
                945                        1                3.94             99.9%        0.96          99.9%
                946                        1                3.94             99.9%        1.01          99.9%
                947                        1                3.84             99.9%        0.94          99.9%
                948                        1                3.82             99.9%        0.93          99.9%
                949                        1                3.82             99.9%        0.93          99.9%
                950                        1                3.81             99.9%        0.93          99.9%
                951                        1                3.81             99.9%        0.79          99.9%
                952                        1                3.79             99.9%        1.03          99.9%
                953                        1                3.77             99.9%        0.92          99.9%
                954                        1                3.69             99.9%        0.90          99.9%
                955                        1                3.66             99.9%        0.99          99.9%
                956                        2                3.63             99.9%        0.88          99.9%
                957                        2                3.62             99.9%        0.80          99.9%
                958                        2                3.61             99.9%        0.75          99.9%
                959                        1                3.52             99.9%        0.86          99.9%
                960                        1                3.48             99.9%        0.73          99.9%
                961                        1                3.47             99.9%        0.89          99.9%
                962                        1                3.40             99.9%        0.87          99.9%
                963                        1                3.37             99.9%        0.92          99.9%
                964                        1                3.36             99.9%        0.82          99.9%
                965                        1                3.32             99.9%        0.81          99.9%
                966                        2                3.31             99.9%        0.81          99.9%
                967                        1                3.25             99.9%        0.79          99.9%
                968                        3                3.25             99.9%        0.79          99.9%
                969                        1                3.23             99.9%        0.79          99.9%
                970                        1                3.19             99.9%        0.78          99.9%
                971                        2                3.18             99.9%        0.77          99.9%
                972                        1                3.16             99.9%        0.82          99.9%
                973                        1                3.14             99.9%        0.82          99.9%
                974                        1                3.13             99.9%        0.65          99.9%
                975                        1                3.06             99.9%        0.75          99.9%
                976                        1                3.05             99.9%        0.74          99.9%
                977                        1                3.04             99.9%        0.74          99.9%
                978                        1                3.03             99.9%        0.74          99.9%
                979                        1                3.02             99.9%        0.74          99.9%
                980                        1                3.02             99.9%        0.77          99.9%
                981                        1                3.00             99.9%        0.73          99.9%
                982                        1                2.99             99.9%        0.73          99.9%
                983                        1                2.91             99.9%        0.65          99.9%
                984                        1                2.91             99.9%        0.71          99.9%
                985                        1                2.90             99.9%        0.71          99.9%
                986                        1                2.90             99.9%        0.74          99.9%
                987                        1                2.88             99.9%        0.71          99.9%
                988                        1                2.84             99.9%        0.64          99.9%
                989                        2                2.82             99.9%        0.69          99.9%
                990                        2                2.77             99.9%        0 58          99.9%
                991                        1                2.77             99.9%        0.67          99.9%
                992                        1                2.76             99.9%        0.75          99.9%
                993                        1                2.75             99.9%        0.67          99.9%
                994                        1                2.74             99.9%        0 58          99.9%
                995                        1                2.65             99.9%        0.78          99.9%
                996                        1                2.59             99.9%        0.67          99.9%
                997                        2                2.58             99.9%        0.63          99.9%
                998                        1                2.54             99.9%        0.63         100.0%
                999                        2                2.54             99.9%        0.62         100.0%
               1,000                       1                2.53             99.9%        0.62         100.0%
               1,001                       1                2.50            100.0%        0.53         100.0%
               1,002                       2                2.49            100.0%        0.52         100.0%
               1,003                       1                2.47            100.0%        0.60         100.0%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                          Page 17 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 239 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
               1,004                       2                2.46            100.0%        0.60         100.0%
               1,005                       1                2.45            100.0%        0.60         100.0%
               1,006                       1                2.43            100.0%        0.59         100.0%
               1,007                       1                2.35            100.0%        0.57         100.0%
               1,008                       2                2.33            100.0%        0.57         100.0%
               1,009                       1                2.32            100.0%        0.57         100.0%
               1,010                       1                2.32            100.0%        0.50         100.0%
               1,011                       1                2.25            100.0%        0.55         100.0%
               1,012                       1                2.20            100.0%        0.60         100.0%
               1,013                       1                2.17            100.0%        0.53         100.0%
               1,014                       1                2.17            100.0%        0.53         100.0%
               1,015                       1                2.15            100.0%        0.58         100.0%
               1,016                       2                2.07            100.0%        0.50         100.0%
               1,017                       1                2.06            100.0%        0.50         100.0%
               1,018                       1                2.01            100.0%        0.49         100.0%
               1,019                       1                2.01            100.0%        0.52         100.0%
               1,020                       1                1.97            100.0%        0.48         100.0%
               1,021                       1                1.92            100.0%        0.48         100.0%
               1,022                       2                1.91            100.0%        0.47         100.0%
               1,023                       1                1.89            100.0%        0.46         100.0%
               1,024                       1                1.88            100.0%        0.46         100.0%
               1,025                       1                1.85            100.0%        0.38         100.0%
               1,026                       1                1.85            100.0%        0.45         100.0%
               1,027                       1                1.78            100.0%        0.38         100.0%
               1,028                       1                1.70            100.0%        0.41         100.0%
               1,029                       2                1.66            100.0%        0.41         100.0%
               1,030                       1                1.64            100.0%        0.40         100.0%
               1,031                       1                1.63            100.0%        0.47         100.0%
               1,032                       1                1.63            100.0%        0.42         100.0%
               1,033                       1                1.63            100.0%        0.40         100.0%
               1,034                       1                1.61            100.0%        0.42         100.0%
               1,035                       1                1.59            100.0%        0.39         100.0%
               1,036                       1                1.54            100.0%        0.40         100.0%
               1,037                       2                1.50            100.0%        0.31         100.0%
               1,038                       1                1.47            100.0%        0.30         100.0%
               1,039                       2                1.41            100.0%        0.29         100.0%
               1,040                       1                1.41            100.0%        0.34         100.0%
               1,041                       1                1.34            100.0%        0.35         100.0%
               1,042                       1                1.33            100.0%        0 29         100.0%
               1,043                       1                1.33            100.0%        0 28         100.0%
               1,044                       1                1.32            100.0%        0 34         100.0%
               1,045                       2                1.29            100.0%        0 32         100.0%
               1,046                       1                1.28            100.0%        0 38         100.0%
               1,047                       1                1.27            100.0%        0 26         100.0%
               1,048                       1                1.26            100.0%        0 31         100.0%
               1,049                       2                1.24            100.0%        0 26         100.0%
               1,050                       1                1.23            100.0%        0 30         100.0%
               1,051                       1                1.23            100.0%        0 32         100.0%
               1,052                       1                1.18            100.0%        0 29         100.0%
               1,053                       1                1.16            100.0%        0.29         100.0%
               1,054                       1                1.16            100.0%        0.28         100.0%
               1,055                       1                1.14            100.0%        0.24         100.0%
               1,056                       1                1.14            100.0%        0.30         100.0%
               1,057                       1                1.13            100.0%        0.30         100.0%
               1,058                       1                1.12            100.0%        0.29         100.0%
               1,059                       1                1.12            100.0%        0.29         100.0%
               1,060                       1                1.11            100.0%        0.28         100.0%
               1,061                       1                1.11            100.0%        0.29         100.0%
               1,062                       1                1.11            100.0%        0.29         100.0%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                          Page 18 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 240 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
               1,063                       1                1.10            100.0%        0.29         100.0%
               1,064                       1                1.07            100.0%        0.27         100.0%
               1,065                       1                1.07            100.0%        0.28         100.0%
               1,066                       1                1.06            100.0%        0.27         100.0%
               1,067                       1                1.05            100.0%        0.27         100.0%
               1,068                       1                1.05            100.0%        0.22         100.0%
               1,069                       1                1.03            100.0%        0.27         100.0%
               1,070                       1                1.03            100.0%        0.27         100.0%
               1,071                       1                1.02            100.0%        0.25         100.0%
               1,072                       1                1.02            100.0%        0.27         100.0%
               1,073                       2                1.02            100.0%        0.24         100.0%
               1,074                       1                1.02            100.0%        0.25         100.0%
               1,075                       1                1.01            100.0%        0.26         100.0%
               1,076                       2                1.00            100.0%        0.24         100.0%
               1,077                       1                1.00            100.0%        0.26         100.0%
               1,078                       1                0.98            100.0%        0.26         100.0%
               1,079                       1                0.98            100.0%        0.24         100.0%
               1,080                       1                0.97            100.0%        0.24         100.0%
               1,081                       1                0.96            100.0%        0.24         100.0%
               1,082                       1                0.94            100.0%        0.24         100.0%
               1,083                       1                0.94            100.0%        0.23         100.0%
               1,084                       1                0.94            100.0%        0.24         100.0%
               1,085                       1                0.93            100.0%        0.23         100.0%
               1,086                       1                0.92            100.0%        0.22         100.0%
               1,087                       1                0.92            100.0%        0.20         100.0%
               1,088                       1                0.92            100.0%        0.24         100.0%
               1,089                       1                0.90            100.0%        0.19         100.0%
               1,090                       1                0.90            100.0%        0.22         100.0%
               1,091                       1                0.89            100.0%        0.23         100.0%
               1,092                       1                0.86            100.0%        0.23         100.0%
               1,093                       1                0.86            100.0%        0.21         100.0%
               1,094                       1                0.84            100.0%        0.23         100.0%
               1,095                       1                0.83            100.0%        0.17         100.0%
               1,096                       4                0.82            100.0%        0.17         100.0%
               1,097                       1                0.82            100.0%        0.21         100.0%
               1,098                       1                0.81            100.0%        0.21         100.0%
               1,099                       2                0.80            100.0%        0.17         100.0%
               1,100                       1                0.80            100.0%        0.20         100.0%
               1,101                       1                0.78            100.0%        0 19         100.0%
               1,102                       1                0.76            100.0%        0 19         100.0%
               1,103                       1                0.76            100.0%        0 16         100.0%
               1,104                       1                0.73            100.0%        0 18         100.0%
               1,105                       2                0.72            100.0%        0 15         100.0%
               1,106                       1                0.72            100.0%        0 15         100.0%
               1,107                       1                0.72            100.0%        0 17         100.0%
               1,108                       1                0.71            100.0%        0 18         100.0%
               1,109                       3                0.71            100.0%        0 15         100.0%
               1,110                       1                0.71            100.0%        0 17         100.0%
               1,111                       1                0.69            100.0%        0 17         100.0%
               1,112                       1                0.69            100.0%        0.17         100.0%
               1,113                       1                0.67            100.0%        0.17         100.0%
               1,114                       1                0.66            100.0%        0.17         100.0%
               1,115                       1                0.64            100.0%        0.16         100.0%
               1,116                       2                0.63            100.0%        0.16         100.0%
               1,117                       1                0.63            100.0%        0.15         100.0%
               1,118                       2                0.61            100.0%        0.15         100.0%
               1,119                       1                0.61            100.0%        0.16         100.0%
               1,120                       1                0.61            100.0%        0.15         100.0%
               1,121                       1                0.61            100.0%        0.16         100.0%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                          Page 19 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 241 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                     McFadden 16% Calculation         Hamm 3.25% Upper Bound

               Count       Loan Number   dmg_ID      Amount            Cum. Percent   Amount      Cum. Percent
               1,122                       1                0.59            100.0%        0.13         100.0%
               1,123                       1                0.56            100.0%        0.14         100.0%
               1,124                       1                0.55            100.0%        0.14         100.0%
               1,125                       1                0.55            100.0%        0.13         100.0%
               1,126                       1                0.55            100.0%        0.11         100.0%
               1,127                       1                0.53            100.0%        0.14         100.0%
               1,128                       1                0.49            100.0%        0.12         100.0%
               1,129                       2                0.47            100.0%        0.11         100.0%
               1,130                       1                0.46            100.0%        0.12         100.0%
               1,131                       1                0.45            100.0%        0.12         100.0%
               1,132                       1                0.45            100.0%        0.11         100.0%
               1,133                       1                0.44            100.0%        0.11         100.0%
               1,134                       4                0.43            100.0%        0.09         100.0%
               1,135                       2                0.42            100.0%        0.10         100.0%
               1,136                       2                0.40            100.0%        0.10         100.0%
               1,137                       1                0.33            100.0%        0.08         100.0%
               1,138                       1                0.31            100.0%        0.08         100.0%
               1,139                       2                0.30            100.0%        0.06         100.0%
               1,140                       2                0.30            100.0%        0.07         100.0%
               1,141                       1                0.27            100.0%        0.07         100.0%
               1,142                       1                0.27            100.0%        0.07         100.0%
               1,143                       3                0.26            100.0%        0.06         100.0%
               1,144                       1                0.25            100.0%        0.06         100.0%
               1,145                       1                0.25            100.0%        0.05         100.0%
               1,146                       1                0.24            100.0%        0.06         100.0%
               1,147                       1                0.24            100.0%        0.06         100.0%
               1,148                       1                0.22            100.0%        0.05         100.0%
               1,149                       1                0.22            100.0%        0.04         100.0%
               1,150                       3                0.21            100.0%        0.04         100.0%
               1,151                       2                0.20            100.0%        0.05         100.0%
               1,152                       1                0.20            100.0%        0.04         100.0%
               1,153                       1                0.20            100.0%        0.05         100.0%
               1,154                       1                0.18            100.0%        0.05         100.0%
               1,155                       1                0.18            100.0%        0.05         100.0%
               1,156                       1                0.18            100.0%        0.04         100.0%
               1,157                       1                0.16            100.0%        0.04         100.0%
               1,158                       1                0.15            100.0%        0.04         100.0%
               1,159                       1                0.14            100.0%        0.03         100.0%
               1,160                       1                0.14            100.0%        0.03         100.0%
               1,161                       1                0.14            100.0%        0.03         100.0%
               1,162                       1                0.13            100.0%        0.03         100.0%
               1,163                       1                0.13            100.0%        0.03         100.0%
               1,164                       1                0.12            100.0%        0.03         100.0%
               1,165                       2                0.12            100.0%        0.02         100.0%
               1,166                       1                0.11            100.0%        0.03         100.0%
               1,167                       1                0.10            100.0%        0.03         100.0%
               1,168                       2                0.10            100.0%        0.02         100.0%
               1,169                       1                0.10            100.0%        0.02         100.0%
               1,170                       1                0.09            100.0%        0.02         100.0%
               1,171                       1                0.09            100.0%        0.02         100.0%
               1,172                       1                0.08            100.0%        0.02         100.0%
               1,173                       1                0.08            100.0%        0.02         100.0%
               1,174                       1                0.08            100.0%        0.02         100.0%
               1,175                       2                0.07            100.0%        0.02         100.0%
               1,176                       2                0.07            100.0%        0.02         100.0%
               1,177                       1                0.06            100.0%        0.02         100.0%
               1,178                       2                0.05            100.0%        0.01         100.0%
               1,179                       1                0.05            100.0%        0.01         100.0%
               1,180                       1                0.05            100.0%        0.01         100.0%


CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                          Page 20 of 21
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 242 of
                                      269

                                                        Exhibit 9
                              Analysis of Opportunity Cost Damages from ARM Overcharges
                       Using Professor McFadden's Model, Correcting His Excessive Opportunity Cost


                                                                 McFadden 16% Calculation                Hamm 3.25% Upper Bound

               Count       Loan Number         dmg_ID             Amount             Cum. Percent         Amount           Cum. Percent
               1,181                             1                         0.05           100.0%              0.01              100.0%
               1,182                             1                         0.04           100.0%              0.01              100.0%
               1,183                             1                         0.03           100.0%              0.01              100.0%
               1,184                             2                         0.03           100.0%              0.01              100.0%
               1,185                             1                         0.03           100.0%              0.01              100.0%
               1,186                             1                         0.03           100.0%              0.01              100.0%
               1,187                             1                         0.02           100.0%              0.00              100.0%
               1,188                             1                         0.01           100.0%              0.00              100.0%
               1,189                             1                         0.01           100.0%              0.00              100.0%
               1,190                             1                         0.01           100.0%              0.00              100.0%
               1,191                             1                         0.01           100.0%              0.00              100.0%
               1,192                             1                         0.00           100.0%              0.00              100.0%
               1,193                             1                         0.00           100.0%              0.00              100.0%
               1,194                             1                         0.00           100.0%              0.00              100.0%
               1,195                             2                         0.00           100.0%              0.00              100.0%
               1,196                             2                         0.00           100.0%              0.00              100.0%
               1,197                             2                         0.00           100.0%              0.00              100.0%
               1,198                             1                         0.00           100.0%              0.00              100.0%
               1,199                             1                         0.00           100.0%              0.00              100.0%
               1,200                             1                         0.00           100.0%              0.00              100.0%
               1,201                             1                         0.00           100.0%              0.00              100.0%
               1,202                             1                         0.00           100.0%              0.00              100.0%
               1,203                             1                         0.00           100.0%              0.00              100.0%
               1,204                             1                         0.00           100.0%              0.00              100.0%

                           Count                                         1,204                                 1,204
                           Count < $10                                     385                                   592
                           Mean                                        $280.37                                $71.10
                           Median                                       $42.11                                $10.42
                           Total                                   $337,568.82                            $85,605.11

              Notes:
              [1] Professor McFadden's loan level output is at 0.16ARM panel.csv. My calculations only change the interest rate used in
              the calculation.




CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                                        Page 21 of 21
                Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 243 of
                                                      269

                                                      Exhibit 10A
                            Summary of Professor McFadden's Specification Error for Foreclosures


                                                                Included in Model
                                          Overcharge/         Zero/Missing      Control                          Total "Harmed"
                                                                                                    Total
                                          Undercharge            Accrual        Group

      Actual Foreclosures                        14,304                8,265           1,230         23,799                  24,171 [A]

      Mis-specified as Foreclosures
                                 [1]
         Reinstated / Modified                    4,825                1,676             470          6,971                    7,417 [B]
                  [2]
         Paid Off                                   329                  145              40            514                      602 [C]
            Total                                 5,154                1,821             510          7,485                    8,019 [D]=[B]+[C]

                              [3]
         Total per McFadden                      19 458               10 086           1 740         31,284                  32,190 [E]=[A]+[D]

         Over-specification Rate                   36%                   22%            41%            31%                     33% [F]=[D]/[A]

      Notes:
      [1] I consider a loan reinstated or modified if a) the latest date through which the loan is paid in the Transaction History data produced in
      response to RFP 22 of the Bureau's Fifth Set of Requests for Production (where the maximum date through which the loan is paid is the
      maximum value of NEXTDUEDT, plus one month), is greater than or equal to b) the latest foreclosure initiation date reported in the data
      produced in response to RFP 9 of the Bureau's Fifth Set of Requests for Production. In analyzing the Transaction History data, I omit
      entries that were reversed, or were posted for the purpose of reversing another entry.
      [2] I consider a loan to have been paid off, thereby ending the foreclosure if a) there is not a completed foreclosure sale reported in the
      data produced in response to RFP 10 of the Bureau's Fifth Set of Requests for Production, b) there is a PYF transaction in the Transaction
      History data produced in response to RFP 22 of the Bureau's Fifth Set of Requests for Production, and c) there are no transaction types of
      PYC, PYW, PYT, or PYG in the Transaction History data.
      [3] BRG generated these lists/counts of loans from the following McFadden programs: "2) Ocwen_Only Model-Results.do" and
      "02_fc_category.R."




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
              Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 244 of
                                                    269

                                                   Exhibit 10B
                       Summary of Seriously Delinquent Loans in Professor McFadden's Model
                   Loans 120+ Days Delinquent as of Alleged Analysis Due Date, with No Payments Thereafter

                                                                         Included in Model
                                                                                                                           Total
                                                   Overcharge/         Zero/Missing      Control
                                                                                                           Total         "Harmed"
                                                   Undercharge            Accrual       Group[4]

            Total Population[1]                          131,574               17,611         47,051       196,236           272,007
                           [2]
            120+ Days DQ                                  15,290               11,128          3,961         30,379           31,238
               % of Population                              12%                  63%             8%            15%              11%

            Specified Foreclosed Population[3]            19,458               10,086          1,740         31,284           32,190
                           [2]
            120+ Days DQ                                   9,941                6,890            334         17,165           16,057
               % of Population                              51%                  68%            19%            55%              50%

            Notes:
            [1] BRG generated these lists/counts of loans from the following McFadden program and file: "2) Ocwen_Only Model-
            Results.do" and "eligible_loans_for_fcl_damages.csv."
            [2] I evaluate delinquency status using the Transaction History data produced by Ocwen in response to RFP 22 of the
            Bureau's Fifth Set of Requests for Production. The count of delinquent loans in this analysis meet the following
            conditions: a) the NEXTDUEDT corresponding to the first transaction with an EFFECTIVE_DATE after the Alleged
            Analysis Due Date is at least 120 days before the Alleged Analysis Due Date; and b) either of the following conditions
            are satisfied: i) the latest NEXTDUEDT is equal to the NEXTDUEDT in step (a); or (ii) the latest NEXTDUEDT is less
            than the Alleged Analysis Due Date, and there are no non-zero values in the CUST_SENT_AMT field (except those
            associated with "waive" transactions) dated after the Alleged Analysis Due Date.
            [3] BRG generated these lists/counts of loans from the following McFadden programs: "2) Ocwen_Only Model-
            Results.do" and "02_fc_category.R."
            [4] For the Control Group loans, there is no Alleged Analysis Due Date. I use January 1, 2014 as an analysis due date
            because this is the earliest Alleged Analysis Due Date.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
              Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 245 of
                                                    269

                                                    Exhibit 10C
                        Summary of Seriously Delinquent Loans in Professor McFadden's Model
                                      Loans 120+ Days Delinquent as of Alleged Analysis Due Date

                                                                         Included in Model
                                                                                                                               Total
                                                 Overcharge/         Zero/Missing        Control
                                                                                                               Total         "Harmed"
                                                 Undercharge           Accrual          Group[4]

        Total Population[1]                            131,574               17,611              47,051        196,236            272,007
                       [2]
        120+ Days DQ                                    27,106               16,028               6,343         49,477              54,563
           % of Population                                21%                  91%                 13%            25%                 20%

        Specified Foreclosed Population[3]              19,458               10,086               1,740         31,284              32,190
                       [2]
        120+ Days DQ                                    16,194                9,657                 635         26,486              26,008
           % of Population                                83%                  96%                 36%            85%                 81%

        Notes:
        [1] BRG generated these lists/counts of loans from the following McFadden program and file: "2) Ocwen_Only Model-
        Results.do" and "eligible_loans_for_fcl_damages.csv."
        [2] I evaluate delinquency status using the Transaction History data produced by Ocwen in response to RFP 22 of the Bureau's
        Fifth Set of Requests for Production. The count of delinquent loans in this analysis are those where the NEXTDUEDT
        corresponding to the first transaction with an EFFECTIVE_DATE after the Alleged Analysis Due Date is at least 120 days before
        the Alleged Analysis Due Date.
        [3] BRG generated these lists/counts of loans from the following McFadden programs: "2) Ocwen_Only Model-Results.do" and
        "02_fc_category.R."
        [4] For the Control Group loans, there is no Alleged Analysis Due Date. I use January 1, 2014 as an analysis due date because this
        is the earliest Alleged Analysis Due Date.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 246 of
                                                      269

                                                              Exhibit 10D
                                                  Analysis of Reason for Default Data

                                                                 Included in Model
                                                                                                                  Total
                                            Overcharge/        Zero/Missing      Control
                                                                                                   Total        "Harmed"
                                            Undercharge          Accrual         Group

   McFadden Foreclosure Population [1]              19,458            10,086          1,740         31,284            32,190 [A]
     Less:
         Not Foreclosures[2]                       (5,154)            (1,821)          (510)       (7,485)            (8,019) [B]
                               [3]
        Pre-Existing Defaults                      (9,941)            (6,890)          (334)      (17,165)           (16,057) [C]
   Remaining Foreclosed Population                   4,363              1,375            896         6,634              8,114 [D]=[A]+[B]+[C]

   Has Reason for Default[4]                         3,061                888           578          4,527              5,742 [E]
     % of Remaining                                   70%                65%           65%            68%                71% [F]=[E]/[D]

   Non-Ocwen Reason for Default[4]                   2,931                844           553          4,328              5,491 [G]
     % of Pop with RFD                                96%                95%           96%            96%                96% [H]=[G]/[E]
     % of McFadden FC Pop                             15%                 8%           32%            14%                17% [I]=[G]/[A]

   Notes:
   [1] BRG generated these lists/counts of loans from the following McFadden programs: "2) Ocwen_Only Model-Results.do" and
   "02_fc_category.R."
   [2] See Exhibit 10A.
   [3] See Exhibit 10B.
   [4] Reason for Default data was produced by Ocwen in response to RFP #6 of the Bureau's Fifth Set of Requests for Production. I analyze this
   data and identify non-Ocwen reasons for default at Exhibit 10E.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
             Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 247 of
                                                   269

                                                Exhibit 10E
                                       Frequency of Reasons for Default

                                                                                        Count of
                                                                                  [1]
                  Reason for Default                                  Non-Ocwen         Loans[2]

                  CURTAILMENT OF INCOME                                   x              3,403
                  RED_OF_INC                                              x              2,340
                  LOSS OF INCOME/UNEMPLOYMENT                             x              2,112
                  ILLNES OF PRINCIPAL MORTGAGOR                           x              1,366
                  EXCESSIVE OBLIGATION                                                   1,042
                  *UNEXPECTED MEDICAL EXPENSE                             x              1,001
                  LOSS OF INCOME/GARNISHMENT                              x               931
                  ILLNESS OF MORTGAGORS FAMILY MEMBER                     x               744
                  EXCESS_OBLIGATION                                                       597
                  DISPUTE/MISCELLANEOUS                                                   542
                  DEATH OF MORTGAGORS FAMILY MEMBER                       x               529
                  *UNNECESSARY EXPENSE                                    x               516
                  LOSS OF INCOME/SELF EMPLOYMENT                          x               465
                  OTHER_REASON                                                            457
                  *DIVORCE COMPLETE                                       x               380
                  *DIVORCE PENDING                                        x               290
                  *HOME REPAIRS                                           x               287
                  DEATH OF PRINCIPAL MORTGAGOR                            x               286
                  *DISABILITY OF BORROWER[S]                              x               277
                  PAYMENT ADJUSTMENT                                                      263
                  *FIXED INCOME                                           x               255
                  *UNDEREMPLOYED                                          x               244
                  DEATH OF BORROWER[S]                                    x               196
                  PRIN_MORT_ILL                                           x               193
                  INABILITY TO RENT PROPERTY                              x               178
                  BUSINESS FAILURE                                        x               147
                  *DISPUTE/PAYMENT                                                        135
                  ILL_OR_INJURY                                           x               134

CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                     Page 1 of 4
             Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 248 of
                                                   269

                                                Exhibit 10E
                                       Frequency of Reasons for Default

                                                                                        Count of
                                                                                  [1]
                  Reason for Default                                  Non-Ocwen         Loans[2]

                  MARITAL_PROBLEMS                                        x               131
                  EXCESS_USE_OF_CREDIT                                    x               121
                  *AUTO REPAIRS                                           x               105
                  *NATURAL DISASTER                                       x                98
                  *SELF EMPLOYED/SLOW RECEIVABLES                         x                98
                  MARITAL DIFFICULTIES                                    x                98
                  *SELLING PROPERTY                                       x                91
                  SERVICING PROBLEMS                                                       79
                  CASUALTY LOSS                                           x                78
                  *GARNISHMENT                                            x                73
                  BANKRUPTCY                                              x                71
                  ABANDONMENT OF PROPERTY                                 x               67
                  UNEMPLOYMENT                                            x               66
                  FRAUD                                                   x               63
                  *MISPLACED PRIORITIES                                   x               60
                  *SEASONAL UNEMPLOYMENT                                  x               52
                  PROPERTY PROBLEM                                        x               52
                  MOVED OR DISTANT EMPLOYMENT TRANSFER                    x               51
                  DEATH_IN_FAMILY                                         x               50
                  BORROWER_DEATH                                          x               39
                  *RECENT RETIREMENT                                      x               38
                  *INCARCERATION                                          x               37
                  *IRS ISSUES                                             x               35
                  *ENVIRONMENTAL ISSUES                                   x               33
                  MARITAL DISCORD OR DIVORCE                              x               29
                  *ROBBERY/THEFT                                          x               27
                  ILLNESS OF PRINCIPAL MORTGAGOR                          x               20
                  MARITAL DISCORD/DIVORCE                                 x               18

CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                     Page 2 of 4
             Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 249 of
                                                   269

                                                Exhibit 10E
                                       Frequency of Reasons for Default

                                                                                        Count of
                                                                                  [1]
                  Reason for Default                                  Non-Ocwen         Loans[2]

                  INABILITY TO SELL PROPERTY                              x                16
                  *REFINANCE PROPERTY                                     x                15
                  *HOMEOWNERS POLICY                                                       14
                  *PAYMENT PRIOR SERVICER                                                  14
                  MILITARY SERVICE                                        x                14
                  *DISPUTE/INSURANCE                                                       13
                  *PAYMENT SENT TO WRONG ADDRESS                          x                13
                  *DISPUTE/TAXES                                                           12
                  CASUALTY_LOSS                                           x                12
                  *DECLINING PROPERTY VALUE                               x                11
                  PROPERTY_PROBLEM                                        x                11
                  BUSS_FAIL                                               x                10
                  *INCORRECT BILLING                                                        9
                  OTHER                                                                     9
                  *PAST DUE PROPERTY TAX                                                    8
                  *SPEEDPAY CORRECTION                                                      7
                  NEIGHBORHOOD PROBLEM.                                   x                 7
                  ILLNESS OF BORROWER FAMILY MEMBER                       x                 4
                  ILLNESS OF PRINCIPAL BORROWER                           x                 4
                  TRANSFER OF OWNERSHIP PENDING                           x                 4
                  *RESEARCH PENDING                                                         3
                  DISTANT EMPLOYMENT TRANSFER                             x                 3
                  SELLING PROPERTY                                        x                3
                  *FERRELL ENDED                                          x                 2
                  DEATH OF BORROWER FAMILY MEMBER                         x                2
                  DIST_EMPL_TRANS                                         x                2
                  PROPERTY VALUE LESS THAN OWED                           x                2
                  DISPUTE OR PAYMENT                                                       1

CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                     Page 3 of 4
             Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 250 of
                                                   269

                                                         Exhibit 10E
                                                Frequency of Reasons for Default

                                                                                                                    Count of
                                                                                                            [1]
                  Reason for Default                                                           Non-Ocwen            Loans[2]

                  NO                                                                                                     1
                  DEATH OF BORROWER                                                                   x                  1
                  DUE TO CASH SAVINGS MONEY MARKET FUNDS M                                            x                  1
                  ENERGY ENVIRONMENT COST                                                             x                  1
                  INCARCERATION                                                                       x                  1
                  REFINANCING PROPERTY                                                                x                  1

                  Notes:
                  [1] It is entirely possible that certain reasons for default that I have failed to classify as non-Ocwen are
                  actually non-Ocwen reasons. I have attempted to err on the side of being under-inclusive in the event
                  of ambiguity.
                  [2] A single loan can have multiple reasons for default. This listing of reasons for default relates to
                  7,451 loans, representing: a) the 5,742 "harmed and foreclosed" loans at Exhibit 10D, plus b) the 888
                  zero/missing accrual loans at Exhibit 10D, plus c) 578 control group loans at Exhibit 10D, plus d) an
                  additional 243 loans included as foreclosed overcharged/ undercharged loans in Professor McFadden's
                  model but not in the 32,190 "harmed and foreclosed" loans shown in Exhibit 10D (235 of which are in
                  the 272,007 eligible "harmed" loans).
                  [3] BRG generated these lists/counts of loans from Exhibit C to Response to Interrogatories 1-4
                  (CONFIDENTIAL) and the following McFadden programs: "02_fc_category.R" and "2) Ocwen_Only
                  Model-Results.do."
                  [4] Reason for Default data was produced by Ocwen in response to RFP #6 of the Bureau's Fifth Set of
                  Requests for Production. I analyze this data and identify non-Ocwen reasons for default at "Reason for
                  Default Flags.csv".




CONFIDENTIAL
- SUBJECT TO PROTECTIVE ORDER                                     Page 4 of 4
                               Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 251 of
                                                                     269
                                                                                                                      Exhibit 11A
                                                                                 Analysis of 100-Loan Sample Drawn from 32,190 Allegedly Harmed and Foreclosed Loans [4]
                                                                                                                                                                                                                                               [3]
                                                                                                                                                            Check for Misidentified Foreclosures                             Check for Other RFD
                               Actual Analysis                Exhibit A                                                                   Max FC
     Loan     Alleged Analysis      Date         Alleged       Surplus/    Due Date as of                  Days DQ Status  Min FC        Initiation     Max Pay Date                      Resolved      Check for Pre-     Listed RFD    Non-Ocwen
    Number   Due Date (AADD)       (AAD)       Delay (Days)   (Shortage)      AADD          Max Due Date    as of AADD Initiation Date     Date       After Max FC Date   Full Payoff    Foreclosure   Existing Defaults   After AADD      RFD       Remainder
                 03/03/15         03/28/15         25          (3,898)       02/01/15         07/01/18          30          10/31/16     10/31/16            1                0               1               0                                         0
                 01/01/14         08/18/14        229           (306)        11/01/12         07/01/18         426          04/11/14     04/11/14            1                0               1               0                                         0
                 01/16/15         02/21/15         36            150         02/01/15         08/01/18        current       02/27/18     02/27/18            1                0               1               0                                         0
                 01/16/15         02/25/15         40           (778)        12/01/14         03/01/15          46          08/03/15     08/03/15            0                1               1               0                                         0
                 01/01/14         08/28/14        239          (1,720)       06/01/12         05/01/18         579          04/21/14     04/21/14            1                0               1               0                                         0
                 01/01/14         03/20/15        443            841         06/01/13         08/01/18         214          08/18/14     08/18/14            1                0               1               0                                         0
                 03/03/14         08/18/14        168            (12)        02/01/13         08/01/18         395          12/12/14     12/12/14            1                0               1               0                                         0
                 03/03/14         04/02/14         30          (2,019)       09/01/13         09/01/15         183          05/11/16     05/11/16            0                1               1               0                                         0
                 01/01/14         08/18/14        229          (4,983)       07/01/13         08/01/18         184          09/08/14     09/08/14            1                0               1               0                                         0
                 01/01/14         09/13/15        620           9,256        01/01/12         08/01/18         731          04/28/16     04/28/16            1                0               1               0                                         0
                 01/01/14         10/15/14        287           (821)        07/01/12         01/01/18         549          08/20/15     08/20/15            1                0               1               0                                         0
                 01/01/14         08/11/14        222         (11,803)       03/01/10         09/01/18        1,402         07/12/17     07/12/17            1                0               1               0                                         0
                 01/31/15         02/27/15         27            (66)        03/01/15         09/01/18        current       02/10/16     02/10/16            1                0               1               0                                         0
                 01/31/15         02/25/15         25          (5,267)       06/01/14         07/01/18         244          09/17/15     09/17/15            1                0               1               0                                         0
                 01/01/14         07/23/14        203          (6,627)       04/15/10         08/01/16        1,357         10/09/14     08/04/15            1                0               1               0                                         0
                 03/20/14         09/29/14        193          (1,902)       05/01/12         09/01/18         688          05/27/15     05/27/15            1                0               1               0                                         0
                 03/20/14         08/18/14        151          (8,472)       01/01/12         08/01/18         809          06/05/15     06/05/15            1                0               1               0                                         0
                 04/10/14         10/15/14        188          (5,521)       11/01/11         07/01/18         891          04/22/14     04/22/14            1                0               1               0                                         0
                 03/20/14         09/29/14        193          (1,062)       12/01/12         05/01/18         474          03/08/16     03/08/16            1                0               1               0                                         0
                 04/10/14         10/28/14        201           (193)        12/01/12         09/01/18         495          11/25/14     11/25/14            1                0               1               0                                         0
                 03/03/15         03/20/15        17           (1,149)       01/01/15         10/01/16          61          03/29/16     03/29/16            1                1               1               0                                         0
                 02/02/15         02/25/15        23           (1,244)       12/01/13         09/01/18         428          07/29/15     07/29/15            1                0               1               0                                         0

                 01/01/14         08/18/14        229           (908)        02/01/11         02/01/11         1,065        05/27/15     05/27/15            0                0               0               1                                         0
                 03/31/14         02/25/15        331             83         01/01/13         01/01/13          454         04/04/16     08/03/17            0                0               0               1                                         0
                 01/01/14         10/15/14        287          (3,538)       12/01/11         12/01/11          762         03/06/15     03/06/15            0                0               0               1                                         0
                 01/01/14                          n/a             0         06/01/12         06/01/12          579         05/08/14     05/08/14            0                0               0               1                                         0
                 01/01/14         08/18/14        229            (31)        02/01/13         02/01/13          334         02/01/17     02/01/17            0                0               0               1                                         0
                 08/31/16         05/29/17        271          (1,259)       09/01/15         09/01/15          365         04/12/17     04/12/17            0                0               0               1                                         0
                 08/31/14         10/30/14         60          (6,002)       08/01/13         08/01/13          395         02/23/18     02/23/18            0                0               0               1                                         0
                 01/31/15         02/25/15         25           (347)        09/01/14         09/01/14          152         01/26/16     01/26/16            0                0               0               1                                         0
                 03/03/14         09/18/14        199            73          11/01/13         11/01/13          122         05/06/16     05/06/16            0                0               0               1                                         0
                 01/01/14         09/18/14        260          (1,854)       10/01/11         10/01/11          823         04/10/15     04/10/15            0                0               0               1                                         0
                 07/31/14         08/18/14         18          (1,597)       12/01/13         12/01/13          242         09/18/14     09/18/14            0                0               0               1                                         0
                 01/01/14                          n/a            0          01/01/13         01/01/13          365         02/19/14     02/19/14            0                0               0               1                                         0
                 10/01/14         10/15/14        14           (4,419)       07/01/13         07/01/13          457         09/04/15     09/04/15            0                0               0               1                                         0
                 01/31/15         02/25/15        25            (355)        11/01/13         11/01/13          456         11/12/15     11/12/15            0                0               0               1                                         0
                 01/01/14         08/18/14        229          (2,235)       02/01/11         02/01/11         1,065        04/06/15     04/06/15            0                0               0               1                                         0
                 01/01/14         10/15/14        287          (1,273)       12/01/12         12/01/12          396         09/02/16     09/02/16            0                0               0               1                                         0
                 01/01/14                          n/a             0         06/01/12         06/01/12          579         02/20/14     02/20/14            0                0               0               1                                         0
                 05/01/15         09/08/15        130          (1,507)       09/01/14         09/01/14          242         11/25/15     11/25/15            0                0               0               1                                         0
                 01/01/14         07/03/14        183         (44,026)       03/01/09         03/01/09         1,767        07/24/15     07/24/15            0                0               0               1                                         0
                 01/01/14         09/18/14        260            126         11/01/12         11/01/12          426         05/07/15     05/07/15            0                0               0               1                                         0
                 12/31/14         02/25/15         56            485         09/01/14         09/01/14          121         04/21/15     04/21/15            0                0               0               1                                         0
                 08/31/14         09/29/14         29          (1,952)       08/01/13         08/01/13          395         12/15/14     12/15/14            0                0               0               1                                         0
                 01/01/14         08/18/14        229          (4,405)       08/01/12         08/01/12          518         07/28/15     07/28/15            0                0               0               1                                         0
                                                                                                     [1]
                 01/01/14         08/18/14        229         (12,271)       11/01/07        09/01/12          2,253        08/29/17     08/29/17            0                0               0               1                                         0
                 01/01/14         08/18/14        229           (757)        07/01/13         07/01/13          184         05/15/15     05/15/15            0                0               0               1                                         0
                 01/01/14         05/28/14        147          (5,948)       09/01/10         09/01/10         1,218        10/30/14     10/30/14            0                0               0               1                                         0
                 01/01/14         07/03/14        183          (1,512)       08/01/10         08/01/10         1,249        04/03/15     04/03/15            0                0               0               1                                         0
                 01/01/14         07/03/14        183         (10,070)       01/01/10         01/01/10         1,461        09/09/14     09/09/14            0                0               0               1                                         0
                 07/01/14         07/03/14         2           (9,816)       08/01/13         08/01/13          334         03/02/15     03/02/15            0                0               0               1                                         0
                 01/01/14         07/23/14        203         (11,802)       05/01/08         05/01/08         2,071        02/17/14     02/17/14            0                0               0               1                                         0
                 01/01/14         07/24/14        204          (8,739)       09/01/11         09/01/11          853         05/08/15     05/08/15            0                0               0               1                                         0
                 01/01/14         07/23/14        203         (14,495)       12/01/08         12/01/08         1,857        11/24/14     11/24/14            0                0               0               1                                         0
                 01/01/14         07/23/14        203         (15,117)       08/01/08         08/01/08         1,979        02/02/15     02/02/15            0                0               0               1                                         0
                 01/01/14         07/24/14        204         (50,493)       02/01/11         02/01/11         1,065        12/19/14     12/19/14            0                0               0               1                                         0
                 01/01/14         08/18/14        229         (21,251)       07/01/09         07/01/09         1,645        04/11/16     04/11/16            0                0               0               1                                         0
                 01/01/14                          n/a            0          02/28/09         02/28/09         1,768        01/24/14     01/24/14            0                0               0               1                                         0
                 04/02/14         10/15/14        196          (4,593)       01/01/12         01/01/12          822         10/13/16     10/13/16            0                0               0               1                                         0
                 04/02/14         08/18/14        138          (2,826)       03/01/12         03/01/12          762         07/18/14     07/18/14            0                0               0               1                                         0
                 04/02/14         10/15/14        196           (248)        01/01/13         01/01/13          456         08/17/15     08/17/15            0                0               0               1                                         0




C            SUBJECT TO PROTECTIVE ORDER
                                                                                                                                  Page 1 of 2
                                      Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 252 of
                                                                            269
                                                                                                                                  Exhibit 11A
                                                                                             Analysis of 100-Loan Sample Drawn from 32,190 Allegedly Harmed and Foreclosed Loans [4]
                                                                                                                                                                                                                                                                                       [3]
                                                                                                                                                                                   Check for Misidentified Foreclosures                                        Check for Other RFD
                                    Actual Analysis                    Exhibit A                                                                             Max FC
      Loan         Alleged Analysis      Date         Alleged           Surplus/       Due Date as of                    Days DQ Status  Min FC             Initiation       Max Pay Date                         Resolved           Check for Pre-         Listed RFD       Non-Ocwen
     Number       Due Date (AADD)       (AAD)       Delay (Days)       (Shortage)         AADD          Max Due Date      as of AADD Initiation Date          Date         After Max FC Date     Full Payoff     Foreclosure        Existing Defaults       After AADD         RFD                  Remainder

                       07/31/14          08/18/14           18            (111)           05/01/13         05/01/13            456           06/14/16       06/14/16                0                0                0                    1                                                            0
                       04/02/14          10/15/14          196           (1,688)          08/01/11         08/01/11            975           07/08/15       07/08/15                0                0                0                    1                                                            0
                       08/31/14          10/15/14           45              15            05/01/13         05/01/13            487           10/16/14       10/16/14                0                0                0                    1                                                            0
                       04/02/14          10/28/14          209           (2,255)          10/01/11         10/01/11            914           06/15/15       06/15/15                0                0                0                    1                                                            0
                       04/02/14          10/15/14          196           (9,055)          04/01/11         04/01/11           1,097          01/05/16       01/05/16                0                0                0                    1                                                            0
                       04/02/14          02/25/15          329            (697)           06/01/12         06/01/12            670           10/20/15       10/20/15                0                0                0                    1                                                            0
                       04/02/14          10/28/14          209            1,911           01/01/13         01/01/13            456           07/16/14       07/16/14                0                0                0                    1                                                            0
                       04/02/14          10/15/14          196          (23,058)          09/01/08         09/01/08           2,039          12/28/16       12/28/16                0                0                0                    1                                                            0
                       04/10/14          08/20/14          132           (2,082)          08/01/13         08/01/13            252           08/14/15       08/14/15                0                0                0                    1                                                            0
                       03/20/14          08/20/14          153           (2,045)          09/01/13         09/01/13            200           07/10/14       07/10/14                0                0                0                    1                                                            0
                       04/02/14          10/15/14          196            (932)           12/01/11         12/01/11            853           05/02/16       05/02/16                0                0                0                    1                                                            0
                       01/03/15          03/26/15          82             (794)           04/01/13         04/01/13            642           08/11/15       08/11/15                0                0                0                    1                                                            0
                       10/03/14          10/15/14          12            (1,684)          07/01/13         07/01/13            459           12/11/14       12/11/14                0                0                0                    1                                                            0

                       01/01/14          03/23/16          812           (6,636)          05/01/12         02/01/17           610            03/29/16       11/20/17                0                0                0                    0                     1                1                     0
                       01/01/14          06/16/14          166           (2,377)          01/01/12         02/01/15           731            02/09/16       02/09/16                0                0                0                    0                     1                1                     0
                       01/16/15          02/25/15           40           (2,019)          12/01/14         02/01/17            46            07/10/17       07/10/17                0                0                0                    0                     1                1                     0
                       01/16/15          02/25/15           40           (1,436)          11/01/14         01/01/15            76            08/25/15       08/25/15                0                0                0                    0                     1                1                     0
                       03/03/15          03/19/15           16           (1,614)          04/01/15         07/01/16          current         09/30/16       09/30/16                0                0                0                    0                     1                1                     0
                       01/31/15          02/25/15           25            (812)           09/01/14         10/01/16           152            12/16/15       06/01/18                0                0                0                    0                     1                1                     0
                       05/31/14          08/20/14           81            (159)           03/01/13         09/01/14           456            09/12/14       01/23/17                0                0                0                    0                     1                1                     0
                       01/31/15          02/25/15           25            (189)           10/01/14         03/01/15           122            09/24/15       09/24/15                0                0                0                    0                     1                1                     0
                       01/01/14          08/18/14          229           (2,361)          12/01/13         08/01/14            31            07/01/15       07/01/15                0                0                0                    0                     1                1                     0
                       01/01/14          08/20/14          231           (7,192)          01/01/14         12/01/14          current         07/08/16       07/08/16                0                0                0                    0                     1                1                     0
                       04/02/14          10/15/14          196           (5,081)          06/01/11         06/01/16          1,036           01/24/18       01/24/18                0                0                0                    0                     1                1                     0
                       04/10/14          08/18/14          130           (2,437)          07/01/12         10/01/15           648            04/08/16       04/08/16                0                0                0                    0                     1                1                     0
                       03/20/14          04/25/15          401            2,983           03/01/13         01/01/17           384            05/15/17       05/15/17                0                0                0                    0                     1                1                     0
                       04/10/14          08/18/14          130          (74,901)          01/01/10         02/01/10          1,560           09/04/14       09/04/14                0                0                0                    0                     1                1                     0
                       03/03/15          03/25/15          22             (593)           04/01/15         03/01/17          current         09/18/17       09/18/17                0                0                0                    0                     1                1                     0
                       12/04/14          03/20/15          106             770            12/01/14         06/01/15             3            01/21/16       01/21/16                0                0                0                    0                     1                1                     0
                       01/31/15          02/27/15          27              173            03/01/15         04/01/15          current         11/30/15       11/30/15                0                0                0                    0                     1                1                     0
                       03/31/15          04/25/15          25            (1,995)          03/01/15         10/01/16            30            09/06/17       09/06/17                0                0                0                    0                     1                1                     0

                       01/31/15          02/21/15          21              (35)           03/01/15         07/01/15          current         06/17/16       06/17/16                0                0                0                    0                     1                0                     1
                       01/31/15          02/21/15          21             (311)           04/01/15         03/01/16          current         07/20/17       07/20/17                0                0                0                    0                     0                0                     1
                       03/03/15          03/20/15          17              858            04/01/15         07/01/17          current         05/18/18       05/18/18                0                0                0                    0                     0                0                     1
                       01/31/15          02/21/15          21             (231)           02/01/15         02/01/15          current         11/18/15       11/18/15                0                0                0                    0                     0                0                     1

                       03/31/14          02/25/15          331            (477)           02/01/14         06/01/17             58           02/07/18       02/07/18                0                0                0                    0                     0                0                     1
                       07/01/14          10/28/14          119            (797)           11/01/12         01/01/16            607           05/26/16       05/26/16                0                0                0                    0                     0                0                     1
                       04/10/14          08/18/14          130           (9,167)          10/01/09         04/01/10           1,652          11/09/15       11/09/15                0                0                0                    0                     0                0                     1
                       04/02/14          10/15/14          196           2,277            07/01/11         09/01/15           1,006          04/12/16       04/12/16                0                0                0                    0                     0                0                     1

                                                                                                                                                             Total                 20                3               22                    52                   19                18                    8

  Notes
  [1] For loan               the next due date advanced from 11/01/07 to 09/01/12 on 03/22/17. However, this was not the result of a reinstatement (the CUST_SNT_AMT was $0) or modification (the principal balance was not adjusted). Furthermore, 09/01/12 is still well before the Alleged Analysis Due Date
  (01/01/14) for this loan.
  [2] Data used in this analysis from Ocwen's Exhibit C Litigation Work Product, and data produced in response to RFP #22 and RFP #9 to the Bureau's Fifth Set of Requests for Production.
  [3] See Exhibit 11B.
  [4] BRG generated the 100-loan sample in SAS using the SURVEYSELECT procedure to pull a simple random sample. SAS allows for the selection of a “seed” so that the sample pull is replicable. I used the date the sample was pulled to generate the seed the sample was pulled on 9/4/19, so the seed I used was
  90419. The software assigned a pseudo random number to each of the 32,190 loan numbers and selected 100 in numerical order. Each loan number had an equal probability of being selected into the sample.




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
                                                                                                                                                    Page 2 of 2
             Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 253 of
                                                   269

                                                  Exhibit 11B
                              Reason for Default Data from RFP #6 for Select Loans
                                     Dated After Alleged Analysis Due Date

                                                                                       Alleged
                      Loan                                                           Analysis Due
                     Number   SRCE    RFD_DESC                              RFD_DATE    Date

                              RR      Curtailment of income                  01/27/15   01/01/14
                              RR      Curtailment of income                  05/01/14   01/01/14
                              RS      Loss of Income/Unemployment            05/28/15   01/01/14
                              RS      Illness of Mortgagors Family Member    10/20/15   01/16/15
                              RS      Loss of Income/Garnishment             12/15/15   01/16/15
                              RS      Business Failure                       04/16/15   01/16/15
                              RS      Curtailment of Income                  08/26/15   01/16/15
                              RS      Excessive Obligation                   08/31/15   01/16/15
                              RS      Business Failure                       12/28/15   01/16/15
                              RS      Business Failure                       04/01/16   01/16/15
                              RS      Loss of Income/Unemployment            10/14/16   01/16/15
                              RS      Excessive Obligation                   01/15/17   01/16/15
                              RS      *Self Employed/Slow Receivables        02/24/17   01/16/15
                              RS      *Unexpected Medical Expense            10/22/16   03/03/15
                              RS      Inability to Rent Property             11/28/16   03/03/15
                              RS      Curtailment of Income                  01/27/17   03/03/15
                              BITB    EXCESS_USE_OF_CREDIT                   02/28/17   03/03/15
                              BITB    EXCESS_USE_OF_CREDIT                   03/03/17   03/03/15
                              BITB    EXCESS_USE_OF_CREDIT                   03/07/17   03/03/15
                              BITB    EXCESS_USE_OF_CREDIT                   03/08/17   03/03/15
                              BITB    EXCESS_USE_OF_CREDIT                   03/09/17   03/03/15
                              BITB    EXCESS_USE_OF_CREDIT                   03/10/17   03/03/15
                              BITB    EXCESS_USE_OF_CREDIT                   03/28/17   03/03/15
                              BITB    EXCESS_USE_OF_CREDIT                   05/27/17   03/03/15
                              RS      Inability to Rent Property             01/03/18   03/03/15
                              RS      Business Failure                       04/17/15   01/31/15


CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER            Page 1 of 4
             Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 254 of
                                                   269

                                                  Exhibit 11B
                              Reason for Default Data from RFP #6 for Select Loans
                                     Dated After Alleged Analysis Due Date

                                                                                  Alleged
                      Loan                                                      Analysis Due
                     Number   SRCE    RFD_DESC                         RFD_DATE    Date

                              RS      Loss of Income/Self Employment    01/22/16     01/31/15
                              RS      Loss of Income/Self Employment    11/06/15     05/31/14
                              RS      Curtailment of Income             02/18/16     05/31/14
                              RS      Illnes of Principal Mortgagor     03/11/15     01/31/15
                              RS      Dispute/Miscellaneous             04/15/15     01/31/15
                              RS      Excessive Obligation              02/17/14     01/01/14
                              RS      *Seasonal Unemployment            09/26/14     01/01/14
                              RR      Curtailment of income             03/13/15     01/01/14
                              RS      *Underemployed                    04/22/15     01/01/14
                              RS      Curtailment of Income             05/29/15     01/01/14
                              RS      Loss of Income/Unemployment       08/11/15     01/01/14
                              RS      Loss of Income/Unemployment       01/20/16     01/01/14
                              RS      Curtailment of Income             02/25/16     01/01/14
                              RS      Loss of Income/Self Employment    03/29/16     01/01/14
                              RS      Curtailment of Income             04/04/16     01/01/14
                              RS      Loss of Income/Unemployment       06/14/16     01/01/14
                              RS      Loss of Income/Self Employment    09/09/16     01/01/14
                              RS      *Divorce pending                  02/28/15     01/01/14
                              RS      Loss of Income/Unemployment       02/15/16     01/01/14
                              RS      Curtailment of Income             03/30/16     01/01/14
                              RS      Loss of Income/Unemployment       05/25/16     01/01/14
                              RS      Curtailment of Income             07/15/16     01/01/14
                              RS      Loss of Income/Garnishment        09/29/15     04/02/14
                              RS      Curtailment of Income             11/24/15     04/02/14
                              RS      Illnes of Principal Mortgagor     09/28/16     04/02/14
                              RS      Loss of Income/Unemployment       05/08/17     04/02/14


CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER            Page 2 of 4
             Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 255 of
                                                   269

                                                  Exhibit 11B
                              Reason for Default Data from RFP #6 for Select Loans
                                     Dated After Alleged Analysis Due Date

                                                                                     Alleged
                      Loan                                                         Analysis Due
                     Number   SRCE    RFD_DESC                            RFD_DATE    Date

                              BITB    RED_OF_INC                           07/18/17   04/02/14
                              BITB    RED_OF_INC                           07/19/17   04/02/14
                              BITB    RED_OF_INC                           07/20/17   04/02/14
                              BITB    RED_OF_INC                           08/08/17   04/02/14
                              BITB    RED_OF_INC                           08/09/17   04/02/14
                              BITB    RED_OF_INC                           08/11/17   04/02/14
                              BITB    RED_OF_INC                           08/21/17   04/02/14
                              BITB    RED_OF_INC                           08/22/17   04/02/14
                              RS      Curtailment of Income                02/10/18   04/02/14
                              RS      Loss of Income/Unemployment          11/20/15   04/10/14
                              RS      Loss of Income/Unemployment          06/05/17   03/20/14
                              RS      Curtailment of Income                03/08/18   03/20/14
                              BITB    RED_OF_INC                           07/31/18   03/20/14
                              BITB    RED_OF_INC                           08/02/18   03/20/14
                              BITB    EXCESS_OBLIGATION                    11/07/17   04/10/14
                              BITB    EXCESS_OBLIGATION                    11/08/17   04/10/14
                              BITB    EXCESS_OBLIGATION                    01/26/18   04/10/14
                              BITB    UNEMPLOYMENT                         01/31/18   04/10/14
                              RS      *Unnecessary Expense                 05/02/17   03/03/15
                              RS      Illnes of Principal Mortgagor        06/16/17   03/03/15
                              RS      Loss of Income/Unemployment          08/25/17   03/03/15
                              RS      *Self Employed/Slow Receivables      05/14/15   12/04/14
                              RS      Payment Adjustment                   05/27/15   01/31/15
                              RS      Curtailment of Income                07/02/15   01/31/15
                              RS      *Fixed Income                        04/28/15   03/31/15
                              RS      Death of Mortgagors Family Member    06/17/15   03/31/15


CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER            Page 3 of 4
             Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 256 of
                                                   269

                                                  Exhibit 11B
                              Reason for Default Data from RFP #6 for Select Loans
                                     Dated After Alleged Analysis Due Date

                                                                                     Alleged
                      Loan                                                         Analysis Due
                     Number   SRCE    RFD_DESC                            RFD_DATE    Date

                              RS      Death of Mortgagors Family Member    07/20/15   03/31/15
                              RS      Curtailment of Income                03/03/16   03/31/15
                              RS      Death of Mortgagors Family Member    03/28/17   03/31/15
                              BITB    RED_OF_INC                           04/12/17   03/31/15
                              BITB    RED_OF_INC                           04/18/17   03/31/15
                              BITB    RED_OF_INC                           04/20/17   03/31/15
                              RS      *Dispute/Payment                     07/08/15   01/31/15




CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER            Page 4 of 4
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 257 of
                                      269

                                                 Exhibit 12
                                           Counts of Discrepancies
                                       September 2014 - September 2017
                              at CFPB-001-00083874 and OCW-CFPB-001-00083901

                                         Category          Count     Percent
                              Appraisal Date               333,495       25.6%
                              Certification                109,953        8.4%
                              Property Location            100,375        7.7%
                              LC                            95,130        7.3%
                              Purpose Code                  85,983        6.6%
                              Borrower Information          76,628        5.9%
                              MOM                           63,168        4.9%
                              Interest Rate                 62,395        4.8%
                              Loan Term                     54,817        4.2%
                              Closing Date                  53,796        4.1%
                              Maturity Date                 43,096        3.3%
                              UCCC                          36,273        2.8%
                              Appraisal Value               33,880        2.6%
                              Payment Date                  27,745        2.1%
                              Purchase Price                27,239        2.1%
                              MERS ID                       20,253        1.6%
                              Next Adj Date                 18,466        1.4%
                              Grace Days                    13,223        1.0%
                              APR                           10,345        0.8%
                              Mortgage Lender               10,267        0.8%
                              Balloon                        6,561        0.5%
                              Mortgage Broker                4,275        0.3%
                              Subtitle 9/10                  3,980        0.3%
                              ARM Interest                   2,705        0.2%
                              Floor                          2,385        0.2%
                              Index                            998        0.1%
                              OPB                              580        0.0%
                              Mortgage Originator              561        0.0%
                              Notice Days                      530        0.0%
                              Ceiling                          413        0.0%
                              FHA                              341        0.0%
                              MIN                              341        0.0%
                              Nbr Rvws                         243        0.0%
                              LOC Maturity Date                237        0.0%
                              Margin                           207        0.0%
                              Chng Incrm                       197        0.0%
                              Force Mx P&I Change %            195        0.0%
                              Round Basis                      142        0.0%
                              OPT                              126        0.0%
                              Int Adj Period                   123        0.0%
                              IO End Date                      113        0.0%
                              Look Back Days                    66        0.0%
                              Min Annual Payment Cap            50        0.0%
                              Teaser Rate                       16        0.0%
                              Financial Screen IO               12        0.0%
                              Neg Amort Limit                    9        0.0%
                              Force Period                       9        0.0%
                              Contractual Recast                 6        0.0%
                              Mx Negative Amort                  5        0.0%
                              Max Neg Amortization Bal           4        0.0%
                              Change Code                        3        0.0%
                              Max P&I Adj Pct                    3        0.0%
                              ALREADY UPDATED                    1        0.0%
                              Next Force                         1        0.0%
                                                         1,301,965      100.0%



CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 258 of
                                      269



                       Appendix A: Escrow Analysis Example for Loan

          1.      The purpose of this Appendix is to explain the mechanics of the escrow analysis

   with an example loan. This Appendix shows how a new escrow payment is determined during

   the escrow analysis process, as well as the impact of subsequent changes in escrow

   disbursements on results of subsequent escrow analyses.

          2.      For this loan, I will start my analysis as of the Actual Analysis Date: July 30,

   2014. I will show each of the steps Ocwen took in its July 30, 2014 escrow analysis. I will then

   explain the later escrow analyses performed on this loan that also caused the escrow payment to

   change.

          3.      The key variables that factor into an escrow analysis are:

                     The date of the escrow analysis;

                     The date that the new escrow payment will take effect;

                     The escrow disbursement activity during the 12 months leading up to the

                      escrow analysis date; and

                     The escrow account balance on the escrow analysis date.

          4.      I explain the relevance of each of these variables below.

   The Date of the Escrow Analysis

          5. The servicer has information on escrow account disbursement activities leading up to

   the escrow analysis date, but it does not know what will happen thereafter; it can only project

   escrow disbursements after the escrow analysis date. The methodology used by Ocwen, and by

   all other servicers of which I am aware, to project forthcoming escrow disbursements is to

   project that escrow disbursement activity in the twelve months after the escrow analysis date will

   be identical to the disbursement activity in the twelve months before the escrow analysis date. In



   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                              A-1
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 259 of
                                      269


   other words, servicers assume that the past reasonably predicts the future. This assumption

   generally works in favor of borrowers because property taxes and insurance premiums tend to

   increase over time. As such, under normal circumstances, the projection methodology used by

   loan servicers will tend to understate the amount of money needed to make future escrow

   disbursements – effectively delaying a portion of borrower escrow payments into the next

   escrow period, and giving the borrower use of these funds until then. With perfect foresight,

   these funds, instead would be in the borrower’s escrow account.

          6. In Table A1 below, I show the escrow disbursements for loan number                    as

   recorded in the loan transaction history for the period from July 2013 through July 2014. I have

   placed a box around the trailing twelve-month disbursement activity for this loan that would

   factor into the escrow analysis as of July 30, 2014.

                                                 Table A1

                   Escrow Disbursement Activity for Loan Number

                         Per Transaction History Data Produced by Ocwen



                       Date        Description                            Amount

                     07/17/13      Tax Escrow Disbursement                 (701.15)
                     09/24/13      Tax Escrow Disbursement                 (167.15)
                     12/13/13      Tax Escrow Disbursement                 (701.15)
                     01/27/14      Tax Escrow Disbursement                 (528.60)
                     02/05/14      Insurance Escrow Disbursement           (726.00)
                     07/16/14      Tax Escrow Disbursement                 (697.60)




          7. In Table A2, below, I calculate the trailing twelve-month disbursement amount, at

   various month-end dates (including the July 30, 2014 Actual Analysis Date). As shown in Table


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            A-2
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 260 of
                                      269


   A2, the trailing twelve-month disbursement activity for this loan is stable from March 2014

   through June 2014. However, because the tax payment in July 2014 ($697.60 per Table A1

   above) is $3.55 lower than the tax payment in July 2013 ($701.15 per Table A1 above), the

   trailing twelve-month disbursement total drops by $3.55 as of the July 30, 2014 Actual Analysis

   Date. If an escrow analysis were performed as of March 31, 2014, the analysis would assume

   annual disbursements of $2,824.05, whereas an analysis on July 31, 2014 would assume annual

   disbursements of $2,820.50.

                                                 Table A2

       Rolling Twelve Month Escrow Disbursement Activity for Loan Number

                         Per Transaction History Data Produced by Ocwen



                                        Twelve           Annual
                                        Months        Disbursement
                                        Ended            Amount


                                         03/14              (2,824.05)
                                         04/14              (2,824.05)
                                         05/14              (2,824.05)
                                         06/14              (2,824.05)
                                         07/14              (2,820.50)




   The Escrow Payment Change Date

          8.      The escrow payment change date is the date when the new escrow payment will

   take effect, and usually is at least 30-45 days after the escrow analysis date. In his analysis,




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                A-3
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 261 of
                                      269


   Professor McFadden makes no allowance for the interval between the escrow analysis date and

   the escrow payment change date. This causes many of his calculations to be wrong.1

            9.         Due to the interval between the escrow analysis date and the payment change

   date, the servicer must project the intervening activity in the escrow account (payments from

   borrowers and disbursements by the servicer). The effective date for the new escrow payment

   for loan number                     was September 1, 2014.2

            10.        For loan number                    the borrower made the payment due on August 1,

   2014 (including the $244.79 escrow payment) on July 29, 2014. As such, there were no

   projected inflows to the escrow account between the Actual Analysis Date (July 30, 2014) and

   the payment change date of September 1, 2014. If, like most borrowers, the borrower made this

   payment on or shortly after the August 1, 2014 due date, Ocwen would have projected an escrow

   inflow for the borrower’s monthly escrow payment amount of $244.79.

            11.        There were no escrow disbursements during August 2013 (as shown in Table A1

   above). Therefore, Ocwen did not project escrow outflows during August 2014. In Table A3

   below, I show the formula utilized by Ocwen to project the change in the escrow account balance

   between the Actual Analysis Date (July 30, 2014) and the payment change date (September 1,

   2014).




            1
                See, e.g., Figures 6, 7, and 8 of the McFadden Report.
            2
                Per Transaction History Data and Escrow Statement Data


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                                  A-4
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 262 of
                                      269


                                             Table A3

                         Projected Escrow Activity for Loan

                Between the Escrow Analysis Date and the Payment Effective Date



                                                                Escrow
                                                              Transaction
                                                               Amount


                        Projected Escrow Inflows
                        - from Monthly Payments                         $0


                        Projected Escrow Disbursements
                        - Based on Historical Activity                   0


                             Projected Change in Escrow
                             Account Balance                            $0




   The Escrow Balance

          12.    The escrow account balance as of July 30, 2014 was $1,785.20. In Table A4,

   below, I show how Ocwen projected the beginning escrow balance on this loan to be $1,785.20.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                        A-5
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 263 of
                                      269


                                               Table A4

            Calculation of Projected Beginning Escrow Balance for Loan



                                                                       Escrow
                                                                       Balance
                                                                       Amount


                        Escrow Account Balance on Analysis Date          $1,785


                        Plus Projected Increase/Minus Projected
                        Decrease in Escrow Account Balance                       0


                              Projected Escrow Account
                              Balance on Payment Change Date             $1,785




   Calculation of Target Escrow Payment Amount and Cushion Amount

          13.     The next step in the escrow analysis is to project the total escrow disbursement

   activity during the 12 months beginning on the escrow payment change date (September 1, 2014

   in this case), and then divide that number by 12 to obtain the target escrow payment amount. As

   noted above, the twelve-month projected activity is set equal to the preceding 12-months. As

   shown in Table A2, above, the trailing twelve-month total was $2,820.50, which equates to a

   monthly equivalent of $235.04. This calculation is summarized in Table A5, below, and ties to

   the reported TARGETPMTAMT in the escrow statement data produced by Ocwen in this matter

   as part of its responses to Request 29 in the Bureau’s Fifth RFP.

          14.     The CFPB’s regulations allow servicers to provide for a cushion in the escrow

   account, in order to cover timing differences between receipts and disbursement, as well as

   unexpected disbursements. The Cushion Amount is equal to 2 times the Target Escrow

   Payment, or $470.08. This calculation is also summarized in Table A5, below.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             A-6
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 264 of
                                      269


                                               Table A5

                Calculation of Target Escrow Payment Amount and Cushion Amount

                                        for Loan



                                                                          Amount


                     Trailing Twelve-Month Escrow Disbursement Total     $2,820.50

                                                                               ÷ 12

                     Target Escrow Payment Amount                          $235.04

                                                                                x2

                     Cushion Amount                                        $470.08




   Calculation of Shortage or Surplus Amount

          15.     The next step in the escrow analysis is to array the projected escrow balances, as a

   function of the projected starting balance, projected collections of the Target Escrow Payment,

   and projected disbursements. The arrayed escrow balances are then compared to the calculated

   Cushion Amount. This projected array is set forth in Table A6, below.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             A-7
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 265 of
                                      269


                                               Table A6

                         Projected Escrow Balances for Loan



                                     [A]            [B]         [D]=[Dt-1]+[A]+[B]   [E]=[D]-$470.08

     Historical    Projected      Projected       Target           Projected          Balance vs
      Month         Month         Outflows       Payment            Balance            Cushion
                                           Beginning Balance:          $1,785.20
       09/13         09/14         ($167.15)       $235.04             $1,853.09         $1,383.01
       10/13         10/14            $0.00        $235.04             $2,088.13         $1,618.05
       11/13         11/14            $0.00        $235.04             $2,323.17         $1,853.09
       12/13         12/14         ($701.15)       $235.04             $1,857.06         $1,386.98
       01/14         01/15         ($528.60)       $235.04             $1,563.50         $1,093.42
       02/14         02/15         ($726.00)       $235.04             $1,072.54           $602.46
       03/14         03/15            $0.00        $235.04             $1,307.58           $837.50
       04/14         04/15            $0.00        $235.04             $1,542.62         $1,072.54
       05/14         05/15            $0.00        $235.04             $1,777.66         $1,307.58
       06/14         06/15            $0.00        $235.04             $2,012.70         $1,542.62
       07/14         07/15         ($697.60)       $235.04             $1,550.14         $1,080.06
       08/13         08/15            $0.00        $235.04             $1,785.18         $1,315.10




           16.    As Table A6 shows, the lowest projected escrow balance is $602.46 more than

   the Cushion Amount. This means that there is a surplus of $602.46 in the account. This surplus

   amount ties to the SURPLUS in the escrow statement data produced by Ocwen in this matter, in

   connection with its responses to Request 29 in the Bureau’s Fifth RFP. The transaction history

   for this loan shows that the surplus amount was refunded to the borrower on August 22, 2014.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                            A-8
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 266 of
                                      269


   Subsequent Escrow Analyses and Payment Changes

   First Subsequent Escrow Analysis

          17.     Now, I look at what actually happened after September 1, 2014 and leading up the

   next escrow analysis on July 21, 2015. First, the borrower’s property tax payments increased by

   0.4%, from $2,094.50 (for the 12-month lookback period, above) to $2,102.10 (for the 12-month

   lookback period as of the July 21, 2015 escrow analysis date). Second, offsetting this slight

   payment increase, the borrower’s homeowner’s insurance premiums decreased by 30%, from

   $726 to $438. In addition, the escrow account accrued $27 of interest.

          18.     In summary, during the intervening period between these two escrow analyses,

   the borrower paid more into escrow than was required to make property tax and insurance

   payments on the loan. As shown in Table A7 below, the excess of borrower payments over

   escrow disbursements caused a surplus to accumulate in the escrow account.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                             A-9
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 267 of
                                      269


                                               Table A7

          Comparison of At-Issue Escrow Analysis to First Subsequent Escrow Analysis



                                                             Outflow        Target
                                                             Activity      Payment


                  At-Issue Escrow Analysis:
                       Taxes                                $2,094.50
                       Insurance                               726.00
                          Total                             $2,820.50        $235.04


                  First Subsequent Analysis:
                       Taxes                                $2,102.10
                       Insurance                               438.03
                          Total                             $2,540.13        $211.67


                  Calculated Monthly Inflows
                  in Excess of Monthly Outflows                               $23.37




          19.     As a consequence of the foregoing, when Ocwen performed an escrow analysis

   on July 21, 2015, based on a payment change date of December 1, 2015, it calculated a $568.33

   surplus and refunded this surplus amount on October 8, 2015. Ocwen also lowered the monthly

   escrow payment from $235.04 to $211.67.

   Second Subsequent Escrow Analysis

          20.     The next escrow analysis was performed on October 20, 2016. During this

   escrow lookback period, the borrower’s property taxes increased by $62.31 – to $2,164.41, as

   compared to $2,102.10 in the prior analysis. At the same time, the borrower’s insurance

   payments decreased by $23.63 – to $414.40 from $438.03. The borrower’s escrow account was

   also credited with $16 in interest.


   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                          A-10
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 268 of
                                      269


          21.    In summary, during the intervening period between these two escrow analyses,

   the borrower paid less into escrow than was required to make property tax and insurance

   payments on the loan. As shown in Table A8 below, the excess of escrow disbursements over

   borrower payments accumulated a shortage in the escrow account.

                                               Table A8

    Comparison of First Subsequent Escrow Analysis to Second Subsequent Escrow Analysis



                                                             Outflow        Target
                                                             Activity      Payment


                 First Subsequent Analysis:
                     Taxes                                   $2,102.10
                     Insurance                                 438.03
                                                             $2,540.13       $211.67


                 Second Subsequent Analysis:
                     Taxes                                   $2,164.41
                     Insurance                                 414.40
                                                             $2,578.81       $214.90


                 Calculated Monthly Deficiency of Inflows
                 Compared to Monthly Outflows                                 ($3.23)




          22.    As a consequence of the net increases in disbursement activity, the Target

   Payment Amount increased slightly, from $211.67 to $214.90, and Ocwen also calculated a

   small account balance shortage of $36.04. This shortage was allowed to be repaid by the

   borrower over the following twelve months by adding one-twelfth of the shortage ($3) to the




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                           A-11
Case 9:17-cv-80495-KAM Document 656-3 Entered on FLSD Docket 06/26/2020 Page 269 of
                                      269


   Target Payment Amount – resulting in an actual escrow payment of $217.90 (i.e., $214.90 + $3)

   for the ensuing twelve months.




   CONFIDENTIAL – SUBJECT TO PROTECTIVE ORDER                                       A-12
